Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

CREDIT AGREEMENT

 

PROVIDING FOR A SENIOR SECURED TERM LOAN OF
$130,000,000

 

BY AND AMONG

 

SEACOR MARINE FOREIGN HOLDINGS INC.,

as Borrower,

 

SEACOR MARINE HOLDINGS INC.,

as Parent Guarantor

 

THE ENTITIES IDENTIFIED ON SCHEDULE 1-A,

as Subsidiary Guarantors

 

DNB BANK ASA, NEW YORK BRANCH,
as Facility Agent and Security Trustee

 

THE FINANCIAL INSTITUTIONS IDENTIFIED ON SCHEDULE 1-B,

as Lenders and Swap Banks

 

*         *         *

 

DNB MARKETS, INC., CLIFFORD CAPITAL PTE. LTD. AND NIBC BANK N.V.,
as Mandated Lead Arrangers

 

DNB MARKETS, INC.,
as Coordinator and Bookrunner

 

 

 

 

as of September 26, 2018

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

1.

DEFINITIONS

1

       

1.1

Specific Definitions

1

 

1.2

Computation of Time Periods; Other Definitional Provisions

23

 

1.3

Accounting Terms

23

 

1.4

Certain Matters Regarding Materiality

24

 

1.5

Forms of Documents

24

      2.

REPRESENTATIONS AND WARRANTIES

24

       

2.1

Representations and Warranties

24

      3.

THE FACILITY

28

       

3.1

Purposes

28

 

3.2

The Loan

28

 

3.3

Drawdown Notice

28

 

3.4

Effect of Drawdown Notice

29

 

3.5

Cancellation of Commitments

29

 

3.6

Fees

29

 

3.7

Hedging

29

      4.

CONDITIONS PRECEDENT

31

       

4.1

Conditions Precedent to Effectiveness

31

 

4.2

Conditions to Drawdown Date

36

 

4.3

[Intentionally Omitted]

36

 

4.4

Breakfunding Costs

36

 

4.5

Satisfaction after Drawdown

37

      5.

REPAYMENT AND PREPAYMENT

37

       

5.1

Repayment

37

 

5.2

Voluntary Prepayment

37

 

5.3

Borrower’s Obligations Absolute

37

 

5.4

Mandatory Prepayment

37

 

5.5

Interest and Costs with Prepayments/Application of Prepayments

38

      6.

INTEREST AND RATE

38

       

6.1

Applicable Rate

38

 

6.2

Default Rate

38

 

6.3

Maximum Interest

38

 

6.4

Discontinuation of LIBOR

38

      7.

PAYMENTS

39

       

7.1

Place of Payments, No Set Off

39

 

7.2

Tax Credits

39

 

7.3

Exclusion of Gross-up for Taxes

39

 

7.4

Delivery of Tax Forms

40

 

7.5

FATCA Information

40

 

7.6

FATCA Withholding

41

 

7.7

FATCA Mitigation

42

 

i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

Page

 

 

7.8

Computations; Banking Day

42

      8.

EVENTS OF DEFAULT

42

       

8.1

Events of Default

42

 

8.2

Application of Moneys

46

 

8.3

Indemnification

46

      9.

COVENANTS

47

       

9.1

Affirmative Covenants

47

 

9.2

Negative Covenants

53

 

9.3

Asset Maintenance

56

      10.

ASSIGNMENT

57

      11.

ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

59

       

11.1

Illegality

59

 

11.2

Increased Costs

59

 

11.3

Market disruption

60

 

11.4

Notification of market disruption

61

 

11.5

Alternative rate of interest during market disruption

61

 

11.6

Lender’s Certificate Conclusive

61

 

11.7

Compensation for Losses

61

      12.

CURRENCY INDEMNITY

61

       

12.1

Currency Conversion

61

 

12.2

Change in Exchange Rate

61

 

12.3

Additional Debt Due

61

 

12.4

Rate of Exchange

61

      13.

EXPENSES

62

       

13.1

[Intentionally Omitted]

62

 

13.2

Expenses

62

      14.

APPLICABLE LAW, JURISDICTION AND WAIVER

62

       

14.1

Applicable Law

62

 

14.2

Jurisdiction

62

 

14.3

Waiver of Immunity

63

 

14.4

Waiver of Jury Trial

63

      15.

THE FACILITY AGENT / THE SECURITY TRUSTEE

63

       

15.1

Appointment of Agent

63

 

15.2

Security Trustee as Trustee

63

 

15.3

Distribution of Payments

64

 

15.4

Holder of Interest

64

 

15.5

No Duty to Examine, Etc

64

 

15.6

Facility Agent and Security Trustee as Lenders

64

 

15.7

Obligations of Facility Agent and Security Trustee

64

 

ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

Page

 

 

15.8

Discretion of Facility Agents and Security Trustee

65

 

15.9

Assumption re Event of Default

65

 

15.10

No Liability of Agents and the Lenders

65

 

15.11

Indemnification of Facility Agent and Security Trustee

65

 

15.12

Consultation with Counsel

66

 

15.13

Resignation

66

 

15.14

Representations of Lenders

66

 

15.15

Notification of Event of Default

66

 

15.16

Sharing of Payments, Etc

67

      16.

NOTICES AND DEMANDS

67

       

16.1

Notices

67

      17.

MISCELLANEOUS

68

       

17.1

Right of Set-off

68

 

17.2

Time of Essence

68

 

17.3

Unenforceable, etc., Provisions–Effect

68

 

17.4

References

68

 

17.5

Further Assurances

69

 

17.6

Prior Agreements, Merger

69

 

17.7

Entire Agreement; Amendments

69

 

17.8

Assumption re Event of Default

69

 

17.9

Indemnification

70

 

17.10

USA Patriot Act Notice; Bank Secrecy Act

70

 

17.11

CEA Eligible Contract Participant

71

 

17.12

Contractual Recognition of Bail-In

71

 

17.13

Confidentiality

71

 

17.14

Counterparts; Electronic Delivery

72

 

17.15

Headings

72

 

17.16

Publication

72

 

17.17

Termination; Release

72

      18.

Guarantee and Indemnity

73

       

18.1

Guarantee and Indemnity

73

 

18.2

Continuing Guarantee

73

 

18.3

Reinstatement

73

 

18.4

Waiver of Defenses

74

 

18.5

Other Waivers

74

 

18.6

Acknowledgment of Benefits

75

 

18.7

Immediate Recourse

75

 

18.8

Appropriations

75

 

18.9

Deferral of Subsidiary Guarantors’ Rights

75

 

18.10

Additional Security

76

 

18.11

Independent Obligations

76

 

18.12

Limitation of Liability

76

 

18.13

Applicability of Provisions of Guarantee to Other Security

76

 

18.14

Keepwell

76

 

18.15

Subordination

77

 

iii

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

 

A

Form of Note

 

B

Form of Parent Guaranty

 

C-1

Form of Marshall Islands Mortgage

 

C-2

Form of United Kingdom Mortgage

 

C-3

Form of Cayman Islands Mortgage

 

C-4

Form of United States Mortgage

 

C-5

Form of United Kingdom Deed of Covenants

 

C-6

Form of Cayman Islands Deed of Covenants

 

C-7

Form of United States Mortgage (SEACOR Marine LLC)

 

D

Form of Earnings Assignment

 

E

Form of Insurances Assignment

 

F

Form of Charters Assignment

 

G

Form of Interest Rate Agreement Assignment

 

H

Form of Assignment and Assumption Agreement

 

I

Form of Account Control Agreement

 

J

Form of Earnings Account Pledge

 

K

Form of Vessel Manager’s Undertaking

 

L

Form of Compliance Certificate

 

M

Form of Drawdown Notice

 

N-1

Form of Membership Pledge Agreement (New York law)

 

N-2

Form of Share Charge (English law)

   

SCHEDULE 1

PARTIES    

SCHEDULE 2

INDEBTEDNESS    

SCHEDULE 3

LIENS    

SCHEDULE 4

VESSELS    

SCHEDULE 5

INVESTMENTS    

SCHEDULE 6

AFFILIATE TRANSACTIONS

 

iv

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 26th day of
September, 2018, by and among (i) SEACOR Marine Foreign Holdings Inc., a
corporation incorporated under the laws of the Republic of the Marshall Islands
(“Borrower”), as borrower, (ii) SEACOR Marine Holdings Inc., a corporation
incorporated under the laws of the State of Delaware (the “Parent Guarantor”),
as parent guarantor, (iii) the entities identified on Schedule 1-A hereto as
subsidiary guarantors, (iv) DNB BANK ASA, New York Branch (“DNB Bank”), as
facility agent for the Creditors (in such capacity, the “Facility Agent”), as
security trustee for the Creditors (in such capacity, the “Security Trustee”),
(v) the banks, financial institutions and institutional lenders whose names and
addresses are set out in Schedule 1-B hereto, as lenders (together with any
assignee pursuant to the terms of Section 10 hereof, the “Lenders”, and each
separately, a “Lender”), (vi) the Swap Banks, (vii) DNB Markets, Inc., Clifford
Capital Pte. Ltd. and NIBC Bank N.V. as mandated lead arrangers, and (viii) DNB
Markets, Inc. as coordinator and bookrunner.

 

WITNESSETH THAT:

 

WHEREAS, the Lenders have severally agreed to make available to the Borrower a
senior secured term loan facility in the amount of $130,000,000 to, among other
things, refinance the Vessels (as defined herein).

 

WHEREAS, subject to the terms and conditions set forth herein, the Lenders agree
to lend such amounts on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:

 

1.

DEFINITIONS

 

1.1     Specific Definitions. In this Agreement the words and expressions
specified herein, including in the preamble hereof, shall, except where the
context otherwise requires, have the meanings attributed to them below:

 

“Acceptable Accounting Firm” means (i) Grant Thornton LLP and any other “big
four” accounting firm or (ii) such other independent certified public
accountants of recognized national standing selected by Borrower, and reasonably
satisfactory to the Facility Agent;    

“Account Bank”

means DNB Bank ASA, acting through its New York Branch and its London Branch and
any other financial institution approved by the Majority Lenders;

   

“Account Control Agreement”

means the account control agreement by and among the Borrower, the Account Bank
and the Security Trustee in respect of the Earnings Account Pledge entered into
pursuant to Section 4.1(aa) substantially in the form set out in Exhibit I;

   

“Additional Credit Support Vessels”

means the vessels listed on Schedule 4-B hereto;

 

1

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire”

means an administrative questionnaire in a form supplied by the Facility Agent;

   

“Affiliate”

means with respect to any Person, any other Person that directly or indirectly
controls, is controlled by or under common control with such Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) as applied to any
Person means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of that Person whether
through ownership of voting securities or by contract or otherwise;

   

“Annex VI”

means the Regulations for the Prevention of Air Pollution from Ships to the
International Convention for the Prevention of Pollution from Ships 1973 (as
modified in 1978 and 1997);

   

“Anti-Money Laundering Laws”

means (i) any U.S. anti-money laundering laws and regulations, including the
U.S. Money Laundering Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957),
and the Bank Secrecy Act, as amended by the USA PATRIOT Act, and implementing
regulations, and (ii) all other non-U.S. anti-money laundering laws and
regulations that are applicable to any Credit Party or any Creditor;

   

“Applicable Rate”

means any rate of interest applicable to the Loan from time to time pursuant to
Section 6.1;

   

“Appraised Value”

means, with respect to any Vessel, an average of the values provided by two (or
three if the two valuations differ by more than 10%) Approved Brokers, one of
which shall be Fearnley Offshore A/S or Clarkson Valuations Limited, for such
Vessel on a stand-alone arm’s length, willing buyer, willing seller basis, free
and clear of any Liens, charters or other encumbrances and with no value given
to any pooling arrangements. No appraisal shall be dated more than thirty (30)
days prior to the date on which such appraisal is required pursuant to this
Agreement;

   

“Approved Broker(s)”

means Fearnley Offshore A/S, Clarkson Valuations Limited, Dufour, Laskay &
Strouse, Inc. and IHS-Markit or any other Person proposed by the Borrower and
approved by the Facility Agent, such approval not to be unreasonably withheld,
conditioned or delayed;

   

“Approved Classification Society”

means Lloyds, DNV GL, American Bureau of Shipping and Bureau Veritas;

   

“Assigned Moneys”

means sums assigned to and/or received by the Security Trustee or any Lender
pursuant to any Security Document;

 

2

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption Agreement(s)”

means the Assignment and Assumption Agreement(s) executed pursuant to Section 10
substantially in the form set out in Exhibit H;

     

“Assignment Notices”

means notices with respect to:

        (i) the Earnings Assignments substantially in the form set out in
Exhibit 1 thereto;         (ii) the Insurances Assignments substantially in the
form set out in Exhibit 3 thereto;         (iii) the Charter Assignments
substantially in the form set out in Exhibit 1 thereto; and         (iv) the
Interest Rate Agreement Assignments in the form set out in Exhibit 1 thereto;  
   

“Assignments”

means the Earnings Assignments, the Insurances Assignments, the Charter
Assignments and the Interest Rate Agreement Assignments;

     

“Availability Period”

means the period from the date of this Agreement and ending October 3, 2018;

     

“Bail-In Action”

means the exercise of any Write-down and Conversion Powers;

     

“Bail-In Legislation”

(a)

in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

        (b) in relation to any other state, any analogous law or regulation from
time to time which requires contractual recognition of any Write-down and
Conversion Powers contained in that law or regulation;      

“Banking Day(s)”

means any day excluding Saturday, Sunday and any day on which banks located in
Amsterdam, the Netherlands, New York, New York, Oslo, Norway and Singapore,
Singapore are authorized or required by law or other governmental action to
close;

 

3

--------------------------------------------------------------------------------

 

 

“Blocked Person”

means any of the following currently or in the future: (i) an individual, entity
or vessel named on a Blocked Persons List, or any entity or vessel 50% or more
owned or controlled in the aggregate by, directly or indirectly, such
individuals or entities, or (ii) (A) an agency or instrumentality of, or an
entity or vessel 50% or more owned or controlled by, or acting on behalf of or
at the direction of (to the extent acting in such capacity), directly or
indirectly, the government of a Sanctioned Country, (B) an entity whose
principal office is located in or that is organized under the laws of a
Sanctioned Country, or (C) any individual who is national or permanent resident
of a Sanctioned Country; provided, however, that to the extent that any
individual, entity or vessel is operating in a Sanctioned Country pursuant to
and in compliance with a valid specific or general license from OFAC for such
operations or otherwise in compliance with the applicable Sanctions Laws, such
individual, entity or vessel shall not be deemed to be a “Blocked Person” based
on such operations;

   

“Blocked Persons List”

means the “Specially Designated Nationals List and Blocked Persons List”
maintained by OFAC and any other similar or equivalent list of sanctioned
individuals or entities maintained by a Governmental Authority having
jurisdiction over any Transaction Party, as the same may be amended,
supplemented or substituted from time to time;

   

“Borrower”

shall have the meaning ascribed thereto in the preamble;

   

“Cash Equivalents”

means any of the following: (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one (1) year after such date; (ii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one (1) year after such date and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial
paper maturing no more than three (3) months from the date of creation thereof
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or bankers’
acceptances maturing within three (3) months after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (a) is at
least “adequately capitalized” (as defined in the regulations of its primary
federal banking regulator) and (b) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000; and (v) shares of any money market
mutual fund that (a) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $5,000,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s;

 

4

--------------------------------------------------------------------------------

 

 

“Change of Control”

means:

        (a) with respect to the Parent Guarantor, any event or series of events
occurs pursuant to which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power or ownership interest of
the Parent Guarantor;         (b) with respect to the Borrower, any event or
series of events occurs pursuant to which the Parent Guarantor ceases to own and
control, directly or indirectly, 100% of the voting power or ownership interest
of the Borrower;         (c) with respect to any Subsidiary Guarantor (other
than Falcon Diamond LLC, Falcon Pearl LLC, SEACOR Hawk LLC and SEACOR Eagle
LLC), any event or series of events occurs pursuant to which the Parent
Guarantor ceases to own and control, directly or indirectly, 100% of the voting
power or ownership interest of such Subsidiary Guarantor;         (d) with
respect to each of Falcon Diamond LLC, Falcon Pearl LLC, SEACOR Hawk LLC and
SEACOR Eagle LLC, any event or series of events occurs pursuant to which the
Parent Guarantor ceases to own and control, directly or indirectly, 72% or more
of the voting power or ownership interest of such Subsidiary Guarantor; or      
  (e) with respect to any Vessel Owning Entity (other than any Subsidiary
Guarantor or any of Falcon Diamond LLC, Falcon Pearl LLC, SEACOR Hawk LLC and
SEACOR Eagle LLC), any event or series of events occurs pursuant to which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Parent Guarantor, becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power or ownership interest of
such Vessel Owning Entity;         (f) individuals who at the beginning of any
period of two consecutive calendar years constituted the board of directors or
equivalent governing body of the Parent Guarantor (together with any new
directors (or equivalent) whose election by such board of directors or
equivalent governing body or whose nomination for election was approved by a
vote of at least two-thirds of the members of such board of directors or
equivalent governing body then still in office who either were members of such
board of directors or equivalent governing body at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute at least 50% of the members of such board of
directors or equivalent governing body then in office;

 

5

--------------------------------------------------------------------------------

 

 

“Charter”

means, in respect of a Vessel, any charter or other contract for its employment,
whether or not already in existence;

   

“Charter Assignments”

means the assignments in respect of a Charter with an initial term or duration
in excess of (or capable of exceeding, by virtue of any optional extension) 12
months over each Vessel executed by the relevant Credit Party in favor of the
Security Trustee, substantially in the form set out in Exhibit F;

       

“Chase Facility”

means that certain $131,099,286.35 credit facility entered into on February 8,
2018 by and among (i) Falcon Global USA LLC, as borrower, (ii) various
subsidiaries of Falcon Global USA LLC, as guarantors, (iii) the lenders party
thereto, and (iv) JP Morgan Chase Bank, N.A., as agent, issuing bank and
security trustee;

   

“Classification Society”

means any Approved Classification Society or another member of the International
Association of Classification Societies approved by the Facility Agent, with
whom a Vessel is entered and who conducts periodic physical surveys and/or
inspections of such Vessel;

   

“Closing Date”

means the date on which all of the conditions precedent in Section 4.1 are
satisfied (or waived in accordance with this Agreement);

   

“Code”

means the Internal Revenue Code of 1986, as amended, and any successor statute
thereto and any regulation promulgated thereunder;

   

“Collateral”

means all property or other assets, real or personal, tangible or intangible,
whether now owned or hereafter acquired in which the Security Trustee or any
Creditor has been granted a security interest pursuant to a Security Document;

   

“Commitment(s)”

means, in relation to a Lender, the portion of the Loan set out opposite its
name in Schedule 1-B hereto or, as the case may be, in any relevant Assignment
and Assumption Agreement, as such amount shall be reduced from time to time
pursuant to Section 5;

   

“Compliance Certificate”

means a certificate attached hereto as Exhibit or such other form as the
Facility Agent may agree;

 

6

--------------------------------------------------------------------------------

 

 

“Convertible Bond”

means the notes issued under that certain $175,000,000 note purchase agreement
entered into as of November 30, 2015 among (i) the Parent Guarantor, as issuer,
and (ii) investment funds managed and controlled by The Carlyle Group, as
purchasers (as amended on April 20, 2018);

   

“Credit Parties”

means the Borrower, the Parent Guarantor and the Subsidiary Guarantors;

   

“Credit Support Vessels”

means the vessels listed on Schedule 4-A hereto;

   

“Creditors”

means the Lenders, the Facility Agent, the Security Trustee, the Swap Banks, and
each separately, a “Creditor”;

   

“Deed of Covenants”

means the deed of covenants in respect of each relevant Vessel, executed by the
relevant Vessel Owning Entity in favor of the Security Trustee, pursuant to
Section 4.1(j), substantially in the form set out in Exhibit C-5 or C-6, as the
case may be, or such other deed of covenants acceptable to all Lenders;

   

“Default”

means any event that would, with the giving of notice or passage of time,
constitute an Event of Default;

   

“Default Rate”

means a rate per annum equal to two percent (2%) over the Applicable Rate then
in effect;

   

“Designated Jurisdiction”

means the Republic of Marshall Islands, the United States, the United Kingdom,
England and Wales, Cayman Islands or such other jurisdiction as may be approved
by the Facility Agent, such approval not to be unreasonably withheld,
conditioned or delayed;

   

“DNB Bank”

shall have the meaning ascribed thereto in the preamble;

   

“DOC”

means a document of compliance issued to an Operator in accordance with rule 13
of the ISM Code;

   

“Dollars” and the sign “$”

means the legal currency, at any relevant time hereunder, of the United States
of America and, in relation to all payments hereunder, in same day funds settled
through the New York Clearing House Interbank Payments System (or such other
Dollar funds as may be determined by the Facility Agent to be customary for the
settlement in New York City of banking transactions of the type herein
involved);

   

“Drawdown Date”

means the date, being a Banking Day, on which the conditions in Section 4.2 are
satisfied or waived in accordance with this Agreement and the Loan is made
available to the Borrower in accordance with Section 3;

 

7

--------------------------------------------------------------------------------

 

 

“Drawdown Notice”

shall have the meaning ascribed thereto in Section 3.3;

   

“Earnings Assignment(s)”

means the assignment in respect of the earnings of each Vessel from any and all
sources (including requisition compensation), executed by the relevant
Subsidiary Guarantor in favor of the Security Trustee pursuant to
Section 4.1(k), substantially in the form set out in Exhibit D;

   

“Earnings Account”

means the deposit account with account no. 14556001 maintained by the Borrower
with the Account Bank;

   

“Earnings Account Pledge”

means the pledge of Earnings Account executed by the Borrower in favor of the
Security Trustee pursuant to Section 4.1(y) substantially in the form set out in
Exhibit J;

   

“EEA Member Country”

means any member state of the European Union, the United Kingdom, Iceland,
Liechtenstein and Norway;

   

“Environmental Approval(s)”

shall have the meaning ascribed thereto in Section 2.1(p);

   

“Environmental Claim(s)”

shall have the meaning ascribed thereto in Section 2.1(p);

   

“Environmental Law(s)”

shall have the meaning ascribed thereto in Section 2.1(p);

   

“Equity Interest”

means:

 

(i)    any and all shares and other equity interests (including common stock,
preferred stock, limited liability company interests and partnership interests)
in such person; and

 

(ii)   all rights to purchase, warrants or options or convertible debt (whether
or not currently exercisable), participations or other equivalents of or
interests in (however designated) such shares or other interests in such person;

   

“ERISA”

means the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute and regulation promulgated thereunder;

   

“ERISA Affiliate”

means a trade or business (whether or not incorporated) which is under common
control with any Credit Party or any Subsidiary thereof within the meaning of
Sections 414(b), (c), (m) or (o) of the Code or which would be considered a
member of a “controlled group” with any Credit Party or any Subsidiary thereof
under Section 4001 of ERISA;

 

8

--------------------------------------------------------------------------------

 

 

“ERISA Funding Event”

means (i) any failure by any Plan to satisfy the minimum funding standards (for
purposes of Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (ii) the filing pursuant to Section 412 of the Code or Section 303 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iii) the failure by any Credit Party, Subsidiary thereof
or ERISA Affiliate to make any required contribution to a Multiemployer Plan;
(iv) a determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430(i) of the Code); (v) the incurrence by any
Credit Party, Subsidiary thereof or ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (vi) the receipt by any Credit Party, Subsidiary thereof or ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party, Subsidiary thereof or ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent within the meaning of Section 4245 of
ERISA, or in endangered or critical status within the meaning of Section 432 of
the Code or Section 305 of ERISA; (vii) any “reportable event”, as defined in
Section 4043 of ERISA with respect to a Plan (other than an event for which the
30-day notice period to the PBGC is waived); or (viii) the existence with
respect to any Plan of a non-exempt “prohibited transaction” for purposes of
Section 406 of ERISA or Section 4975 of the Code;

   

“ERISA Termination Event”

means (i) the imposition of any lien under Section 430(k) of the Code or any
other lien in favor of the PBGC or any Plan or Multiemployer Plan on any asset
of any Credit Party, Subsidiary thereof or ERISA Affiliate thereof in connection
with any Plan or Multiemployer Plan; (ii) the receipt by any Credit Party,
Subsidiary thereof or ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Multiemployer Plan
or to appoint a trustee to administer any Plan or Multiemployer Plan under
Section 4042 of ERISA; (iii) the filing of a notice of intent to terminate a
Plan under Section 4041 of ERISA; (iv) the institution of proceeding to
terminate a Plan or a Multiemployer Plan; (v) the incurrence by any Credit
Party, Subsidiary thereof or ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; or
(vi) the occurrence of any other event or condition which might constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan;

   

“EU Bail-In Legislation Schedule”

means the document described as such and published by the Loan Market
Association (or any successor person) from time to time;

   

“Event of Default”

shall have the meaning ascribed thereto in Section 8.1;

 

9

--------------------------------------------------------------------------------

 

 

“Exchange Act”

means the Securities and Exchange Act of 1934, as amended;

   

“Executive Orders”

means the directives issued to federal agencies by the President of the United
States of America;

   

“Existing Indebtedness”

means, collectively, all Indebtedness outstanding under:

 

(i) that certain amended and restated loan agreement, dated April 28, 2017,
between, inter alios, DNB Bank, as facility agent and security trustee, and
Sea-Cat Crewzer LLC and Sea-Cat Crewzer II LLC, as joint and several borrowers,
in respect of which approximately $36,379,250.00 in the principal amount and
accrued interest is outstanding as of the Closing Date;

 

(ii) each certain loan agreement, dated June 6, 2013, between, inter alios, DNB
Bank, as facility agent and security trustee, and each of SEACOR Hawk LLC and
SEACOR Eagle LLC, as borrower, in respect of which approximately
$12,207,309.53 in the aggregate principal amount and accrued interest is
outstanding as of the Closing Date, and

 

(iii) that certain loan agreement, dated August 3, 2015, between, inter alios,
DNB Bank, as facility agent and security trustee, and Falcon Global
International LLC, Falcon Pearl LLC and Falcon Diamond LLC, as joint and several
borrowers, in each case, as amended, supplemented or otherwise modified prior to
the Closing Date, in respect of which approximately $52,675,333.50 in the
principal amount and accrued interest is outstanding as of the Closing Date;

   

“Excluded Hedging Obligations”

means, with respect to any Credit Party, any Hedging Obligation if, and to the
extent that, all or a portion of the guarantee of such Credit Party of, or the
grant by such Credit Party of a security interest to secure, such Hedging
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Credit Party or the
grant of such security interest becomes effective with respect to such Hedging
Obligation.  If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal;

   

“Facility Agent”

shall have the meaning ascribed thereto in the preamble;

 

10

--------------------------------------------------------------------------------

 

 

“Fair Market Value”

means, (i) with respect to any Vessel, the Appraised Value of such Vessel and
(ii) with respect to any other asset (including any Equity Interests of any
Person), the price at which a willing buyer, not an Affiliate of the seller, and
a willing seller who does not have to sell, would agree to purchase and sell
such asset, as determined in good faith by the Credit Party which is selling or
owns such asset;

   

“FATCA”

means:

 

(a) Sections 1471 through 1474 of the Code and any regulations thereunder issued
by the United States Treasury;

 

(b) any treaty, law or regulation of any jurisdiction, or relating to an
intergovernmental agreement between jurisdictions, which (in either case)
facilitates the implementation of any law or regulation referred to in paragraph
(a) above; or

 

(c) any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the IRS, the U.S.
government or any governmental or taxation authority in any other jurisdiction;

   

“FATCA Deduction”

means a deduction or withholding from a payment under this Agreement or any
Security Document required by or under FATCA;

   

“FATCA Exempt Party”

means a FATCA Relevant Party who is entitled under FATCA to receive payments
free from any FATCA Deduction;

   

“FATCA Non-Exempt Party”

means a FATCA Relevant Party who is not a FATCA Exempt Party;

   

“FATCA Non-Exempt Lender”

means any Lender who is a FATCA Non-Exempt Party;

   

“FATCA Relevant Party”

means each Creditor;

   

“Fee Letter”

means any letter or letters between any of the Creditors (or any of its
Affiliates) and any Credit Party setting out any of the fees payable by such
Credit Party in connection with the loan facility contemplated by this
Agreement;

   

“Final Payment Date”

means the earlier of (i) the fifth anniversary of the Drawdown Date and (ii)
September 30, 2023;

   

“Foreign Plan”

an employee benefit plan, program, policy, scheme or arrangement that is not
subject to U.S. law and is maintained or contributed to by any Credit Party or
Subsidiary thereof or for which any Credit Party or Subsidiary thereof has or
could have any liability;

 

11

--------------------------------------------------------------------------------

 

 

“Foreign Termination Event”

the occurrence of an event with respect to the funding or maintenance of a
Foreign Plan that could reasonably be expected to result in a lien on, or
seizure of, any collateral hereunder;

   

“Foreign Underfunding”

the excess, if any, of the accrued benefit obligations of a Foreign Plan (based
on those assumptions used to fund that Foreign Plan or, if that Foreign Plan is
unfunded, based on those assumptions used for financial accounting statement
purposes or, if accrued benefit obligations are not calculated for financial
accounting purposes, based on such reasonable assumptions as may be approved by
the relevant Credit Party’s independent auditors for these purposes) over the
sum of (i) the assets of such Foreign Plan and (ii) the liability related to
such Foreign Plan accrued by the relevant Credit Party for financial accounting
statement purposes which could reasonably be expected to result in a liability
to any Credit Party in the aggregate in excess of US$5,000,000;

   

“GAAP”

shall have the meaning ascribed thereto in Section 1.3;

   

“Governmental Authority”

means any nation or government, any state or other political subdivision thereof
and any agency, authority, commission, board, bureau or instrumentality
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government;

   

“Gross Interest Bearing Debt”

means, on any date of determination, the total amount of Indebtedness of the
Parent Guarantor and its Subsidiaries on a consolidated basis outstanding on
such date minus the aggregate amount of Indebtedness under all Warehouse
Financing Facilities and the Chase Facility;

   

“Group”

means the Parent Guarantor and its Subsidiaries;

   

“Hedging Obligation”

means, with respect to any Credit Party, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act;

   

“Historical Financial Statements”

means as of the Closing Date (i) the audited financial statements of the Parent
Guarantor for the period ending December 31, 2017 and (ii) the unaudited
financial statements of the Parent Guarantor as of the most recent fiscal
quarter ended after the date of the most recent audited financial statements and
at least 90 days prior to the Closing Date;

   

“IAPPC”

means a valid international air pollution prevention certificate for a Vessel
issued under Annex VI;

 

12

--------------------------------------------------------------------------------

 

 

“Indebtedness”

means, with respect to any Person at any date of determination (without
duplication), (i) all indebtedness of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii)  the face amount of letters of credit or other
similar instruments (including reimbursement obligations with respect thereto),
(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, which purchase price is due more than six months
after the date of placing such property in service or taking delivery thereof or
the completion of such services, except trade payables, (v) all obligations on
account of principal of such Person as lessee under capitalized leases that are
properly classified as a liability on a balance sheet in accordance with GAAP,
(vi) all indebtedness of other Persons secured by a lien on any asset of such
Person, whether or not such indebtedness is assumed by such Person; provided
that the amount of such indebtedness shall be the lesser of (a) the fair market
value of such asset at such date of determination and (b) the amount of such
indebtedness, and (vii) all indebtedness of other Persons guaranteed by such
Person to the extent guaranteed; the amount of Indebtedness of any Person at any
date shall be the outstanding balance at such date of all unconditional
obligations as described above and, with respect to contingent obligations, the
maximum liability upon the occurrence of the contingency giving rise to the
obligation, provided that the amount outstanding at any time of any indebtedness
issued with original issue discount is the face amount of such indebtedness less
the remaining unamortized portion of the original issue discount of such
indebtedness at such time as determined in conformity with GAAP; and provided
further that Indebtedness shall not include any liability for current or
deferred federal, state, local or other taxes, or any current trade payables;

   

“Indemnitee”

shall have the meaning ascribed thereto in Section 17.9;

   

“Information”

means all information received from the Credit Parties relating to any of them
or any of their respective businesses in connection with this Agreement that was
not otherwise available to the Facility Agent or any Lender on a
non-confidential basis prior to such disclosure by the Credit Parties; provided,
that, in the case of information received from the Credit Parties after the
Closing Date, such information is clearly identified at the time of delivery as
confidential;

   

“Insurances Assignment(s)”

means the assignments in respect of the insurances over each Vessel executed by
the Subsidiary Guarantors in favor of the Security Trustee pursuant to Section
4.1(k), substantially in the form set out in Exhibit E;

   

“Intercompany Debt”

shall have the meaning ascribed thereto in Section 9.2(n)(ii);

 

13

--------------------------------------------------------------------------------

 

 

“Interest Period”

means each three (3) month period commencing on the Drawdown Date or the last
day of the preceding Interest Period with respect to the Loan and ending on the
same day in the third calendar month thereafter; provided, however, that each
such Interest Period which commences on the last Banking Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Banking Day of the
appropriate subsequent calendar month;

   

“Interest Rate Agreement(s)”

means any counter-indemnity, interest rate protection agreement, interest rate
future agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement entered into between the
Borrower with a Swap Bank, which is designed to protect the Borrower against
fluctuations in interest rates applicable under this Agreement, including but
not limited to, that certain ISDA Master Agreement together with the Schedule
thereto to be made between the Borrower and the Swap Bank, as counterparties;

   

“Interest Rate Agreement Assignments”

means the assignments in respect of any Interest Rate Agreements executed by the
Borrower in favor of the Security Trustee pursuant to Section 4.1(k),
substantially in the form set out in Exhibit G;

   

“Inventory of Hazardous Material”

shall have the meaning ascribed thereto in Resolution MEPC.269(68) of the
International Maritime Organization;

   

“Investment”

means (i) any capital contribution to any Person, (ii) any purchase of any
stock, bonds, notes, debentures, other securities or assets constituting a
business unit of any Person, (iii) any loan, credit or advance made to any
Person, or (iv) any other investment in any Person; provided, that for clarity,
purchases and other acquisitions of spares, materials, equipment and intangible
property relating to vessels in the ordinary course are not deemed to be
Investments;

   

“IRS”

means the Internal Revenue Service of the United States Department of the
Treasury;

   

“ISM Code”

means the International Safety Management Code for the Safe Operating of Ships
and for Pollution Prevention constituted pursuant to Resolution A.741(18) of the
International Maritime Organization and incorporated into the Safety of Life at
Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto;

    “ISPS Code” means the International Ship and Port Facility Security Code
adopted by the International Maritime Organization at a conference in December
2002, and amending the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto;

 

14

--------------------------------------------------------------------------------

 

 

“ISSC” means the International Ship Security Certificate issued pursuant to the
ISPS Code;    

“Lease Obligations”

means the amount of all lease or charter obligations calculated in accordance
with GAAP and reflected on the balance sheet of any Credit Party;

   

“Lender(s)”

shall have the meaning ascribed thereto in the preamble;

   

“LIBOR”

means, with respect to any Interest Period for the Loan, the London interbank
offered rate administered by the ICE Benchmark Administration Limited (or any
other person which takes over the administration of that rate) (rounded upward
to the nearest 1/16th of one percent (1%)) of Dollars for a period equivalent to
the relevant Interest Period at or about 11:00 a.m. (London time) on the second
London Banking Day before the first day of such period as displayed on
page LIBOR01 or LIBOR 02 of the Reuters Screen (or any such replacement Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters, provided that if such page or service ceases to be available, the
Facility Agent may specify another page or service displaying the relevant rate
after consultation with the Borrower); provided further that if on such date no
such rate is so displayed for the relevant Interest Period, LIBOR for such
period shall be the rate quoted to the Lenders by the Reference Bank at the
request of the Lenders as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which LIBOR is to be determined
for a period equivalent to the relevant Interest Period to prime banks in the
London Interbank Market at or about 11:00 a.m. (London time) on the second
Banking Day before the first day of such period (it being understood and agreed
by the Borrower that in the event LIBOR is less than zero, it shall be deemed
zero);

   

“Lien”

means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), charge or security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement or similar notice under the Uniform Commercial Code
or the comparable law of any jurisdiction);

   

“Loan”

means the senior secured term loan to be made available by the Lenders to the
Borrower pursuant to this Agreement;

 

15

--------------------------------------------------------------------------------

 

 

“Majority Lenders”

means, at any time, one or more Lenders who have or hold Commitments that exceed
66 2/3% of the aggregate total Commitments of all Lenders at such time;

   

“Management Agreement”

means with respect to each Vessel, that certain ship management agreement
between each Subsidiary Guarantor and the relevant Vessel Manager as in effect
on the Closing Date, the form of which has been disclosed to the Facility Agent
prior to the Closing Date, or any replacement thereof with the prior written
consent of the Facility Agent, such consent not to be unreasonably withheld,
conditioned or delayed;

   

“Mandatory Costs”

means in relation to the Loan or an unpaid sum the rate per annum notified by
any Lender to the Facility Agent to be the cost to that Lender of compliance
with the requirements of the Financial Conduct Authority (UK) and/or the
Prudential Regulation Authority (UK) or, in any case, any similar institution
which replaces all or any of their functions whose requirements such Lender
complies with;

   

“Margin”

means 3.75% per annum;

   

“Material Adverse Effect”

means (i) a material adverse effect on (A) the ability of the Security Parties,
taken as a whole, to meet any of their respective obligations with regard to any
Transaction Document, the Loan and the financing arrangements established in
connection therewith, or (B) the business, property, assets, liabilities
operations, condition (financial or otherwise) or prospects of the Security
Parties, taken as a whole, or (ii) a material impairment of the validity or
enforceability of any Transaction Document;

   

“Materials of Environmental Concern”

shall have the meaning ascribed thereto in Section 2.1(p);

   

“Mortgage(s)”

means the first preferred/priority ship mortgage on each of the Vessels,
executed by the relevant Vessel Owning Entity in favor of the Security Trustee
pursuant to Section 4.1(j), substantially in the form set out in Exhibit C-1,
C-2, C-3, C-4 or C-7, as the case may be, or such other first preferred/priority
ship mortgage given in compliance with such other jurisdiction as all Lenders
may approve;

   

“MTSA”

means the Maritime & Transportation Security Act, 2002, as amended, inter alia,
by Public Law 107-295;

   

“Multiemployer Plan”

means, at any time, a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which any Credit Party, Subsidiary thereof or ERISA Affiliate is making
or accruing an obligation to make contributions (or is required to make or
accrue an obligation to make contributions) or has within any of the six
preceding plan years made or accrued an obligation to make contributions (or has
been required to make or accrue an obligation to make contributions);

 

16

--------------------------------------------------------------------------------

 

 

“Net Insurance Proceeds”

means an amount equal to: (i) any cash payments or proceeds received by any
Credit Party (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any Vessel pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such Vessel to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by any Credit Party in
connection with the adjustment or settlement of any claims of such Credit Party
in respect thereof, and (b) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith;

   

“Note”

means the promissory note to be executed by the Borrower, to the Facility Agent
or its registered assigns pursuant to Section 4.1(c), to evidence the Loan,
substantially in the form set out in Exhibit A;

   

“OFAC”

means the U.S. Department of the Treasury’s Office of Foreign Assets Control;

   

“Operator”

means, in respect of a Vessel, the Person who operates such Vessel and falls
within the definition of “Company” set out in rule 1.1.2 of the ISM Code;

   

“Parent Guaranty”

means the guaranty to be granted by the Parent Guarantor in favor of the
Security Trustee pursuant to Section 4.1(c), substantially in the form set out
in Exhibit B;

   

“Parent Guarantor”

shall have the meaning ascribed thereto in the preamble;

   

“Patriot Act”

shall have the meaning ascribed thereto in Section 17.10;

   

“PBGC”

means the Pension Benefit Guaranty Corporation;

   

“Permitted Indebtedness”

shall have the meaning ascribed thereto in Section 9.2(n);

   

“Permitted Liens”

shall have the meaning ascribed thereto in Section 9.2(a);

   

“Person”

means any individual, sole proprietorship, corporation, partnership (general or
limited), limited liability company, business trust, bank, trust company, joint
venture, association, joint stock company, trust or other unincorporated
organization, whether or not a legal entity, or any government or agency or
political subdivision thereof;

 

17

--------------------------------------------------------------------------------

 

 

“Plan”

means any employee benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect to which any Credit Party, Subsidiary thereof or ERISA
Affiliate is or, within the six-year period prior to the date of this Agreement
was, (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA;

   

“Pledge Agreement”

means a share pledge, membership interest pledge, or share charge pursuant to
which the capital stock or membership interests, as the case may be, of each
Subsidiary Guarantor are pledged to the Security Trustee, substantially in the
form set out in Exhibit N-1 or N-2, as the case may be;

   

“Post-Closing Letter of Undertaking”

means that certain letter agreement to be entered into on or about the Drawdown
Date between the Facility Agent and the Borrower;

   

“Qualified ECP Guarantor”

means, in respect of any Hedging Obligation, each Credit Party that has total
assets exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Hedging
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act;

   

“Reference Bank”

means DNB Bank;

   

“Refinancing”

means the repayment in full of the Existing Indebtedness with proceeds of the
Loan and the termination of all commitments, security interests and guarantees
in connection therewith;

   

“Regulation T”

means Regulation T of the Board of Governors of the Federal Reserve System, as
in effect from time to time;

   

“Regulation U”

means Regulation U of the Board of Governors of the Federal Reserve System, as
in effect from time to time;

   

“Regulation X”

means Regulation X of the Board of Governors of the Federal Reserve System, as
in effect from time to time;

   

“Related Fund”

means, with respect to any Lender that is an investment fund (the “first fund”),
any other investment fund that invests in commercial loans which is managed or
advised by the same investment manager or investment adviser as the first fund
or, if it is managed by a different investment manager or investment adviser, a
fund whose investment manager or investment adviser is an Affiliate of the
investment manager or investment adviser of the first fund;

 

18

--------------------------------------------------------------------------------

 

 

“Related Party”

means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates;

     

“Relevant Parents”

means the entities identified as such on Schedule 1-A hereto or any other entity
that owns any Subsidiary Guarantor and enters into a Pledge Agreement in
accordance with the terms hereof;

     

“Relevant Prepayment Amount”

means:

      (i) in respect of any Vessel (other than FALCON DIAMOND and FALCON PEARL)
an amount equal to the higher of:         (a) the least of:           (x) 10% of
the principal amount of the Loan then outstanding;           (y) the Fair Market
Value of the Vessel sold or lost divided by the aggregate Fair Market Value all
Vessels mortgaged to the Security Trustee multiplied by the principal amount of
the Loan then outstanding; and           (z) Net Insurance Proceeds received in
connection with a less described in Section 5.4(a); and         (b) an amount
sufficient to satisfy the asset maintenance test set forth in Section 9.3, after
giving effect to the sale or loss of the relevant Vessel; or         (ii) in
respect of FALCON DIAMOND and FALCON PEARL, an amount equal to the higher of:  
      (a) the least of:           (x) 10% of the principal amount of the Loan
then outstanding; and           (y) Net Insurance Proceeds received in
connection with a loss described in Section 5.4(a); and         (b) the Fair
Market Value of FALCON DIAMOND or FALCON PEARL, as the case may be, sold or lost
divided by the aggregate Fair Market Value of all Vessels mortgaged to the
Security Trustee multiplied by the principal amount of the Loan then
outstanding; and

 

19

--------------------------------------------------------------------------------

 

 

  (c) an amount sufficient to satisfy the asset maintenance test set forth in
Section 9.3, after giving effect to the sale or loss of the relevant Vessel;    
    it being understood and agreed that for purposes of this calculation, the
Fair Market Value of a Vessel shall be based on valuations most recently
provided pursuant to Section 9.1(s);      

“Repeating Representations”

means those representations and warranties included in Sections 2.1(a) (Due
Organization and Power), 2.1(b) (Authorization and Consents), 2.1(c) (Binding
Obligations), 2.1(d) (No Violation), 2.1(e) (Filings; Stamp Taxes), 2.1(n) (Pari
Passu Ranking), 2.1(w) (Citizenship), 2.1(x) (Investment Company), 2.1(l)
(ERISA), 2.1(u) (Solvency) and 2.1(z) (Sanctions and Anti-Money Laundering);

     

“Resolution Authority”

means any body which has authority to exercise any Write-down and Conversion
Powers;

     

“Responsible Officer”

means, as applied to any Person, any individual holding the position of chief
executive officer, president, vice president, chief financial officer, secretary
or treasurer of such Person (or, in each case, the equivalent thereof) or, with
respect to any Person that is not a corporation and/or that does not have
officers, any individual holding any such position of the general partner, the
sole member, managing member or similar governing body of such Person;

     

“Sanctioned Country”

means a country against which OFAC enforces country-specific Sanctions Laws that
broadly prohibit dealings in such country (as of the date hereof, Cuba, Iran,
North Korea, Syria and the Crimea region of Ukraine);

     

“Sanctions Laws”

means (i) all U.S. laws, rules, regulations or Executive Orders relating to
economic or financial sanctions or trade embargoes, including, but not limited
to any such laws, rules, regulations or Executive Orders administered and
enforced by OFAC, and (ii) any similar Singapore, European Union, United
Kingdom, United Nations or other non-U.S. laws, rules, regulation or orders
relating to economic or financial sanctions or trade embargoes administered by
any other Governmental Authority that are applicable to (A) a Credit Party or
any Subsidiary thereof in the operation of its business or (B) a Lender but only
to the extent that compliance with such laws, rules or regulations does not
conflict with any of the provisions listed in (i) and (ii)(A) hereof;

     

“SEACOR Marine”

means SEACOR Marine LLC, a Delaware limited liability company;

 

20

--------------------------------------------------------------------------------

 

 

“Security Document(s)”

means the Pledge Agreements, the Mortgages, the Deeds of Covenants, the
Assignments, the Earnings Account Pledge, the Account Control Agreement, and any
other documents that may be executed as security for the Loan and the Borrower’s
obligations in connection therewith;

   

“Security Party(ies)”

means the Credit Parties and the Relevant Parents;

   

“Security Trustee”

shall have the meaning ascribed thereto in the preamble;

   

“SMC”

means the safety management certificate issued in respect of a vessel in
accordance with rule 13 of the ISM code;

   

“Specified Dividend”

means a distribution of up to $28,738,106.97 from the Borrower directly or
indirectly to the Parent Guarantor;

   

“Subsidiary(ies)”

means, with respect to any Person, any business entity of which more than 50% of
the outstanding voting stock or other equity interest is owned directly or
indirectly by such Person and/or one or more other Subsidiaries of such Person;

   

“Subsidiary Guarantors”

means the entities identified on Schedule 1-A and any other entity that accedes
into this Agreement as a Subsidiary Guarantor in accordance with the terms
hereof;

   

“Swap Bank(s)”

means each of the financial institutions identified as a swap bank on Schedule
1-B hereof or any Affiliate of such financial institution;

   

“Taxes”

means any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority whatsoever, except for
(i) taxes on or measured by the overall net income of any Creditor, and
franchise taxes and branch profits taxes of any Creditor, imposed by its
jurisdiction of incorporation or formation, or its principal office or its
applicable lending office, the United States of America, the State or City of
New York or any governmental subdivision or taxing authority of any thereof or
by any other taxing authority having jurisdiction over such Creditor (unless and
only to the specific extent such jurisdiction is asserted by reason of the
activities of the Borrower) or (ii) any taxes imposed under FATCA;

   

“Total Capital”

means the sum of the liabilities (other than Indebtedness under all Warehouse
Financing Facilities and the Chase Facility) and shareholders’ equity of the
Parent Guarantor and its Subsidiaries on consolidated basis, in each case
determined in accordance with GAAP;

 

21

--------------------------------------------------------------------------------

 

 

“Total Debt”

means the sum of Gross Interest Bearing Debt and Lease Obligations of the Parent
Guarantor and its Subsidiaries;

   

“Transaction Document”

means each of this Agreement, the Note, the Security Documents, the Parent
Guaranty, any Interest Rate Agreement, any Fee Letter, the Vessel Manager’s
Undertaking and any other document designated as such by the Facility Agent and
the Borrower;

   

“Transaction Party”

means each Security Party, any Vessel Manager that is a member of the Group or
any other member of the Group who executes a Transaction Document;

   

“Vessel(s)”

means the Credit Support Vessels, the Additional Credit Support Vessels and any
other additional vessel mortgaged to the Security Trustee pursuant to the terms
of this Agreement and each of them;

   

“Vessel Manager”

means Boston Putford Offshore Safety Ltd., SEACOR Offshore Dubai LLC, SEACOR
Marine and/or any other entity controlled by SEACOR Marine which will
commercially and technically manage the Vessels at all times, or any other
management company appointed with the prior written consent of the Facility
Agent, such consent not to be unreasonably withheld, conditioned or delayed;

   

“Vessel Manager’s Undertaking”

means each of the undertakings made or to be made by the Vessel Manager in favor
of the Facility Agent in respect of a Vessel, substantially in the form set out
in Exhibit K;

   

“Vessel Owning Entity”

means each Subsidiary Guarantor, SEACOR Marine and the owner of any other vessel
mortgaged to the Security Trustee pursuant to the terms of this Agreement;

   

“Warehouse Financing Facilities”

means financings of special purpose vehicles, directly or indirectly
wholly-owned by the Parent Guarantor or otherwise consolidated in the financial
statements of the Parent Guarantor in accordance with GAAP, that are
non-recourse to the Parent Guarantor;

   

“Withdrawal Liability(ies)”

means liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA;

 

22

--------------------------------------------------------------------------------

 

 

“Write-down and Conversion Powers”

means:           (a) in relation to any Bail-In Legislation described in the EU
Bail-In Legislation Schedule from time to time, the powers described as such in
relation to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and
        (b) in relation to any other applicable Bail-In Legislation:            
(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and        
    (ii) any similar or analogous powers under that Bail-In Legislation.

 

1.2          Computation of Time Periods; Other Definitional Provisions. In this
Agreement, the Note, the Security Documents and any Interest Rate Agreement, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”; words importing either gender include the other
gender; references to “writing” include printing, typing, lithography and other
means of reproducing words in a tangible visible form; the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; references to articles, sections (or subdivisions of sections),
exhibits, annexes or schedules are to this Agreement, the Note or such Security
Document or any Interest Rate Agreement, as applicable; references to agreements
and other contractual instruments (including any Transaction Document) shall be
deemed to include all subsequent amendments, amendments and restatements,
supplements, extensions, replacements and other modifications to such
instruments (without, however, limiting any prohibition on any such amendments,
extensions and other modifications by the terms of the Transaction Documents);
references to any matter that is “approved” or requires “approval” of a party
means approval given in the sole and absolute discretion of such party unless
otherwise specified; words importing the plural include the singular and vice
versa.

 

1.3          Accounting Terms. Unless otherwise specified herein, all accounting
terms used in this Agreement, the Note, the Security Documents and any Interest
Rate Agreement shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Facility Agent or the Lenders, as the case may be, under this Agreement shall be
prepared, in accordance with generally accepted accounting principles for the
United States (“GAAP”) as amended from time to time including amendments to GAAP
made as a result of the conformity of GAAP to International Financial Reporting
Standards in effect.

 

23

--------------------------------------------------------------------------------

 

 

1.4          Certain Matters Regarding Materiality. To the extent that any
representation, warranty, covenant or other undertaking of any Credit Party in
this Agreement is qualified by reference to those which are not reasonably
expected to result in a “Material Adverse Effect” or language of similar import,
no inference shall be drawn therefrom that the Facility Agent, Security Trustee
or Lenders have knowledge or approves of any noncompliance by such Credit Party
with any governmental rule.

 

1.5          Forms of Documents. Except as otherwise expressly provided in this
Agreement, references to documents or certificates “substantially in the form”
of Exhibits to another document means that such documents or certificates are
duly completed in the form of the related Exhibits with substantive changes
subject to the provisions of Section 17.7 of this Agreement, as the case may be,
or the correlative provisions of the Security Documents and any Interest Rate
Agreement.

 

2.

REPRESENTATIONS AND WARRANTIES

       

2.1          Representations and Warranties. In order to induce the Creditors to
enter into this Agreement, each Credit Party hereby represents and warrants to
the Creditors on the date hereof that:

 

(a)           Due Organization and Power. Each Credit Party is duly formed or
incorporated, validly existing and in good standing under the laws of its
jurisdiction of formation, has all requisite power to carry on its business as
now being conducted and to enter into and perform its obligations under the
Transaction Documents to which it is a party, and has complied in all material
respects with all statutory, regulatory and other requirements relative to such
business and such agreements;

 

(b)           Authorization and Consents. All necessary corporate or limited
liability company action has been taken by each Credit Party to authorize, and
all necessary consents and authorities have been obtained and remain in full
force and effect to permit, such Credit Party to enter into and perform its
obligations under the Transaction Documents to which it is a party;

 

(c)           Binding Obligations. Each Transaction Document has been duly
executed and delivered by each Credit Party that is a party thereto and is the
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except to the extent
that such enforcement may be limited by equitable principles, principles of
public policy or applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting generally the enforcement of creditors’ rights;

 

(d)           No Violation. The execution, delivery, and performance by each
Credit Party of the provisions of each of the Transaction Documents to which it
is party do not contravene any applicable law or regulation existing on the
Closing Date that is material to the conduct of such Credit Party’s business or
any contractual restriction binding on such Credit Party or its articles of
incorporation, memorandum of association, certificate of formation, by-laws or
operating agreement (or equivalent instruments) thereof;

 

(e)           Filings; Stamp Taxes. Other than the recording of the Mortgages in
the relevant Designated Jurisdictions, as the case may be, and the filing of
Uniform Commercial Code financing statements in respect of the Assignments and
the Pledge Agreements, and the payment and filing or recording fees consequent
thereto, it is not necessary for the legality, validity, enforceability or
admissibility into evidence of the Transaction Documents to which it is party,
that any of them or any document relating thereto be registered, filed, recorded
or enrolled with any court or authority in any relevant jurisdiction or that any
stamp, registration or similar Taxes be paid on or in relation to the
Transaction Documents;

 

24

--------------------------------------------------------------------------------

 

 

(f)           Litigation. There is no action, suit or proceeding pending or, to
the knowledge of any Credit Parties, threatened in writing against it or any
Credit Party before any court, board of arbitration or administrative agency
which is reasonably likely to result in a Material Adverse Effect;

 

(g)           No Default. No Credit Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any material agreement by which it is bound, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect;

 

(h)           Vessels. With respect to each Vessel owned by a Subsidiary
Guarantor, the relevant Subsidiary Guarantor hereby represents and warrants that
such Vessel is:

 

 

(i)

in the sole and absolute ownership of such Subsidiary Guarantor and duly
registered in its name under the laws and flag of the relevant Designated
Jurisdiction, unencumbered, save and except for the relevant Mortgage recorded
against it, the Assignments, Permitted Liens and as permitted hereby and
thereby;

 

 

(ii)

classed in the highest classification and rating for vessels of the same age and
type with its Classification Society without any material outstanding
recommendations or adverse notations affecting class; and

 

 

(iii)

insured in accordance with the provisions of the relevant Mortgage or Deed of
Covenants, as applicable, and the requirements thereof in respect of such
insurances will have been complied with;

 

(i)           Insurance. Each Credit Party maintains the insurance required by
Section 9.1(v);

 

(j)           Financial Information. The Historical Financial Statements have
been prepared in accordance with GAAP and accurately and fairly present in all
material respects the financial condition of the parties covered thereby as of
the respective dates thereof and the results of the operations thereof for the
period or respective periods covered by such financial statements, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year-end adjustments. As of the Closing Date, no Credit Party
has any contingent obligations, liabilities for taxes or other outstanding
financial obligations that are not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of the Credit Parties, taken as a whole;

 

(k)           Tax Returns. Each Credit Party has filed all tax returns required
to be filed by it and has paid all Taxes payable by it which have become due,
other than those not yet delinquent and except for those (i) Taxes being
contested in good faith and by appropriate proceedings or other acts and for
which adequate reserves shall have been set aside on its books or (ii) where the
failure to file or pay would not along or in the aggregate result in a Material
Adverse Effect;

 

(l)           ERISA. No ERISA Funding Event, ERISA Termination Event, Foreign
Termination Event or Foreign Underfunding exists or has occurred, or is
reasonably expected to exist or occur, that, when taken together with all other
ERISA Funding Events, ERISA Termination Events, Foreign Termination Events and
Foreign Underfundings that exist or have occurred, or which could reasonably be
expected to exist or occur, could reasonably be expected to result in a Material
Adverse Effect. None of the Credit Parties is a “benefit plan investor” within
the meaning of Section 3(42) of ERISA;

 

25

--------------------------------------------------------------------------------

 

 

(m)           Chief Executive Offices. (i) the chief executive office and chief
place of business of each Credit Party (other than any Credit Party incorporated
in the United Kingdom) and the office in which the records relating to such
party’s earnings and other receivables are kept is located at 7910 Main Street,
2nd Floor, Houma, LA 70360, and (ii) the chief executive office and chief place
of business of each Credit Party incorporated in the United Kingdom and the
office in which the records relating to such party’s earnings and other
receivables are kept is located at Columbus Buildings, Waveney Road, Lowestoft,
Suffolk NR321BN, United Kingdom;

 

(n)           Pari Passu Ranking. Its payment obligations under the Transaction
Documents to which it is a party rank at least pari passu with the claims of all
its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally;

 

(o)           Equity Ownership. On the Closing Date, the Parent Guarantor
indirectly and beneficially owns (i) seventy-two percent (72%) of each of Falcon
Pearl LLC, Falcon Diamond LLC, SEACOR Hawk LLC, SEACOR Eagle LLC, C-Lift LLC and
Falcon Global International LLC and (ii) one hundred percent (100%) of each
other Security Party and SEACOR Marine;

 

(p)           Environmental Matters and Claims. (a) Except as heretofore
disclosed in writing to the Facility Agent or where the failure to comply would
not alone or in the aggregate result in a Material Adverse Effect, (i) each of
the Borrower and the Vessel Manager will, when required under applicable law to
operate its business as then being conducted, be in compliance with all
applicable United States federal and state, local, foreign and international
laws, regulations and conventions relating to pollution prevention, protection
of human health (to the extent related to exposure to Materials of Environmental
Concern) or protection of the environment (including, without limitation,
ambient air, surface water, ground water, navigable waters, waters of the
contiguous zone, ocean waters and international waters), including, without
limitation, laws, regulations and conventions to which either is a party
relating to (1) emissions, discharges, releases or threatened releases of
pollutants, contaminants, wastes, toxic substances, hazardous materials, oil,
hazardous substances, petroleum and petroleum products and by-products
(“Materials of Environmental Concern”), or (2) the processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern (collectively, the “Environmental Laws”); (ii) each of the
Borrower and the Vessel Manager will, when required under applicable
Environmental Law, have all permits, licenses, approvals, rulings, variances,
exemptions, clearances, consents or other authorizations required under
applicable Environmental Laws (“Environmental Approvals”) and will, when
required under applicable Environmental Law be in compliance with all such
Environmental Approvals required to operate their business as then being
conducted; and (iii)  each of the Borrower and the Vessel Manager has not
received any notice of any claim, action or cause of action by any person,
entity or Governmental Authority, alleging potential liability for, or a
requirement to incur, Governmental Authority investigation costs, cleanup costs,
response and/or remedial costs (whether incurred by a Governmental Authority or
otherwise), natural resource damages, property damages, personal injuries,
attorneys’ fees and expenses, or fines or penalties, in each case arising out
of, based on or resulting from (1) the presence, or release or threat of release
into the environment, of any Materials of Environmental Concern at any location,
whether or not owned by such person, or (2) any violation, or alleged violation,
of any Environmental Law or Environmental Approval (“Environmental Claim”)
(other than Environmental Claims that have been fully and finally adjudicated or
otherwise determined and all fines and penalties, if any, payable by it in
respect thereof have been paid in full or which are fully covered by insurance
(including permitted deductibles)); and (b) except as heretofore disclosed in
writing to the Facility Agent there is no Environmental Claim pending or
threatened in writing against any of the Transaction Parties and there are no
past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge or
disposal of any Materials of Environmental Concern, that could form the basis of
any Environmental Claim against the Borrower the adverse disposition of which is
reasonably like to result in a Material Adverse Effect;

 

26

--------------------------------------------------------------------------------

 

 

(q)           Liens. As of the Closing Date, no Credit Party (other than the
Parent Guarantor) has any Liens that are not Permitted Liens;

 

(r)           Indebtedness. As of the Closing Date, no Credit Party (other than
the Parent Guarantor) has Indebtedness that is not Permitted Indebtedness;

 

(s)           [Intentionally Omitted];

 

(t)           No Proceedings to Dissolve. There are no proceedings or actions
pending or contemplated by it, or to its best knowledge contemplated by any
third party, to dissolve or terminate any Credit Party;

 

(u)           Solvency. With respect to each Credit Party, upon the incurrence
of any Indebtedness pursuant to this Agreement, (i) the sum of its assets, at a
fair valuation, does and will exceed its liabilities, including, to the extent
they are reportable as such in accordance with GAAP, contingent liabilities,
(ii) the present fair market salable value of its assets is not and shall not be
less than the amount that will be required to pay its probable liability on its
then existing debts, including, to the extent they are reportable as such in
accordance with GAAP, contingent liabilities, as they mature, (iii) it does not
and will not have unreasonably small working capital with which to continue its
business and (iv) it has not incurred, does not intend to incur and does not
believe it will incur, debts beyond its ability to pay such debts as they
mature;

 

(v)           Compliance with Laws. Each Credit Party is in compliance with all
applicable laws of all Governmental Authorities, except where the failure to
comply would not alone or in the aggregate result in a Material Adverse Effect;

 

(w)           Citizenship.

 

 

(i)

If it is a Subsidiary Guarantor owning a Vessel registered in the Marshall
Islands, it is a “non-resident limited liability company” under the laws of the
Republic of the Marshall Islands, as such term is utilized in the Business
Corporations Act and Secured Transactions Act of 2007 (in each case, of the
Republic of the Marshall Islands);

 

 

(ii)

if it is a Subsidiary Guarantor owning a Vessel registered in the United States,
it is a citizen of the United States within the meaning of 46 U.S.C. 50501(a),
as amended, of the United States Code; and

 

 

(iii)

if it is a Subsidiary Guarantor owning a Vessel registered in the United
Kingdom, it is a company within the meaning of Section 1 of the Companies Act
2006, as amended, of the United Kingdom;

 

(x)           Investment Company. No Credit Party is required to be registered
as an “investment company” (as defined in the Investment Company Act of 1940, as
amended);

 

27

--------------------------------------------------------------------------------

 

 

(y)           Use of Proceeds; Margin Stock. The proceeds of the Loan will be
used for the purposes set forth in Section 3.1 and will not be used by any
Credit Party to purchase or carry margin stock within the meanings of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
No Credit Party is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock within the meaning of Regulations T, U or
X of the Board of Governors of the Federal Reserve System;

 

(z)           Sanctions and Anti-Money Laundering Laws. Each Credit Party is in
compliance with applicable Sanctions Laws and Anti-Money Laundering Laws. No
Credit Party (i) is a Blocked Person, or (ii) has received notice of or is aware
of any claim, action, suit, proceeding or investigation against it by any
Governmental Authority in connection with the enforcement of the Sanctions Laws.
No Credit Party is engaging in a transaction or dealing with any individual,
entity or Sanctioned Country in a manner that would constitute a violation of
applicable Sanctions Laws. None of the Credit Parties are using any proceeds
from the Loan, directly or, to its knowledge, indirectly, to lend, contribute,
provide or otherwise make available funds (1) to a Blocked Person (except to the
extent licensed or otherwise approved by OFAC or other applicable Governmental
Authority), (2) to a Person for the purpose of engaging in any activities that
would result in a violation of Sanctions Laws or Anti-Money Laundering Laws by
any Credit Party or to the knowledge of the Credit Parties, any Related Party
thereof, or (3) for any purposes that would result in a violation of Sanctions
Laws or Anti-Money Laundering Laws by any Credit Party or, to the knowledge of
the Credit Parties, any Related Party;

 

(aa)          Material Adverse Change. Since December 31, 2017, no event,
circumstance or change has occurred that constitutes a Material Adverse Effect;
and

 

(bb)          Repetition. The representations and warranties made herein and in
any certificate or other document delivered pursuant hereto or in connection
herewith shall survive the making of the Loan and the issuance of the Note. Each
of such representations and warranties shall be deemed to be made by each Credit
Party by reference to the facts and circumstances then existing on the date of
the Drawdown Notice and the Drawdown Date, and all Repeating Representations
shall be deemed to be made by each such Credit Party (other than the Parent
Guarantor) by reference to the facts and circumstances then existing on the
first day of each Interest Period.

 

3.

THE FACILITY

 

3.1          Purposes. The Borrower shall apply proceeds of the Loan (i) to
consummate the Refinancing, (ii) to make the Specified Dividend, and (iii) for
general corporate purposes, including working capital and acquisitions;
provided, that no proceeds of the Loan shall be used to repay or prepay in part
or whole any principal under the Convertible Bond.

 

3.2          The Loan. Each of the Lenders, relying upon each of the
representations and warranties set out in Section 2 and the other Transaction
Documents hereby severally and not jointly agrees with the Borrower that,
subject to and upon the terms of this Agreement, it will, on the Drawdown Date
in a single drawing, make its Commitment available to the Borrower in the
account specified in the Drawdown Notice. Any portion of the Commitment that is
not utilized on the Drawdown Date shall be automatically cancelled and the
amount of the Commitment reduced accordingly.

 

3.3          Drawdown Notice. The Borrower shall serve a notice by e-mail (a
“Drawdown Notice”), substantially in the form of Exhibit M, on the Facility
Agent no later than 12:00 p.m. (noon) (New York time) two (2) Banking Days prior
to the date of the proposed Drawdown Date. The Drawdown Notice shall (a) be in
writing addressed to the Facility Agent, (b) be effective on receipt by the
Facility Agent, (c) specify the proposed Drawdown Date which shall be a Banking
Day within the Availability Period, (d) specify the principal amount of the Loan
to be borrowed, (e) specify the disbursement instructions and (f) be
irrevocable.

 

28

--------------------------------------------------------------------------------

 

 

3.4          Effect of Drawdown Notice. Delivery of the Drawdown Notice shall be
deemed to constitute a warranty (a) by each of the Credit Parties that the
representations and warranties stated in Section 2 (updated mutatis mutandis)
hereof and by each of the Security Parties and the Vessel Owning Entities that
the representations and warranties stated by it in the other Transaction
Documents to which it is a party are in each case true and correct on and as of
the date of the Drawdown Notice and will be true and correct on and as of the
Drawdown Date as if made on such date (unless an earlier date is set forth
therein), and (b) that no Event of Default nor any Default has occurred and is
continuing.

 

3.5          Cancellation of Commitments

 

(a)           The Commitments which are unutilized at the end of the
Availability Period shall then be automatically cancelled.

 

(b)           The Borrower may cancel any unused Commitments (in increments of
$1,000,000) upon ten (10) Banking Days’ prior notice to the Facility Agent. No
amount of the Commitments so cancelled under this Agreement may be subsequently
reinstated.

 

3.6          Fees.

 

(a)           Commitment Fee. The Borrower shall pay to the Facility Agent (for
the account of each Lender) a fee computed at the rate of 40% of the Margin per
annum on that Lender’s available and undrawn Commitment from time to time for
the period beginning on the date hereof and ending on the last day of the
Availability Period, due and payable on the last day of the Availability Period
or if earlier, the day all Commitments are fully drawn, reduced to zero or
otherwise terminated.

 

(b)           Other Fees. The Borrower shall pay all other fees in the amount
and at the times agreed in any Fee Letter.

 

3.7          Hedging.

 

(a)           The Borrower shall, within fourteen (14) days following the
Drawdown Date, enter into Interest Rate Agreements with any Swap Bank and shall
from that time onwards maintain such Interest Rate Agreements in accordance with
this Section 3.7.

 

(b)           Each Interest Rate Agreement shall:

 

 

(i)

be in a form and on terms and conditions agreed by the Facility Agent;

 

 

(ii)

be with a Swap Bank and each Swap Bank shall also be a Lender (or an Affiliate
of such Lender);

 

 

(iii)

be for a term ending on (or before) the Final Payment Date;

 

 

(iv)

have settlement dates coinciding with the interest payment dates of the Loan;
and

 

 

(v)

provide that the Termination Currency (as defined in the relevant Interest Rate
Agreement) shall be dollars.

 

29

--------------------------------------------------------------------------------

 

 

(c)           The rights of the Borrower under any Interest Rate Agreement to
which it is a party shall be assigned by way of security under an Interest Rate
Agreement Assignment.

 

(d)           The parties to each Interest Rate Agreement must comply with the
terms of that Interest Rate Agreement.

 

(e)           Neither a Swap Bank nor the Borrower may amend, supplement, extend
or waive the terms of any Interest Rate Agreement without the consent of the
Facility Agent.

 

(f)           Paragraph (e) above shall not apply to an amendment, supplement or
waiver that is administrative and mechanical in nature and does not give rise to
a conflict with any provision of this Agreement.

 

(g)           If, at any time, the aggregate notional principal amount of the
transactions in respect of the Interest Rate Agreement exceeds or, as a result
of any repayment or prepayment under this Agreement, will exceed the Loan, as
the case may be, at that time, the Borrower must promptly notify the Facility
Agent and must, at the request of the Facility Agent (acting on the instructions
of the Majority Lenders), reduce the aggregate notional amount of those
transactions by an amount and in a manner satisfactory to the Facility Agent
(acting on the instructions of the Majority Lenders) so that it no longer
exceeds or will not exceed the Loan, as the case may be, then or that will be
outstanding and shall provide evidence that the transactions have been so
reduced. The aggregate notional principal amount of the transactions in respect
of the Interest Rate Agreements shall at all times be greater than or equal to
50% of the principal amount of the Loan then outstanding.

 

(h)           Any reductions in the aggregate notional amount of the
transactions in respect of the Interest Rate Agreement in accordance with
paragraph (g) above will be apportioned as between those transactions pro rata.

 

(i)           A Swap Bank may only suspend making payments under a transaction
in respect of an Interest Rate Agreement if the Borrower is in breach of its
payment obligations under any transaction in respect of that Interest Rate
Agreement.

 

(j)           Each Swap Bank consents to, and acknowledges notices of, the
assigning by way of security by each of the Borrower pursuant to the relevant
Interest Rate Agreement of its rights under the Interest Rate Agreement to which
it is party in favour of the Security Trustee.

 

(k)           Any such assigning by way of security is without prejudice to, and
after giving effect to, the operation of any payment or close-out netting in
respect of any amounts owing under any Interest Rate Agreement.

 

(l)           The Security Trustee shall not be liable for the performance of
the Borrower’s obligations under an Interest Rate Agreement to which it is a
party.

 

30

--------------------------------------------------------------------------------

 

 

4.

CONDITIONS PRECEDENT

 

4.1          Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligation of the Lenders to make the Loan available to the
Borrower under this Agreement shall be expressly subject to the satisfaction, or
waiver in accordance with this Agreement, of the following conditions precedent:

 

(a)           Corporate Authority. The Facility Agent shall have received the
following documents in form and substance satisfactory to the Facility Agent:

 

 

(i)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each Security Party and Vessel Owning Entity, of the
resolutions of the directors, members or managers thereof evidencing approval of
the Transaction Documents to which each is a party and authorizing an
appropriate person or persons or attorney-in-fact or attorneys-in-fact to
execute the same on its behalf, or other evidence of such approvals and
authorizations;

 

 

(ii)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of the relevant Security Party and Vessel Owning Entity,
of all documents evidencing any other necessary action (including actions by
such parties thereto other than the Security Parties and the Vessel Ownings
Entities as may be required by the Lenders), approvals or consents with respect
to the Transaction Documents ;

 

 

(iii)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each Security Party and Vessel Owning Entity, of the
certificate of formation, articles of incorporation, memorandum of association,
operating agreement or by-laws, as the case may be, or equivalent instruments
thereof;

 

 

(iv)

a copy, certified as true and complete by an officer of the Parent Guarantor, of
the corporate organizational chart of the Parent Guarantor showing all of the
Borrower and Subsidiary Guarantors;

 

 

(v)

[Intentionally Omitted];

 

 

(vi)

certificate of an authorized officer, director or managing member (as
applicable) of each Security Party (other than the Parent Guarantor) certifying
as to the record ownership of all of its issued and outstanding capital stock or
limited liability company membership interests, as the case may be or a
certified copy of the register of members;

 

 

(vii)

in the case of each Subsidiary Guarantor incorporated in England and Wales, an
original of any power of attorney granted by that Subsidiary Guarantor
authorizing a specified person or persons to execute the Transaction Documents
to which it is a party;

 

 

(viii)

certificate of the jurisdiction of formation of each Security Party and Vessel
Owning Entity as to the good standing thereof;

 

 

(ix)

copies, certified as true and complete by an officer, managing member or
director (as applicable) of each of the Security Parties and the Vessel Owning
Entities, of the names and true signatures of the officers or directors (as
applicable) of such Security Parties and Vessel Owning Entities signing each
Transaction Document to which it is or is to be a party and the other documents
to be delivered hereunder and thereunder; and

 

31

--------------------------------------------------------------------------------

 

 

 

(x)

a certificate signed by the Chairman, President, Executive Vice President,
Treasurer, Comptroller, Controller or chief financial officer of (A) the
Borrower (or its managing member) to the effect that no Default or Event of
Default shall have occurred and be continuing and (B) each of the Security
Parties and Vessel Owning Entities (or its managing member) to the effect that
the representations and warranties of such Security Party and Vessel Owning
Entity contained in this Agreement and the other Transaction Documents are true
and correct as of the date of such certificate (unless an earlier date is set
forth therein).

 

(b)           This Agreement. Each Credit Party shall have duly executed and
delivered this Agreement to the Facility Agent;

 

(c)           The Note. The Borrower shall have duly executed and delivered a
Note to the Facility Agent;

 

(d)           Parent Guaranty. The Parent Guarantor shall have duly executed and
delivered the Parent Guaranty to the Security Trustee;

 

(e)           Pledge Agreement. Each of the Relevant Parents and the Borrower
shall have duly executed and delivered the Pledge Agreement to which it is a
party to the Facility Agent, pursuant to which the capital stock or membership
interests in each of the Subsidiary Guarantors shall have been pledged in favor
of the Security Trustee for the benefit of the Creditors;

 

(f)           [Intentionally Omitted].

 

(g)           Fees. The Creditors shall have received payment in full of all
fees and expenses due to each thereof pursuant to the terms hereof on the date
when due including, without limitation, all fees and expenses due under Sections
3.6 and 13;

 

(h)           The Vessels. The Facility Agent shall have received evidence
satisfactory to it that each Vessel:

 

 

(i)

is in the sole and absolute ownership of a Vessel Owning Entity and duly
registered in such Vessel Owning Entity’s name under the laws and flag of the
relevant Designated Jurisdiction, unencumbered, save and except for the relevant
Mortgage recorded against it, the Assignments, and Permitted Liens;

 

 

(ii)

is classed in the highest classification and rating for vessels of the same age
and type with the respective Classification Society without any material
outstanding recommendations affecting class;

 

 

(iii)

is operationally seaworthy and in every way fit for its intended service; and

 

 

(iv)

insured in accordance with the provisions of the applicable Mortgage and Section
9.1(v) hereof and all requirements of the applicable Mortgage and Section 9.1(v)
hereof in respect of such insurance have been fulfilled (including, but not
limited to, letters of undertaking from the insurance brokers, including
confirmation notices of assignment, notices of cancellation and loss payable
clauses acceptable to the Facility Agent);

 

32

--------------------------------------------------------------------------------

 

 

(i)           Mortgages. Each Vessel Owning Entity shall have duly executed, and
delivered to the Facility Agent, the Mortgage over its respective Vessel and in
the case of all Vessels flagged in the United Kingdom or Cayman Islands, the
Deed of Covenants;

 

(j)           Recording of the Mortgages. The Facility Agent shall have received
satisfactory evidence that the Mortgage over each Vessel has been duly recorded
under the laws of the relevant Designated Jurisdiction and constitutes a first
preferred mortgage lien under the laws of the relevant Designated Jurisdiction;

 

(k)           Assignments. The Borrower shall have delivered to the Facility
Agent duly executed copies of the following:

 

 

(i)

an Insurances Assignment over each Vessel;

 

 

(ii)

an Earnings Assignment over each Vessel;

 

 

(iii)

a Charter Assignment with respect to any Charter in excess of (or capable of
exceeding, by virtue of any optional extension) 12 months over each Vessel (on a
commercially reasonable basis if the relevant vessel employment agreement
expressly prohibits such assignment);

 

 

(iv)

an Interest Rate Agreement Assignment relating to any Interest Rate Agreement
that the Borrower has entered into;

 

 

(v)

the Assignment Notices with respect to the above mentioned Assignments;

 

(l)           [Intentionally Omitted];

 

(m)           Vessels Liens. Each Vessel Owning Entity shall deliver to the
Facility Agent evidence satisfactory to it and to its counsel that, save for the
liens created by the Mortgage and the Assignments, there are no liens, charges
or encumbrances of any kind whatsoever on its Vessels, or on its earnings except
as permitted hereby or by any of the Security Documents;

 

(n)           Compliance with ISM Code, ISPS Code, Annex VI and MTSA. Each
Vessel Owning Entity shall deliver to the Facility Agent evidence satisfactory
to it and to its counsel that each of its Vessels complies and the Operator
complies with the requirements of the ISM Code, ISP Code, Annex VI and MTSA
including (but not limited to) the maintenance and renewal of valid certificates
pursuant thereto and the Facility Agent shall have received a copy of the DOC,
SMC, ISSC and IAPPC for such Vessel;

 

(o)           No Threatened Withdrawal of DOC, ISSC, SMC or IAPPC. Each Vessel
Owning Entity shall deliver to the Facility Agent a certificate of such Vessel
Owning Entity certifying that there is no actual or, to the best of such Vessel
Owning Entity’s knowledge, threatened withdrawal of any Operator’s DOC, ISSC,
SMC, IAPPC or other certification or documentation related to the ISM Code, ISPS
Code, Annex VI or otherwise required for the operation of each of its Vessels or
in respect to any of such Vessel Owning Entity’s Vessels;

 

33

--------------------------------------------------------------------------------

 

 

(p)        Evidence of Current COFR. The Facility Agent shall have received
evidence of current compliance with any applicable requirement for a Certificate
of Financial Responsibility pursuant to the Oil Pollution Act 1990 for each
Vessel, as applicable;

 

(q)        Vessel Appraisals. The Facility Agent shall have received two
appraisals of the Fair Market Value of each Vessel in form and substance
satisfactory to the Facility Agent, and the aggregate Fair Market Value (as
evidenced by such appraisals) of all the Vessels to be mortgaged to the Security
Trustee shall be not less than $260,000,000;

 

(r)           Insurance Report. The Facility Agent shall have received a
detailed report from a firm of independent marine insurance consultants
appointed by the Facility Agent in respect of the insurances on each Vessel, in
form and substance satisfactory to the Facility Agent, the cost of such report
to be for the account of the Borrower;

 

(s)       Vessel Manager Documents. Each Vessel Manager shall have duly executed
and delivered to the Facility Agent the Vessel Manager’s Undertaking relating to
the relevant Vessel together with a copy of the Management Agreement;

 

(t)           Filings.

 

 

(i)

Each Security Party and Vessel Owning Entity shall have duly delivered to the
Facility Agent the Uniform Commercial Code financing statements for filing with
the State of Delaware, the District of Columbia and in such other jurisdictions
as the Facility Agent may reasonably require; and

 

 

(ii)

Each Security Party and Vessel Owning Entity incorporated in England and Wales
shall have duly delivered to the Facility Agent evidence of registration with
the Companies House of the relevant Security Documents as the Facility Agent may
reasonably require;

 

(u)         Financial Statements. The Parent Guarantor shall deliver, to the
extent not publicly filed with the SEC, to the Facility Agent the Historical
Financial Statements and a Compliance Certificate by the Parent Guarantor;

 

(v)        Licenses, Consents and Approvals. The Facility Agent shall have
received satisfactory evidence that all necessary licenses, consents and
approvals in connection with the transactions contemplated by the Transaction
Documents have been obtained;

 

(w)         Know Your Customer Requirements. The Facility Agent shall have
received documentation to the satisfaction of each Lender in connection with its
know your customer requirements, including but not limited to:

 

 

(i)

completed company profile form provided by the Facility Agent;

 

 

(ii)

completed FATCA form provided by the Facility Agent;

 

 

(iii)

completed FinCEN UBO certification form provided by the Facility Agent;

 

34

--------------------------------------------------------------------------------

 

 

 

(iv)

certificates of incorporation or similar documents, certified by the respective
secretary or assistant secretary of such entity;

 

 

(v)

articles of incorporation or similar documents, resolution of the board of
directors or similar governing body, incumbency certificate or similar properly
authorized and executed document setting forth the names and titles of the
primary officers who are authorized to act on behalf of each Security Party and
Vessel Owning Entity generally (rather than only for specific matters).

 

 

(vi)

a chart or other diagram on the company’s letterhead that sets forth the
ownership structure of the Security Parties and Vessel Owning Entities,
including any person or entity that is the beneficial owner of 25% or more of
the voting equity securities in each such Person. To the extent such a 25% or
more beneficial owner itself has a more than 25% or more voting securities
beneficial owner, the chart or diagram shall include that owner. For these
purposes, “beneficial owner” should be deemed to include a person that has
economic ownership of securities, if not legal ownership;

 

 

(vii)

with respect to each beneficial owner identified in the ownership structure
chart in paragraph (vi) above who is a natural person, a form of current and
valid identification (e.g., passport, driver’s license or other government
issued identification);

 

 

(viii)

the names of all members of the board of directors or similar governing body of
each Security Party and Vessel Owning Entity on company letterhead, which shall
identify the chairperson;

 

 

(ix)

with respect to each Security Party and Vessel Owning Entity, such entity’s
applicable IRS Form W-8 or W-9 and tax identification number; and

 

 

(x)

a form of current and valid identification of the controlling person.

 

(x)           [Intentionally Omitted];

 

(y)           Earnings Account. The Borrower shall have established the Earnings
Account into which Assigned Moneys are to be paid;

 

(z)           Earnings Account Pledge. The Borrower shall have executed and
delivered to the Facility Agent an Earnings Account Pledge relating to the
Earnings Account;

 

(aa)          Account Control Agreement. The Borrower, the Account Bank and the
Security Trustee shall have executed and delivered to the Facility Agent the
Account Control Agreement;

 

(bb)          Legal Opinions. The Facility Agent shall have received legal
opinions addressed to the Lenders from (i) Watson Farley & Williams LLP, special
counsel to the Security Parties and Vessel Owning Entities, as to matters of New
York law, Delaware law, Marshall Islands law and United States maritime law,
(ii) Stephenson Harwood LLP, special counsel to the Creditors, as to matters of
English law and (iii) Conyers Dill & Pearman, special counsel to the Creditors,
as to matters of Cayman Islands law, in each case in such form as the Facility
Agent may require, as well as such other legal opinions as the Facility Agent
shall have required as to all or any matters under the laws of the United States
of America, the State of New York, the State of Delaware, the Republic of the
Marshall Islands, the United Kingdom, England and Wales and Cayman Islands in a
form acceptable to the Facility Agent and its counsel;

 

35

--------------------------------------------------------------------------------

 

 

(cc)          Charters. The Facility Agent shall have received certified copies
of all Charters;

 

(dd)          Inventory of Hazardous Materials. The Facility Agent shall have
received a copy of the Inventory of Hazardous Materials with respect to each
Vessel, commencing on the date of the first drydocking of such Vessel after the
Closing Date; and

 

(ee)          Process Agent. Each Security Party and Vessel Owning Entity (other
than those incorporated in the United States) shall have appointed a process
agent in the State of New York and the Facility Agent shall have received
evidence of the acceptance of such appointment from such process agent.

 

4.2          Conditions to Drawdown Date. The obligation of the Lenders to make
the Loan available to the Borrower under this Agreement shall be expressly and
separately subject to the satisfaction, or waiver in accordance with this
Agreement, of the following further conditions precedent:

 

(a)           Drawdown Notice. The Facility Agent having received a Drawdown
Notice in accordance with the terms of Section 3.3.

 

(b)           Representations and Warranties. The representations stated in
Section 2 and in the other Transaction Documents (updated mutatis mutandis to
such date) being true and correct as if made on and as of that date (unless an
earlier date is set forth therein);

 

(c)           No Event of Default. No Default or Event of Default having
occurred and being continuing;

 

(d)           No Change in Laws. The Lenders being satisfied that no change in
any applicable laws, regulations, rules or in the interpretation thereof shall
have occurred which make it unlawful for any Transaction Party to make any
payment as required under the terms of the Transaction Documents;

 

(e)           No Material Adverse Effect. There having occurred no matter or
event which might result in a Material Adverse Effect since December 31, 2017;

 

(f)           Refinancing of Existing Indebtedness. Confirmation that the
Refinancing shall be consummated concurrently with drawdown on the Drawdown Date
to the reasonable satisfaction of the Facility Agent; and

 

(g)           Post-Closing Letter of Undertaking. The Facility Agent having
received a duly executed Post-Closing Letter of Undertaking.

 

4.3          [Intentionally Omitted].

 

4.4          Breakfunding Costs. In the event that, on the date specified for
the making of the Loan in the Drawdown Notice, any Lender shall not be obliged
under this Agreement to make the Loan or any portion thereof available resulting
from the failure of any conditions precedent under Section 4.1 or 4.2 hereof to
be satisfied, the Borrower shall indemnify and hold such Lender fully harmless
against any losses which such Lender may sustain as a result of borrowing or
agreeing to borrow funds to meet the drawdown requirement of such Drawdown
Notice and the certificate of such Lender shall, absent manifest error, be
conclusive and binding on the Borrower as to the extent of any such losses.

 

36

--------------------------------------------------------------------------------

 

 

4.5          Satisfaction after Drawdown. Without prejudice to any of the other
terms and conditions of this Agreement, in the event the Lenders, in their sole
discretion, make the Loan prior to the satisfaction of all or any of the
conditions referred to in Sections 4.1 and 4.2 (other than in the case of a
waiver of such conditions in accordance with this Agreement), the Borrower
hereby covenants and undertakes to satisfy or procure the satisfaction of such
condition or conditions within fourteen (14) days after the Drawdown Date (or
such longer period as the Majority Lenders, in their sole discretion, may
agree).

 

5.

REPAYMENT AND PREPAYMENT

 

5.1          Repayment.

 

(a)           Quarterly Installments. On each quarterly date from the Drawdown
Date, the Borrower shall repay the principal amount of the Loan in an amount
equal to $3,250,000.

 

(b)           Maturity. The Borrower shall repay the outstanding principal
amount of the Loan, together with accrued but unpaid interest thereon and any
fees and other amounts owing to any Creditor on the Final Payment Date.

 

5.2          Voluntary Prepayment. Subject to delivery of the notices and the
minimum payment amounts required by this Section 5.2, the Borrower may, at its
option, on any Banking Day, prepay all or any portion of the Loan. The Borrower
shall compensate the Lenders for any loss, cost or expense incurred by them as a
result of a prepayment made on any day other than the last day of the applicable
Interest Period in accordance with the provisions of Section 5.5 or 11.5, as the
case may be. Prepayments made on the last day of the applicable Interest Period
shall be without penalty or premium. Any prepayment shall be in a minimum amount
of One Million Dollars ($1,000,000) or the full amount of the Loan then
outstanding. The Borrower shall deliver to the Facility Agent notice of such
prepayment not less than five (5) Banking Days prior to the date on which the
Borrower intends to make such prepayment (which notice shall be irrevocable and
shall specify the date and amount of such prepayment).

 

5.3          Borrower’s Obligations Absolute. The Borrower’s obligations to pay
each Creditor hereunder and under the Note shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms hereof and
thereof, under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or may have had
against any Creditor. If (and only if) requested by a Lender, the Borrower shall
promptly deliver to such Lender a Note evidencing such Lender’s portion of the
Loan.

 

5.4          Mandatory Prepayment.

 

(a)           Sale or Loss. On (i) the day of receipt by any Credit Party of
sale proceeds of a Vessel or (ii) the earlier of (x) one hundred and eighty
(180) days after the actual, constructive or compromised loss of a Vessel, or
two hundred and seventy (270) days after the requisition of title,
nationalization, confiscation or expropriation of a Vessel or (y) the date on
which Net Insurance Proceeds in respect of such loss are received by any Credit
Party, the Borrower shall either (A) repay the Loan in an amount equal to the
Relevant Prepayment Amount or (B) pledge to the Security Trustee additional
Collateral as may be satisfactory to the Majority Lenders in their sole
discretion.

 

37

--------------------------------------------------------------------------------

 

 

(b)           Change of Control. If a Change of Control occurs, the Borrower
shall immediately repay in full the outstanding principal amount of the Loan,
together with accrued but unpaid interest thereon and any fees or other amounts
owing to any Creditor.

 

5.5          Interest and Costs with Prepayments/Application of Prepayments. Any
prepayment of the Loan made hereunder (including, without limitation, those made
pursuant to Sections 5 and 9.3) shall be subject to the condition that on the
date of prepayment by or on behalf of the Borrower all accrued interest to the
date of such prepayment shall be paid in full with respect to the Loan or
portions thereof being prepaid, together with any and all costs or expenses
incurred by any Lender in connection with any breaking of funding for
prepayments other than on the last day of the applicable Interest Period (as
certified by the relevant Lender, which certification shall, absent any manifest
error, be conclusive and binding on the Borrower). No amounts pre-paid or repaid
will be available for re-borrowing.

 

6.

INTEREST AND RATE

 

6.1          Applicable Rate. The Borrower shall pay to the Lenders interest on
the unpaid principal amount of the Loan for the period commencing on the
Drawdown Date until but not including the stated maturity thereof (whether by
acceleration or otherwise) or the date of prepayment thereof at the Applicable
Rate, which shall be the rate per annum which is equal to the aggregate of
(a) LIBOR for the relevant Interest Period plus (b) the Margin plus (c)
Mandatory Costs, if any. Accrued interest on the Loan shall be payable in
arrears on the last day of each Interest Period.

 

6.2          Default Rate. Notwithstanding the foregoing, the Borrower agrees
that after the occurrence and during the continuance of an Event of Default, the
Loan and any other outstanding amount under the Transaction Documents shall bear
interest at the Default Rate. In addition, the Borrower hereby promises to pay
interest at the Default Rate on any other amount payable by the Borrower
hereunder or under any other Transaction Document which shall not be paid in
full when due (whether at stated maturity, by acceleration or otherwise), for
the period commencing on the due date thereof until but not including the date
the same is paid. Any interest at the Default Rate (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of the then
applicable Interest Period but will remain immediately due and payable.

 

6.3          Maximum Interest. Anything in this Agreement or the Note to the
contrary notwithstanding, the interest rate on the Loan shall in no event be in
excess of the maximum rate permitted by applicable law.

 

6.4          Discontinuation of LIBOR. Subject to the Facility Agent’s rights
contained in this Agreement or the other Transaction Documents, this Agreement
and the other Transaction Documents may be amended to replace LIBOR with: (a) a
successor or alternative index rate as the Majority Lenders and the Borrower may
reasonably determine or (b) absent such mutual selection by the Borrower and the
Facility Agent, a comparable successor or alternative interbank rate for
deposits in Dollars that is, at such time, broadly accepted as the prevailing
market practice for syndicated leveraged loans of this type in lieu of LIBOR as
reasonably determined by the Facility Agent; provided that (i) any such
successor or alternative rate shall be applied by the Facility Agent in a manner
consistent with market practice and (ii) to the extent such market practice is
not administratively feasible for the Facility Agent, such successor or
alternative rate shall be applied in a manner as otherwise reasonably determined
by the Facility Agent in consultation with the Borrower.

 

38

--------------------------------------------------------------------------------

 

 

7.

PAYMENTS

 

7.1          Place of Payments, No Set Off. All payments to be made hereunder by
the Borrower shall be made to the Facility Agent, not later than 3 p.m. New York
time (any payment received after 3 p.m. New York time shall be deemed to have
been paid on the next Banking Day) on the due date of such payment, at its
office located at 200 Park Avenue, New York, New York 10166, USA or to such
other office of the Facility Agent as the Facility Agent may direct, without
set-off or counterclaim and free from, clear of, and without deduction or
withholding for, any Taxes; provided, however, that if the Borrower shall at any
time be required by applicable law to withhold or deduct any Taxes from any
amounts payable to the Lenders hereunder, then the Borrower shall pay such
additional amounts in Dollars as may be necessary in order that the net amounts
received by the Lenders after withholding or deduction shall equal the amounts
which would have been received if such withholding or deduction were not
required and, in the event any withholding or deduction is made, whether for
Taxes or otherwise, the Borrower shall promptly send to the Facility Agent such
documentary evidence with respect to such withholding or deduction as may be
required from time to time by the Lenders.

 

7.2          Tax Credits. If a Lender obtains the benefit of a credit against
relief or remission for, or repayment of any Tax imposed by any taxing authority
for all or part of the Taxes as to which the Borrower has paid additional
amounts as aforesaid, then such Lender shall pay an amount to the Borrower which
such Lender determines will leave it (after such payment) in the same position
as it would have been had the Tax payment not been made by the Borrower. Each
Lender agrees that in the event that Taxes are imposed on account of the situs
of its loans hereunder, such Lender, upon acquiring knowledge of such event,
shall, if commercially reasonable and if, in the opinion of such Lender, it is
not prejudicial to it, shift such loans on its books to another office of such
Lender so as to avoid the imposition of such Taxes. Nothing contained in this
clause shall in any way prejudice the right of the Lenders to arrange their tax
affairs in such way as they, in their sole discretion, deem appropriate. In
particular, a Lender shall not be required to obtain such tax credit if this
interferes with the way such Lender normally deals with its tax affairs.

 

7.3          Exclusion of Gross-up for Taxes. Borrower shall not be required to
pay any additional amounts to or for the account of any Lender pursuant to
Section 7.1 to the extent that:

 

(a)           the applicable Lender was not an original party to this Agreement
and under applicable law (after taking into account relevant treaties and
assuming that such Lender has provided all forms it may legally and truthfully
provide) on the date such Lender became a party to this Agreement withholding of
Taxes would have been required on such payment, provided that this exclusion
shall not apply to the extent such withholding does not exceed the withholding
that would have been applicable if such payment had been made to an applicable
Lender that was an original party to this Agreement; or

 

(b)           the applicable Lender has changed its lending office and under
applicable law (after taking into account relevant treaties and assuming that
such Lender has provided all forms it may legally and truthfully provide) on the
date such Lender changed its lending office withholding of Taxes would have been
required on such payment, provided that this exclusion shall not apply to the
extent such withholding does not exceed the withholding that would have been
applicable to such payment and with respect to which such Lender would have been
entitled to receive additional amounts pursuant to Section 7.1 hereof if such
Lender had not changed its lending office; or

 

(c)           withholding would not have been required on such payment if such
Lender had complied with its obligations to deliver certain tax forms pursuant
to Section 7.4 below.

 

39

--------------------------------------------------------------------------------

 

 

7.4          Delivery of Tax Forms.

 

(a)           On or prior to the Closing Date (or in the case of a transferee
Lender, the date that it becomes a party to this Agreement), and thereafter when
reasonably requested by the Borrower, each Lender or transferee that is
organized under the laws of a jurisdiction outside the United States, any state
thereof or the District of Columbia (a “Non-U.S. Lender”) shall deliver to the
Facility Agent two properly completed and duly executed copies of (as
applicable) IRS Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY or, upon request of the
Borrower or the Facility Agent, any subsequent versions thereof or successors
thereto, in each case claiming a reduced rate (which may be zero) of U.S.
federal withholding tax under Sections 1441 and 1442 of the Code with respect to
payments hereunder as such Non-U.S. Lender may properly claim. In addition, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender shall, on
or prior to the Closing Date (or in the case of a transferee Lender, the date
that it becomes a party to this Agreement), and thereafter when reasonably
requested by the Borrower, provide to the Borrower and the Facility Agent in
addition to the applicable IRS Form W-8 required above a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of such Credit Party and is not a controlled
foreign corporation related to such Credit Party (within the meaning of Section
864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall promptly
notify the Facility Agent in the event any representation in such certificate is
no longer accurate.

 

(b)            In the case of a Non-U.S. Lender that is a party to this
Agreement on the Closing Date and that fails to provide an IRS Form W-8ECI or
the certificate described in the last sentence of Section 7.4(a) with respect to
a Credit Party that is a U.S. person , the IRS Form W-8BEN, W-8BEN-E or W-8IMY
provided by such Non-U.S. Lender on or prior to the Closing Date shall claim the
benefits of an income tax treaty providing for no U.S. federal withholding tax
under Sections 1441 and 1442 of the Code with respect to payments hereunder with
respect to such Credit Party.

 

(c)           On or prior to the date hereof (or in the case of a transferee
Lender, the date that it becomes a party to this Agreement), and thereafter when
reasonably requested by the Borrower, each Lender that is not a Non-U.S. Lender
shall deliver to the Borrower and the Facility Agent executed copies of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax.

 

(d)           Any Lender shall when reasonably be requested by the Borrower
provide such forms as are necessary to comply with the Common Reporting Standard
issued by the Organisation for Economic Cooperation and Development (OECD), or
similar legislation, regulations or guidance enacted in any jurisdiction that
seeks to implement equivalent tax reporting and/or withholding tax regimes.

 

7.5          FATCA Information.

 

(a)           Subject to paragraph (c) below, each FATCA Relevant Party, within
ten (10) Banking Days of a reasonable request by the Borrower or the Facility
Agent, shall:

 

 

(i)

confirm to that other party whether it is a FATCA Exempt Party or is a FATCA
Non-Exempt Party; and

 

 

(ii)

supply to the requesting party (with a copy to all other FATCA Relevant Parties)
such other form or forms (including IRS Form W-8 or Form W-9 or any successor or
substitute form, as applicable) and any other documentation and other
information relating to its status under FATCA (including its applicable
“pass-thru percentage” or other information required under FATCA or other
official guidance including intergovernmental agreements) as the requesting
party reasonably requests for the purpose of determining whether any payment to
such party may be subject to any FATCA Deduction.

 

40

--------------------------------------------------------------------------------

 

 

(b)           If a FATCA Relevant Party confirms to the Borrower or the Facility
Agent that it is a FATCA Exempt Party or provides an IRS Form W-8 or W-9 showing
that it is a FATCA Exempt Party and it subsequently becomes aware that it is
not, or has ceased to be a FATCA Exempt Party, that party shall so notify the
Borrower and the Facility Agent reasonably promptly.

 

(c)           Nothing in this Section 7.5 shall obligate any FATCA Relevant
Party to do anything which would or, in its reasonable opinion, might,
constitute a breach of any law or regulation, any policy of that party, any
fiduciary duty or any duty of confidentiality, or to disclose any confidential
information (including, without limitation, its tax returns and calculations);
provided that nothing in this paragraph shall excuse any FATCA Relevant Party
from providing a true complete and correct applicable IRS Form W-8 or W-9 (or
any successor or substitute form where applicable). Any information provided on
such IRS Form W-8 or W-9 (or any successor or substitute forms) shall not be
treated as confidential information of such party for purposes of this
paragraph.

 

(d)           If a FATCA Relevant Party fails to confirm its status or to supply
forms, documentation or other information requested in accordance the provisions
of this agreement or the provided information is insufficient under FATCA, then:

 

 

(i)

such party shall be treated as if it were a FATCA Non-Exempt Party; and

 

 

(ii)

if that party failed to confirm its applicable pass-thru percentage then such
party shall be treated for the purposes of any Transaction Document (and
payments made thereunder) as if its applicable pass-thru percentage is 100%,

 

until (in each case) such time as the party in question provides sufficient
confirmation, forms, documentation or other information to establish the
relevant facts.

 

7.6          FATCA Withholding.

 

(a)           The Borrower or the Facility Agent making a payment to any FATCA
Non-Exempt Party shall make such FATCA Deduction as it determines is required by
law and shall render payment to the IRS or other applicable taxing authority
within the time allowed and in the amount required by FATCA.

 

(b)           If a FATCA Deduction is required to be made by the Borrower or the
Facility Agent to a FATCA Non-Exempt Party, the amount of the payment due from
the Borrower or the Facility Agent shall be reduced by the amount of the FATCA
Deduction reasonably determined to be required by the Borrower or the Facility
Agent.

 

(c)           Each FATCA Relevant Party shall promptly upon becoming aware that
a FATCA Deduction is required with respect to any payment owed to it (or that
there is any change in the rate or basis of a FATCA Deduction) notify the
Borrower or the Facility Agent accordingly, and no Credit Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction.

 

41

--------------------------------------------------------------------------------

 

 

(d)           Within thirty days of making either a FATCA Deduction or any
payment required in connection with that FATCA Deduction, the party making such
FATCA Deduction shall deliver to the Facility Agent for delivery to the party on
account of whom the FATCA Deduction was made evidence reasonably satisfactory to
that party that the FATCA Deduction has been made or (as applicable) any
appropriate payment paid to the IRS or other applicable taxing authority.

 

(e)           The Facility Agent shall promptly upon becoming aware that it must
make a FATCA Deduction in respect of a payment to a Lender which relates to a
payment by the Credit Parties (or that there is any change in the rate or the
basis of such a FATCA Deduction) notify the Credit Parties and the relevant
Lender.

 

7.7          FATCA Mitigation. Notwithstanding any other provision of this
Agreement, if a FATCA Deduction is or will be required to be made by any party
under Section 7.4 in respect of a payment to any FATCA Non-Exempt Lender, the
FATCA Non-Exempt Lender may either:

 

  (i) transfer its entire interest in the Loan to a U.S. branch or Affiliate, or
       

(ii)

nominate one or more transferee lenders who upon becoming a Lender would be a
FATCA Exempt Party, by notice in writing to the Facility Agent and the Borrower
specifying the terms of the proposed transfer, and cause such transferee
lender(s) to purchase all of the FATCA Non-Exempt Lender’s interest in the Loan.

 

7.8          Computations; Banking Day.

 

(a)           All computations of interest and fees shall be made by the
Facility Agent or the Lenders, as the case may be, on the basis of a 360-day
year, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which interest or fees are
payable. Each determination by the Facility Agent or the Lenders of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(b)           Whenever any payment hereunder or under the Note shall be stated
to be due on a day other than a Banking Day, such payment shall be due and
payable on the next succeeding Banking Day unless the next succeeding Banking
Day falls in the following calendar month, in which case it shall be payable on
the immediately preceding Banking Day.

 

8.

EVENTS OF DEFAULT

 

8.1          Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

 

(a)           Non-Payment.

 

 

(i)

Any payment of principal, interest or fees payable pursuant to this Agreement or
any Fee Letter is not made on the due date thereof, unless such failure is
caused by an administrative or technical error and payment is made within three
(3) Banking Days of its due date; or

 

 

(ii)

any payment of any other amount payable pursuant to this Agreement or any other
Transaction Document is not made on the due date, and such failure continues for
ten (10) days.

 

42

--------------------------------------------------------------------------------

 

 

(b)           [Intentionally Omitted].

 

(c)           Representations. Any representation, warranty or other statement
made by any Transaction Party in (i) this Agreement, (ii) any of the Security
Documents, (iii) any Interest Rate Agreement or (iv) any other instrument,
document or other agreement delivered in connection herewith or therewith,
proves to have been untrue or misleading in any material respect when made or
deemed made; or

 

(d)           Impossibility; Illegality. It becomes impossible or unlawful for
any Transaction Party to fulfill any of its covenants or obligations under any
Transaction Document or for any Creditor to exercise any of the rights vested in
it under any Transaction Document; or

 

(e)           Mortgage. There is an event of default (after giving effect to
applicable notice and cure periods) under any Mortgage; or

 

(f)           Certain Covenants. (i) Any Credit Party defaults in the
performance or observance of any covenant contained in Sections 5.4 (Mandatory
Prepayment), 5.5 (Interest and Costs with Prepayments/Application of
Prepayments), 9.1(b) (Notice of Default, etc.), 9.1(f) (Corporate Existence),
9.1(l) (Environmental Matters), 9.1(v) (Insurances), 9.2(a) (Liens), 9.2(b)
(Investments), 9.2(f) (Change of Flag, Class, Management or Ownership), 9.2(i)
(Sale of Assets), 9.2(k) (Restricted Payments), 9.2(l) (Consolidation and
Merger), 9.2(n) (Indebtedness), 9.2(o) (Sanctions and Anti-Money Laundering),
9.2(q) (Use of Proceeds), 9.2(s) (Restrictions on Chartering), 9.3 (Asset
Maintenance) or 18.15 (Subordination) of this Agreement and sub-sections
(a)(iii), (a)(iv)(1), (a)(iv)(2), (a)(v), (a)(xiii), (a)(xiv), (a)(xv), (a)(xvi)
(it being understood that for the avoidance of doubt, no Event of Default shall
arise until after the date of the expiration of the Cure Right provided
therein), (b)(i), (b)(ii), (b)(iii), (b)(vii), (b)(viii), (b)(x), (b)(xi),
(b)(xii), (b)(xiii) and (b)(xiv) of Section 4 of the Parent Guaranty or the
Post-Closing Letter of Undertaking; or

 

(g)           Covenants. Any Security Party or Vessel Owning Entity defaults in
the performance of any term, covenant or agreement contained in any Transaction
Document to which it is a party or in any other instrument, document or other
agreement delivered by it in connection herewith or therewith, in each case
other than an Event of Default referred to elsewhere in this Section 8.1, or
there occurs any other event which constitutes a default by any Security Party
or Vessel Owning Entity under any Transaction Document to which it is a party
and in each case such default continues unremedied for a period of twenty (20)
days after the earlier of (x) actual knowledge thereof by a Responsible Officer
of such Security Party or Vessel Owning Entity or (y) such Security Party or
Vessel Owning Entity having been notified thereof in writing by the Facility
Agent, in each case other than an Event of Default referred to elsewhere in this
Section 8.1; or

 

(h)           Indebtedness. (i) Any default occurs in the payment when due
(after giving effect to applicable notice and cure periods) of any Indebtedness
of any Credit Party (other than the Parent Guarantor), or (ii) any other default
occurs in respect of any Indebtedness of such Credit Party, the effect of which
default is to cause, or to permit the holder or holders of such Indebtedness or
beneficiary or beneficiaries thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness or indebtedness to become due prior to its
stated maturity, and, in either case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been such payment default or other default, exceeds
$10,000,000; or

 

43

--------------------------------------------------------------------------------

 

 

(i)           Parent Guarantor Indebtedness. The Parent Guarantor shall be in
default in the payment when due (after giving effect to applicable notice and
cure periods) of any Indebtedness other than Indebtedness under any Warehouse
Financing Facilities and the Chase Facility, and the principal amount of any
such Indebtedness, together with the principal amount of any other such
Indebtedness under which there has been such payment default, exceeds
$25,000,000; or

 

(j)           Bankruptcy. (i) Any Security Party or Vessel Owning Entity shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, receiver manager, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Security Party or Vessel Owning Entity
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Security Party or Vessel Owning Entity any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Security Party or Vessel
Owning Entity thereof any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any
Security Party or Vessel Owning Entity shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; (v) any Security Party or Vessel
Owning Entity shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or (vi) any Security
Party or Vessel Owning Entity shall make a general assignment for the benefit of
creditors;

 

(k)           Certain ERISA Transactions. An ERISA Funding Event, ERISA
Termination Event, Foreign Termination Event or Foreign Underfunding shall exist
or occur that, in the reasonable opinion of the Majority Lenders, when taken
together with all other ERISA Funding Events, ERISA Termination Events, Foreign
Termination Events and Foreign Underfundings that exist or have occurred, or
could reasonably be expected to exist or occur, could reasonably be expected to
result in a Material Adverse Effect; or

 

(l)           Judgments and Decrees. Any judgment, order or decree is made the
effect whereof would be to render invalid this Agreement or any other
Transaction Document or any material provision thereof or any Security Party or
Vessel Owning Entity asserts in writing that any such agreement or provision
thereof is invalid; or one or more judgments or decrees shall be entered against
any Security Party or Vessel Owning Entity for an aggregate liability (net of
amounts paid or covered by insurance) of, in the case of any Security Party
(other than the Parent Guarantor) or Vessel Owning Entity, $10,000,000 or more
or, in the case of the Parent Guarantor, $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or

 

(m)           Invalidity of Agreement, Note, Security Documents and any Interest
Rate Agreement. (i) Any Transaction Document or any material provision thereof
shall cease, for any reason, to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof or thereof
or the satisfaction in full of the obligations in accordance with the terms
hereof or thereof), or any action or suit at law or in equity or other legal
proceeding to cancel, revoke or rescind any Transaction Document or any material
provision thereof shall be commenced by or on behalf of any Transaction Party or
any Governmental Authority, or (ii) the Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or

 

44

--------------------------------------------------------------------------------

 

 

(n)           Business Suspended. Any Credit Party shall be enjoined, restrained
or in any way prevented by the order of any court or any Governmental Authority
from conducting a material part of its business and such order shall continue in
effect for more than forty-five (45) days; or

 

(o)           Loss or Suspension of License or Permit. There shall occur the
loss, suspension or revocation of, or failure to renew, any license or permit
now held or hereafter acquired by any Security Party or Vessel Owning Entity if
such loss, suspension, revocation or failure to renew would have a Material
Adverse Effect; or

 

(p)           Classification Society Report. The Facility Agent shall have
received a report by any Classification Society, or by any marine engineer or
surveyor following an inspection that a Vessel is not in compliance with the
requirements for the highest classification for vessels of like age and type or
is not in compliance with the requirements of applicable law for use as intended
under this Agreement and action shall not have been commenced within fifteen
(15) days after written notice thereof shall have been given by the Facility
Agent to the relevant Vessel Owning Entity and such corrective action shall not
be diligently prosecuted or completed in a manner and time schedule consistent
with industry standard; or

 

(q)           Termination of Operations; Sale of Assets. Any Security Party or
Vessel Owning Entity ceases its operations or sells or otherwise disposes of all
or substantially all of its assets or all or substantially all of the assets
thereof are seized or otherwise appropriated; or

 

(r)           Inability to Pay Debts. Any Security Party or Vessel Owning Entity
is unable to pay or admits its inability to pay its debts as they fall due or a
moratorium shall be declared in respect of any material indebtedness of such
Security Party or Vessel Owning Entity; or

 

(s)           Material Adverse Change. There has occurred an event or condition
that has resulted in a Material Adverse Effect; or

 

(t)           Arrest of a Vessel. Any Vessel shall at any time be subject to an
arrest, distress or detention in any place for thirty (30) days or more; or

 

(u)           Blocked Person. Any Transaction Party or any Subsidiary thereof or
any Related Party becomes a Blocked Person; or

 

(v)           Delisting. The Parent Guarantor’s shares are involuntarily
delisted from the New York Stock Exchange (or such other reputable international
stock exchange approved in writing by the Facility Agent (acting on the
instructions of the Majority Lenders)).

 

45

--------------------------------------------------------------------------------

 

 

Upon and during the continuance of any Event of Default, the Lenders’ obligation
to make the Loan available shall cease and the Facility Agent, on behalf of the
Majority Lenders, may, and shall upon the Majority Lenders’ instruction, by
written notice to the Borrower declare the entire unpaid balance of the then
outstanding Loan, accrued interest and any other sums payable by the Borrower
hereunder or under the Note and under the other Transaction Documents due and
payable, whereupon the same shall forthwith be due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; provided that upon the happening of an event specified in
subsections (j) or (r) of this Section 8.1 with respect to the Borrower, the
Loan, accrued interest and any other sums payable by the Borrower hereunder,
under the Note and under the other Transaction Documents shall be immediately
due and payable without declaration, presentment, demand, protest or other
notice to the Borrower all of which are expressly waived. In such event, the
Creditors or any Creditor may proceed to protect and enforce their rights by
action at law, suit in equity or in admiralty or other appropriate proceeding,
whether for specific performance of any covenant contained in this Agreement, in
the Note, in any other Transaction Document, or in aid of the exercise of any
power granted herein or therein, or the Lenders, a Lender or the Facility Agent
may proceed to enforce the payment of the Note or to enforce any other legal or
equitable right of the Lenders, or proceed to take any action authorized or
permitted under the terms of any Security Document or of any Interest Rate
Agreement or by applicable law for the collection of all sums due, or so
declared due, including, without limitation, the right to appropriate and hold
or apply (directly, by way of set-off or otherwise) to the payment of the
obligations of the Borrower to the Creditors hereunder and/or under the Note
(whether or not then due) all moneys and other amounts of the Borrower then or
thereafter in possession of any Creditor, the balance of any deposit account
(demand or time, matured or unmatured) of the Borrower then or thereafter with
any Creditor and every other claim of the Borrower then or thereafter against
any of the Creditors.

 

8.2          Application of Moneys. Except as otherwise provided in any Security
Document or in any Interest Rate Agreement, all moneys received by the Facility
Agent, the Security Trustee or any Lender under or pursuant to any Transaction
Document after the happening of any Event of Default (unless cured to the
satisfaction of the Lenders) shall be applied by the Facility Agent in the
following manner:

 

  (i) first, in or towards the payment or reimbursement of any expenses or
liabilities incurred by the Facility Agent or the Security Trustee hereunder,
under the Note and under any of the other Transaction Documents;        

(ii)

secondly, in or towards the payment or reimbursement of any expenses or
liabilities incurred by any of the other Creditors in connection with the
protection or enforcement of its rights and remedies hereunder, under the Note
and under the other Transaction Documents;

 

 

(iii)

thirdly, in or towards payment of any interest owing in respect of the Loan;

 

 

(iv)

fourthly, in or towards repayment of principal of the Loan and in or towards
payments of any amounts then owed under any Interest Rate Agreement, including
but not limited to, any costs associated with unwinding any Interest Rate
Agreement relative to the Borrower’s repayment obligations hereunder, ratably
among the applicable Creditors in proportion to the respective amounts described
in this paragraph held by them;

 

 

(v)

fifthly, in or towards payment of all other sums which may be owing to any
Creditor under any Transaction Document; and

 

 

(vi)

sixthly, the surplus (if any) shall be paid to the Borrower or its designee.

 

8.3          Indemnification. Each Credit Party agrees to severally indemnify
and hold the Creditors harmless against any loss, as well as against any costs
or expenses (including legal fees and expenses), which any of the Creditors
sustains or incurs as a consequence of any default in payment of the principal
amount of the Loan, interest accrued thereon or any other amount payable
hereunder, under the Note related thereto or under any other Transaction
Documents, including, but not limited to, all actual losses incurred in
liquidating or re-employing fixed deposits made by third parties or funds
acquired to effect or maintain the Loan or any portion thereof. Any Creditor’s
certification of such costs and expenses shall, absent any manifest error, be
conclusive and binding on the Credit Parties.

 

46

--------------------------------------------------------------------------------

 

 

9.

COVENANTS

 

9.1          Affirmative Covenants. Each Credit Party (other than the Parent
Guarantor) hereby covenants and undertakes with the Lenders that, from the
Closing Date and so long as any principal, interest or other moneys are owing by
it in respect of this Agreement or under any other Transaction Document to which
it is a party, that it will:

 

(a)           Performance of Agreements. Duly perform and observe, and procure
the observance and performance of all other parties thereto (other than the
Creditors) of the terms of the Transaction Documents to which it is a party;

 

(b)           Notice of Default, etc. Promptly upon any Responsible Officer of
any Credit Party obtaining actual knowledge thereof, inform the Facility Agent
of the occurrence of (a) any Default or Event of Default, (b) any litigation,
arbitration or governmental proceeding pending or threatened in writing against
any Transaction Party not previously disclosed to the Lenders or any development
in respect of a previously disclosed litigation, arbitration or governmental
proceeding, which if adversely determined could reasonably be expected to have a
Material Adverse Effect, including but not limited to, in respect of any
Environmental Claim or any judgment entered against a Transaction Party, (c) the
withdrawal, with respect to any Vessel owned by it, of such Vessel’s rating by
its Classification Society or the issuance by the Classification Society of any
material recommendation or notation affecting class and (d) any other event or
condition which is reasonably likely to have a Material Adverse Effect;

 

(c)           [Intentionally Omitted];

 

(d)           Financial Information. deliver to the Facility Agent:

 

 

(i)

as soon as available but not later than one hundred twenty (120) days after the
end of each fiscal year of the Borrower ending after the Closing Date, complete
copies of the consolidated financial reports of the Borrower, all in reasonable
detail, which shall include at least the consolidated balance sheet the Borrower
as of the end of such year and the related consolidated statements of income and
sources and uses of funds for such year, which shall be audited reports prepared
by an Acceptable Accounting Firm;

 

 

(ii)

as soon as available but not later than ninety (90) days after the end of each
of the first three full quarters of each fiscal year of the Borrower ending
after the Closing Date, a quarterly interim consolidated balance sheet of the
Borrower, and the related consolidated profit and loss statements and sources
and uses of funds, all in reasonable detail, unaudited, but accompanied by the
certification of the chief executive officer, chief financial officer or
controller of the Borrower that such financial statements fairly present the
financial condition of the Borrower as at the dates indicated, subject to
changes resulting from audit and normal year-end adjustments; and

 

47

--------------------------------------------------------------------------------

 

 

 

(iii)

such other information and data with respect to the Borrower or any Subsidiary
of the Borrower that is a Security Party as from time to time may be reasonably
requested by the Facility Agent or any Lender;

 

provided that any delivery requirement under this Section shall be deemed
satisfied by the posting of such information, materials or reports as applicable
on EDGAR or any successor website maintained by the SEC (if the Borrower is
permitted by law to post such materials on EDGAR).

 

(e)           Vessel Covenants. Except as otherwise permitted by this Agreement,
with respect to each of the Vessels owned by it:

 

  (i) keep the Vessels registered in the name of the applicable Subsidiary
Guarantor;        

(ii)

keep the Vessels in good and safe condition and state of repair (ordinary wear
and tear and/or loss or damage by casualty or condemnation excepted);

 

 

(iii)

keep the Vessels insured in accordance with the provisions of Section 9.1(v)
hereof and of the relevant Mortgage recorded against it and ensure that the
requirements thereof in respect of any insurances have been complied with;

 

 

(iv)

notify the Facility Agent of all material modifications to the Vessels and of
the removal of any parts or equipment from the Vessels; and

 

 

(v)

provide the Facility Agent with all reasonably requested Vessel related
information;

 

(f)           Corporate Existence. Except as otherwise permitted hereunder, do
or cause to be done all things necessary to preserve and keep its separate
identity and existence under the laws of its jurisdiction of incorporation or
formation and all licenses, franchises, permits and assets necessary to the
conduct of its business;

 

(g)           Books and Records. At all times keep proper books of record and
account into which full and correct entries shall be made in accordance with
GAAP;

 

(h)           Taxes and Assessments. Pay and discharge all taxes, assessments
and governmental charges or levies imposed upon each Credit Party’s income or
property prior to the date upon which penalties attach thereto; provided,
however, that it shall not be required to pay and discharge, or cause to be paid
and discharged, any such tax, assessment, charge or levy so long as the legality
thereof shall be contested in good faith and by appropriate proceedings or other
acts and it shall set aside on its books adequate reserves with respect thereto;

 

(i)           Inspection. Allow, upon ten (10) Banking Days’ notice from the
Facility Agent, any representative or representatives designated by the Facility
Agent, subject to applicable laws and regulations, at normal business hours, to
visit and inspect subject to customary confidentiality arrangements any of its
properties, and, on request, to examine its books of account, records, reports,
agreements and other papers and to discuss its affairs, finances and accounts
with its officers; provided, that (i) the Facility Agent shall only be allowed
to conduct one such inspection per calendar year prior to the occurrence of an
Event of Default and an unlimited amount of inspections during the continuance
of an Event of Default; and (ii) the foregoing inspections by the Facility Agent
shall not unreasonably interfere with the conduct of any Credit Party’s business
(unless an Event of Default has occurred and is continuing);

 

48

--------------------------------------------------------------------------------

 

 

(j)           Inspection and Survey Reports. (i) If the Facility Agent shall so
request, the relevant Credit Party or Vessel Owning Entity shall provide the
Facility Agent (for distribution to the Lenders) with copies of all internally
generated inspection or survey reports on each Vessel owned by it; provided,
that in the event that any Vessel is reactivated out of cold stack, the Borrower
shall provide (or cause to be provided), upon the reasonable request of the
Facility Agent, the Facility Agent with copies of all inspections and survey
reports to the extent required to be provided to the Classification Society or
other such reports requested by the Facility Agent at the cost of the Borrower,
and (ii) upon reasonable notice to the relevant Credit Party, each Credit Party
shall permit the Facility Agent (acting through surveyors or other persons
appointed by it for that purpose) at the cost of the Borrower to inspect the
relevant Vessel and shall afford all proper facilities for such inspections;
provided, that (A) the Facility Agent shall only be allowed to conduct one such
inspection per calendar year prior to the occurrence of an Event of Default and
(B) such inspections shall not unreasonably interfere with the operation of any
Vessel, any relevant charterer’s quiet enjoyment of the applicable Vessel or
that Vessel’s scheduled maintenance and docking schedule;

 

(k)           Compliance with Statutes, Agreements, etc. Except where failure to
comply would not alone or in the aggregate result in a Material Adverse Effect,
do or cause to be done, all things necessary to comply with all contracts or
agreements to which it is a party, and all laws, and the rules and regulations
thereunder, applicable to it, including, without limitation, those laws, rules
and regulations relating to employee benefit plans and environmental matters;

 

(l)           Environmental Matters. Promptly upon the occurrence of any of the
following conditions, provide to the Facility Agent notice thereof, specifying
in reasonable detail the nature of such condition: (a) its receipt of any
written communication that alleges that it is not in compliance with any
applicable Environmental Law or Environmental Approval, if such failure to
comply would reasonably be expected to have a Material Adverse Effect, (b) any
Environmental Claim pending or threatened in writing against any it, which would
reasonably be expected to have a Material Adverse Effect, or (c) any release,
emission, discharge or disposal of any Material of Environmental Concern that
would reasonably be expect to form the basis of any Environmental Claim against
it, if such Environmental Claim could reasonably be expected to have a Material
Adverse Effect. Upon the written request by the Facility Agent, it will submit
to the Facility Agent at reasonable intervals, a report providing an update of
the status of any issue or claim identified in any notice or certificate
required pursuant to this subsection;

 

(m)           ERISA. Forthwith upon learning of the existence or occurrence of
any ERISA Funding Event, ERISA Termination Event, Foreign Termination Event or
Foreign Underfunding that, when taken together with all other ERISA Funding
Events, ERISA Termination Events, Foreign Termination Events and Foreign
Underfundings that exist or have occurred, or which could reasonably be expected
to exist or occur, could reasonably be expected to result in a liability to the
Credit Parties in the aggregate in excess of $5,000,000, furnish or cause to be
furnished to the Facility Agent written notice thereof;

 

(n)           ISM Code, ISPS Code, Annex VI and MTSA Matters. With respect to
each Vessel owned by it (i) procure that the Vessel Manager is and shall at all
times remain the Operator thereof, (ii) procure that the Operator will comply
with and ensure that each of the Vessels operated by it will comply with the
requirements of the ISM Code, ISPS Code, Annex VI and MTSA in accordance with
the implementation schedules thereof, including (but not limited to) the
maintenance and renewal of valid certificates, and when required, security
plans, pursuant thereto throughout the term of the Loan; (iii) procure that the
Operator will immediately inform the Facility Agent if there is any threatened
or actual withdrawal of its DOC, SMC, ISSC or IAPPC in respect of any Vessel
operated by it; (iv) procure that the Operator will promptly inform the Facility
Agent upon the issuance to the relevant Subsidiary Guarantor or Operator of a
DOC and to any of the Vessels of an SMC, ISSC or IAPPC; and (v) maintain an
Inventory of Hazardous Materials onboard at all times following the next
drydock;

 

49

--------------------------------------------------------------------------------

 

 

(o)           Vessel Classification. Keep and cause to be kept each Vessel owned
by it in a good and efficient state of repair so as to maintain her present
class with its Classification Society and so as to comply with the provisions of
all laws, regulations and requirements (statutory or otherwise) from time to
time applicable to vessels registered under the laws of the relevant Designated
Jurisdiction, procure that each such Vessel’s Classification Society make
available to the Security Trustee, upon its request, such information and
documents in respect of such Vessel as are maintained in the records of such
Classification Society, and procure that all repairs to or replacements of any
damaged, worn or lost parts or equipment be effected in such manner (both as
regards workmanship and quality of materials) as not to diminish the value of
each such Vessel;

 

(p)           Vessel Management. Cause each of the Vessels owned by it to be
managed both commercially and technically by the Vessel Manager;

 

(q)           Brokerage Commissions, etc. Indemnify and hold each of the
Creditors harmless from any claim for any brokerage commission, fee, or
compensation from any broker or third party hired by any Credit Party resulting
from the transactions contemplated hereby;

 

(r)           [Intentionally Omitted];

 

(s)           Vessel Valuations. On or prior to the last day of June and
December of each calendar year, the Borrower shall obtain and deliver to the
Facility Agent appraisals of the Fair Market Value of the Vessels, such
valuations to be at the Borrower’s cost. In the event that the Borrower fails or
refuses to obtain the valuations required by this clause, the Facility Agent
will be authorized to obtain such valuations from Approved Brokers, at the
Borrower’s cost, which valuations shall be deemed the equivalent of valuations
duly obtained by the Borrower pursuant to this clause, but the Facility Agent’s
action in doing so shall not excuse any default of the Borrower hereunder. If an
Event of Default has occurred and is continuing, the Borrower shall obtain
appraisals of the Fair Market Value of the Vessels, such valuations to be at the
Borrower’s cost, at such further frequency as may be reasonably required by the
Majority Lenders;

 

(t)           Evidence of Current COFR. If the Facility Agent shall so request,
provide, if applicable, the Facility Agent with copies of the current
Certificate of Financial Responsibility pursuant to the Oil Pollution Act 1990
for any Vessel owned by it;

 

(u)           Additional Charters. If a Vessel is subject to any new Charter,
the relevant Vessel Owning Entity shall, within 30 days of entering into such
Charter, deliver a Charter Assignment with respect to any Charter in excess of
(or capable of exceeding, by virtue of any optional extension) 12 months (but
only on a commercially reasonable basis if the relevant vessel employment
agreement expressly prohibits such assignment);

 

(v)           Maintenance of Insurance.

 

 

(i)

Maintain with financially sound and reputable insurance companies, insurance on
all its properties and against all such risks and in at least such amounts as
are usually insured against by companies of established reputation engaged in
the same or similar business from time to time; provided, that it is understood
and acknowledged that breach of warranty coverage is not required;

 

50

--------------------------------------------------------------------------------

 

 

 

(ii)

Maintain, at their own cost and expense, insurance with respect to its business
generally and on the Vessels (including, without limitation, insurance required
to be maintained under the terms of the relevant Mortgage) against risks
(including, without limitation, marine hull and machinery (including excess
value) insurance, marine protection and indemnity insurance, war risks insurance
including acts of terrorism and piracy and war risks P&I and liability arising
out of pollution), and in forms which are acceptable to the Facility Agent and
placed through brokers and with insurance companies, underwriters, funds, mutual
insurance associations, war risks and protection and indemnity risks
associations, or clubs of recognized standing, in each case satisfactory to the
Facility Agent. The Security Trustee and Facility Agent may act in all matters
relating to insurances, including the granting or withholding of its consents
and approvals on advice from an insurance advisor upon whose advice they may
rely;

 

 

(iii)

Procure that the aggregate Hull and Machinery and Hull and Freight Interest
Insurances insured value of each Vessel shall be equal to or greater than the
greater of (i) 120% of the aggregate outstanding principal amount of the Loan
(when aggregated with the insured value of the other Vessels then financed under
this Agreement) and (ii) the Fair Market Value of such Vessel. The Hull and
Machinery insured value of each Vessel shall be at least 80% of the Fair Market
Value of such Vessel;

 

 

(iv)

Acknowledge and agree that the Security Trustee shall place, at the expense of
the Borrower, mortgagee’s interest insurance and, if required by any Lender,
mortgagee’s additional perils (pollution) insurance, on conditions acceptable to
the Facility Agent in an amount for all Vessels together equal to 120% of the
aggregate outstanding amount of the Loan (unless the Security Trustee agrees to
a lower amount of coverage), and the Security Trustee on behalf of the Creditors
agrees to obtain and maintain the same; and

 

 

(v)

Each Subsidiary Guarantor shall promptly assign its interest in hull and
machinery insurances (if any) to the Facility Agent (or Security Trustee)
pursuant to Insurances Assignments, substantially in the form of Exhibit E
hereto;

 

(w)           Maintenance of Properties. Keep all material property necessary in
its business in good working order and condition (loss or damage by casualty or
condemnation excepted);

 

51

--------------------------------------------------------------------------------

 

 

(x)           Know Your Customer Requirements. Provide all documentation
reasonably requested by Lenders in connection with their know your customer
requirements, including but not limited to:

 

 

(i)

completed bank account opening mandates with telephone and fax indemnities to
include the list of the all account holders’ authorized signatories and
specimens of their signatures;

 

 

(ii)

certified list of directors, including titles, business and residential
addresses and dates of birth;

 

 

(iii)

certified true copy of photo identification (i.e. passport or driving license)
and evidence of residential address (i.e. utility bill or bank statement) for
all authorized signatories;

 

 

(iv)

certificates of incorporation or similar documents, certified by the respective
secretary or assistant secretary of such entity;

 

 

(v)

with respect to each Credit Party, such entity’s applicable IRS Form W-8 or W-9
and tax identification number, if applicable;

 

 

(vi)

completed form 4-329 for each account signatory;

 

 

(vii)

with respect to the Borrower, certificate of ultimate beneficial ownership,
certified by the respective secretary or assistant secretary of such entity; and

 

 

(viii)

non-resident declaration forms, if applicable;

 

(y)           Accounts. On and after the establishment of the Earnings Account
pursuant to Section 4.1(y) maintain the Earnings Account and deposit therein all
Assigned Moneys;

 

(z)           Sanctions and Anti-Money Laundering Laws. Remain, and instruct
each of its Subsidiaries, the Vessel Manager and any Related Party thereof to
remain, in compliance with applicable Sanctions Laws and Anti-Money Laundering
Laws;

 

(aa)          Additional Insurances Assignments. If any Credit Party obtains
political risk insurance or other similar insurances, it shall enter into
Insurances Assignments over such insurances, substantially in the form of
Exhibit E hereto; and

 

(bb)          Sustainable Vessel Dismantling. In the event that any Subsidiary
Guarantor undertakes to dismantle a Vessel owned by it (or to sell such Vessel
with the intention of it being dismantled) with the prior written consent of the
Facility Agent (or any other vessel owned by it), it shall comply with the Hong
Kong International Convention for the Safe and Environmentally Sound Recycling
of Ships, 2009 and to the extent applicable, United States laws, as well as any
other applicable vessel dismantling conventions on safe, sustainable, and
socially and environmentally responsible dismantling of such Vessel that is
taken out of service.

 

52

--------------------------------------------------------------------------------

 

 

9.2          Negative Covenants. Each Credit Party (other than the Parent
Guarantor) hereby covenants and undertakes with the Lenders that, from the
Closing Date and so long as any principal, interest or other moneys are owing in
respect of this Agreement, under the Note or any other Transaction Documents,
that it will not:

 

(a)           Liens. Create, assume or permit to exist, any Lien whatsoever upon
any Collateral, except for the following (collectively, “Permitted Liens”):

 

 

(i)

the Mortgages, the Assignments and other Liens in connection with this Agreement
and the Security Documents;

 

 

(ii)

Liens against a Vessel permitted to exist under the terms of the Mortgage;

 

 

(iii)

Liens for Taxes not yet due and payable or if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and adequate reserves have been made in
accordance with GAAP;

 

 

(iv)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

 

 

(v)

Liens in the ordinary course of business for master’s and crews’ wages and
salvage (including contract salvage);

 

 

(vi)

other Liens arising by operation of law or otherwise in the ordinary course of
the operation, repair or maintenance of a Vessel and which do not in the
aggregate materially detract from the value of the Vessels or materially impair
the use thereof in the operation of its business and which secure obligations
not more than 30 days overdue and which do not result from any default or
omission by a Credit Party;

 

 

(vii)

prior to the consummation of the Refinancing, Liens existing on the Closing Date
in respect of the Existing Indebtedness;

 

 

(viii)

any Lien on any asset or property (other than any Vessel) of Falcon Diamond LLC,
Falcon Pearl LLC, SEACOR Hawk LLC or SEACOR Eagle LLC granted in favor of any
other Credit Party, so long as such Lien is subordinated to the Lien in favor of
the Security Trustee;

 

 

(ix)

other Liens in existence on the Closing Date and set forth on Schedule 3 hereto;

 

(b)           Investments. Make any Investment, except for the following
Investments:

 

 

(i)

Investments in cash and Cash Equivalents;

 

 

(ii)

Investments in securities of trade creditors or customers in the ordinary course
of business that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;

 

 

(iii)

Investments by one Credit Party to, or into, another Credit Party, so long as,
to the extent such Investment is in the form of Intercompany Debt, such
Indebtedness is (x) permitted under Section 9.2(e) and (y) subordinated to the
obligations owed to the Lenders under the Transaction Documents pursuant to
Section 18.15 hereof;

 

53

--------------------------------------------------------------------------------

 

 

 

(iv)

Investments by the Borrower in Subsidiaries that are not Credit Parties, so long
as before and after giving effect thereto, there shall not have occurred an
Event of Default that is continuing;

 

 

(v)

other Investments in existence on the Closing Date and set forth on Schedule 5
hereto;

 

(c)           [Intentionally Omitted];

 

(d)           [Intentionally Omitted];

 

(e)           Transaction with Affiliates. Enter into any transaction with an
Affiliate, other than on an arms-length basis other than transactions for the
benefit of such Credit Party; provided that the foregoing restriction shall not
apply to (i) any transaction between or among any Credit Party and any other
Credit Party; (ii) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Parent Guarantor and its Subsidiaries;
(iii) compensation arrangements for officers and other employees of Parent
Guarantor and its Subsidiaries entered into in the ordinary course of business;
(iv) transactions expressly permitted by Section 9.2(n)(ii) of this Agreement,
and (v) other affiliate transactions existing on the Closing Date and set forth
on Schedule 6 hereto;

 

(f)           Change of Flag, Class, Management or Ownership. Change (i) the
flag of a Vessel owned by it other than to another Designated Jurisdiction
(provided, that a new Mortgage is granted to the Security Trustee and registered
with the registry of the new Designated Jurisdiction and any other necessary
changes to the Security Documents are effected in a manner satisfactory to the
Majority Lenders) or with the consent of the Majority Lenders, (ii) the
Classification Society of a Vessel owned by it other than to an Approved
Classification Society without the Majority Lenders’ prior written consent,
(iii) the technical or commercial management of a Vessel owned by it other than
to another Vessel Manager or (iv) the immediate or ultimate ownership of a
Vessel owned by it;

 

(g)           Change in Business. Materially change the nature of its business
or commence any business materially different from its current business;

 

(h)           Equity Interests. (i) purchase, cancel, redeem or retire any of
its Equity Interests, (ii) increase or reduce its authorized Equity Interests;
or (iii) issue any additional Equity Interests except to the extent such new
Equity Interests are made subject to the terms of the Pledge Agreement
immediately upon the issue thereof in a manner satisfactory to the Facility
Agent;

 

(i)           Sale of Assets. Sell, assign, transfer, pledge or otherwise convey
or dispose of any of the Vessels owned by it or any other of its assets pledged
to the Security Trustee pursuant to this Agreement or a Security Document unless
the applicable portion of the Loan is repaid in accordance with Section 5.4(a),
except for (i) leases of, or charter contracts in respect of, the Vessels in the
ordinary course of business and as permitted by Section 9.2(s) (Restrictions on
Chartering) and (ii) disposals of property (but not any Vessel) that is no
longer economically practicable to maintain or useful in the conduct of the
business of the Credit Parties, taken as a whole;

 

(j)           Changes in Name. Change its name or principal place of business
unless the Facility Agent shall have received five (5) Banking Days prior
written notice of such change;

 

54

--------------------------------------------------------------------------------

 

 

(k)           Restricted Payments. (i) directly or indirectly declare or pay any
dividend or make any distribution on account of its Equity Interests or (ii)
purchase, repurchase, redeem, retire or otherwise acquire for value any Equity
Interests of any Security Party (such dividend or distribution on account of
equity interests referenced in item (i) hereof, or payment, purchase,
repurchase, redemption, retirement or acquisition referenced in item (ii)
hereof, “Restricted Payment”), except for (i) the Specified Dividend, (ii) any
dividend or distribution to a Credit Party (other than the Parent Guarantor) or
(iii) so long as before and after giving effect thereto, there shall not have
occurred an Event of Default that is continuing, any other Restricted Payment.
For the avoidance of doubt, the term “Restricted Payment” shall not include any
payment of interest under any convertible debt or similar instrument of any
Credit Party, including the Convertible Bond;

 

(l)           Consolidation and Merger. Consolidate with, or merge into, any
corporation or other entity, or merge any corporation or other entity into it or
enter into any demerger, amalgamation, consolidation or corporate reconstruction
or restructuring, other than (x) a merger of any Subsidiary Guarantor with
another Subsidiary Guarantor, or a merger of any Affiliate of a Subsidiary
Guarantor into another Subsidiary Guarantor, in each case, so long as the
surviving entity after such merger is a Subsidiary Guarantor and any necessary
actions as reasonably requested by the Security Trustee to preserve the Security
Trustee’s security interests are taken simultaneously upon the consummation of
such transaction and (y) with the prior written consent of the Majority Lenders;

 

(m)           Change Fiscal Year. Change its fiscal year (other than as may be
required to conform to GAAP);

 

(n)           Indebtedness. Create, incur, issue, or otherwise become directly
or indirectly liable for any Indebtedness, other than the following
(collectively, “Permitted Indebtedness”):

 

 

(i)

Indebtedness created pursuant to this Agreement;

 

 

(ii)

Indebtedness of any Credit Party extended by another Credit Party (such
Indebtedness, “Intercompany Debt”), so long as such Indebtedness is subordinated
pursuant to Section 18.15;

 

 

(iii)

normal trade credits in the ordinary course of business;

 

 

(iv)

Indebtedness of the Borrower or any Subsidiary Guarantor under Interest Rate
Agreements entered into in order to manage existing or anticipated interest
rate, exchange rate or commodity price risks and not for speculative purposes;

 

 

(v)

prior to the consummation of the Refinancing, the Existing Indebtedness; and

 

 

(vi)

other Indebtedness existing on the Closing Date and set forth on Schedule 2
hereto.

 

(o)           Sanctions and Anti-Money Laundering Laws. (i) Engage in a trade or
financial transaction or other dealing with any individual, entity or Sanctioned
Country that would violate Sanctions Laws; or (ii) use any proceeds from the
Loan, directly or, to its knowledge, indirectly, (1) to fund any trade or
business involving any Blocked Person (except to the extent licensed or approved
by OFAC or other applicable Governmental Authority), or (2) for the purpose of
engaging in any activities that would result in a violation of Sanctions Laws or
Anti-Money Laundering Laws by any Credit Party;

 

55

--------------------------------------------------------------------------------

 

 

(p)           Changes to Management Agreements. Amend, waive, terminate or
otherwise modify any Management Agreement without the written consent of the
Majority Lenders, such consent not to be unreasonably withheld, conditioned or
delayed;

 

(q)           Use of Proceeds. Use the proceeds of the Loan in violation of
Regulation T, U or X;

 

(r)           Accounts. Establish any operating accounts or earnings accounts in
respect of the Assigned Moneys with any financial institution other than the
Account Bank; and

 

(s)           Restrictions on Chartering. In relation to the Vessel owned by it,
(i) let that Vessel on demise charter for any period, other than bareboat
charters to Affiliates, (ii) permanently remove that Vessel from service unless
it has first given notice to the Facility Agent and the asset maintenance test
set forth in Section 9.3 is satisfied before and after such removal, or (iii)
put the vessels FALCON DIAMOND and FALCON PEARL into the possession of any
person for the purpose of work being done upon it in an amount exceeding or
likely to exceed $5,000,000 (or the equivalent in any other currency) for each
such vessel unless that person has first given to the Security Trustee and in
terms satisfactory to it a written undertaking not to exercise any lien on that
Vessel or its earnings for the cost of such work or for any other reason.

 

9.3     Asset Maintenance. If the aggregate Fair Market Value of the Vessels
mortgaged to the Security Trustee (evidenced by the valuations provided to the
Facility Agent pursuant to Section 9.1(s) on or prior to the last day of June
and December of each calendar year) is less than the one hundred forty percent
(140%) (the “Required Percentage”) of the principal amount of the Loan then
outstanding, the Borrower shall, within a period of fifteen (15) days (which
period may be extended by the Facility Agent (acting with the consent of the
Majority Lenders)) following receipt by the Borrower of written notice from the
Facility Agent notifying the Borrower of such shortfall and specifying the
amount thereof (which amount shall, in the absence of manifest error, be deemed
to be conclusive and binding on the Borrower), either (i) pledge (or cause to be
pledged) to the Security Trustee additional Collateral of sufficient value such
that the aggregate Fair Market Value of the Vessels mortgaged to the Security
Trustee plus the additional Collateral equals the Required Percentage of the
outstanding amount of the Loan or (ii)  prepay such amount of the Loan (together
with interest thereon and any other monies payable in respect of such prepayment
pursuant to Section 5.5) as shall result in the Fair Market Value of the Vessels
mortgaged to the Security Trustee being not less than the Required Percentage of
the outstanding principal amount of the Loan.

 

9.4     Vessel Releases and Transfers

 

(a)     At any time after the second anniversary of the Closing Date, upon the
written request of the Borrower to the Facility Agent, (i) any lien created
pursuant to any Security Document in respect of any of the Additional Credit
Support Vessels shall be released (for the avoidance of doubt, this section (a)
shall not apply to the LIAM J MCCALL) and (ii) the relevant Vessel Owning Entity
shall be released from this Agreement (if it owns no other Vessel mortgaged to
the Security Trustee) and any Security Document to which it is party, provided,
that before and after giving effect to any such release, (A) the aggregate Fair
Market Value of the Vessels is more than two hundred percent (200%) of the
principal amount of the Loan then outstanding and (B) no Event of Default has
occurred or is continuing. For the avoidance of doubt, this paragraph (a) of
Section 9.4 does not apply to the sale of a Vessel pursuant to paragraph (a) of
Section 5.4.

 

56

--------------------------------------------------------------------------------

 

 

(b)     If, at any time, any Vessel Owning Entity enters into any vessel
employment contract involving operations in Guyana, upon the written request of
the Borrower to the Facility Agent, the relevant Vessel is permitted to be
transferred to SEACOR Marine (and all liens created pursuant to the relevant
Security Documents in respect of that Vessel or the relevant Vessel Owning
Entity shall be released), provided, that before and after giving effect to such
transfer and release, (i) the asset maintenance test set forth in Section 9.3 is
satisfied (after taking into account the mortgages to be granted pursuant to
sub-section (ii)(A) hereof) and (ii) no Event of Default has occurred or is
continuing. In connection therewith, the Parent Guarantor shall, on the date of
such release, or shall cause SEACOR Marine, as applicable, to (A) grant a first
priority or preferred mortgage over such Vessel, (B) execute and deliver the
documents in respect of the Assignments specified in Section 4.1(k) and (C) do
all such acts and execute all such documents and instruments (including
resolutions, officer’s certificates and legal opinions) as reasonably requested
by the Security Trustee to maintain and ensure the Security Trustee’s first
priority collateral position with respect to that Vessel.

 

(c)     If, at any time, any Vessel owned by SEACOR Marine or any other Vessel
Owning Entity that is not a Subsidiary Guarantor permanently ceases operations
in Guyana (including, without limitation, the LIAM J MCCALL), upon the written
request of the Facility Agent to the Parent Guarantor, the Parent Guarantor
shall, within 6 months of such written request, cause SEACOR Marine or such
other Vessel Owning Entity to transfer the ownership of such Vessel to a
Subsidiary selected by the Parent Guarantor. On the date of such transfer, the
relevant Subsidiary shall (i) (if it is not already a Subsidiary Guarantor)
accede into this Agreement as a Subsidiary Guarantor, (ii) grant in favor of the
Security Trustee a first priority or preferred mortgage over such Vessel and (B)
execute and deliver the documents in respect of the Assignments specified in
Section 4.1(k), (iii) to cause its Equity Interests to be pledged in favor of
the Security Trustee and (iv) do all such acts and execute all such documents
and instruments (including resolutions, officer’s certificates and legal
opinions) as reasonably requested by the Security Trustee to maintain and ensure
its first priority collateral position with respect to that Vessel.

 

10.

ASSIGNMENT

 

(a)     This Agreement shall be binding upon, and inure to the benefit of, each
of the Credit Parties and each of the Creditors and their respective successors
and assigns, except that the Credit Parties may not assign any of their
respective rights or obligations hereunder without the written consent of the
Lenders.

 

(b)     Each Lender shall be entitled to assign its rights and obligations under
this Agreement with the consent of the Borrower (such consent shall be deemed to
have been given if no express refusal is received within five (5) Banking Days)
and the Facility Agent; provided, no such consent of the Borrower shall be
necessary in the case of the assignment to (i) an entity identified on a list
agreed by the Borrower and delivered to the Mandated Lead Arrangers prior to the
date hereof, (ii) to another Lender, (iii) an Affiliate, a Related Fund, another
office or branch of any Lender, (iv) to a Mandated Lead Arranger, or an
Affiliate of a Mandated Lead Arranger and made in connection with the
facilitation of primary syndication or first utilization and (v) any Person
during the continuance of any Event of Default; and, in any case, such Lender
shall forthwith give notice of any such assignment to the Borrower and the
Facility Agent and, provided no Event of Default has occurred and is continuing,
pay the Facility Agent an assignment fee of $7,500 for each such assignment;
provided, however, that any such assignment must be made pursuant to an
Assignment and Assumption Agreement and any assignee that is not a Lender shall
deliver to the Facility Agent an Administrative Questionnaire. Each of the
Credit Parties will take all reasonable actions requested by the Facility Agent
or any Lender to effect such assignment, including but not limited to, providing
the documents required pursuant to Section 9.1(x). No Lender shall assign its
rights and obligations under this Agreement to any natural Person, the Borrower
or any of the Borrower’s Affiliates, or to any Lender that has not previously
complied with its funding obligations under this Agreement.

 

57

--------------------------------------------------------------------------------

 

 

(c)     The aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Facility Agent)
shall not be less than $2,000,000, unless each of the Facility Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). Notwithstanding the foregoing, in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and/or the Loan at
the time owing to it no minimum amount need be assigned.

 

(d)     The Facility Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of (and stated interest on) the
Loan owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Facility Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(e)     Upon its receipt of a duly completed Assignment and Assumption Agreement
executed by an assigning Lender and an assignee, the assignment fee referred to
above and any written consent to such assignment required, the Facility Agent
shall accept such Assignment and Assumption Agreement and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Facility Agent shall have no obligation to
accept such Assignment and Assumption Agreement and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(f)     In addition, any Lender may at any time sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Facility Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the terms of this Agreement and that
directly affects such Participant.

 

(g)     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amount of (and stated
interest on) each Participant’s interest in the Loans or other obligations under
this Agreement (“Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any obligations under this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Loan or other
obligation is registered under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the proposed United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as owner of such participant for all purposes of
this Agreement notwithstanding any notice to the contrary.

 

58

--------------------------------------------------------------------------------

 

 

11.

ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

 

11.1     Illegality. In the event that by reason of any change in or
introduction of any applicable law, regulation or regulatory requirement or in
the interpretation thereof, a Lender has a reasonable basis to conclude that it
has become unlawful for any Lender to maintain or give effect to its obligations
as contemplated by this Agreement, such Lender shall inform the Facility Agent
and the Borrower to that effect, whereafter the liability of such Lender to make
its portion of the Loan available shall forthwith cease and the Borrower shall
be required either to repay to such Lender that portion of the Loan advanced by
such Lender within sixty (60) days or, if such Lender so agrees, to repay such
portion of the Loan to the Lender on the last day of the calendar month in
accordance with and subject to the provisions of Section 11.7. In any such
event, but without prejudice to the aforesaid obligations of the Borrower to
repay such portion of the Loan, the Borrower and the relevant Lender shall
negotiate in good faith with a view to agreeing on terms for making such portion
of the Loan available from another jurisdiction or otherwise restructuring such
portion of the Loan on a basis which is not unlawful.

 

11.2     Increased Costs.   (a) If, after the Closing Date, any change in or
introduction of applicable law, regulation or regulatory requirement (including
any applicable law, regulation or regulatory requirement which relates to
capital adequacy or liquidity controls or which affects the manner in which a
Lender allocates capital resources under this Agreement), Basel III or CRD IV or
any law or regulation that implements or applies Basel III or CRD IV, or in the
interpretation or application thereof by any governmental or other authority,
shall:

 

  (i) subject any Lender to any Taxes (but excluding Taxes subject to the gross
up Section under Section 7.1 and Taxes exempt from gross up pursuant to Section
7.3 or Section 7.6) with respect to its income from the Loan, or any part
thereof;        

(ii)

impose, modify or deem applicable any reserve requirements or require the making
of any special deposits against or in respect of any assets or liabilities of,
deposits with or for the account of, or loans by, a Lender; or

 

 

(iii)

impose on any Lender any other non-tax condition affecting the Loan or any part
thereof,

 

and the result of the foregoing is either to increase the cost to such Lender of
making available or maintaining the Loan or any part thereof or to reduce the
amount of any payment received by such Lender, then and, in any such case, if
such increase or reduction, in the opinion of such Lender, materially affects
the interests of such Lender under or in connection with this Agreement:

 

(b)     such Lender shall notify the Facility Agent and the Borrower of the
happening of such event, and

 

(c)     the Borrower agrees forthwith upon demand to pay to such Lender such
amount as such Lender certifies to be necessary to compensate such Lender for
such additional cost or such reduction in respect of the Loan.

 

59

--------------------------------------------------------------------------------

 

 

(d)     In this Section 11.2,

 

 

(i)

“Basel III” means:

 

 

(A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

 

(B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

 

(C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”;

 

 

(ii)

“CRD IV” means:

 

 

(A)

Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms and amending regulation (EU) No. 648/2012;

 

 

(B)

Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC; and

 

 

(C)

any other law or regulation which implements Basel III.

 

11.3     Market disruption. The following provisions of Sections 11.4 and 11.5
apply if:

 

(a)     LIBOR is not available for an Interest Period on the date of
determination of LIBOR;

 

(b)     at least one (1) Banking Day before the start of an Interest Period, the
Lenders having Commitments amounting to 50% or more of the Loan notify the
Facility Agent that such Lenders are unable to borrow Dollars from leading banks
in the London Interbank Market in the ordinary course of business at published
rates during the Interest Period; or

 

(c)     before close of business in London two (2) Banking Days before the start
of an Interest Period, the Lenders having Commitments amounting to 50% or more
of the Loan notify the Facility Agent that the cost to it or them of obtaining
matching deposits in the Relevant Interbank Market would be in excess of LIBOR.

 

60

--------------------------------------------------------------------------------

 

 

11.4     Notification of market disruption. The Facility Agent shall promptly
notify the Borrower and each of the Lenders, stating the circumstances falling
within Section 11.3 which have caused its notice to be given (the
“Market-Disruption Notification”); provided, however, that the level of detail
of the Market-Disruption Notification shall be in the Facility Agent’s
discretion and the Market-Disruption Notification itself shall, absent manifest
error, be final, conclusive and binding on all parties hereto.

 

11.5     Alternative rate of interest during market disruption. For so long as
the circumstances falling within Section 11.3 are continuing, the rate of
interest on each Lender’s share of the Loan for the Interest Period shall be the
percentage rate per annum which is the aggregate of (i) the rate notified to the
Facility Agent by that Lender as soon as practicable and in any event before
interest is due to be paid in respect of that Interest Period, to be that which
expresses as a percentage rate per annum the cost to that Lender of funding its
participation in the Loan from whatever source it may reasonably select, (ii)
the Margin, and (iii) Mandatory Costs, if any.

 

11.6     Lender’s Certificate Conclusive. A certificate or determination notice
of a the Facility Agent or any Lender, as the case may be, as to any of the
matters referred to in this Section 11 shall, absent manifest error, be
conclusive and binding on the Borrower.

 

11.7     Compensation for Losses. Where the Loan or any portion thereof is to be
repaid by the Borrower pursuant to this Section 11, the Borrower agrees
simultaneously with such repayment to pay to the relevant Lenders all accrued
interest to the date of actual payment on the amount repaid and all other sums
then payable by the Borrower to the relevant Creditor pursuant to this
Agreement, together with such amounts as may be necessary and are certified by
the relevant Lender to be necessary to compensate such Lender for any actual
loss, premium or penalties incurred or to be incurred thereby on account of
funds borrowed to make, fund or maintain the Loan or such portion thereof for
the remainder (if any) of the then current Interest Period or Interest Periods,
if any, but otherwise without penalty or premium.

 

12.

CURRENCY INDEMNITY

 

12.1     Currency Conversion. If, for the purpose of obtaining or enforcing a
judgment in any court in any country, it becomes necessary to convert into any
other currency (the “judgment currency”) an amount due in Dollars under any
Transaction Document, then the conversion shall be made, in the discretion of
the Facility Agent, at the rate of exchange prevailing either on the date of
default or on the day before the day on which the judgment is given or the order
for enforcement is made, as the case may be (the “conversion date”), provided
that the Creditors shall not be entitled to recover under this Section 12.1 any
amount in the judgment currency which exceeds at the conversion date the amount
in Dollars due under any Transaction Document.

 

12.2     Change in Exchange Rate. If there is a change in the rate of exchange
prevailing between the conversion date and the date of actual payment of the
amount due, the Borrower shall pay such additional amounts (if any, but, in any
event, not a lesser amount) as may be necessary to ensure that the amount paid
in the judgment currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount then due under the Transaction
Documents in Dollars; any excess over the amount due received or collected by
any Lender shall be remitted to the Borrower.

 

12.3     Additional Debt Due. Any amount due from any Credit Party under this
Section 12 shall be due as a separate debt and shall not be affected by judgment
being obtained for any other sums due under or in respect of the Transaction
Documents.

 

12.4     Rate of Exchange. The term “rate of exchange” in this Section 12 means
the rate at which the Facility Agent in accordance with its normal practices is
able on the relevant date to purchase Dollars with the judgment currency and
includes any premium and costs of exchange payable in connection with such
purchase.

 

61

--------------------------------------------------------------------------------

 

 

13.

EXPENSES

 

13.1     [Intentionally Omitted].

 

13.2     Expenses. The Credit Parties agree, whether or not the transactions
hereby contemplated are consummated, on demand to pay, or reimburse the Facility
Agent, the Security Trustee and the Lenders for payment of, (i) the reasonable
expenses of the Facility Agent, the Security Trustee and the Lenders incident to
said transactions (and in connection with any supplements, amendments, waivers
or consents relating thereto or incurred in connection with the enforcement or
defense of any of the Creditors’ rights or remedies with respect thereto or in
the preservation of the Creditors’ priorities under the documentation executed
and delivered in connection therewith), including, without limitation, all costs
and expenses of preparation, negotiation, execution and administration of this
Agreement and the documents referred to herein, the reasonable and documented
fees and disbursements of Lenders’ counsel in connection therewith, as well as
the fees and expenses of any independent appraisers, surveyors, engineers,
inspectors and other consultants retained by a Lender in connection with this
Agreement and the transactions contemplated hereby and under the Security
Documents, (ii) all costs and expenses, if any, in connection with the
enforcement of this Agreement, the Note and the Security Documents and (iii)
stamp and other similar taxes, if any, incident to the execution and delivery of
the documents (including, without limitation, the Note) herein contemplated and
to hold the Facility Agent, the Security Trustee and the Lenders free and
harmless in connection with any liability arising from the nonpayment of any
such stamp or other similar taxes. Such stamp or other similar taxes and, if
any, interest and penalties related thereto as may become payable after the
Closing Date shall be paid immediately by the Borrower to the Facility Agent,
the Security Trustee or the Lenders, as applicable, when liability therefor is
no longer contested by the Facility Agent, the Security Trustee or the Lenders
or reimbursed immediately by the Borrower to the Facility Agent, the Security
Trustee or the Lenders after payment thereof (if the Facility Agent, the
Security Trustee of the Lenders, in their sole discretion, choose to make such
payment).

 

14.

APPLICABLE LAW, JURISDICTION AND WAIVER

 

14.1     Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

14.2     Jurisdiction. Each of the Credit Parties hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Creditors under this Agreement or under any
document delivered hereunder and hereby irrevocably agrees that valid service of
summons or other legal process on it may be effected by serving a copy of the
summons and other legal process in any such action or proceeding on such Credit
Party by mailing or delivering the same by hand to such Credit Party at the
address indicated for notices in Section 16.1. The service, as herein provided,
of such summons or other legal process in any such action or proceeding shall be
deemed personal service and accepted by such Credit Party as such, and shall be
legal and binding upon such Credit Party for all the purposes of any such action
or proceeding. Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of the
Credit Parties to the Lenders) against such Credit Party in any such legal
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment. Each Credit Party will advise the
Facility Agent promptly of any change of address for the purpose of service of
process. Notwithstanding anything herein to the contrary, the Creditors may
bring any legal action or proceeding in any other appropriate jurisdiction.

 

62

--------------------------------------------------------------------------------

 

 

14.3     Waiver of Immunity. TO THE EXTENT THAT ANY OF THE CREDIT PARTIES HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY
LEGAL PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR
REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH CREDIT PARTY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

14.4     Waiver of Jury Trial. IT IS MUTUALLY AGREED BY AND AMONG THE EACH OF
THE CREDIT PARTIES AND EACH OF THE CREDITORS THAT EACH OF THEM HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

15.

THE FACILITY AGENT / THE SECURITY TRUSTEE.

 

15.1     Appointment of Agent. Each of the Lenders and the Swap Banks hereby
irrevocably appoints and authorizes the Facility Agent and the Security Trustee,
respectively, to take such action as agent on its behalf and to exercise such
powers under the Transaction Documents as are delegated to the Facility Agent
and the Security Trustee, respectively by the terms hereof and thereof. Neither
the Facility Agent, nor the Security Trustee nor any of its directors, officers,
employees or agents shall be liable for any action taken or omitted to be taken
by it or them under any Transaction Document or in connection therewith, except
for its or their own gross negligence or willful misconduct.

 

15.2     Security Trustee as Trustee. Each of the Creditors irrevocably
appoints, designates and authorizes the Security Trustee as trustee on its
behalf with regard to (i) the security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the
Creditors or any of them or for the benefit thereof under or pursuant to this
Agreement or the other Transaction Documents (including, without limitation, the
benefit of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to any Creditor in the Transaction
Documents), (ii) all moneys, property and other assets paid or transferred to or
vested in any Creditor or any agent of any Creditor or received or recovered by
any Creditor or any agent of any Creditor pursuant to, or in connection with,
the Transaction Documents whether from the Borrower or any other Credit Party or
any other person and (iii) all money, investments, property and other assets at
any time representing or deriving from any of the foregoing, including all
interest, income and other sums at any time received or receivable by any
Creditor or any agent of any Creditor in respect of the same (or any part
thereof). The Security Trustee hereby accepts such appointment and declares that
it holds all such property on trust for the Creditors on the terms contained in
this Agreement and the other Transaction Documents (but shall have no
obligations under this Agreement or the other Transaction Documents except those
expressly set forth herein and therein). Neither the Security Trustee nor any of
its directors, officers, employees or agents shall be liable for any action
taken or omitted to be taken by it or them under this Agreement, the Note or the
other Transaction Documents or in connection therewith, except for its or their
own gross negligence or willful misconduct.

 

63

--------------------------------------------------------------------------------

 

 

15.3     Distribution of Payments. Whenever any payment is received by the
Facility Agent or the Security Trustee from the Borrower or any other Credit
Party for the account of the Lenders, or any of them, whether of principal or
interest on the Note, commissions, fees under Sections 3.6 and 13, or otherwise,
it will thereafter cause like funds relating to such payment to be promptly
distributed ratably to the Lenders according to their respective Commitments, in
each case to be applied according to the terms of this Agreement. Unless the
Facility Agent or the Security Trustee, as the case may be, shall have received
notice from the Borrower prior to the date when any payment is due hereunder
that the Borrower will not make any payment on such date, the Facility Agent or
the Security Trustee may assume that the Borrower has made such payment to the
Facility Agent or the Security Trustee, as the case may be, on the relevant date
and the Facility Agent or the Security Trustee may, in reliance upon such
assumption, make available to the Lenders on such date a corresponding amount
relating to such payment ratably to the Lenders according to their respective
Commitments. If and to the extent that the Borrower shall not have so made such
payment available to the Facility Agent or the Security Trustee, as the case may
be, the Lenders and the Borrower (but without duplication) severally agrees to
repay to the Facility Agent or the Security Trustee, as the case may be,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Lenders until
the date such amount is repaid to the Facility Agent or the Security Trustee, as
the case may be, as calculated by the Facility Agent or Security Trustee to
reflect its cost of funds.

 

15.4     Holder of Interest. The Facility Agent may treat each Lender as the
holder of all of the interest of such Lender in the Loan unless and until the
Facility Agent has received a copy of an Assignment and Assumption Agreement
evidencing the transfer of all or any part of such Lender’s interest in the
Loan.

 

15.5     No Duty to Examine, Etc. The Facility Agent shall not be under a duty
to examine or pass upon the validity, effectiveness or genuineness of any of
this Agreement, the other Transaction Documents or any instrument, document or
communication furnished pursuant to this Agreement or in connection therewith or
in connection with any other Transaction Document and the Facility Agent shall
be entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.

 

15.6     Facility Agent and Security Trustee as Lenders. With respect to that
portion of the Loan made available by it, each of the Facility Agent and the
Security Trustee shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not an Facility Agent or the
Security Trustee, as the case may be, and the term “Lender” or “Lenders” shall
include the Facility Agent and the Security Trustee in their capacity as
Lenders. Each of the Facility Agent and the Security Trustee and their
respective Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with, the Borrower as if it were not the Facility
Agent or the Security Trustee, as the case may be.

 

15.7     Obligations of Facility Agent and Security Trustee. The obligations of
each of the Facility Agent and the Security Trustee, respectively, under this
Agreement and the other Transaction Documents are only those expressly set forth
herein and therein.

 

(b)     Neither the Facility Agent nor the Security Trustee shall at any time be
under any duty to investigate whether an Event of Default, or a Default, has
occurred or to investigate the performance of this Agreement or the other
Transaction Documents by any Credit Party.

 

(c)     Promptly upon receipt thereof by the Facility Agent, the Facility Agent
shall furnish each Lender with a copy of all financial reports and notices
delivered to it by the Borrower hereunder.

 

64

--------------------------------------------------------------------------------

 

 

15.8     Discretion of Facility Agents and Security Trustee. Each of the
Facility Agent and the Security Trustee, respectively, shall be entitled to use
its discretion with respect to exercising or refraining from exercising any
rights which may be vested in it by, and with respect to taking or refraining
from taking any action or actions which it may be able to take under or in
respect of the Transaction Documents, unless the Facility Agent or Security
Trustee, as the case may be, shall have been instructed by the Majority Lenders
to exercise such rights or to take or refrain from taking such action; provided,
however, that neither the Facility Agent nor the Security Trustee shall be
required to take any action which (in the Facility Agent’s and/or the Security
Trustee’s sole discretion) may expose such Facility Agent or the Security
Trustee, as the case may be, to personal liability or which is contrary to this
Agreement or applicable law.

 

(b)     Each of the Facility Agent and the Security Trustee shall in all cases
be fully protected in acting or refraining from acting under this Agreement or
under any other Transaction Document in accordance with the instructions of the
Majority Lenders (or, where expressly required hereby, all the Lenders), and any
action taken or failure to act pursuant to such instructions shall be binding on
all of the Lenders.

 

15.9     Assumption re Event of Default. Except as otherwise provided in
Section 15.15, the Facility Agent shall be entitled to assume that no Event of
Default or Default has occurred and is continuing, unless the Facility Agent has
been notified by the Borrower of such fact or has been notified by a Lender that
such Lender considers that an Event of Default or such an event (specifying in
detail the nature thereof) has occurred and is continuing. In the event that the
Facility Agent shall have been notified by any party in the manner set forth in
the preceding sentence of any Event of Default or of any Default, the Facility
Agent shall promptly notify the Lenders and shall take action and assert such
rights and/or advise the Security Trustee to take such action or assert such
rights under the Transaction Documents as the Majority Lenders shall request in
writing.

 

15.10     No Liability of Agents and the Lenders. Neither the Facility Agent,
nor the Security Trustee nor any Lender nor any Swap Bank shall be under any
liability or responsibility whatsoever:

 

(a)     to any Credit Party or any other person or entity as a consequence of
any failure or delay in performance by, or any breach by, any other Lender or
any other person of any of its or their obligations under this Agreement or the
other Transaction Documents;

 

(b)     to any Lender or Lenders or any Swap Bank as a consequence of any
failure or delay in performance by, or any breach by any Credit Party of any of
its obligations under this Agreement or the other Transaction Documents; or

 

(c)     to any Lender or Lenders or any Swap Bank for any statements,
representations or warranties contained in this Agreement or the other
Transaction Documents or in any document or instrument delivered in connection
with the transaction hereby contemplated; or for the validity, effectiveness,
enforceability or sufficiency of this Agreement or the other Transaction
Documents or any document or instrument delivered in connection with the
transactions hereby contemplated.

 

15.11     Indemnification of Facility Agent and Security Trustee. The Lenders
and the Swap Banks agree to indemnify each of the Facility Agent and the
Security Trustee (to the extent not reimbursed by the Borrower), pro rata
according to the respective amounts of their interests in the Loan, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including reasonable legal fees and expenses incurred in
investigating claims and defending itself against such liabilities) which may be
imposed on, incurred by or asserted against, the Facility Agent or the Security
Trustee, as the case may be, in any way relating to or arising out of this
Agreement or the other Transaction Documents, any action taken or omitted by the
Facility Agent or the Security Trustee, as the case may be, hereunder or
thereunder or the preparation, administration, amendment or enforcement of, or
waiver of any provision of, this Agreement or the other Transaction Documents,
except that no Lender or Swap Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Facility Agent’s or Security
Trustee’s, as the case may be, gross negligence or willful misconduct.

 

65

--------------------------------------------------------------------------------

 

 

15.12     Consultation with Counsel. Each of the Facility Agent and the Security
Trustee may consult with legal counsel selected by the Facility Agent or
Security Trustee, as the case may be and shall not be liable for any action
taken, permitted or omitted by it in good faith in accordance with the advice or
opinion of such counsel.

 

15.13     Resignation. Each of the Facility Agent and the Security Trustee may
resign at any time by giving sixty (60) days’ written notice (the “Resignation
Effective Date”) thereof to the Creditors and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Facility Agent or Security Trustee, as the case may be. If no successor Facility
Agent or Security Trustee, as the case may be, shall have been so appointed by
the Majority Lenders and shall have accepted such appointment within sixty (60)
days after the retiring Facility Agent’s or Security Trustee’s, as the case may
be, giving notice of resignation, then the retiring Facility Agent or Security
Trustee, as the case may be, may, on behalf of the Creditors, appoint a
successor Facility Agent or Security Trustee, as the case may be, which shall be
a bank or trust company of recognized standing. The appointment by the Majority
Lenders of any successor to the Facility Agent or Security Trustee shall (unless
an Event of Default has occurred and is continuing) be subject to the prior
written consent of the Borrower, such consent not to be unreasonably withheld.
After any resignation of the Facility Agent or Security Trustee hereunder, the
provisions of this Section 15 shall continue in effect for its benefit with
respect to any actions taken or omitted by it while acting as Facility Agent or
Security Trustee, as the case may be. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

15.14     Representations of Lenders. Each Creditor represents and warrants to
each other Creditor that:

 

  (i) in making its decision to enter into this Agreement and to make its
Commitment available hereunder, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Borrower and the other Credit Parties, that it has made an independent credit
judgment and that it has not relied upon any statement, representation or
warranty by any other Creditor; and        

(ii)

so long as any portion of its Commitment remains outstanding, it will continue
to make its own independent evaluation of the financial condition and affairs of
the Borrower and the other Credit Parties.

 

15.15     Notification of Event of Default. If the Facility Agent has received a
notice from the Borrower or any Creditor about the occurrence of a Default or
Event of Default, the Facility Agent shall promptly notify the Creditors of such
Default or Event of Default.

 

66

--------------------------------------------------------------------------------

 

 

15.16     Sharing of Payments, Etc. If any Creditor shall obtain any payment
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Note or the Security Documents, or otherwise)
on account of the amounts advanced and owing to it (other than pursuant to
Sections 11.2 or 11.7 or otherwise in respect of any gross up for Taxes pursuant
to Section 7.1) in excess of its ratable share of payments on account of the
amounts advanced obtained by all the Creditors, such Creditor shall forthwith
purchase from the other Creditors such participations in the amounts advanced
owing to them as shall be necessary to cause such purchasing Creditor to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Creditor, such purchase from each Creditor shall be rescinded and such Creditor
shall repay to the purchasing Creditor the purchase price to the extent of such
recovery together with an amount equal to such Creditor's ratable share
(according to the proportion of (i) the amount of such Creditor's required
repayment to (ii) the total amount so recovered from the purchasing Creditor) of
any interest or other amount paid or payable by the purchasing Creditor in
respect of the total amount so recovered. The Borrower agrees that any Creditor
so purchasing a participation from another Creditor pursuant to this
Section 15.16 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Creditor were the direct creditor of the
Borrower in the amount of such participation.

 

16.

NOTICES AND DEMANDS

 

16.1     Notices. All notices, requests, demands and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission, electronic mail or similar writing) and shall be given
to the Borrower and/or the Facility Agent and/or the Security Trustee at its
respective address or facsimile number set forth below and to the Creditors at
their addresses and facsimile numbers set forth in Schedule 1 hereto or at such
other address or facsimile numbers as such party may hereafter specify for the
purpose by notice to the other party hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 16.1 and
telephonic confirmation of receipt thereof is obtained, or (ii) if given by
mail, prepaid overnight courier or any other means, when received at the address
specified in this Section 16.1 or when delivery at such address is refused.If to
Borrower:

 

c/o SEACOR Marine LLC

7910 Main St. 2nd Floor

Houma, Louisiana 70360

Attn: Executive Vice President

Facsimile No.: 985-876-5444

E-mail: jllorca@seacormarine.com

 

With a copy to:

SEACOR Marine Holdings Inc.

7910 Main St. 2nd Floor

Houma, Louisiana 70360

 

Attn: Legal Department

Facsimile No.: 985-876-5444

E-mail: aeverett@seacormarine.com

 

If to any of the other Credit Parties:

 

c/o SEACOR Marine Holdings Inc.

7910 Main St. 2nd Floor

Houma, Louisiana 70360

 

Attn: Legal Department

Facsimile No.: 985-876-5444

E-mail: aeverett@seacormarine.com

 

67

--------------------------------------------------------------------------------

 

 

If to the Facility Agent or Security Trustee:

 

DNB BANK ASA
200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: (212) 681-3800
Attention: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

17.

MISCELLANEOUS

 

17.1     Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Facility Agent and each Creditor and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held (including, but not limited to, the Earnings Account(s)) and other
indebtedness at any time owing by the Facility Agent, such Creditor or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under the
Transaction Documents, irrespective of whether the Facility Agent or such
Creditor shall have made any demand under this Agreement and although such
obligations may be unmatured. The Facility Agent and each Creditor agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Facility Agent and
each Creditor and their respective Affiliates under this Section 17.1 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Facility Agent, such Creditor, the Security Trustee
and their respective Affiliates may have. Notwithstanding anything to the
contrary set forth in Section 17 or elsewhere herein, the Facility Agent may not
discriminate against the Creditors generally in favor of its own interests when
exercising setoff rights against amounts received from the Borrower hereunder,
including any amount in any Earnings Account.

 

17.2     Time of Essence. Time is of the essence with respect to this Agreement
but no failure or delay on the part of any of the Facility Agent, the Security
Trustee or the other Creditors to exercise any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise by any of the Facility Agent, the Security Trustee or the other
Creditors of any power or right hereunder preclude any other or further exercise
thereof or the exercise of any other power or right. The remedies provided
herein are cumulative and are not exclusive of any remedies provided by law.

 

17.3     Unenforceable, etc., Provisions–Effect. In case any one or more of the
provisions contained in this Agreement or any other Transaction Document would,
if given effect, be invalid, illegal or unenforceable in any respect under any
law applicable in any relevant jurisdiction, said provision shall not be
enforceable against the Borrower or other applicable Credit Party, but the
validity, legality and enforceability of the remaining provisions herein or
therein contained shall not in any way be affected or impaired thereby.

 

17.4     References. References herein to Articles, Sections, Exhibits and
Schedules are to be construed as references to sections of, exhibits to, and
schedules to, this Agreement or the other Transaction Documents as applicable,
unless the context otherwise requires.

 

68

--------------------------------------------------------------------------------

 

 

17.5     Further Assurances. Each Credit Party agrees that if this Agreement or
any of the other Transaction Documents shall, in the reasonable opinion of the
Creditors, at any time be deemed by the Creditors for any reason insufficient in
whole or in part to carry out the true intent and spirit hereof or thereof, it
will execute or cause to be executed such other and further assurances and
documents as in the opinion of the Creditors may be required in order to more
effectively accomplish the purposes of this Agreement and/or the other
Transaction Documents (including, without limitation, to create, perfect, vest
in favor of the Security Trustee or protect the priority of security conferred
or intended to be conferred by or pursuant to the Transaction Documents).

 

17.6     Prior Agreements, Merger. Any and all prior understandings and
agreements heretofore entered into between the Credit Parties on the one part,
and any of the Creditors, on the other part, relating to the transactions
contemplated hereby, whether written or oral are superseded by and merged into
this Agreement and the other agreements (the forms of which are exhibited
hereto) to be executed and delivered in connection herewith to which the Credit
Parties and the Creditors, as the case may be, are parties, which alone fully
and completely express the agreements between the Credit Parties and the
Creditors.

 

17.7     Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties hereto. Neither this Agreement, the Note, any of the
Security Documents nor any Interest Rate Agreement nor any terms hereof or
thereof may be waived or amended unless such waiver or amendment is approved by
the Credit Parties and the Majority Lenders, provided, that no such waiver or
amendment shall, without the written consent of each Lender affected thereby,
(i) reduce the interest rate (other than any waiver of any default interest) or
extend the time of a scheduled payment of principal or interest or fees (but not
prepayment) on the Loan or reduce the principal amount of the Loan hereunder,
(ii) increase or decrease the Commitment of any Lender or subject any Lender to
any additional obligation, (iii) amend, modify or waive any provision of this
Section 17.7, (iv) amend the definition of Majority Lenders (including component
parts thereof), (v) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement, or (vi) release any
Transaction Party from any of its obligations under any Transaction Document
except as expressly provided herein or in such Transaction Document; provided,
further, that no such waiver or amendment shall amend, modify or otherwise
affect the rights or duties of the Facility Agent or the Security Trustee
without the prior written consent of the Facility Agent or the Security Trustee
acting as such at the effective date of such agreement, as applicable. It is
understood and agreed that Schedules 1-A and 4 may be amended by the Facility
Agent and the Borrower from time to time to reflect the changes to the list of
Subsidiary Guarantors and Vessels in accordance with the terms of this Agreement
(including Section 9.4). It is acknowledged by the parties hereto as of the date
hereof that Exhibits attached hereto are in substantially final form, but may be
subject to additional review and modification as may be mutually agreed after
the date hereof among the Borrower, the Majority Lenders and the Facility Agent.

 

17.8     Assumption re Event of Default. The Creditors shall be entitled to
assume that no Event of Default or Default has occurred and is continuing,
unless the Creditors have been notified by the Borrower of such fact. In the
event that any Creditor shall have been notified, in the manner set forth in the
preceding sentence, by the Borrower of any Event of Default or Default, such
Creditor shall promptly notify the Facility Agent in writing, and the Majority
Lenders may take action and assert such rights under this Agreement or under any
other Transaction Document or as provided for under applicable law as they
determine are appropriate.

 

69

--------------------------------------------------------------------------------

 

 

17.9     Indemnification. Neither any Creditor nor any of its directors,
officers, agents or employees shall be liable to any Credit Party for any action
taken or not taken thereby in connection herewith in the absence of its own
gross negligence or willful misconduct. Each of the Credit Parties hereby
jointly and severally agrees to indemnify the Creditors, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all claims, losses, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of every nature and character
(other than taxes) arising out of, in connection with, or as a result of the
execution or delivery of the Transaction Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations under the Transaction Documents or the consummation of
the transactions contemplated hereby including, without limitation, (a) any
actual or proposed use by the Borrower of the proceeds of the Loan, (b) the
reversal or withdrawal of any provisional credits granted by the Facility Agent
upon the transfer of funds from lock box, bank agency, concentration accounts or
otherwise under any cash management arrangements with the Borrower, (c) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, and regardless of whether
any Indemnitee is a party thereof, (d) any civil penalty or fine assessed by
OFAC or another Governmental Authority against the Facility Agent or any other
Creditor as a result of conduct of any Credit Party or any Related Party thereof
that violates a Sanctions Law or Anti-Money Laundering Law, and all reasonable
costs and expenses (including reasonable counsel fees and disbursements)
incurred in connection with defense thereof or (e) with respect to the Credit
Parties and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Materials of
Environmental Concern or any action, suit, proceeding or investigation brought
or threatened with respect to any Materials of Environmental Concern relating,
in each case, to any circumstance or occurrence arising in relation to, or
during the time of, the management, use, control ownership or operation of
property or assets by the Credit Parties, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, the relevant Credit Party shall not be responsible for any
liabilities, losses, damages and/or expenses under this Section 17.9 caused by
an Indemnitee’s own gross negligence or willful misconduct. Notwithstanding
anything herein to the contrary, the foregoing indemnification shall not apply
to the extent that any claims, damages, expenses, obligations, penalties,
actions, judgments, suits or costs arise with respect to any Vessel from and
after such time as any Creditor (or any designee thereof) takes possession or
control of such Vessel (except to the extent that any such matter arising under
subsection 17.9(e) hereof relates to any circumstance or occurrence arising
prior to such time). In litigation, or the preparation therefor, the Creditors
and their Affiliates shall be entitled to select their own counsel and, if
arising after the occurrence and during the continuation of an Event of Default,
the Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. To the extent that the respective interests of the Creditors in such
litigation do not, and reasonably could not be expected to, conflict (such
determination of existing or potential conflict to be made by the Creditors
using their reasonable good faith judgment), the Creditors shall make reasonable
efforts to use common counsel in connection with such litigation and the
preparation therefor. If, and to the extent that the obligations of any Credit
Party under this Section 17.9 are unenforceable for any reason, such Credit
Party hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
covenants contained in this Section 17.9 shall survive payment or satisfaction
in full of the Loan and all other obligations under this Agreement and the other
Transaction Documents.

 

17.10     USA Patriot Act Notice; Bank Secrecy Act. The Facility Agent hereby
notifies each of the Credit Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Patriot Act”), and the policies and practices of the Facility Agent, each of
the Creditors is required to obtain, verify and record certain information and
documentation that identifies each of the Credit Parties, which information
includes the name and address of each of the Credit Parties and such other
information that will allow the Creditors to identify each of the Credit Parties
in accordance with the Patriot Act. In addition, each of the Credit Parties
shall comply, and cause any of its subsidiaries to comply, with all applicable
Bank Secrecy Act laws and regulations, as amended.

 

70

--------------------------------------------------------------------------------

 

 

17.11     CEA Eligible Contract Participant. Notwithstanding anything to the
contrary in any Transaction Document, no Credit Party shall be deemed to
guarantee, become jointly and severally obligated for or pledge assets in
support of a “swap,” as defined in Section 1(a)(47) of the Commodity Exchange
Act (“CEA”) of another Credit Party if at the time that swap is entered into,
such Credit Party is not an “eligible contract participant” as defined in
Section 1(a)(18) of the CEA.

 

17.12     Contractual Recognition of Bail-In.

 

Notwithstanding any other term of any Transaction Document or any other
agreement, arrangement or understanding between the parties, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Transaction Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

 

(a)     any Bail-In Action in relation to any such liability, including (without
limitation):

 

 

(i)

a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

 

 

(ii)

a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

 

(iii)

a cancellation of any such liability; and

 

(b)     a variation of any term of any Transaction Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

17.13     Confidentiality. Each of the Facility Agent, Security Trustee and the
Creditors agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority or government agency purporting to have jurisdiction and/or
supervision over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other
Transaction Document or any action or proceeding relating to this Agreement or
any other Transaction Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 17.13, to (i) any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights and
obligations under this Agreement, (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder or (iii) to any credit insurance provider; (g)
on a confidential basis to any rating agency in connection with rating the
Parent Guarantor or its Subsidiaries or the Loan; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 17.13, or (y) becomes
available to the Facility Agent, Security Trustee, any Creditor or any of their
respective Affiliates on a non-confidential basis from a source other than a
Credit Party. In addition, the Facility Agent, Security Trustee and the
Creditors may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Facility Agent, Security Trustee
and the Creditors in connection with the administration of this Agreement, the
other Transaction Documents, and the Commitments. It is understood and agreed
that any Person required to maintain the confidentiality of Information as
provided in this Section 17.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information

 

71

--------------------------------------------------------------------------------

 

 

17.14     Counterparts; Electronic Delivery. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.
Delivery of an executed counterpart of this Agreement by facsimile or electronic
transmission shall be deemed as effective as delivery of an originally executed
counterpart. In the event that any Credit Party delivers an executed counterpart
of this Agreement by facsimile or electronic transmission, such Credit Party
shall also deliver an originally executed counterpart as soon as practicable,
but the failure of such Credit Party to deliver an originally executed
counterpart of this Agreement shall not affect the validity or effectiveness of
this Agreement.

 

17.15     Headings. In this Agreement, section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Agreement.

 

17.16     Publication. The Facility Agent or any Mandated Lead Arranger may, at
its option and sole expense, publish information about its participation
(including its arranger and agent role) in the Loan and for such purpose only,
use the logo and trademark of the Borrower, the Parent Guarantor or any other
Credit Party.

 

17.17     Termination; Release.

 

(a)     This Agreement shall terminate and the Collateral shall be automatically
released from the Lien of this Agreement when the Facility Agent notifies the
Borrower that the principal of and interest and premium (if any) on the Loan,
all fees and all other expenses or amounts payable under this Agreement shall
have been paid in full (other than contingent indemnification obligations for
which no claim or demand has been made and that, pursuant to the provisions of
this Agreement or the Security Documents, survive the termination thereof). Upon
termination hereof, the security interests granted by the Security Documents
shall automatically terminate and all rights to the Collateral shall revert to
the applicable Credit Party. Upon termination hereof or any release of
Collateral in accordance with the provisions of this Agreement, the applicable
Creditor shall promptly execute and deliver to such Credit Party all releases or
other documents reasonably necessary and in form reasonably satisfactory to the
Credit Party, any vessel registry or other registry, as applicable, and take
such reasonable further actions for the release of such Collateral from the
security interests created thereby, upon the written request and at the sole
cost and expense of the Credit Parties, assign, transfer and deliver to the
Credit Parties, against receipt and without recourse to or warranty of any kind
(either express or implied) by such Creditor (except that such Creditor has not
assigned or otherwise transferred its security interest in the Collateral), such
of the Collateral to be released (in the case of a release) as may be in
possession or control of such Creditor and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, with such endorsements or proper documents and instruments
(including UCC-3 termination statements or releases) acknowledging the
termination hereof or the release of such Collateral, as the case may be.

 

72

--------------------------------------------------------------------------------

 

 

(b)     If any of the Collateral is sold, transferred or otherwise disposed of
by any Credit Party (other than to another Credit Party) in a transaction
permitted by this Agreement, then the lien created pursuant to any Security
Document in such Collateral shall be released, and the applicable Creditor, at
the request and sole expense of such Credit Party, shall promptly execute and
deliver to such Credit Party all releases or other documents reasonably
necessary and in form reasonably satisfactory to the Credit Party and take such
reasonable further actions for the release of such Collateral from the security
interests created thereby, provided that the applicable Credit Party shall have
delivered to such Creditor, at least five (5) Banking Days (or such shorter
period of time acceptable to such Creditor) prior to the date of the proposed
release, a certificate of a Responsible Officer of such Credit Party with
request for release identifying the relevant Collateral and certifying that such
transaction is in compliance with this Agreement and the Security Documents.

 

18.

Guarantee and Indemnity

 

18.1     Guarantee and Indemnity. In order to induce the Lenders to make the
Loan to the Borrower, each Subsidiary Guarantor irrevocably and unconditionally
jointly and severally:

 

(a)     guarantees to each Creditor, as a primary obligor and not merely as a
surety, punctual payment and performance by the Borrower and each other Credit
Party of all their respective obligations under the Transaction Documents;

 

(b)     undertakes with each Creditor that whenever the Borrower or any other
Credit Party does not pay any amount (whether for principal, interest, fees,
expenses or otherwise) when due (whether at stated maturity, by acceleration or
otherwise) under or in connection with any Transaction Document, such Subsidiary
Guarantor shall immediately on demand pay that amount as if it were the primary
obligor; and

 

(c)     agrees with each Creditor that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Creditor immediately on demand against any
cost, loss or liability it incurs as a result of the Borrower or any other
Credit Party not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under any Transaction Document
on the date when it would have been due. The amount payable by such Subsidiary
Guarantor under this indemnity will not exceed the amount it would have had to
pay under this Section 18 if the amount claimed had been recoverable on the
basis of a guarantee.

 

18.2     Continuing Guarantee. This guarantee is a continuing guarantee that
shall remain in full force and effect until the irrevocable payment and
performance in full by any Credit Party under the Transaction Documents,
regardless of any intermediate payment or discharge in whole or in part. This
guarantee constitutes a guarantee of punctual performance and payment and not
merely of collection. Notwithstanding the foregoing, any Hedging Obligations
guaranteed by the Subsidiary Guarantors under this Section 18 shall not include
any Excluded Hedging Obligations.

 

18.3     Reinstatement. If any discharge, release or arrangement (whether in
respect of the obligations of any Credit Party or any security for those
obligations or otherwise) is made by a Creditor in whole or in part on the basis
of any payment, security or other disposition which is rescinded, discharged,
avoided or reduced, or must be restored or returned, upon insolvency,
bankruptcy, reorganization, liquidation, administration or otherwise, without
limitation, then the liability of each Subsidiary Guarantor under this Section
18 will continue or be reinstated as if the discharge, release or arrangement
had not occurred.

 

73

--------------------------------------------------------------------------------

 

 

18.4     Waiver of Defenses. The obligations of each Subsidiary Guarantor under
this Section 18 and in respect of any security provided by or pursuant to the
Security Documents are irrevocable, absolute and unconditional and shall not be
affected or discharged by an act, omission, matter or thing which, but for this
Section 18.4, would reduce, release or prejudice any of its obligations under
this Section 18 or in respect of any security provided by or pursuant to the
Security Documents (without limitation and whether or not known to it or any
Creditor) including (and each Subsidiary Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to):

 

(a)     any time, waiver or consent granted to, or composition with, any Credit
Party or other person;

 

(b)     the release of any other Credit Party or any other person under the
terms of any composition or arrangement with any creditor of any member of the
Group;

 

(c)     the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect or delay in perfecting, or refusal or neglect to
take up or enforce, or delay in taking or enforcing any rights against, or
security over assets of, any Credit Party or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
collateral;

 

(d)     any incapacity or lack of power, authority or legal personality of or
dissolution or change in the corporate or company structure, shareholders,
members or status of a Credit Party or any other person (including without
limitation any change in the holding of such Credit Party’s or other person’s
Equity Interests);

 

(e)     any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Transaction
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Transaction Document or other
document or security;

 

(f)     any unenforceability, illegality or invalidity of any obligation of any
person under any Transaction Document or any other document or security;

 

(g)     any bankruptcy, insolvency or similar proceedings;

 

(h)     any election of remedies by a Creditor that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Subsidiary Guarantor
or other rights of such Subsidiary Guarantor to proceed against any Credit
Party, any other guarantor or any other person or entity or any collateral;

 

(i)     any right of set-off or counterclaim against or in respect of the
obligations of such Subsidiary Guarantor hereunder; or

 

(j)     any other circumstance whatsoever that might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Credit Party.

 

18.5     Other Waivers. Each Subsidiary Guarantor hereby unconditionally and
irrevocably waives:

 

(a)     promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of non-performance, default, acceleration, protest or
dishonor and any other notice and this guarantee and any requirement that a
Creditor protect, secure, perfect or insure any security, Lien or any property
subject thereto or exhaust any right or take any action against a Credit Party,
any other guarantor or any other person or entity or any collateral;

 

74

--------------------------------------------------------------------------------

 

 

(b)     any right to revoke this guarantee; and

 

(c)     any duty on the part of a Credit Party to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
that Credit Party or any of their respective Subsidiaries now or hereafter known
by any Creditor.

 

18.6     Acknowledgment of Benefits. Each Subsidiary Guarantor acknowledges that
it will receive substantial direct and indirect benefits from the financing
arrangements contemplated by the Transaction Documents and that the waivers set
forth in this Section 18 are knowingly made in contemplation of such benefits.

 

18.7     Immediate Recourse. Each Subsidiary Guarantor waives any right it may
have of first requiring any Creditor (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person (including without limitation to commence any proceedings under any
Transaction Document or to enforce any security provided by or pursuant to the
Security Documents) before claiming or commencing proceedings under this Section
18. This waiver applies irrespective of any law or any provision of a
Transaction Document to the contrary.

 

18.8     Appropriations. Until all amounts which may be or become payable by the
Credit Party under or in connection with the Transaction Documents have been
irrevocably paid in full, each Creditor (or any trustee or agent on its behalf)
may:

 

(a)     refrain from applying or enforcing any other moneys, security or rights
held or received by that Creditor (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Subsidiary
Guarantor shall be entitled to the benefit of the same; and

 

(b)     hold in an interest-bearing suspense account any moneys received from a
Subsidiary Guarantor or on account of a Subsidiary Guarantor’s liability under
this Section 18.

 

18.9     Deferral of Subsidiary Guarantors’ Rights. All rights which a
Subsidiary Guarantor at any time has (whether in respect of this guarantee, a
mortgage or any other transaction) against the Borrower, any other Credit Party
or their respective assets shall be fully subordinated to the rights of the
Creditors under the Transaction Documents and until all obligations under the
Transaction Documents are paid in full and unless the Facility Agent otherwise
directs, no Subsidiary Guarantor will exercise its rights which it may have
(whether in respect of any Transaction Document to which it is a Party or any
other transaction) by reason of performance by it of its obligations under the
Transaction Documents or by reason of any amount being payable, or liability
arising, under this Section 18:

 

(a)     to be indemnified by any Credit Party;

 

(b)     to claim any contribution from any third party providing security for,
or any other guarantor of, any Credit Party’s obligations under the Transaction
Documents;

 

(c)     to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Creditors under the Transaction
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Transaction Documents by any Creditor;

 

75

--------------------------------------------------------------------------------

 

 

(d)     to bring legal or other proceedings for an order requiring any Credit
Party to make any payment, or perform any obligation, in respect of which a
Subsidiary Guarantor has given a guarantee, undertaking or indemnity under
Section 18.1;

 

(e)     to exercise any right of set-off against any Credit Party; and/or

 

(f)     to claim or prove as a creditor of any Credit Party in competition with
any Creditor.

 

If a Subsidiary Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Creditors by the Credit Party under or in connection with the Transaction
Documents to be repaid in full on trust for the Creditors and shall promptly pay
or transfer the same to the Facility Agent or as the Facility Agent may direct
for application in accordance with the terms of this Agreement.

 

18.10     Additional Security. This guarantee and any other security or Lien
given by each Subsidiary Guarantor is in addition to and is not in any way
prejudiced by, and shall not prejudice, any other guarantee or security or any
other right of recourse now or subsequently held by any Creditor or any right of
set-off or netting or right to combine accounts in connection with the
Transaction Documents.

 

18.11     Independent Obligations. The obligations of each Subsidiary Guarantor
under or in respect of this guarantee are independent of any other obligations
of any other Credit Party under or in respect of the Transaction Documents, and
a separate action or actions may be brought and prosecuted against each
Subsidiary Guarantor to enforce this guarantee irrespective of whether any
action is brought against any other Credit Party or whether any other Credit
Party is joined in any such action or actions.

 

18.12     Limitation of Liability. Each of the Subsidiary Guarantors and each of
the Creditors hereby confirms that it is its intention that the obligations
under this guarantee not constitute a fraudulent transfer or conveyance for
purposes of the U.S. Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar law. To effectuate the foregoing
intention, each of the Subsidiary Guarantors and each of the Creditors hereby
irrevocably agrees that the obligations guaranteed by each Subsidiary Guarantor
under this guarantee shall be limited to such amount as will, after giving
effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Subsidiary Guarantor that are relevant under such laws,
result in the obligations of such Subsidiary Guarantor in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.

 

18.13     Applicability of Provisions of Guarantee to Other Security. Sections
18.2, 18.3, 18.4, 18.5, 18.6, 18.7, 18.8, 18.9, 18.10, 18.11 and 18.12 shall
apply, with any necessary modifications, to any security or Lien which a
Subsidiary Guarantor creates (whether at the time at which it signs this
Agreement or at any later time) to secure the obligations under the Transaction
Documents or any part of them.

 

18.14     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Subsidiary
Guarantor to honor all of its obligations under this Section 18 in respect of
any Hedging Obligations (provided, that each Qualified ECP Guarantor shall be
liable under this Section 18.14 only for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
18.14, or otherwise under this Section 18, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Each Qualified ECP Guarantor intends that this Section 18.14
constitute, and this Section 18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Subsidiary Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

76

--------------------------------------------------------------------------------

 

 

18.15     Subordination.

 

(a)     Subordination of Liabilities. Each Credit Party, for itself, its
successors and assigns, hereby subordinates its claims with respect to all
Intercompany Debt, and all amounts owing in respect thereof (all such claims and
amounts in respect of such Intercompany Debt, “Subordinated Indebtedness”), of
any other Credit Party owing to it, whether now existing or hereafter arising,
to the prior payment in full in cash of all obligations due to the Creditors
under any Transaction Document always subject to and in accordance with the
subordination provisions set forth in this Section 18.15 (including any
exceptions); provided, that notwithstanding anything contained herein to the
contrary, each Credit Party may repay any Intercompany Debt in full or in part
so long as no Event of Default shall have occurred and be continuing.

 

(b)     Payor Not to Make Payments with Respect to Subordinated Indebtedness in
Certain Circumstances.

 

 

(i)

Upon the maturity of any Senior Indebtedness (including interest thereon or fees
or any other amounts owing in respect thereof), whether at stated maturity, by
acceleration or otherwise, all obligations owing in respect of the Senior
Indebtedness shall first be paid in full in cash in accordance with the terms
thereof, before any payment of any kind or character, whether in cash, property,
securities or otherwise, is made on account of the Subordinated Indebtedness
then outstanding.

 

 

(ii)

No Credit Party that is a payor under any Intercompany Debt shall, directly or
indirectly (and no person or other entity on behalf of such Credit Party may),
make any payment of any Subordinated Indebtedness until all Senior Indebtedness
has been paid in full in cash if any Event of Default has occurred and is
continuing or would result therefrom. Each Credit Party that is a holder of the
Subordinated Indebtedness hereby agrees that, so long as any such Event of
Default has occurred and is continuing, it will not sue for, or otherwise take
any action to enforce the payor’s obligations to pay, amounts owing in respect
of the Subordinated Indebtedness. Each Credit Party that is a holder of the
Subordinated Indebtedness understands and agrees that to the extent that
sub-clause (i) of this clause (b) or this sub-clause (ii) prohibits the payment
of any Subordinated Indebtedness, such unpaid amount shall not constitute a
payment default under the Subordinated Indebtedness and the holder(s) of the
Subordinated Indebtedness may not sue for, or otherwise take action to enforce
the payor’s obligation to pay such amount, provided that such unpaid amount
shall remain an obligation of the payor to the holder(s) of the Subordinated
Indebtedness pursuant to the terms of the Subordinated Indebtedness.
Notwithstanding the foregoing, so long as an Event of Default is not continuing,
each Credit Party will be entitled to make (and any person or other entity on
behalf of the such Credit Party shall be entitled to make) and the holder(s) of
any Subordinated Indebtedness will be entitled to receive, payments of principal
and/or interest under the Subordinated Indebtedness.

 

77

--------------------------------------------------------------------------------

 

 

 

(iii)

In the event that, notwithstanding the provisions of the preceding sub-clauses
(i) and (ii) of this clause (b), any Credit Party that is a payor under any
Subordinated Indebtedness (or any Person on behalf of such Credit Party) makes
(or the holder(s) of the Subordinated Indebtedness receives) any payment on
account of the Subordinated Indebtedness at a time when payment is not permitted
by said sub-clause (i) or (ii), such payment shall be held by the holder(s) of
the Subordinated Indebtedness, in trust for the benefit of, and shall be paid
forthwith over and delivered to, the Facility Agent, for application pro rata to
the payment of all Senior Indebtedness remaining unpaid to the extent necessary
to pay all Senior Indebtedness in full in cash in accordance with the terms of
such Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness.

 

(c)     Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of a Credit Party. Upon any
distribution of assets of any Credit Party upon dissolution, winding up,
liquidation or reorganization of such Credit Party (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):

 

 

(i)

the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness in accordance with the terms
thereof (including, without limitation, post-petition interest at the rate
provided in the documentation with respect to the Senior Indebtedness, whether
or not such post-petition interest is an allowed claim against the debtor in any
bankruptcy or similar proceeding) before the holder(s) of the Subordinated
Indebtedness is entitled to receive any payment of any kind or character on
account of the Subordinated Indebtedness;

 

 

(ii)

any payment or distributions of assets of such Credit Party of any kind or
character, whether in cash, property or securities to which the holder(s) of any
outstanding Subordinated Indebtedness would be entitled except for the
provisions of this Section 18.15, shall be paid by the liquidating trustee or
agent or other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or other trustee or agent,
directly to the Facility Agent, to the extent necessary to make payment in full
in cash of all Senior Indebtedness remaining unpaid, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness;
and

 

 

(iii)

in the event that, notwithstanding the foregoing provisions of this clause (c),
any payment or distribution of assets of such Credit Party of any kind or
character, whether in cash, property or securities, shall be received by the
holder(s) of the Subordinated Indebtedness on account of Subordinated
Indebtedness before all Senior Indebtedness is paid in full in cash in
accordance with the terms thereof, such payment or distribution shall be
received and held in trust for and shall be paid over to the Facility Agent for
application to the payment of such Senior Indebtedness until all such Senior
Indebtedness shall have been paid in full in cash in accordance with the terms
thereof, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness.

 

78

--------------------------------------------------------------------------------

 

 

(d)     Obligation of the Payor Unconditional. Nothing contained in this Section
18.15 or in the Subordinated Indebtedness is intended to or shall impair, as
between the payor of any Subordinated Indebtedness on the one hand and the
holder(s) of the Subordinated Indebtedness on the other hand, the obligation of
the payor, which is absolute and unconditional, to pay to the holder(s) of the
Subordinated Indebtedness the principal of and interest on the Subordinated
Indebtedness as and when the same shall become due and payable in accordance
with their terms, or is intended to or shall affect the relative rights of the
holder(s) of the Subordinated Indebtedness and creditors of the payor other than
the holders of the Senior Indebtedness, nor shall anything herein or therein
prevent the holder(s) of the Subordinated Indebtedness from exercising all
remedies otherwise permitted by applicable law upon an event of default under
the Subordinated Indebtedness, subject to the provisions of this Section 18.15
and the rights, if any, under this Section 18.15 of the holders of Senior
Indebtedness in respect of cash, property, or securities of the payor of any
Subordinated Indebtedness received upon the exercise of any such remedy. Upon
any distribution of assets of the payor of any Subordinated Indebtedness
referred to in this Section 18.15, the holder(s) of the Subordinated
Indebtedness shall be entitled to rely upon any order or decree made by any
court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, or a certificate of the
liquidating trustee or agent or other person making any distribution to the
holder(s) of the Subordinated Indebtedness, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of such payor, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Section 18.15.

 

(e)     Subordination Rights Not Impaired by Acts or Omissions of Payor or
Holders of Senior Indebtedness. No right of any present or future holders of any
Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Credit Party or by any act or failure to act in good faith by any
such holder, or by any noncompliance by any Credit Party with the terms and
provisions of the Subordinated Indebtedness, regardless of any knowledge thereof
which any such holder may have or be otherwise charged with. The holders of the
Senior Indebtedness may, without in any way affecting the obligations of the
holder(s) of the Subordinated Indebtedness with respect hereto, at any time or
from time to time and in their absolute discretion, change the manner, place or
terms of payment of, change or extend the time of payment of, or renew, increase
or otherwise alter, any Senior Indebtedness or amend, modify or supplement any
agreement or instrument governing or evidencing such Senior Indebtedness or any
other document referred to therein, or exercise or refrain from exercising any
other of their rights under the Senior Indebtedness including, without
limitation, the waiver of default thereunder and the release of any collateral
securing such Senior Indebtedness, all without notice to or assent from the
holder(s) of the Subordinated Indebtedness.

 

(f)     Senior Indebtedness. The term “Senior Indebtedness” shall mean all
obligations of the Credit Parties under, or in respect of, this Agreement and
each other Transaction Document.

 

[Signature Pages Follow]

 

79

--------------------------------------------------------------------------------

 

 

IN WITNESS whereof, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the day and year first
above written.

 

 

SEACOR MARINE HOLDINGS INC.,
as Parent Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Executive Vice President and Chief Financial Officer

(Principal Financial Officer)

 

 

SEACOR MARINE FOREIGN HOLDINGS INC.,
as Borrower

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Executive Vice President

   

 

Aaron S. McCall LLC,
as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

Alya McCall LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President 

 

 

Michael G McCall LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

Falcon Pearl LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

Falcon Diamond LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

Putford Achiever Ltd.,

as Subsidiary Guarantor

   

By: /s/ John Anniss

Name: John Anniss

Title:   Director

 

 

Putford Saviour Ltd.,

as Subsidiary Guarantor

   

By: /s/ John Anniss

Name: John Anniss

Title:   Director

 

 

Putford Pride Ltd.,

as Subsidiary Guarantor

   

By: /s/ John Anniss

Name: John Anniss

Title:   Director

 

 

Putford Jaguar Ltd.,

as Subsidiary Guarantor

   

By: /s/ John Anniss

Name: John Anniss

Title:   Director

 

 

 

--------------------------------------------------------------------------------

 

 

Sea-Cat Crewzer LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

Sea-Cat Crewzer II LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

SEACOR Hawk LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

SEACOR Eagle LLC,

as Subsidiary Guarantor

   

By: /s/ Jesús Llorca

Name: Jesús Llorca

Title:   Vice President

 

 

Putford Defender Limited,

as Subsidiary Guarantor

   

By: /s/ John Anniss

Name: John Anniss

Title:   Director

 

 

Putford Phoenix Limited,

as Subsidiary Guarantor

   

By: /s/ John Anniss

Name: John Anniss

Title: Director

 

 

 

--------------------------------------------------------------------------------

 

 

DNB BANK ASA, NEW YORK BRANCH
as Facility Agent, Security Trustee and Swap Bank

   

By: /s/ Mita Zalavadia

Name: Mita Zalavadia

Title:   Assistant Vice President

   

By:  /s/ Vadim Shutov

Name: Vadim Shutov

Title:    Assistant Treasurer 

   

DNB CAPITAL LLC,
as Lender

   

By: /s/ Philippe Wulfers

Name: Philippe Wulfers

Title:   First Vice President

   

By: /s/ Andrew J. Shohet

Name: Andrew J. Shohet 

Title:   First Vice President

 

 

--------------------------------------------------------------------------------

 

 

CLIFFORD CAPITAL PTE. LTD.

as Lender

 

 

By: /s/ Low Li Ping, Audra

Name: Low Li Ping, Audra

Title:   Head of Origination and Structuring 

 

NIBC BANK N.V.

as Lender

 

 

By: /s/ Sven de Veij

Name: Sven de Veij

Title:   Managing Director

    By: /s/ H.J. van West Name: H.J. van West Title:   Managing Director   

HANCOCK WHITNEY BANK,

as Lender

 

 

By: /s/ Tommy D. Pitre

Name: Tommy D. Pitre

Title:   Senior Vice President 

 

CITICORP NORTH AMERICA, INC.,
as Lender

   

By: /s/ Robert Malleck

Name: Robert Malleck

Title:   Vice President 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

PARTIES

 

SCHEDULE 1-A

 

SECURITY PARTIES

 

(a)     Borrower

 

Party

Jurisdiction

SEACOR Marine Foreign Holdings Inc.

Marshall Islands

 

(b)     Parent Guarantor

 

SEACOR Marine Holdings Inc.

Delaware

 

(c)     Subsidiary Guarantors

 

Aaron S. McCall LLC

Delaware

Alya McCall LLC

Delaware

Michael G McCall LLC

Delaware

Falcon Pearl LLC

Marshall Islands

Falcon Diamond LLC

Marshall Islands

Putford Achiever Ltd.

England and Wales

Putford Saviour Ltd.

England and Wales

Putford Pride Ltd.

England and Wales

Putford Jaguar Ltd.

England and Wales

Sea-Cat Crewzer LLC

Marshall Islands

Sea-Cat Crewzer II LLC

Marshall Islands

SEACOR Hawk LLC

Delaware

SEACOR Eagle LLC

Delaware

Putford Defender Limited

England and Wales

Putford Phoenix Limited

England and Wales

 

(d)     Relevant Parents

 

Falcon Global International LLC

Marshall Islands

C-Lift LLC

Delaware

SEACOR Offshore Safety Ltd.

England and Wales

Boston Putford Offshore Safety Ltd.

England and Wales

SEACOR Offshore Vessel Holdings LLC

Delaware

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1-B

 

LENDERS AND COMMITMENTS

 

Name/Notice Details

 

Commitment Amount

DNB CAPITAL LLC
200 Park Avenue, 31st Floor
New York, New York 10166

 

Attention: Mr. Philippe Wulfers

Telephone No.: (212) 681-3821 
Facsimile No.: (212) 681-3900

Email: philippe.wulfers@dnb.no

 

Loan Administration Department:
Attention:         Loan Services Department
Telephone:         (212) 681-3837 / (212) 681-3800
Facsimile:          (212) 681-4123

Email:               nyloanscsd@dnb.no

 

$55,500,000

CLIFFORD CAPITAL PTE. LTD.
One Raffles Quay #23-01 North Tower
Singapore 048583

 

Credit:

Attention: Desmond Wong / Loh Yao Sheng
Telephone No.: +65 6229 2926 / +65 6229 2924

 

Facsimile No: +65 6444 9600

Email: risk@cliffordcap.sg

 

Loan Administration:

Attention: Cindy Oh / Lee Li Ling
Telephone No.: +65 6229 2929 / +65 6229 2930

Facsimile No: +65 6444 9600

Email: fto@cliffordcap.sg

 

$30,000,000

NIBC BANK N.V.
Carnegieplein 4

2517 KJ Den Haag

The Netherlands

 

Credit:

Attention: Ekaterina Kouznetsova / Lucas Luik

Telephone: +31 (0)70 342 5618 / +31 (0)70 342 5714

Email: ekaterina.kouznetsova@nibc.com / lucas.luik@nibc.com

 

Administrative:

Attention: Loan Servicing

Telephone: +31 (0)70 342 9544

Email: loanservicing@nibc.com

 

$25,000,000

 

 

--------------------------------------------------------------------------------

 

 

HANCOCK WHITNEY BANK
7910 Main Street

Houma, LA 70360

Telephone No.: (985) 853-7429

Attention: Mr. Tommy Pitre

Facimile No.: (985) 853-7479

Email: tommy.pitre@hancockwhitney.com

 

Loan Administration Department:

Attention: Specialized Lending Administrator

Telephone: (504) 552-4517

Facsimile: (504) 801-3850

Email: pscls@hancockwhitney.com

 

$10,000,000

CITICORP NORTH AMERICA, INC.
388 Greenwich Street, 22nd Floor

New York, NY 10013

 

Credit:

Attention: Rob Malleck / Kaan Balabaner

Telephone: +1 (212) 816 5435 / +1 (713) 821 4741

Facsimile: +1 (646) 291 1688

Email: Robert.mallek@citi.com / kaan.balabaner@citi.com

 

Administrative:

Attention: Saket Kumar Darshan / Bhasker Vinoliya

Telephone: +1 (201) 751 7571

Email: GLOriginationOps@citigroup.com

 

$9,500,000

 

SWAP BANKS

 

DNB BANK ASA, NEW YORK BRANCH
200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: (212) 681-3800
Attention: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

HANCOCK WHITNEY BANK

7910 Main Street

Houma, LA 70360

Telephone No.: (985) 853-7429

Attention: Mr. Tommy Pitre

Facimile No.: (985) 853-7479

Email: tommy.pitre@hancockwhitney.com

 

Loan Administration Department:

Attention: Specialized Lending Administrator

Telephone: (504) 552-4517

Facsimile: (504) 801-3850

Email: pscls@hancockwhitney.com

 

NIBC BANK N.V.
Carnegieplein 4

2517 KJ Den Haag

The Netherlands

Attention: Mirja Ciere

Telephone: +31 70 3429833

Email: Mirja.Ciere@nibc.com

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

INDEBTEDNESS

 

 

●

A promissory note dated September 13, 2018 made by SEACOR Marine Foreign
Holdings Inc., in favor of Seabulk Overseas Transport, Inc. in the principal sum
of $30,470,557, which shall be payable on September 13, 2028 (so long as such
promissory note is subordinated pursuant to the terms similar to those contained
in Section 18.15)

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

LIENS

 

None

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

SCHEDULE 4-A

 

CREDIT SUPPORT VESSELS

 

Asset Class / Name

Owner

Flag

Fast Supply Vessels

   

SEACOR Cheetah

Sea-Cat Crewzer LLC

Marshall Islands

SEACOR Cougar

Sea-Cat Crewzer LLC

Marshall Islands

SEACOR Leopard

Sea-Cat Crewzer II LLC

Marshall Islands

SEACOR Lynx

Sea-Cat Crewzer II LLC

Marshall Islands

Aaron S. McCall

Aaron S. McCall LLC

Marshall Islands

Alya McCall

Alya McCall LLC

Marshall Islands

Michael G McCall

Michael G McCall LLC

Marshall Islands

Liam J McCall

SEACOR Marine LLC

United States

     

Liftboats

   

Falcon Diamond

Falcon Diamond LLC

Marshall Islands

Falcon Pearl

Falcon Pearl LLC

Marshall Islands

     

Standby Vessels

   

Putford Achiever

Putford Achiever Ltd.

Cayman Islands

Putford Saviour

Putford Saviour Ltd.

Cayman Islands

Centrica Pride

Putford Pride Ltd.

United Kingdom

Putford Jaguar

Putford Jaguar Ltd.

United Kingdom

 

SCHEDULE 4-B

 

ADDITIONAL CREDIT SUPPORT VESSELS

 

Asset Class / Name

Owner

Flag

Fast Supply Vessels

   

John G McCall

SEACOR Marine LLC

United States

Michael Crombie McCall

SEACOR Marine LLC

United States

     

Liftboats

   

SEACOR Hawk

SEACOR Hawk LLC

United States

SEACOR Eagle

SEACOR Eagle LLC

United States

     

Standby Vessel

   

Putford Defender

Putford Defender Limited

United Kingdom

Putford Phoenix

Putford Phoenix Limited

United Kingdom

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

 

INVESTMENTS

 

None

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

AFFILIATE TRANSACTION

 

None

 

 

--------------------------------------------------------------------------------

 

AGREED FORM

 

 

 

 

EXHIBIT A

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

PROMISSORY NOTE

 

SEACOR MARINE FOREIGN HOLDINGS INC.

as borrower

 

 

 

in favor of

 

 

 

DNB BANK ASA, NEW YORK BRANCH,

as Facility Agent

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

[___________], 2018

 

 

A-1

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

    U.S. $130,000,000

[___________], 2018

 

New York, New York

   

FOR VALUE RECEIVED, the undersigned, SEACOR MARINE FOREIGN HOLDINGS INC., a
corporation incorporated and existing under the laws of the Republic of the
Marshall Islands (the “Borrower”), with offices at c/o SEACOR Marine LLC, 7910
Main St., 2nd Floor, Houma, Louisiana 70360, as borrower, hereby promise to pay
to DNB Bank ASA, New York Branch as agent for the benefit of the Lenders (as
defined below), or its registered assigns (the “Facility Agent”), at its office
at 200 Park Avenue, 31st Floor, New York, NY 10166, or as it may otherwise
direct, the principal sum of One Hundred Thirty Million United States Dollars
(U.S. $130,000,000) or, if less, such portion of the unpaid principal amount of
the Loan (as defined in the Credit Agreement (as hereinafter defined)) from time
to time outstanding made available by the Lenders to the Borrower pursuant to
the Credit Agreement dated as of [__________], 2018 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), by and
among, inter alios, (i) the Borrower, as borrower, (ii) SEACOR Marine Holdings
Inc., as parent guarantor, (iii) the entities listed on Schedule 1-A thereto as
subsidiary guarantors, (iv) DNB Bank ASA, New York Branch, as facility agent and
security trustee and (v) the financial institutions identified on Schedule 1-B
thereto, as lenders (together with any bank or financial institution which
becomes a lender pursuant to Section 10 thereto, the “Lenders”). The Borrower
shall repay the indebtedness represented by this Note as provided in Section 5
of the Credit Agreement. This Note may be prepaid on such terms as provided in
the Credit Agreement.

 

Words and expressions used herein (including those in the foregoing paragraph)
and defined in the Credit Agreement shall have the same meaning herein as
therein defined.

 

The Borrower shall also pay interest on such portion of the Loan from the date
of drawdown until payment in full at the rates determined from time to time in
accordance with Section 6 of the Credit Agreement, which provisions are
incorporated herein with full force and effect as if they were fully set forth
herein. Any principal payment not paid when due, whether on an installment
payment date or by acceleration, shall bear interest thereafter at the Default
Rate. All interest shall accrue and be calculated on the actual number of days
elapsed and on the basis of a 360-day year.

 

Both principal and interest are payable in Dollars to the Facility Agent, for
the account of the Lenders, as the Facility Agent may direct, in immediately
available same day funds.

 

If this Note or any payment required to be made hereunder becomes due and
payable on a day which is not a Banking Day, the due date thereof shall be
extended until the next following Banking Day and interest shall be payable
during such extension at the rate applicable immediately prior thereto, unless
such next following Banking Day falls in the following calendar month, in which
case the due date thereof shall be adjusted to the immediately preceding Banking
Day.

 

This Note is the Note referred to in the Credit Agreement and is entitled to the
security and benefits therein provided, including, but not limited to, such
security as provided in the relevant Security Documents and any relevant
Interest Rate Agreement. Upon the occurrence of any Event of Default under
Section 8 of Credit Agreement, the principal hereof and accrued interest hereon
may be declared to be (or, with respect to certain Events of Default,
automatically shall become) immediately due and payable.

 

A-2

--------------------------------------------------------------------------------

 

 

In the event that any holder of this Note shall institute any action for the
enforcement or the collection of this Note, there shall be immediately due and
payable, in addition to the unpaid balance hereof, all late charges and all
costs and expenses of such action, including reasonable attorneys’ fees.

 

The Borrower hereby waives presentment, protest, demand for payment, diligence,
notice of dishonor and of nonpayment, and any and all other notices or demands
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, hereby waives and renounces all rights to the benefits of any
statute of limitations and any moratorium, appraisement, exemption and homestead
now provided or which may hereafter be provided by any federal or state statute,
including, without limitation, exemptions provided by any federal or state
statute, including, without limitation, exemptions provided by or allowed under
any federal or state bankruptcy or insolvency laws, both as to themselves and as
to all of their property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals and modifications hereof and hereby consent to any extensions of time,
renewals, releases of any party this Note, waiver or modification that may be
granted or consented to by the holder of this Note.

 

The Borrower agrees that its liabilities hereunder are absolute and
unconditional without regard to the liability of any other party and that no
delay on the part of the holder hereof in exercising any power or right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right hereunder preclude other or further exercise
thereof or the exercise of any other power or right.

 

If at any time this transaction would be usurious under applicable law, then
regardless of any provision contained in the Credit Agreement or this Note or
any other agreement made in connection with this transaction, it is agreed that
(a) the total of all consideration which constitutes interest under applicable
law that is contracted for, charged or received upon the Credit Agreement, this
Note or any other agreement shall under no circumstances exceed the maximum rate
of interest authorized by applicable law, if any, and any excess shall be
credited to the Borrower and (b) if the Lenders elect to accelerate the maturity
of, or if the Borrower prepays the indebtedness described in this Note, any
amounts which because of such action would constitute interest may never include
more than the maximum rate of interest authorized by applicable law and any
excess interest, if any, provided for in the Credit Agreement, in this Note or
otherwise, shall be credited to the Borrower automatically as of the date of
acceleration or prepayment.

 

THE UNDERSIGNED AND, BY ITS ACCEPTANCE HEREOF, THE FACILITY AGENT EACH HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY
PARTY HERETO OR ANY BENEFICIARY HEREOF ARISING IN RESPECT OF ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS NOTE.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[Signature Page Follows]

 

A-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Note on the date and year first above written.

 

 

SEACOR Marine Foreign Holdings Inc.,

as Borrower

   

By ______________________

     Name:

     Title:

 

A-4

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

EXECUTION COPY

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

GUARANTY

 

 

 

by

 

 

 

SEACOR MARINE HOLDINGS INC.

 

 

 

in favor of

 

 

 

 

DNB BANK ASA, NEW YORK BRANCH,
as Security Trustee

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

September 28, 2018

 

 

B-1

--------------------------------------------------------------------------------

 

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of September 28, 2018, is made by
SEACOR MARINE HOLDINGS INC., a corporation incorporated and existing under the
laws of the State of Delaware (the “Parent Guarantor”), in favor of DNB BANK
ASA, New York Branch, a corporation organized under the laws of the Kingdom of
Norway (“DNB”), as security trustee (the “Security Trustee”) for the Creditors
under the Credit Agreement referred to in Recital (A) below.

 

WITNESSETH THAT:

 

WHEREAS:

 

(A)     Pursuant to the credit agreement dated as of September 26, 2018 (as the
same may be further amended, supplemented or otherwise modified from time to
time with the consent of the Parent Guarantor, the “Credit Agreement”) made by
and among, inter alios, (i) SEACOR Marine Foreign Holdings Inc. (the
“Borrower”), a corporation incorporated and existing under the laws of the
Republic of the Marshall Islands, as borrower, (ii) DNB, as facility agent (the
“Facility Agent”) and security trustee and (iii) the financial institutions
identified on Schedule 1 thereto (together with any bank or financial
institution which becomes a lender pursuant to Section 10 of the Credit
Agreement), as lenders (the “Lenders”), the Lenders have agreed to provide to
the Borrower a senior secured term loan facility in the aggregate amount of One
Hundred Thirty Million United States Dollars ($130,000,000) (the “Loan”).

 

(B)     It is a condition under the Credit Agreement that the Parent Guarantor
enter into this Guaranty and otherwise agree to be bound by the terms of this
Guaranty.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which the Parent Guarantor hereby
acknowledges, the Parent Guarantor hereby agrees as follows:

 

1.     DEFINITIONS

 

1.1     Specific Definitions. In this Guaranty, unless the context otherwise
requires:

 

“Cash Equivalents” means any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (ii)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (iii) commercial paper maturing no more than three (3) months
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv)
certificates of deposit or bankers’ acceptances maturing within three (3) months
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia that (a) is at least “adequately capitalized” (as defined
in the regulations of its primary federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000; and
(v) shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (b) has net assets of not less than $5,000,000,000, and (c)
has the highest rating obtainable from either S&P or Moody’s;

 

B-2

--------------------------------------------------------------------------------

 

 

“Cash and Cash Equivalents” means, on any date of determination, the sum of (a)
cash and (b) Cash Equivalents, in each case that are held by the Parent
Guarantor and its Subsidiaries on a consolidated basis free and clear of all
Liens (other than Liens pursuant to the Transaction Documents and any statutory
Liens in favor of a bank (including rights of set-off) incurred in the ordinary
course of business on deposit accounts maintained with such bank and cash and
Cash Equivalents in such accounts;

 

“Consolidated Book Equity” means the consolidated book equity of the Parent
Guarantor, calculated in accordance with GAAP and reflected on the balance sheet
of the Parent Guarantor;

 

“Consolidated EBITDA” means, for any accounting period, the consolidated net
income of the Parent Guarantor and its Subsidiaries on a consolidated basis for
that accounting period:

 

 

(a)

plus, to the extent reducing consolidated net income, the sum, without
duplication, of:

 

 

(i)

provisions for all federal, state, local and foreign income taxes and any tax
distributions;

        (ii)  Consolidated Net Interest Expense; and

 

 

(iii)

depreciation, depletion, amortization of intangibles and other non-cash charges
or non-cash losses (including non-cash transaction expenses and the amortization
of debt discounts) and any extraordinary losses;

 

 

(b)

minus, to the extent added in computing the consolidated net income of the
Parent Guarantor for that accounting period, any non-cash income or non-cash
gains (excluding any such non cash gain to the extent it represents the reversal
of an accrual or reserve for potential cash item in any prior period);

 

“Consolidated Net Interest Expense”     means the aggregate of all interest
payments in respect of outstanding Indebtedness thereof that are due from the
Parent Guarantor and its Subsidiaries on a consolidated basis during the
relevant accounting period, determined on a consolidated basis in accordance
with GAAP and as shown in the consolidated statements of income for the Parent
Guarantor;

 

“Financial Covenants” means the covenants set forth in Section 4(a)(xiv),
Section 4(a)(xv) and Section 4(a)(xvi) of this Guaranty.

 

“Gross Interest Bearing Debt” means, on any date of determination, the total
amount of Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis outstanding on such date minus the aggregate amount of
Indebtedness under all Warehouse Financing Facilities and the Chase Facility;

 

“Lease Obligations” means the amount of all lease or charter obligations
calculated in accordance with GAAP and reflected on the balance sheet of any
Credit Party;

 

B-3

--------------------------------------------------------------------------------

 

 

“Total Capital” means the sum of the liabilities (other than Indebtedness under
all Warehouse Financing Facilities and the Chase Facility) and shareholders’
equity of the Parent Guarantor and its Subsidiaries on consolidated basis, in
each case determined in accordance with GAAP; and

 

“Total Debt” means the sum of Gross Interest Bearing Debt and Lease Obligations
of the Parent Guarantor and its Subsidiaries.

 

“Unconsolidated JV Investments” means the amount of “investments, at equity, and
advances to 50% or less owned companies” reflected on the consolidated balance
sheet of the Parent Guarantor excluding any increase to such amount after June
30, 2018 in respect of any profits of such companies.

 

1.2     Defined Expressions. Unless otherwise defined herein, terms defined in
the Credit Agreement shall have the same meanings when used herein, including in
the preamble and recitals hereof.

 

2.     GUARANTY

 

(a)     The Parent Guarantor hereby unconditionally and irrevocably:

 

(i)     guarantees to the Security Trustee for the account of the Creditors, as
a primary obligor and not merely as a surety, punctual payment and performance
by the Borrower and each other Credit Party of all their respective payment and
performance obligations under the Transaction Documents;

 

(ii)     undertakes with the Security Trustee on behalf of the Creditors that
whenever the Borrower or any other Credit Party does not pay any amount (whether
for principal, interest, fees, expenses or otherwise) when due (whether at
stated maturity, by acceleration or otherwise) under or in connection with any
Transaction Document, the Parent Guarantor shall immediately on demand pay that
amount as if it were the primary obligor; and

 

(iii)     agrees with the Security Trustee on behalf of the Creditors that if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal,
it will, as an independent and primary obligation, indemnify that Creditor
immediately on demand against any cost, loss or liability it incurs as a result
of the Borrower or any other Credit Party not paying any amount which would, but
for such unenforceability, invalidity or illegality, have been payable by it
under any Transaction Document on the date when it would have been due. The
amount payable by such Parent Guarantor under this indemnity will not exceed the
amount it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guarantee (all obligations referred to in
clauses (i) through (iii) above are herein referred to as the “Obligations”).

 

B-4

--------------------------------------------------------------------------------

 

 

(b)     This Guaranty is a guaranty of payment and not of collection and the
Parent Guarantor expressly agrees that it shall not be necessary or required
that any of the Creditors exercise any right, assert any claim or demand or
enforce any remedy whatsoever against the Borrower or any of the other Credit
Parties or any other Person before or as a condition to the obligations of the
Parent Guarantor hereunder. This Guaranty is a primary obligation of the Parent
Guarantor and shall be an absolute, unconditional, present, and continuing
obligation and shall not be subject to any counterclaim, setoff, deduction,
diminution, abatement, recoupment, suspension, deferment, reduction, or defense
based on any claim the Parent Guarantor or any other person may have against the
Borrower, any of the Credit Parties or any other person, and shall not be
released, discharged or affected by any circumstance whatsoever, including
without limitation: (a) the unenforceability, invalidity, irregularity or lack
of genuineness of the Credit Agreement, the Note, any other Transaction Document
or any of the obligations under the Credit Agreement, the Note and the other
Transaction Documents; (b) any amendment, modification, termination, or removal
of, or addition or supplement to, the Credit Agreement, the Note or any other
Transaction Document, or any change in time, manner, or place of payment or
performance of any Obligation; (c) any assignment, mortgage, release, exchange,
addition, or transfer of any Collateral; (d) any failure, refusal, omission or
delay on the part of the Borrower, any of the Credit Parties or any other Person
to conform or comply with any term of the Credit Agreement, the Note or any
other Transaction Document or any other agreement; (e) any waiver, consent,
extension, indulgence, surrender, settlement, subordination, release,
compromise, or other agreement, or the exercise or non-exercise of any right or
remedy thereunder, with or without consideration; (f) the occurrence and/or
continuance of any bankruptcy, insolvency, reorganization, liquidation,
arrangement, adjustment of debt, relief of debtors, dissolution, or similar
proceeding with respect to the Borrower, any of the Credit Parties, or any other
Person, including without limitation any modification of the Borrower’s
obligations under the Credit Agreement, the Note or any other Transaction
Document in connection with any such proceeding; (g) any defect in the title,
condition, compliance with specifications, design, operation, or fitness for use
of, or any damage to or loss of, or governmental prohibition or restriction,
condemnation, requisition, or seizure of, any Collateral for any reason; (h) any
merger, consolidation, restructuring, termination of existence, sale of assets,
or change in the ownership of any membership interests or shares of capital
stock of either of the Borrower or the Parent Guarantor; (i) any present or
future law, regulation, or order in any jurisdiction (whether of right or in
fact) or any agency thereof affecting any term of any Obligation or any rights
of any of the Creditors with respect thereto, including, without limitation, any
law, regulation or order purporting to vary the terms of payment or to restrict
the right or power of the Borrower or of the Parent Guarantor to make payment of
its Obligations to the Creditors; or (j) any other circumstances whatsoever
which might otherwise constitute a defense available to, or a discharge of, the
Borrower or the Parent Guarantor.

 

 

3.

REPRESENTATIONS AND WARRANTIES

 

(a)     The Parent Guarantor hereby makes all of the representations and
warranties expressly applicable to the Parent Guarantor set forth in Section 2
of the Credit Agreement as if they were set forth in this Guaranty.

 

 

4.

COVENANTS

 

(a)     The Parent Guarantor hereby covenants and undertakes with the Security
Trustee on behalf of the Creditors that from the date hereof and so long as any
principal, interest or other monies are owing by the Credit Parties under or in
connection with the Credit Agreement, the Note, the other Transaction Documents,
or any of them, it will:

 

(i)     duly perform and observe the terms of this Guaranty;

 

(ii)     obtain every consent and do all other acts and things which may from
time to time be necessary or advisable for the continued due performance of all
its obligations under this Guaranty and, if this Guaranty shall, in the
reasonable opinion of the Creditors, at any time be deemed by the Creditors for
any reason insufficient in whole or in part to carry out the purposes of this
Guaranty hereof, it will execute or cause to be executed such other and further
assurances and documents as in the reasonable opinion of the Creditors may be
required in order to accomplish the purposes of this Guaranty;

 

B-5

--------------------------------------------------------------------------------

 

 

(iii)     promptly upon any Responsible Officer of the Parent Guarantor
obtaining actual knowledge thereof, inform the Facility Agent of the occurrence
of (a) any Default or Event of Default, (b) any litigation, arbitration or
governmental proceeding pending or threatened in writing against it not
previously disclosed to the Lenders or any development in respect of a
previously disclosed litigation, arbitration or governmental proceeding, which
if adversely determined could reasonably be expected to have a Material Adverse
Effect, including but not limited to, in respect of any Environmental Claim or
any judgment entered against it and (c) any other event or condition which is
reasonably likely to have a Material Adverse Effect;

 

(iv)     deliver to the Facility Agent:

 

(1)     as soon as available but not later than one hundred twenty (120) days
after the end of each fiscal year of the Parent Guarantor ending after the
Closing Date, complete copies of the consolidated financial reports of the
Parent Guarantor (together with a calculation of Cash and Cash Equivalents and a
Compliance Certificate), all in reasonable detail, which shall include at least
the consolidated balance sheet of the Parent Guarantor as of the end of such
year and the related consolidated statements of income and sources and uses of
funds for such year, which shall be audited reports prepared by an Acceptable
Accounting Firm;

 

(2)     as soon as available but not later than sixty (60) days after the end of
each of the first three full quarters of each fiscal year of the Parent
Guarantor ending after the Closing Date, a quarterly interim consolidated
balance sheet of the Parent Guarantor (together with a Compliance Certificate),
and the related consolidated profit and loss statements and sources and uses of
funds, all in reasonable detail, unaudited, but accompanied by the certification
of the chief executive officer, chief financial officer or controller of the
Parent Guarantor that such financial statements fairly present the financial
condition of Parent Guarantor as at the dates indicated, subject to changes
resulting from audit and normal year-end adjustments;

 

(3)     as soon as they become available, but in any event prior to each fiscal
year beginning after the Closing Date, the consolidated budget including the
annual cash flow projections of the Parent Guarantor; and

 

(4)     such other information and data with respect to Parent Guarantor or any
of its Subsidiaries as from time to time may be reasonably requested by the
Facility Agent or any Lender;

 

provided that any delivery requirement under this Section 4(a)(iv) shall be
deemed satisfied by the posting of such information, materials or reports as
applicable on EDGAR or any successor website maintained by the SEC;

 

(v)     except as otherwise permitted by the Credit Agreement or hereunder, do
or cause to be done all things necessary to preserve and keep its separate
identity and existence under the laws of its jurisdiction of incorporation and
all licenses, franchises, permits and assets necessary to the conduct of its
business;

 

B-6

--------------------------------------------------------------------------------

 

 

(vi)     at all times keep proper books of record and account into which full
and correct entries shall be made in accordance with GAAP;

 

(vii)     pay and discharge all taxes, assessments and governmental charges or
levies imposed upon its income or property prior to the date upon which
penalties attach thereto; provided, however, that it shall not be required to
pay and discharge, or cause to be paid and discharged, any such tax, assessment,
charge or levy so long as the legality thereof shall be contested in good faith
and by appropriate proceedings or other acts and it shall set aside on its books
adequate reserves with respect thereto;

 

(viii)     allow, upon ten (10) Banking Days’ notice from the Facility Agent,
any representative or representatives designated by the Facility Agent, subject
to applicable laws and regulations, at normal business hours, to visit and
inspect any of its properties, and, on request and subject to customary
confidentiality arrangements, to examine its books of account, records, reports,
agreements and other papers and to discuss its affairs, finances and accounts
with its officers; provided that (i) the Facility Agent shall only be allowed to
conduct one such inspection per calendar year prior to the occurrence of an
Event of Default and an unlimited amount of inspections during the continuance
of an Event of Default; and (ii), the foregoing inspections by the Facility
Agent shall not unreasonably interfere with the conduct of the Parent
Guarantor’s or any of its Subsidiary’s business (unless, with respect to
Transaction Parties only, an Event of Default has occurred and is continuing);

 

(ix)     except where failure to comply would not alone or in the aggregate
result in a Material Adverse Effect, do or cause to be done, all things
necessary to materially comply with all contracts or agreements to which it is a
party, and all laws, and the rules and regulations thereunder, applicable to it,
including, without limitation, those laws, rules and regulations relating to
employee benefit plans and environmental matters;

 

(x)     promptly upon the occurrence of any of the following conditions, provide
to the Facility Agent notice thereof, specifying in reasonable detail the nature
of such condition: (a) its receipt of any written communication that alleges
that it is not in compliance with any applicable Environmental Law or
Environmental Approval, if such failure to comply would reasonably be expected
to have a Material Adverse Effect, (b) any Environmental Claim pending or
threatened against it, which would reasonably be expected to have a Material
Adverse Effect, or (c) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expect to form the
basis of any Environmental Claim against it, if such Environmental Claim could
reasonably be expected to have a Material Adverse Effect. Upon the written
request by the Facility Agent, it will submit to the Facility Agent at
reasonable intervals, a report providing an update of the status of any issue or
claim identified in any notice or certificate required pursuant to this
subsection 4(a)(x);

 

(xi)     forthwith upon learning of the existence or occurrence of any ERISA
Funding Event, ERISA Termination Event, Foreign Termination Event or Foreign
Underfunding that, when taken together with all other ERISA Funding Events,
ERISA Termination Events, Foreign Termination Events and Foreign Underfundings
that exist or have occurred, or which could reasonably be expected to exist or
occur, could reasonably be expected to result in a liability to the Parent
Guarantor in the aggregate in excess of $5,000,000, furnish or cause to be
furnished to the Facility Agent written notice thereof;

 

B-7

--------------------------------------------------------------------------------

 

 

(xii)     provide all documentation reasonably requested by Lenders in
connection with their know your customer requirements;

 

(xiii)     remain, and instruct each Subsidiary of the Parent Guarantor who is a
Security Party, any Vessel Manager who is a Transaction Party and any Related
Party thereof to remain, in compliance with applicable Sanctions Laws and
Anti-Money Laundering Laws;

 

(xiv)     at all times maintain a minimum balance of Cash and Cash Equivalents
equal to the greater of (i) Thirty Five Million Dollars ($35,000,000) and (ii)
7.5% of Total Debt;

 

(xv)     maintain as of the last day of each fiscal quarter of each fiscal year
of the Parent Guarantor a ratio of (x) Gross Interest Bearing Debt to (y) Total
Capital not exceeding 60%; and

 

(xvi)     maintain as of the last day of each fiscal quarter described below a
ratio of (x) Consolidated EBITDA to (y) Consolidated Net Interest Expense of not
less than:

 

  (1)     2.00:1.00 for the four consecutive fiscal quarters ending on March 31,
2020 through the four consecutive fiscal quarters ending on June 30, 2020,

 

  (2)     2.50:1.00 for the four consecutive fiscal quarters ending on September
30, 2020 through the four consecutive fiscal quarters ending on December 31,
2020, and

 

  (3)     3.00:1.00 for each four consecutive fiscal quarters of the Parent
Guarantor thereafter;

 

provided, that notwithstanding the foregoing, if on any date on which the ratio
under this Section 4(a)(xvi) is to be tested, Consolidated EBITDA is less than,
but at least 20% of, the amount necessary for the Parent Guarantor to be in
compliance with the required ratio level applicable for such date, the Parent
Guarantor may (A) cause to be contributed an amount of Cash and Cash Equivalents
(which shall be through the sale or issuance of equity of the Parent Guarantor
or any other capital contribution to the Parent Guarantor) or (B) designate an
existing amount of Cash and Cash Equivalents in excess of the Cash and Cash
Equivalents that the Parent Guarantor is required to maintain under Section
4(a)(xiv) (the “Cure Amount” and, such contribution or designation, the “Cure
Right”) as an increase to Consolidated EBITDA for such testing period and for
calculating Consolidated EBITDA in each subsequent testing period which includes
the fiscal quarter for which the Cure Right is exercised; provided, further,
that (i) the Parent Guarantor shall have provided notice to the Facility Agent
that it is exercising the Cure Right, (ii) such amounts are contributed or
designated, as the case may be, on or prior to the fifteenth (15th) Banking Day
after each such testing date (it being understood and agreed that until such
date, neither the Facility Agent nor any Lender shall be permitted to exercise
any rights on account of any actual or prospective breach of this Section
4(a)(xvi) and that such breach shall be deemed cured immediately upon the
contribution or designation of the Cure Amount), (iii) the Cure Amount for any
fiscal quarter does not exceed the aggregate amount necessary to cure the
shortfall under this Section 4(a)(xvi) for such fiscal quarter, (iv) Cash and
Cash Equivalents contributed or designated as a Cure Amount in any fiscal
quarter shall not be used as a Cure Amount in any of the three consecutive
fiscal quarters immediately following such fiscal quarter and (v) in each period
of four consecutive fiscal quarters, there shall be at least two (2) fiscal
quarters in which no Cure Right is exercised and the Cure Right shall not be
exercised in more than five (5) fiscal quarters over the term of this Guaranty.

 

B-8

--------------------------------------------------------------------------------

 

 

(b)     The Parent Guarantor hereby covenants and undertakes with the Security
Trustee on behalf of the Creditors that, from the date hereof and so long as any
principal, interest or other monies are owing by any of the Credit Parties under
or in connection with the Credit Agreement, the Note, the other Transaction
Documents or any of them, it will not, without the prior written consent of the
Security Trustee on behalf of the Creditors other than as expressly permitted by
the terms of the Credit Agreement and the other Security Documents:

 

(i)     create, assume or permit to exist, or permit any of its Subsidiaries to
create, assume or permit to exist, any Lien (other than Permitted Liens) upon
any property or assets of such Subsidiary that are subject to a Lien pursuant to
the Security Documents;

 

(ii)     make any new Investment in any Person which is not a Subsidiary of the
Parent Guarantor and which is not consolidated on the balance sheet of the
Parent Guarantor if, before or after giving effect to such Investment:

 

(1)     there shall have occurred an Event of Default described in sub-sections
(a) and (j) of Section 8.1 of the Credit Agreement that is continuing,

 

(2)     the Parent Guarantor shall not be in compliance with the Financial
Covenants, or

 

(3)     the aggregate amount of Unconsolidated JV Investments shall exceed 30%
of the Consolidated Book Equity of the Parent Guarantor;

 

(iii)     ensure that the aggregate amount of all Lease Obligations incurred by
the Parent Guarantor and its Subsidiaries shall not exceed $75,000,000;

 

(iv)     enter into any transaction with an Affiliate, other than on an
arms-length basis other than transactions for its benefit; provided, that the
foregoing restriction shall not apply to (i) any transaction between or among
the Parent Guarantor and any other Credit Party; (ii) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
the Parent Guarantor and its Subsidiaries; (iii) compensation arrangements for
officers and other employees of the Parent Guarantor and its Subsidiaries
entered into in the ordinary course of business; (iv) transactions expressly
permitted by the Credit Agreement, including but not limited to the extension of
Intercompany Debt pursuant to Section 9.2(n)(ii) thereof and (v) other affiliate
transactions existing on the Closing Date and set forth on Schedule 6 of the
Credit Agreement;

 

(v)     materially change the nature of its business or commence any business
materially different from its current business;

 

(vi)     change its name or principal place of business unless the Facility
Agent shall have received five (5) Banking Days’ prior written notice of such
change;

 

B-9

--------------------------------------------------------------------------------

 

 

(vii)     make any Restricted Payment unless both before and after giving effect
thereto, (1) there shall not have occurred an Event of Default that is
continuing and (2) the Parent Guarantor and its Subsidiaries are in compliance
with the Financial Covenants; provided, that no dividends or distributions may
be made by the Parent Guarantor within two (2) years from the date hereof; and
provided further, that in the event a Cure Amount is contributed or designated
in connection with the Parent Guarantor’s exercise of the Cure Right, no
dividends or distributions may be made by the Parent Guarantor unless and until
the Financial Covenants are satisfied without giving effect to such Cure Amount;

 

(viii)     consolidate with, or merge into, any corporation or other entity, or
merge any corporation or other entity into it or enter into any demerger,
amalgamation, consolidation or corporate reconstruction or restructuring;

 

(ix)     change its fiscal year (other than as may be required to conform to
GAAP);

 

(x)     sell, assign, transfer, pledge or otherwise convey or dispose of any of
its shares of or interest in any of the other Credit Parties or allow any
Security Party to do the same;

 

(xi)     create, incur, issue, or otherwise become directly or indirectly liable
for, or permit any of its Subsidiaries to incur issue, or otherwise become
directly or indirectly liable for, any Indebtedness, other than the following:

 

(1)     Permitted Indebtedness;

 

(2)     in the case of any Subsidiary of the Parent Guarantor that is not a
Credit Party, any Indebtedness existing on the date hereof that is non-recourse
to the Parent Guarantor, including, without limitation, the Chase Facility;

 

(3)     Indebtedness of any Subsidiary of the Parent Guarantor that is not a
Credit Party (other than Indebtedness extended to such Subsidiary by the Parent
Guarantor or any Subsidiary of the Parent Guarantor), so long as the aggregate
amount of all such Indebtedness shall not exceed 30% of Consolidated Book Equity
of the Parent Guarantor (excluding for this purpose (x) all Lease Obligations of
such Subsidiary, (y)any Indebtedness described in Section 4(b)(xi)(2) and (z)
normal trade credits in the ordinary course of business); and

 

(4)     in the case of the Parent Guarantor, additional Indebtedness, so long as
(1) both before and after giving effect thereto (x) no Event of Default
described in sub-sections (a) and (j) of Section 8.1 of the Credit Agreement
shall have occurred and be continuing and (y) the Parent Guarantor shall be in
compliance with the Financial Covenants and (2) the final maturity date for such
Indebtedness is more than 91 days after the Final Payment Date; provided, that
the foregoing restriction shall not apply to Indebtedness incurred in the
ordinary course of business, including Indebtedness in respect of or arising
from (i) non-speculative interest rate hedges and foreign exchange transactions,
(ii) letters of credit or similar instruments, or (iii) contracts entered into
with respect to the chartering of vessels or the acquisition of equipment (other
than any vessel),

 

(xii)     (1) engage in a trade or financial transaction or other dealing with
any individual, entity or Sanctioned Country that would violate Sanctions Laws;
or (2) use any proceeds from the Loan, directly or, to its knowledge,
indirectly, (A) to fund any trade or business involving any Blocked Person
(except to the extent licensed or approved by OFAC or other applicable
Governmental Authority), or (B) for the purpose of engaging in any activities
that would result in a violation of Sanctions Laws or Anti-Money Laundering Laws
by any Credit Party;

 

B-10

--------------------------------------------------------------------------------

 

 

(xiii)     allow any Change of Control to occur under paragraphs (b), (c) or (d)
of the defined term “Change of Control”; or

 

(xiv)     create, assume or permit to exist, any Lien on any of the Equity
Interests of the Borrower without the consent of the Lenders.

 

 

5.

PAYMENTS

 

5.1     Payment. All payments by the Parent Guarantor under this Guaranty shall
be made in the same manner as the Borrower is required to make payments under
the Credit Agreement as specifically set forth therein.

 

(b)     On all sum or sums for which the Parent Guarantor is liable hereunder
interest shall be due at the Default Rate specified in Section 6 in the Credit
Agreement from the due date thereof under the Credit Agreement until the date of
payment of such amount by the Parent Guarantor.

 

5.2     Taxes; Withholdings. Should the Parent Guarantor be compelled by law,
regulation, decree, order or stipulation to make any deduction or withholding on
account of any present or future taxes (including, without limitation, property,
sales, use, consumption, franchise, capital, occupational, license, value added,
excise, stamp, levies and imposts taxes and customs and other duties),
assessments, fees (including, without limitation, documentation, license, filing
and registration fees), deductions, withholdings and charges, of any kind or
nature whatsoever, together with any penalties, fines, additions to tax or
interest thereon, however imposed, withheld, levied, or assessed by any country
or governmental subdivision thereof or therein, any international authority or
any other taxing authority (“Taxes”) from any payment due under this Guaranty
for the account of the Creditors, the sum due from the Parent Guarantor in
respect of such payment shall be increased by such additional amounts necessary
to ensure that, after the making of such deduction or withholding with respect
to Taxes, each of the Creditors receives a net sum equal to the sum which it
would have received had no such deduction or withholding with respect to Taxes
been made and the Parent Guarantor shall indemnify each of the Creditors against
any losses or costs incurred by it by reason of any failure of the Parent
Guarantor to make any such deduction or withholding or by reason of any such
additional payment not being made to the relevant Creditor on the due date for
such payment. The Parent Guarantor will deliver to the relevant Creditor
evidence satisfactory to such Creditor including all relevant tax receipts that
such Tax has been duly remitted to the appropriate authority. Notwithstanding
the preceding sentence, the Parent Guarantor shall not be required to pay
additional amounts or otherwise indemnify any Creditor for or on account of:

 

(i)     Taxes based on or measured by the overall net income of any Creditor or
Taxes in the nature of franchise taxes or taxes for the privilege of doing
business imposed by any jurisdiction or any political subdivision or taxing
authority therein unless such are imposed as a result of the activities of the
Credit Parties within the relevant taxing jurisdiction; or

 

(ii)     Taxes imposed by any jurisdiction or any political subdivision or
taxing authority therein on such Creditor that would not have been imposed but
for such Creditor's being organized in or conducting business in or maintaining
a place of business in the relevant taxing jurisdiction, or engaging in
activities or transactions in the relevant taxing jurisdiction that are
unrelated to the transactions contemplated by the Credit Agreement, but only to
the extent such Taxes are not imposed as a result of the activities of the
Credit Parties within the relevant taxing jurisdiction or the legal status of
the Credit Parties under the laws of the taxing jurisdiction.

 

B-11

--------------------------------------------------------------------------------

 

 

5.3     Delivery of Tax Forms. Section 7.4 of the Credit Agreement (Delivery of
Tax Forms) is incorporated herein by reference with necessary changes to
substitute the Parent Guarantor for the Borrower.

 

5.4     FATCA Information; FATCA Withholding. Sections 7.5 and 7.6 of the Credit
Agreement (FATCA Information) and (FATCA Withholding), respectively, are
incorporated herein by reference with necessary changes to substitute the Parent
Guarantor for the Borrower.

 

 

6.

PRESERVATION OF RIGHTS

 

(a)     The Parent Guarantor hereby consents that from time to time, without
notice to or further consent of the Parent Guarantor, the time for the
performance and/or observance by the Credit Parties, or any of them, of any of
the agreements, covenants or conditions in the Credit Agreement, the Note or the
other Transaction Document, or any of them, on the part of the Credit Parties,
or any of them, to be performed and/or observed may be waived or the time of
performance thereof extended by any of the Creditors and payment of any sums
owing or payable under any such document may be extended or any such document
may be renewed in whole or in part or modified in any respect or any collateral
or arrangement provided for by any such document as security for any obligation
contemplated by any such document may be exchanged, surrendered, released or
otherwise dealt with as the Creditors may determine, that the time for the
making of any payment of any obligation hereby guaranteed may be accelerated in
accordance with any agreement between any of the Creditors and the Credit
Parties, or any of them, and that any of the acts mentioned in any of said
documents may be done and that any document or security therefor may be released
in whole or in part without affecting the obligations of the Parent Guarantor
hereunder.

 

(b)     The Parent Guarantor hereby waives, to the extent permitted by
applicable law: (i) any notice required by law or otherwise to preserve any
rights hereunder or under the Credit Agreement, the Notes or any other
Transaction Document against the Parent Guarantor or against the Credit Parties,
or any of them, including without limitation: (A) acceptance, presentment,
demand, protest, or proof of nonperformance of any Obligation, (B) notice of the
sale of any Collateral or the transfer the Credit Parties, or any of them, of
any interest in any Collateral or the Credit Agreement, the Notes or any other
Transaction Document, (C) notice of the acceptance of this Guaranty and of any
change in any of the Credit Parties’ financial condition, (D) notices of the
creation, renewal, extension, or accrual of any Obligation or any of the matters
referred to in Section 2 hereof, or any notice of or proof of reliance by any of
the Creditors upon this Guaranty or acceptance of this Guaranty (the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted, incurred or renewed, extended, amended or waived in reliance upon
this Guaranty and all dealings between the Credit Parties or the Parent
Guarantor and the Creditors shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty), and (E) notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights of any of the Creditors against the Parent Guarantor;
(ii) the prior exercise of any remedy contained in the Credit Agreement, the
Notes or any other Transaction Document or otherwise available to the Creditors;
(iii) any requirement of diligence on the part of any Person including without
limitation diligence in making any claim or commencing suit hereon or on the
Credit Agreement, the Notes or any other Transaction Document, and any
requirement to mitigate damages or exhaust remedies under the Credit Agreement,
the Notes or any other Transaction Document; (iv) the right to interpose all
substantive and procedural defense of the law of guaranty, indemnification,
suretyship, or other applicable law except the defense of prior payment or prior
performance by any of the Credit Parties or the Parent Guarantor of the
Obligations; (v) all rights and remedies accorded by applicable laws to
guarantors or sureties, including any extension of time conferred by any law now
or hereafter in effect; (vi) any right or claim of right to cause a marshaling
of any of the Credit Parties’ assets or to cause any of the Creditors to proceed
against any of the Credit Parties or any collateral held by any of the Creditors
at any time or in any particular order; (vii) rights to the enforcement,
assertion, or exercise by any of the Creditors of any right, power, privilege,
or remedy conferred herein or in the Credit Agreement, the Notes or any other
Transaction Document or otherwise; (viii) notices of the sale, transfer or other
disposition of any right, title to, or interest in the Credit Agreement, the
Notes or any other Transaction Document; and (ix) any other right whatsoever
which might otherwise constitute a discharge, release, or defense of the Parent
Guarantor hereunder or of any of the Credit Parties under the Credit Agreement,
the Notes or any other Transaction Document or which might otherwise limit
recourse against the other Credit Parties. No failure to exercise and no delay
in exercising, on the part of any of the Creditors, any right, power, or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or privilege preclude any other or further
exercise thereof, or the exercise of any other power or right. The obligations
of the Parent Guarantor hereunder shall not be affected by receipt by any of the
Creditors of any proceeds of any security at any time held by any of the
Creditors. The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law.

 

B-12

--------------------------------------------------------------------------------

 

 

(c)     The Parent Guarantor agrees that so long as any of the Credit Parties
remains under any actual or contingent liability under the Credit Agreement, the
Notes and the other Transaction Documents any rights which the Parent Guarantor
may at any time have by reason of the performance by the Parent Guarantor of its
obligations hereunder (a) to be indemnified by any of the Credit Parties and/or
(b) to claim any contribution from the Borrower or any other guarantor of the
Borrower’s obligations under the Credit Agreement, the Notes or the other
Transaction Documents and/or (c) to take the benefit (in whole or in part) of
any security taken pursuant to this Guaranty or the Credit Agreement, the Notes
or any other Transaction Documents by, all or any of the persons to whom the
benefit of the Parent Guarantor's obligations are given, shall be exercised by
the Parent Guarantor in such manner and upon such terms as the Creditors may
require and further agrees to hold any monies at any time received by it as a
result of the exercise of any such rights or otherwise for and on behalf of and
to the order of the Creditors for application in or towards payment of any sums
at any time owed by the Credit Parties under the Credit Agreement, the Notes or
the other Transaction Documents.

 

(d)     The Parent Guarantor further agrees that its liabilities hereunder shall
be unconditional irrespective of any other circumstance which might otherwise
constitute a discharge at law or in equity of a guarantor or surety. The Parent
Guarantor further guarantees that all payments made by the Borrower, the Parent
Guarantor, the other Credit Parties or any of them, to any of the Creditors on
any obligation hereby guaranteed will, when made, be final and agrees that, if
any such payment is recovered from, or repaid by, any of the Creditors in whole
or in part in any bankruptcy, insolvency or similar proceeding instituted by or
against the Borrower, the Parent Guarantor, the other Credit Parties, or any of
them, this Guaranty shall continue to be fully applicable to such obligation to
the same extent as though the payment so recovered or repaid had never been
originally made on such obligation.

 

(e)     The Creditors may enforce the obligations of the Parent Guarantor
hereunder without in any way first pursuing or exhausting any other rights or
remedies which the Creditors may have against any of the other Credit Parties,
or against any other person, firm or corporation, or against any security any of
the Creditors may hold.

 

B-13

--------------------------------------------------------------------------------

 

 

(f)     The Parent Guarantor hereby irrevocably waives all rights of subrogation
(whether contractual, under Section 509 of Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(herein called the “Bankruptcy Code”), under common law, or otherwise) to the
claims of any of the Creditors against the Credit Parties, or any of them, and
all contractual, statutory or common law rights of contribution, reimbursement,
indemnification and similar rights and “claims” (as such term is defined in the
Bankruptcy Code) against the Credit Parties, or any of them, which arise in
connection with, or as a result of, this Guaranty, until such time as the
obligations of the Credit Parties under or in connection with the Credit
Agreement, the Notes and the other Transaction Documents have been indefeasibly
paid in full.

 

(g)     The Parent Guarantor shall not assign, transfer, hypothecate or dispose
of any claim that it has or may have against the Credit Parties, or any of them,
while any indebtedness of the Credit Parties to any of the Creditors remains
unpaid, without the written consent of the Creditors.

 

(h)     Any delay in or failure to exercise any right or remedy of any of the
Creditors shall not be deemed a waiver of any obligation of the Parent Guarantor
or right of any of the Creditors. This Guaranty may be modified, and the
Creditors’ rights hereunder waived, only by an agreement in writing signed by
the Creditors.

 

(i)     Notice of acceptance by the Creditors of this Guaranty and of the
incurring of any or all of the obligations hereby guaranteed is hereby waived by
the Parent Guarantor, and this Guaranty and all of the terms and provisions
hereof shall immediately be binding upon the Parent Guarantor from the date of
execution hereof.

 

 

7.

BENEFIT OF GUARANTY; ASSIGNMENT

 

This Guaranty shall inure to the benefit of the Creditors, their successors and
assigns, and shall bind the successors and assigns of the Parent Guarantor.

 

 

8.

WAIVER OF JURY TRIAL; GOVERNING LAW; JURISDICTION

 

EACH OF THE PARENT GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, THE SECURITY TRUSTEE
AND EACH OF THE OTHER CREDITORS, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR BENEFICIARY HEREOF ON
ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY.

 

B-14

--------------------------------------------------------------------------------

 

 

TO THE EXTENT THAT THE PARENT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS (WHETHER
THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE PARENT GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

 

THIS GUARANTY AND ALL RIGHTS, OBLIGATIONS AND LIABILITIES ARISING HEREUNDER
SHALL BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Unless the context otherwise requires, all terms used herein which are defined
in the New York Uniform Commercial Code shall have the meanings therein stated.

 

Any legal action or proceeding against the Parent Guarantor with respect to this
Guaranty or the obligations guaranteed hereby may be brought in the courts of
the State of New York, United States of America, the United States Federal
Courts in such State, or in the courts of any other appropriate jurisdiction, as
the Creditors may elect, and the Parent Guarantor hereby irrevocably submits to
the jurisdiction of such courts for the purpose of any such action or
proceeding. The Parent Guarantor hereby agrees that service of process in any
such action or proceeding brought in New York may be made upon it by serving a
copy of the summons and other legal process in any such action or proceeding on
the Parent Guarantor by mailing or delivering the same by hand to the Parent
Guarantor at the address indicated for notices in Section 9 hereof. The service,
as herein provided, of such summons or other legal process in any such action or
proceeding shall be deemed personal service and accepted by the Parent Guarantor
as such, and shall be legal and binding by the Parent Guarantor for all the
purposes of any such action or proceeding. In the event that the Parent
Guarantor shall not be conveniently available for such service, the Parent
Guarantor hereby irrevocably appoints Farkouh, Furman & Faccio, LLP, 460 Park
Avenue, New York, NY 10022, Attention: Fred Farkouh as its agent for service of
process in respect of the proceeding before such courts (and agrees that service
on such agent shall be deemed personal service).

 

 

9.

NOTICES

 

Notices and other communications hereunder shall be in writing and may be given
or made by facsimile as follows:

 

If to the Parent Guarantor:

 

c/o SEACOR Marine Holdings Inc.
7910 Main St. 2nd Floor
Houma, Louisiana 70360
Attention: Jesus Llorca, Chief Financial Officer

Facsimile No.: (985) 876-5444

 

If to the Facility Agent or Security Trustee:

 

DNB BANK ASA
New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166
Attn: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

 

or to such other address as any party shall from time to time specify in
writing. Any notice sent by facsimile shall be confirmed by letter dispatched as
soon as practicable thereafter.

 

B-15

--------------------------------------------------------------------------------

 

 

Every notice or demand shall, except so far as otherwise expressly provided by
this Guaranty, be deemed to have been received (provided that it is received
prior to 2 p.m. New York time), in the case of a facsimile, on the date of
dispatch thereof (provided that if the date of dispatch is not a Banking Day in
the locality of the party to whom such notice or communication is sent it shall
be deemed to have been received on the next following Banking Day in such
locality), in the case of a letter, at the time of receipt thereof.

 

 

10.

CEA Eligible Contract Participant

 

Notwithstanding anything to the contrary in any Transaction Document, the Parent
Guarantor shall not be deemed to guarantee, become jointly and severally
obligated for or pledge assets in support of a “swap,” as defined in Section
1(a)(47) of the Commodity Exchange Act (“CEA”), of any Credit Party if at the
time that swap is entered into, the Parent Guarantor is not an “eligible
contract participant” as defined in Section 1(a)(18) of the CEA.

 

 

11.

HEADINGS

 

In this Guaranty, Section headings are inserted for convenience of reference
only and shall be ignored in the interpretation hereof.

 

[Signature Page Follows]

 

B-16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Parent Guarantor
as of the 28th day of September, 2018.

 

 

SEACOR MARINE HOLDINGS INC.
 

 

By:_____________________________________
Name:
Title:

 

B-17

--------------------------------------------------------------------------------

 

AGREED FORM

 

 

EXHIBIT C-1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

FIRST PREFERRED MORTGAGE

 

- on the -

 

Marshall Islands Flag Vessel

 

[VESSEL],

 

[OWNER],

 

as Owner

 

to

 

DNB BANK ASA, new york branch,

as Mortgagee

 

 

 

[________________], 2018

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

THIS FIRST PREFERRED MORTGAGE is made and given this [__] day of [___] 2018 by
[OWNER], a limited liability company organized and existing under the laws of
the Republic of the Marshall Islands (the “Owner”), in favor of DNB BANK ASA,
New York Branch (“DNB”), a corporation organized under the laws of the Kingdom
of Norway, as security trustee for the Creditors (as defined in the Credit
Agreement (as hereinafter defined)) (the “Mortgagee”).

 

 

W H E R E A S:

 

A.     The Owner is the sole owner of the whole of the vessel [VESSEL], Official
No. [OFFICIAL NUMBER], of [GROSS TONS] gross tons and [NET TONS] net tons, and
registered and documented in the name of the Owner under the laws and flag of
the Republic of the Marshall Islands.

 

B. By a senior secured Credit Agreement dated as of [__], 2018 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) made by and among, inter alios, (1) SEACOR Marine Foreign Holdings
Inc., as borrower (the “Borrower”), (2) SEACOR Marine Holdings Inc., as parent
guarantor (the “Parent Guarantor”), (3) the entities listed on Schedule 1-A
thereto, including the Owner, as subsidiary guarantors, (4) DNB, as facility
agent (in such capacity, the “Facility Agent”) and security trustee and (5) the
financial institutions identified on Schedule 1-B thereto (together with any
bank or financial institution which becomes a lender pursuant to Section 10 of
the Credit Agreement), as lenders (the “Lenders”), a copy of the form of the
Credit Agreement, without schedules or exhibits, is attached hereto as Exhibit
A, the Lenders have agreed to provide to the Borrower a senior secured credit
facility in the aggregate amount of up to One Hundred Thirty Million United
States Dollars (U.S. $130,000,000) (the “Facility”), the obligations of the
Borrower to repay the Loan (as defined in the Credit Agreement) being evidenced
by that certain promissory note dated the date hereof, executed by the Borrower
to the order of the Facility Agent for the benefit of the Lenders (the “Note”),
a copy of the form of which is attached hereto as Exhibit B. The Facility, and
interest, fees and commissions thereon are to be repaid and paid, as the case
may be, as provided in the Credit Agreement.

 

C.     The Borrower may from time to time enter into one or more Interest Rate
Agreements with respect to the Facility with one or more Swap Banks providing
for, among other things, the payment of certain amounts by the Borrower to the
Swap Banks. The obligations of the Borrower to the Swap Banks, including
obligations to pay any sums of money, interest thereon, fees and all expenses,
costs and charges otherwise from time to time payable by the Borrower under the
Interest Rate Agreements, are to be repaid and paid, as the case may be, as
shall be provided in the Interest Rate Agreements. The Borrower and the Swap
Banks estimate that the maximum amount that may be payable by the Borrower to
the other Creditors at any time under the Interest Rate Agreements will not
exceed a maximum aggregate amount of Thirteen Million United States Dollars
(U.S. $13,000,000) (the “Hedging Liability”).

 

D.     All obligations (including but not limited to the Facility and the
Hedging Liability) under or in connection with the Credit Agreement and the
other Transaction Documents are guaranteed by the Owner pursuant to Section 18
of the Credit Agreement.

 

E.     Pursuant to Section 15 of the Credit Agreement, each of the Creditors has
appointed the Mortgagee as security trustee on its behalf with regard to, inter
alia, the security conferred on such Creditors pursuant to the Credit Agreement,
the Note and the other Transaction Documents.

 

F.     The Owner, in order to secure the payment of the Obligations, as that
term is defined in sub-section 1(A)(v) hereof, and to secure the performance and
observance of and compliance with all the covenants, terms and conditions in the
Note, the Credit Agreement and in this Mortgage contained, expressed or implied,
to be performed, observed and complied with by and on the part of the Owner, has
duly authorized the execution and delivery of this First Preferred Mortgage
under and pursuant to Chapter 3 of the Maritime Act 1990 of the Republic of
Marshall Islands, as amended (the “Maritime Law”).

 

 

--------------------------------------------------------------------------------

 

 

N O W, T H E R E F O R E, T H I S M O R T G A G E

 

W I T N E S S E T H:

 

 

1.1

Definitions: In this Mortgage, unless the context otherwise requires:

 

(A) 

(i)

“Earnings” means (i) all moneys and claims for moneys due and to become due
thereto, whether as charter hire, freights, loans, indemnities, payments or
otherwise, under, and all claims for damages arising out of any breach of, any
bareboat, time or voyage charter, contract of affreightment or other contract
for the use or employment of the Vessel, (ii) all remuneration for salvage and
towage services, demurrage and detention moneys and any other earnings
whatsoever due or to become due to the Owner arising from the use or employment
of the Vessel, (iii) all moneys or other compensation payable by reason of
requisition for title or for hire or other compulsory acquisition of the Vessel,
and (iv) all proceeds of all of the foregoing;

 

 

(ii)

“Event of Default” means any of the events of default set out in Section 7 of
this Mortgage;

 

 

(iii)

“Insurances” includes all policies and contracts of insurance and reinsurance,
including all entries of the Vessel in a protection and indemnity or war risks
association or club which are from time to time taken out or entered into in
respect of the Vessel, the Vessel's hull and machinery, and all benefits
thereof, including, without limitation, all claims of whatsoever nature, as well
as return premiums, or otherwise howsoever in connection with the Vessel;

 

 

(iv)

“Obligations” means all obligations owed by the Owner under or in connection
with the Credit Agreement, the Note, this Mortgage, any other relevant
Transaction Document (including the Interest Rate Agreements);

 

 

(v)

“Requisition Compensation” means all moneys or other compensation payable and
belonging to the Owner during the Security Period by reason of requisition for
title or other compulsory acquisition of the Vessel otherwise than by
requisition for hire;

 

 

(vi)

“Security Period” means the period commencing on the date hereof and terminating
upon discharge of the security created by this Mortgage by payment in full of
the Obligations;

 

 

(vii)

“Total Loss” means any of the:

 

 

(a)

actual, constructive or compromised or arranged total loss of the Vessel;

 

 

--------------------------------------------------------------------------------

 

 

  (b)  requisition for title or other compulsory acquisition of the Vessel
(otherwise than by requisition for hire) which shall continue for thirty (30)
days; and

 

 

(c)

capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel be released and restored to the Owner from such capture,
seizure, arrest, detention or confiscation within thirty (30) days after the
occurrence thereof; and

 

 

(viii)

“Vessel” means the whole of the vessel described in Recital A hereof and
includes her engines, machinery, boats, boilers, masts, rigging, anchors,
chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable or other
stores, freights, belongings and appurtenances, whether on board or ashore,
whether now owned or hereafter acquired, and all additions, improvements and
replacements hereafter made in or to said Vessel, or any part thereof, or in or
to the stores, belongings and appurtenances aforesaid except such equipment or
stores which, when placed aboard said Vessel, do not become the property of the
Owner.

 

 

(B)

In Section 5(B) hereof:

 

 

(i)

“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

 

 

(ii)

“protection and indemnity risks” means the usual risks covered by a United
States or an English or another protection and indemnity association or club
acceptable to the Mortgagee including the proportion not recoverable in case of
collision under the ordinary running-down section; and

 

 

(iii)

“war risks” means the risk of mines and all risks excluded from the standard
form of United States marine policy by the War, Strikes and Related Exclusion
clause.

 

1.2     Other Defined Terms. Except as otherwise defined herein, terms defined
in the Credit Agreement shall have the same meaning when used herein. For the
purposes of this Mortgage, when any term is modified by the word "relevant" such
term shall be construed to mean with respect to, among others, as the case may
be, the Owner.

 

1.3 Credit Agreement Prevails. This Mortgage shall be read together with the
Credit Agreement but in case of any inconsistency or conflict between the two,
the provisions of the Credit Agreement shall prevail to the extent not contrary
to any relevant legal requirement relating to the creation, validity and
enforceability of the security interests purported to be created pursuant to
this Mortgage and provided further that this Section 1.3 shall not be construed
to limit in any way any covenant or obligation of the Owner under this Mortgage
or to affect the governing law provision found in Section 24 of this Mortgage.

 

 

--------------------------------------------------------------------------------

 

 

2.     Grant of Mortgage; Representations and Warranties.

 

2.1 In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage and the other relevant Transaction
Documents contained, the Owner has granted, conveyed and mortgaged and does by
these presents grant, convey and mortgage to and in favor of the Mortgagee, its
successors and assigns, the whole of the Vessel TO HAVE AND TO HOLD the same
unto the Mortgagee, its successors and assigns, forever, upon the terms set
forth in this Mortgage for the enforcement of the payment of the Obligations and
to secure the performance and observance of and compliance with the covenants,
terms and conditions in this Mortgage, the Credit Agreement, the Note and the
other relevant Transaction Documents contained;

 

PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Mortgagee
or the Creditors, as the case may be, their respective successors and assigns,
the Obligations as and when the same shall become due and payable in accordance
with the terms of this Mortgage, the Credit Agreement, the Note and the other
relevant Transaction Documents and shall perform, observe and comply with all
and singular of the covenants, terms and conditions in this Mortgage, the Credit
Agreement, the Note and the other relevant Transaction Documents contained,
expressed or implied, to be performed, observed or complied with by and on the
part of the Owner or its successors or assigns, all without delay or fraud and
according to the true intent and meaning hereof and thereof, then, these
presents and the rights of the Mortgagee under this Mortgage shall cease and
desist and, in such event, the Mortgagee agrees by accepting this Mortgage, at
the expense of the Owner, to execute all such documents as the Owner may
reasonably require to discharge this Mortgage under the laws of the Republic of
the Marshall Islands; otherwise to be and remain in full force and effect.

 

2.2 The Owner hereby represents and warrants to the Mortgagee that:

 

(A) the Owner is a limited liability company duly organized, validly existing
and in good standing under the laws of the Republic of the Marshall Islands with
its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands MH96960;

 

(B) the Owner lawfully owns the whole of the Vessel free from any security
interest, debt, lien, mortgage, charge, encumbrance or other adverse interest,
other than the encumbrance of this Mortgage and except as permitted by Section
5(O) hereof; and

 

(C) the Vessel is tight, staunch and strong and well and sufficiently tackled,
appareled, furnished and equipped and in all respects seaworthy and in the
highest possible classification and rating for vessels of the same age and type
with the respective Classification Society without any material outstanding
recommendations or adverse notations affecting class.

 

3. Payment of Obligations. The Owner hereby further covenants and agrees to pay
when due the Obligations to the Creditors or their successors or assigns in the
manner provided for and in the terms of the Credit Agreement, this Mortgage and
the other Transaction Documents.

 

4. Covenants Regarding Security Granted Hereunder. It is declared and agreed
that:

 

(A) The security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment of the Obligations and that the security so
created shall not be satisfied by any intermediate payment or satisfaction of
any part of the amount hereby secured.

 

 

--------------------------------------------------------------------------------

 

 

(B) Any settlement or discharge under this Mortgage between the Mortgagee and
the Owner shall be conditional upon no security or payment to the Mortgagee or
the other Creditors, related to or which reduces the obligations secured hereby,
by the Owner or any other Person being avoided or set-aside or ordered to be
refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency or liquidation for the time being in force, and if such
condition is not satisfied, the Mortgagee shall be entitled to recover from the
Owner on demand the value of such security or the amount of any such payment as
if such settlement or discharge had not occurred.

 

(C) The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, including without limitation, and whether or not known to or
discoverable by the Owner, the Mortgagee or any other Person:

 

(i) any time or waiver granted to, or compromise with, the Owner or any other
Person; or

 

(ii) the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect or enforce any rights, remedies or securities against the
Owner or any other Person; or

 

(iii) any legal limitation, disability, dissolution, incapacity or other
circumstances relating to the Owner or any other Person; or

 

(iv) any amendment or supplement to the Credit Agreement, the Note or any other
relevant Transaction Document; or

 

(v) the unenforceability, invalidity or frustration of any obligations of the
Owner or any other Person under the Credit Agreement, the Note or any other
relevant Transaction Document.

 

(D) The Owner acknowledges and agrees that it has not received any security from
any Person for the granting of this Mortgage and it will not take any such
security without the prior written consent of the Mortgagee, and the Owner will
hold any security taken in breach of this provision in trust for the Mortgagee.

 

(E) Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Credit Agreement, the Note, this Mortgage
or any other relevant Transaction Document on account of such moneys and
liabilities or by virtue of any enforcement by the Mortgagee of its right under
or the security constituted by this Mortgage:

 

(i) be entitled to exercise any right of contribution or indemnity from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement; or

 

(ii) exercise any right of set-off or counterclaim against any such co-surety;
or

 

(iii) receive, claim or have the benefit of any payment, distribution, security
or indemnity from any such co-surety; or

 

(iv) unless so directed by the Mortgagee (which the Owner shall prove in
accordance with such directions), claim as a creditor of any such co-surety in
competition with the Mortgagee (or any turstee or agent on its behalf).

 

 

--------------------------------------------------------------------------------

 

 

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

 

(F)     The Owner hereby irrevocably subordinates all of its rights of
subrogation (whether contractual, statutory, under common law or otherwise) to
the claims of the Mortgagee against any Person and all contractual, statutory or
common law rights of contribution, reimbursement indemnification and similar
rights and claims against any Person which arise in connection with, or as a
result of, the Credit Agreement, this Mortgage or any other relevant Transaction
Document until full and final payment of all of the Obligations.

 

5. Affirmative Covenants and Insurances. The Owner further covenants with the
Mortgagee and undertakes at all times throughout the Security Period:

 

(A) to maintain:

 

(i) its existence as a limited liability company of the Republic of the Marshall
Islands;

 

(ii) its good standing under the laws of the Republic of the Marshall Islands;
and

 

(iii) a registered office as required by the laws of the Republic of the
Marshall Islands;

 

(B) (i)    To insure and keep the Vessel insured or cause or procure the Vessel
to be insured and to be kept insured at no expense to the Mortgagee (or, with
regard to the insurance cover described in (d) below, to reimburse the Mortgagee
therefor), in regard to:

 

 

(a)

all fire and usual marine risks (including increased value, which shall not
exceed twenty percent (20%) of the total hull and machinery coverage) on an
agreed value basis, which hull and machinery insured value shall be at least 80%
of the Fair Market Value of the Vessel in accordance with Section 9.1(v)(iii) of
the Facility Agreement;

 

 

(b)

war risks on an agreed value basis (including war protection and indemnity
liability with a separate limit not less than hull value) covering, inter alia,
the perils of confiscation, terrorism, piracy, expropriation, nationalization,
seizure and blocking;

 

 

(c)

protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull))
to the highest amount available in the market for the full value and tonnage of
the ship, as approved in writing by the Mortgagee, and, in case of oil pollution
liability risks, at the highest level of cover from time to time available under
basic protection and indemnity clubs entry, currently One Billion United States
Dollars ($1,000,000,000); and

 

 

--------------------------------------------------------------------------------

 

 

 

(d)

Mortgagee's interest including mortgagee’s interest additional perils
(pollution) risks and, on demand, reimburse the Security Trustee for all
premiums, costs and expenses paid or incurred by the Mortgagee from time to
time;

 

(ii)  with respect to the Vessel, to effect the Insurances aforesaid or to cause
or procure the same to be effected:

 

 

(a)

in the cases of the Insurances referred to in sub-sections (i) (a), (b) and (d)
above and total loss, (A) in such amounts on an agreed value basis as shall be
at least equivalent to the higher of (I) the Fair Market Value of the Vessel and
(II) One Hundred Twenty percent (120%) of the aggregate outstanding principal
amount of the Facility (when aggregated with the insured value of the other
Vessels then financed under the Credit Agreement), (B) all such insurance shall
be payable in lawful money of the United States of America, and (C) upon such
terms (including provisions as to named insureds and loss payees and prior
notice of cancellation) and with such deductibles as shall from time to time be
approved by the Mortgagee in the reasonable exercise of its judgment;

 

 

(b)

in the case of the protection and indemnity Insurances referred to in
sub-section (i)(c) above, in respect of the Vessel’s full tonnage, and in an
amount equal to the highest level of cover commercially available as at the date
of this Mortgage and to include provisions as to loss payees and prior notice of
cancellation in form and substance satisfactory to the Mortgagee; and

 

 

(c)

with insurance companies, underwriters, funds, mutual insurance associations,
war risks and protection and indemnity risks associations or clubs of recognized
standing, in each case, acceptable to the Mortgagee (hereinafter called “the
Insurers”);

 

(iii) to renew or replace all such Insurances or cause or procure the same to be
renewed or replaced before the relevant policies or contracts expire and to
procure that the Insurers or the firm of insurance brokers referred to herein
below shall promptly confirm in writing to the Mortgagee as and when each such
renewal or replacement is effected;

 

(iv) to procure, if instructed by any Lender, concurrently with the execution
hereof and thereafter at intervals of not more than twelve (12) calendar months,
a detailed report from a firm of independent marine insurance brokers, appointed
by the Facility Agent, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion procured concurrently
with the execution hereof to be for the account of the Owner;

 

(v) to cause the said independent marine insurance brokers or the Insurers to
agree to use reasonable efforts to advise the Mortgagee promptly of any failure
to renew any of the Insurances and of any default in payment of any premium and
of any other act or omission on the part of the Owner of which they have
knowledge and which might, in their opinion, invalidate or render unenforceable,
or cause the lapse of or prevent the renewal or extension of, in whole or in
part, any Insurances on the Vessel;

 

(vi) to cause the said independent marine insurance brokers to agree to mark
their records and to use their best efforts to advise the Mortgagee, at least
fourteen (14) days prior to the expiration date of any of the Insurances, that
such Insurances have been renewed or replaced with new insurance which complies
with the provisions of this Section 5(B);

 

 

--------------------------------------------------------------------------------

 

 

(vii) duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

 

(viii) to execute or use reasonable efforts to cause to be executed such
guarantees as may from time to time be required by any relevant protection and
indemnity association or club;

 

(ix) to procure that all policies, binders, cover notes or other instruments of
the Insurances referred to in subsections (i)(a) and (b) above shall be taken
out in the name of the Owner, with the Mortgagee as an additional assured
(without liability for premiums), as its or their respective interests may
appear, and shall incorporate a loss payable clause naming the Mortgagee as loss
payee prepared in compliance with the terms of this Mortgage and such loss
payable clause to be in any event in form and substance acceptable to the
Mortgagee and all policies, binders, cover notes or other instruments referred
to in subsection (i) shall (a) provide for prior notice of at least fourteen
(14) days (except war risks which shall be seven (7) days unless terminated
automatically in accordance with the provisions of the automatic termination and
cancellation clauses contained in such policies) to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that
unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges may pay the Owner as reimbursement therefor, provided, further, however,
that if such damage involves a loss in excess of U.S.$500,000, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee, and (b) in the event that the
Vessel shall be insured under any form of fleet cover, undertakings that the
brokers, underwriters, association or club (as the case may be) will not set off
claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance;

 

(x) to procure that all entries, policies, binders, cover notes or other
instruments of the Insurances referred to in sub-section (i)(c) above
incorporate a loss payable clause naming the Mortgagee as loss payee prepared in
compliance with the terms of this Mortgage and such loss payable clause to be in
any event in form and substance acceptable to the Mortgagee and shall provide
for prior notice of at least fourteen (14) days to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on the Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred;

 

(xi) not to reduce the coverage of any Insurances without the Mortgagee’s prior
written approval;

 

 

--------------------------------------------------------------------------------

 

 

(xii) to procure that all policies, bindings, cover notes or other instruments
of the Insurances referred to in sub-section (i)(d) to the extent obtained by
the Owner shall be taken out in the name of the Mortgagee and shall incorporate
a loss payable clause naming the Mortgagee as loss payee and shall provide for
prior notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee and the Lenders;

 

(xiii) to procure that Certificates of Insurance or summaries or copies of all
such instruments of Insurances as are referred to in sub-sections (ix) and (x)
above shall be from time to time deposited with the Mortgagee within thirty (30)
days after placement of the relevant Insurances, provided, however, that
originals or copies of all such instruments of Insurances as are referred to in
sub-sections (ix) and (x) above shall be made available to the Mortgagee upon
request by the Mortgagee;

 

(xiv) not to employ the Vessel or suffer the Vessel to be employed otherwise
than in conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying with such requirements
as to extra premiums or otherwise as the Mortgagee and/or the Insurers may
prescribe;

 

(xv) to do all things necessary and proper, and execute and deliver all
documents and instruments to enable the Mortgagee to collect or recover any
moneys to become due the Mortgagee in respect of the Insurances; and

 

(xvi) to provide, within a reasonable period of time after a written request
therefor, such additional insurances as the Mortgagee may from time to time
reasonably require on account of such insurances being required by any
applicable law, regulation, public body, classification society or similar
relevant authority or such insurances in the reasonable opinion of the Mortgagee
being customary or recommended for vessels of a similar type or vessels employed
in a similar trade, in which case the provisions of this clause B shall be
applicable, if appropriate.

 

(C) To keep and to cause to be kept the Vessel in a good and efficient state of
repair so as to enable her to maintain her present class with its Classification
Society and so as to enable her to comply with the provisions of all laws,
regulations and other requirements (statutory or otherwise) from time to time
applicable to vessels registered under the laws of the Republic of the Marshall
Islands, to procure that the Vessel’s Classification Society make available to
the Mortgagee, upon its request, such information and documents in respect of
the Vessel as are maintained in the records of such Classification Society, and
to procure that all repairs to or replacements of any damaged, worn or lost
parts or equipment be effected in such manner (both as regards workmanship and
quality of materials) as not to diminish the value of the Vessel;

 

(D) To submit or to cause the Vessel to be submitted on a timely basis to such
periodic or other surveys as may be required for classification purposes and, if
reasonably requested by the Mortgagee, to supply or to cause to be supplied to
the Mortgagee copies of all survey and inspection reports and confirmations of
class issued in respect thereof and to procure that the Classification Society
provides the Mortgagee with the same rights and privileges to its records
relating to the Vessel as given to the Owner;

 

(E) To permit the Mortgagee, by surveyors or other Persons appointed by it in
its behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and to afford or to cause to be afforded all
proper facilities for such inspections, provided that such inspections will not
unreasonably interfere with the normal operations of the Vessel and cause no
undue delay to the Vessel;

 

 

--------------------------------------------------------------------------------

 

 

(F) (i) To pay and discharge or to cause to be paid and discharged all debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel except to the
extent permitted by Section 5(O) hereof and (ii) in event of arrest of the
Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within fifteen (15) Business Days of
receiving notice thereof by providing bail or otherwise as the circumstances may
require;

 

(G) Not to employ the Vessel or suffer her employment in any trade or business
which is forbidden by the laws of the Republic of the Marshall Islands or the
United States of America or is otherwise illicit or in carrying illicit or
prohibited goods or in any manner whatsoever which may render her liable to
condemnation or to destruction, seizure or confiscation and in event of
hostilities in any part of the world (whether war be declared or not), not to
employ the Vessel or suffer her employment in carrying any contraband goods or
to enter or trade to any zone which is declared a war zone by any government or
by the Vessel's war risks Insurers unless the required extra war risk insurance
cover has been obtained for the Vessel;

 

(H) Promptly to furnish or to use its best efforts to cause promptly to be
furnished to the Mortgagee all such information as the Mortgagee may from time
to time reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

 

(I) Promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:

 

(i) any accident to the Vessel involving repairs the cost whereof will or is
likely to exceed five percent (5%) of the insured value of the Vessel;

 

(ii) any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

 

(iii) any material requirement or recommendation made by any Insurer or
Classification Society or by any competent authority which is not complied with
in accordance with reasonable commercial practices;

 

(iv) any arrest of the Vessel or the exercise or purported exercise of any lien
on the Vessel or her Earnings; and

 

(v) any occurrence of circumstances forming the basis of an Environmental Claim.

 

(J) To keep or to cause to be kept proper books of account of the Owner in
respect of the Vessel and her Earnings and, if reasonably requested by the
Mortgagee, to make or to cause to be made such books available for inspection on
behalf of the Mortgagee and furnish or cause to be furnished satisfactory
evidence that the wages and allotments and the insurance and pension
contributions of the Master and crew are being regularly paid and that all
deductions from crew's wages in respect of any tax liability are being properly
accounted for and that the Master has no claim for disbursements other than
those incurred by him in the ordinary course of trading on the voyage then in
progress;

 

 

--------------------------------------------------------------------------------

 

 

(K) To assign and provide that Requisition Compensation is applied in accordance
with Section 8 hereof as if received in respect of the sale of the Vessel;

 

(L) Not, without the previous consent in writing of the Mortgagee, materially
alter the structure of the Vessel or its equipment or remove any material parts
of the Vessel to the extent such action could reasonably be expected to reduce
the value of the Vessel;

 

(M) [Not, without the previous consent in writing of the Mortgagee, to put the
Vessel or suffer her to be put into the possession of any Person for the purpose
of work being done upon her other than routine drydockings and ordinary
maintenance in an amount exceeding or likely to exceed five percent (5%) of the
insured value of the Vessel unless such work is fully covered by insurance,
subject to applicable deductibles satisfactory to the Mortgagee, or unless such
Person shall first have given to the Mortgagee and on terms satisfactory to it a
written undertaking not to exercise any lien on the Vessel or her Earnings for
the cost of such work or otherwise]1[intentionally omitted];

 

(N) To keep the Vessel registered under the laws of the Republic of the Marshall
Islands;

 

(O) To keep and to cause the Vessel to be kept free and clear of all liens,
charges, mortgages and encumbrances except in favor of the Mortgagee, and except
for crew's wages remaining unpaid in accordance with reasonable commercial
practices or for collision or salvage, liens in favor of suppliers of
necessaries or other similar liens arising in the ordinary course of its
business, accrued for not more than thirty (30) days (unless any such lien is
being contested in good faith and by appropriate proceedings or other acts and
the Owner shall have set aside on its books adequate reserves with respect to
such lien and so long as such deferment in payment shall not subject the Vessel
to forfeiture or loss) or liens for loss, damage or expense which are fully
covered by insurance, subject to applicable deductibles satisfactory to the
Mortgagee, or in respect of which a bond or other security has been posted by or
on behalf of the Owner with the appropriate court or other tribunal to prevent
the arrest or secure the release of the Vessel from arrest, and not, except in
favor of the Mortgagee, to pledge, charge, assign or otherwise encumber (in
favor of any Person other than the Mortgagee) her Insurances, Earnings or
Requisition Compensation or to suffer the creation of any such pledge, charge,
assignment or encumbrance as aforesaid to or in favor of any Person other than
the Mortgagee;

 

(P) Not, without the previous consent in writing of the Mortgagee (and then only
subject to such terms and conditions as the Mortgagee may impose), to sell,
abandon or otherwise dispose of the Vessel or any interest therein;

 

(Q) To pay promptly to the Mortgagee all moneys (including fees of counsel)
whatsoever which the Mortgagee shall or may expend, be put to or become liable
for, in or about the protection, maintenance or enforcement of the security
created by this Mortgage or in or about the exercise by the Mortgagee of any of
the powers vested in it hereunder and to pay interest thereon at the Default
Rate from the date whereon such expense or liability was incurred by the
Mortgagee;

 

(R) To comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

 

(S) To comply with and satisfy all the requisites and formalities established by
the laws of the Republic of the Marshall Islands to perfect this Mortgage as a
legal, valid and enforceable first and preferred lien upon the Vessel and to
furnish to the Mortgagee from time to time such proofs as the Mortgagee may
reasonably request for its satisfaction with respect to the compliance by the
Owner with the provisions of this Section 5(S);

 

--------------------------------------------------------------------------------

1 To be included in mortgages for FALCON PEARL and FALCON DIAMOND

 

 

--------------------------------------------------------------------------------

 

 

(T) Not without the previous consent of the Mortgagee in writing, which consent
shall not be unreasonably withheld, to let the Vessel or permit the Vessel to be
let on demise charter (other than any demise charter to a company related to the
Owner or any of its members) for any period;

 

(U) To place or to cause to be placed and at all times and places to retain or
to cause to be retained a properly certified copy of this Mortgage on board the
Vessel with her papers and cause this Mortgage to be exhibited to any and all
Persons having business with the Vessel which might give rise to any lien
thereon other than liens for crew's wages and salvage, and to any representative
of the Mortgagee on demand; and to place and keep or to cause to be placed and
kept prominently displayed in the chart room and in the Master's cabin of the
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is owned by [OWNER] (the “Owner”) and is subject to a first
preferred mortgage (the “First Mortgage”) in favor of DNB Bank ASA, New York
Branch, as security trustee and mortgagee, under the authority of Chapter 3 of
the Maritime Act 1990 of the Republic of the Marshall Islands, as amended. Under
the terms of the First Mortgage, neither the Owner nor any charterer nor the
Master of this Vessel nor any other person has any power, right or authority
whatever to create, incur or permit to be imposed upon this Vessel any lien or
encumbrance except for crew's wages and salvage.”

 

(V) to retain a manager of the Vessel, if any, as required under the Credit
Agreement.

 

6. Mortgagee's Right to Cure. Without prejudice to any other rights of the
Mortgagee hereunder:

 

(i) in the event that the provisions of Section 5(B) hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

 

(ii)   in the event that the provisions of Section 5(C) and/or 5(D) hereof or
any of them shall not be complied with, the Mortgagee shall be at liberty, but
not obligated, to arrange for the carrying out of such repairs and/or surveys as
it deems expedient or necessary; and

 

(iii)   in the event that the provisions of Section 5(F) hereof or any of them
shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to pay and discharge all such debts, damages and liabilities as are
therein mentioned and/or to take any such measures as it deems expedient or
necessary for the purpose of securing the release of the Vessel;

 

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing sub-sections (i), (ii) and (iii)
shall be paid by the Owner on demand, with interest thereon at the rate provided
for in Section 5(Q) hereof from the date when such expenses were incurred by the
Mortgagee.

 

 

--------------------------------------------------------------------------------

 

 

7.     Events of Default and Remedies.

 

(A) Each of the following events shall constitute an “Event of Default”:

 

(i)   a default in the payment when due (together with any applicable grace
period) of all or any part of the Obligations; or

 

(ii)   an event of default stipulated in Section 8.1 of the Credit Agreement
shall occur and be continuing; or

 

(iii)   a default by the Owner occurs in the due and punctual observance of any
of the covenants contained in subsections (A)(i), (B) (other than subclauses
(iv), (vi) and (xiii) thereof), (F), (G), (I), (K), (L), (M), (N), (O), (P),
(R), (S), (T), (U) or (V) of Section 5 of this Mortgage; or

 

(iv)   a default by the Owner occurs in the due and punctual observance of any
of the covenants contained in subsections (C), (D), (E), (H), (J), or (Q) or
subclauses (ii) and (iii) of subsection (A) and subclauses (iv), (vi) or (xiii)
of subsection (B) of Section 5 of this Mortgage and such default continues
unremedied for a period of thirty (30) days; or

 

(v)     it becomes impossible or unlawful for the Owner to fulfill any of the
covenants and obligations contained in this Mortgage and the Mortgagee
reasonably considers that such impossibility or illegality will have a material
adverse effect on its rights under this Mortgage or the enforcement thereof.

 

(B) If any Event of Default shall occur and be continuing, the Mortgagee shall
be entitled:

 

(i)   to demand payment by written notice to the Owner of the Obligations,
whereupon such payment shall be immediately due and payable, anything contained
in the Credit Agreement, the Note, this Mortgage or any of the other relevant
Transaction Documents to the contrary notwithstanding and without prejudice to
any other rights and remedies of the Mortgagee or the Creditors, as the case may
be, under the Credit Agreement, the Note, this Mortgage or any of the other
relevant Transaction Documents, provided, however, that if, before any sale of
the Vessel, all defaults shall have been remedied in a manner satisfactory to
the Mortgagee, the Mortgagee may waive such defaults by written notice to that
effect to the Owner; but no such waiver shall extend to or affect any subsequent
or other default or impair any rights and remedies consequent thereon;

 

(ii)   at any time and as often as may be necessary to take any such action as
the Mortgagee may in its discretion deem advisable for the purpose of protecting
the security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the rate provided for in Section
5(Q) hereof from the date whereon such expense or liability was incurred by the
Mortgagee. The Owner shall promptly execute and deliver to the Mortgagee such
documents or cause promptly to be executed and delivered to the Mortgagee such
documents, if any, and shall promptly do and perform such acts, if any, as in
the opinion of the Mortgagee or its counsel may be necessary or advisable to
facilitate or expedite the protection, maintenance and enforcement of the
security created by this Mortgage;

 

 

--------------------------------------------------------------------------------

 

 

(iii)   to exercise all the rights and remedies in foreclosure and otherwise
given to the Mortgagee by any applicable law, including those under the
provisions of the Maritime Law;

 

(iv)   to take possession of the Vessel, wherever the same may be, without prior
demand and without legal process (when permissible under applicable law) and
cause the Owner or other Person in possession thereof forthwith upon demand of
the Mortgagee to surrender to the Mortgagee possession thereof as demanded by
the Mortgagee, and by notice to the Owner, request that the crew be ordered to
remain onboard the Vessel, that the Master of the Vessel be ordered to sail the
Vessel at the cost of the Owner to any port designated by the Mortgagee and/or
that the Owner take such action regarding the Vessel as may be requested by the
Mortgagee;

 

(v)   to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

 

(vi)   to collect, recover, compromise and give a good discharge for all claims
then outstanding or thereafter arising under the Insurances or any of them and
to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;

 

(vii)   to discharge, compound, release or compromise claims against the Owner
in respect of the Vessel which have given or may give rise to any charge or lien
on the Vessel or which are or may be enforceable by proceedings against the
Vessel;

 

(viii)   to take appropriate judicial proceedings for the foreclosure of this
Mortgage and/or for the enforcement of the Mortgagee's rights hereunder or
otherwise; recover judgment for any amount due by the Owner in respect of the
Credit Agreement, the Note, this Mortgage, or any of the other relevant
Transaction Documents and collect the same out of any property of the Owner;

 

(ix)    to sell the Vessel at public auction, free from any claim of or by the
Owner of any nature whatsoever by first giving notice of the time and place of
sale with a general description of the property in the following manner:

 

 

--------------------------------------------------------------------------------

 

(a)

by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

 

 

--------------------------------------------------------------------------------

 

(b)

if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

 

 

--------------------------------------------------------------------------------

 

(c)

by sending a similar notice by facsimile confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale;

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

 

 

 

 

Such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale.

 

(x)   pending sale of the Vessel (either directly or indirectly) to manage,
charter, lease, insure, maintain and repair the Vessel and to employ or lay up
the Vessel upon such terms, in such manner and for such period as the Mortgagee
in its absolute discretion deems expedient and for the purpose aforesaid the
Mortgagee shall be entitled to do all acts and things incidental or conducive
thereto and in particular to enter into such arrangements respecting the Vessel,
her insurance, management, maintenance, repair, classification and employment in
all respects as if the Mortgagee were the owner of the Vessel and without being
responsible for any loss thereby incurred;

 

(xi)   to recover from the Owner on demand any such losses as may be incurred by
the Mortgagee in or about the exercise of the powers vested in the Mortgagee
under Section 7(B)(x) above with interest thereon at the rate provided for in
Section 5(Q) hereof from the date when such losses were incurred by the
Mortgagee; and

 

(xii)   to recover from the Owner on demand all expenses, payments and
disbursements (including reasonable fees and expenses of counsel) incurred by
the Mortgagee in or about or incidental to the exercise by it of any of the
powers vested in it hereunder together with interest thereon at the rate
provided for in Section 5(Q) hereof from the date when such expenses, payments
or disbursements were incurred by it;

 

PROVIDED, ALWAYS, that any sale of the Vessel or any interest therein by the
Mortgagee pursuant to and in compliance with Section 7(B)(ix) above shall
operate to divest all right, title and interest of the Owner, its successors and
assigns, in or to the Vessel so sold and upon such sale the purchaser shall not
be bound to see or inquire whether the Mortgagee's power of sale has arisen in
the manner herein provided and the sale shall be deemed to be within the power
of the Mortgagee and the receipt of the Mortgagee for the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of sale or be in any way answerable therefor.

 

In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case the Owner and
the Mortgagee shall be restored to their former positions and rights hereunder
with respect to the property, subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

 

(C)     Notwithstanding the foregoing, it is understood that a Total Loss of the
Vessel which is covered by the insurance maintained by Owner pursuant to Section
5(B) hereof shall not be deemed to be a default under this Mortgage, the Credit
Agreement, the Note or any of the other relevant Transaction Documents, or any
of them.

 

 

--------------------------------------------------------------------------------

 

 

8. Application of Proceeds. The proceeds of any sale made either under the power
of sale hereby granted to the Mortgagee or under a judgment or decree in any
judicial proceedings for the foreclosure of this Mortgage or for the enforcement
of any remedy granted to the Mortgagee hereunder, any net earnings arising from
the management, charter or other use of the Vessel by the Mortgagee under any of
the powers herein contained or by law provided and the proceeds of any and all
Insurances and any claims for damages on account of the Vessel or the Owner of
any nature whatsoever and any Requisition Compensation, shall be applied in
accordance with Section 8.2 of the Credit Agreement,

 

In the event that the proceeds are insufficient to pay in full the Obligations,
the Mortgagee shall be entitled to collect the balance from the Owner or any
other Person liable therefor.

 

9. No Waiver. No delay or omission of the Mortgagee or the other Creditors to
exercise any right or power vested in it under the Credit Agreement, the Note,
this Mortgage or any of the other relevant Transaction Documents, or any of them
shall impair such right or power or be construed as a waiver thereof or as
acquiescence in any default by the Owner hereunder, nor shall the acceptance by
the Mortgagee of any payments in connection with this Mortgage from any source
be deemed a waiver hereunder. However, if at any time after an Event of Default
and prior to the actual sale of the Vessel by the Mortgagee or prior to any
foreclosure proceedings the Owner cures all Events of Default and pays all
expenses, advances and damages to the Mortgagee consequent on such Events of
Default, with interest at the rate provided for in Section 5(Q) hereof from the
date when such expenses, advances and damages were incurred, then the Mortgagee
may accept such cure and payment and restore the Owner to its former position,
but such action shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

 

10. Delegation of Power. The Mortgagee shall be entitled at any time and as
often as may be expedient to delegate all or any of the powers and discretions
vested in it by this Mortgage (including the power vested in it by virtue of
Section 12 hereof) in such manner and upon such terms and to such Persons as the
Mortgagee in its absolute discretion may deem advisable.

 

11. Indemnity. Without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other relevant Transaction Documents, the Owner hereby agrees and undertakes to
indemnify the Mortgagee against all obligations and liabilities whatsoever and
whensoever arising which the Mortgagee may incur in good faith in respect of, in
relation to or in connection with the Vessel or otherwise howsoever in relation
to or in connection with the enforcement of the Mortgagee's rights hereunder or
under the Credit Agreement, the Note or any of the other relevant Transaction
Documents.

 

12.  Power of Attorney.

 

(A) The Owner hereby irrevocably appoints the Mortgagee as its attorney-in-fact
for the duration of the Security Period to do in its name or in the name of the
Owner all acts which the Owner, or its successors or assigns, could do in
relation to the Vessel, including without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as the Mortgagee lawfully may)
all freights, hire, earnings, issues, revenues, income and profits of the
Vessel, and all amounts due from underwriters under the Insurances as payment of
losses or as return premiums or otherwise, salvage awards and recoveries,
recoveries in general average or otherwise, and all other sums due or to become
due to the Owner or in respect of the Vessel, and to make, give and execute in
the name of the Owner, acquittance, receipts, releases or other discharges for
the same, whether under seal or otherwise, to take possession of, sell or
otherwise dispose of or manage or employ, the Vessel, to execute and deliver
charters and a bill of sale with respect to the Vessel, and to endorse and
accept in the name of the Owner all checks, notes, drafts, warrants, agreements
and all other instruments in writing with respect to the foregoing. PROVIDED,
HOWEVER, that, unless the context otherwise permits under this Mortgage, such
power shall not be exercisable by or on behalf of the Mortgagee unless and until
any Event of Default stipulated in Section 7(A) hereof shall occur and be
continuing and shall not be exercisable after all defaults have been cured.

 

 

--------------------------------------------------------------------------------

 

 

(B) The exercise of the power granted in this Section 12 by or on behalf of the
Mortgagee shall not require any Person dealing with the Mortgagee to conduct any
inquiry as to whether any such Event of Default has occurred and is continuing,
nor shall such Person be in any way affected by notice that any such Event of
Default has not occurred nor is continuing, and the exercise by the Mortgagee of
such power shall be conclusive evidence of its right to exercise the same.

 

13. Appointment of Receiver. If any legal proceedings shall be taken to enforce
any right under this Mortgage, the Mortgagee shall be entitled as a matter of
right to the appointment of a receiver of the Vessel and of the freights, hire,
earnings, issues, revenues, income and profits due or to become due and arising
from the operation thereof.

 

14. Commencement of Proceedings. The Mortgagee shall have the right to commence
proceedings in the courts of any country having competent jurisdiction and in
particular the Mortgagee shall have the right to arrest and take action against
the Vessel at whatever place the Vessel shall be found lying and for the purpose
of any action which the Mortgagee may bring before the local court for the
jurisdiction of such court or other judicial authority and the Owner agrees that
for the purpose of proceedings against the Vessel any writ, notice, judgment or
other legal process or documents may be served upon the Master of the Vessel (or
upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

 

15. Partial Invalidity. In the event that any provision or provisions of this
Mortgage shall be declared invalid, void or otherwise inoperative by any present
or future court of competent jurisdiction in any country, the Owner will,
without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other relevant Transaction
Documents or any of them, execute and deliver such other and further instruments
and do such things as in the reasonable opinion of the Mortgagee or its counsel
will be necessary or advisable to carry out the true intent and spirit of this
Mortgage. In any event, any such declaration of partial invalidity shall not
affect the validity of any other provision or provisions of this Mortgage, or
the validity of this Mortgage as a whole.

 

16. Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein or in the Credit Agreement, the Note or the other relevant
Transaction Documents specifically given or now or hereafter existing at law, in
equity, admiralty, or by statute, and each and every power and remedy whether
specifically in this Mortgage or in the Credit Agreement, the Note or the other
relevant Transaction Documents given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Mortgagee, and the exercise or the beginning of the exercise of any such power
or remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other power or remedy under the Credit Agreement,
the Note, this Mortgage or any other relevant Transaction Documents.

 

17. Recordation of Mortgage. For the purpose of recording this First Preferred
Mortgage as required by Chapter 3 of the Maritime Act 1990 of the Republic of
the Marshall Islands, as amended, the total amount is One Hundred Forty Three
Million United States Dollars (U.S.$143,000,000) and interest, expenses and
performance of mortgage covenants, of this amount, (a) One Hundred Thirty
Million United States Dollars ($130,000,000) is attributable to the Loan under
the Credit Agreement, and (b) Thirteen Million United States Dollars
($13,000,000) is attributable to the Hedging Liability under the Interest Rate
Agreements. It is not intended that this Mortgage shall include property other
than the Vessel and it shall not include property other than the Vessel as the
term "vessel" is used in the Maritime Law. Notwithstanding the foregoing, for
property other than the Vessel, if any should be determined to be covered by
this Mortgage, the discharge amount is zero point zero one percent (0.01%) of
the total amount.

 

 

--------------------------------------------------------------------------------

 

 

18. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the laws of the Republic of the Marshall Islands
or under the corresponding provisions of any other jurisdiction in which it is
sought to be enforced and that, if any provision or portion thereof herein shall
be construed to waive the preferred status of this Mortgage, then such provision
to such extent shall be void and of no effect.

 

19. Counterparts. This Mortgage may be executed in any number of counterparts
each of which shall be an original but such counterparts shall together
constitute but one and the same instrument.

 

20. Notices. Notices and other communications under this Mortgage shall be in
writing and may be given by facsimile as follows:   

 

If to the Owner -

[OWNER]

c/o SEACOR Marine LLC

7910 Main St. 2nd Floor

Houma, Louisiana 70360

Attn: President

Facsimile No.: (985) 876-5444

 

With a copy to:

SEACOR Holdings Inc.

2200 Eller Drive

P.O. Box 13038

Ft. Lauderdale, Florida 33316

Attn.: Legal Department

Facsimile No.: (954) 527-1772

 

If to the Mortgagee -               

DNB BANK ASA, New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: (212) 681-3800
Attention: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

 

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

 

Every notice or other communication shall, except so far as otherwise expressly
provided by this Mortgage, be deemed to have been received (provided that it is
received prior to 2 p.m. New York time; otherwise it shall be deemed to have
been received on the next following Banking Day), in the case of a facsimile
when such facsimile is transmitted to the facsimile number specified herein and
telephonic confirmation of receipt thereof is obtained, and in the case of a
letter, at the time of receipt thereof.

 

 

--------------------------------------------------------------------------------

 

 

21. Rights of Owner. Unless one or more Events of Default shall have occurred
and be continuing, the Owner (a) shall be suffered and permitted to retain
actual possession and use of the Vessel and (b) shall have the right, from time
to time in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, cables, chains, tackle, apparel, furniture, fittings, equipment or any
other appurtenances of the Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.

 

22. Waiver; Amendment. None of the terms and conditions of this Mortgage may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Owner and the Mortgagee.

 

23. Successors and Assigns. All the covenants, promises, stipulations and
agreements of the Owner and all the rights and remedies of the Mortgagee
contained in this Mortgage shall bind the Owner, its successors and assigns, and
shall inure to the benefit of the Mortgagee, its successors and assigns, whether
so expressed or not.

 

24. Applicable Law. This Mortgage shall be governed by, and construed in
accordance with, the laws of the Republic of the Marshall Islands.

 

25. Headings. In this Mortgage, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Mortgage.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly authorized
representative on the day and year first above written.

 

 

[OWNER]

 

 

By:____________________________

   Name:  

   Title:  

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF MORTGAGE

 

 

STATE OF NEW YORK )   : ss: COUNTY OF NEW YORK )

 

 

On this ___ day of ______________, 2018, before me personally appeared
______________________, to me known, who, being by me duly sworn, did depose and
say that he/she is _______________ of [OWNER], the limited liability company
described in and which executed the foregoing Mortgage; and that he/she signed
his/her name thereto pursuant to authority granted to him/her by [OWNER] acting
on behalf of said limited liability company.

 

 

____________________________

Notary Public

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Note

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

 

MSF 4736 REV 0518

 

--------------------------------------------------------------------------------

 

[a1.jpg]

Maritime & Mortgage of a Ship
(The application form is to secure Account current / other
Agency obligation)

 

 

--------------------------------------------------------------------------------

 

GUIDANCE NOTES - PLEASE READ

 

If more than one mortgagor then a separate mortgage is required from each
mortgagor, unless shares are jointly held.

In respect of fishing vessels, mortgages may be registered only against those
registered with FULL registration.

The prompt registration of a mortgage deed with the Registry is essential to
establish the priority of the mortgage. This is because the priority of the
mortgage is determined by the date on which it is produced for registration and
not from the date of the mortgage itself.

If the mortgagor is a company the mortgage must be registered with the Registrar
of Companies within 21 days of its execution.

It is important that the Registry is informed of any changes.

Please write in black ink using BLOCK CAPITALS, and tick boxes where
appropriate. If an * is stated, then please delete as appropriate.

 

The mortgage reference number (issued by the mortgagee) is:  

 

1: DETAILS OF THE SHIP

 

Is this mortgage in respect of a Fishing Vessel?     Yes ☐     No ☒

 

Name of Ship

[CENTRICA PRIDE] [PUTFORD JAGUAR]

Official Number

[   ]

 

2: THE MORTGAGE

 

Whereas there is:

 

State “an account current” or write in a short description of the obligation.

a guarantee and indemnity

 

 

between

 

Full name(s)

[Putford Pride Limited] [Putford Jaguar Limited] a company

 

incorporated under the laws of England and Wales

Address

(Place of Business in respect of a company)

whose principal place of business is at 7/8 Great James

Street, London, United Kingdom, WC1N 3DF

 

 

*as joint mortgagors (hereinafter called “the mortgagor”)

 

C-2-1

--------------------------------------------------------------------------------

 

 

2:     THE MORTGAGE (continued)

 

and

 

Full name(s)

DNB BANK ASA, New York Branch a company incorporated

 

under the laws of Norway

Address

(Place of Business in respect of a company)

acting through its office at 200 Park Avenue, 31st Floor,

 

New York, New York 10166 in its capacity as security trustee for the

 

Creditors (as hereinafter defined)

 

*as joint mortgagors (hereinafter called “the mortgagor”)

 

  Please see Annex A

Describe fully the nature of the liabilities secured.  You may refer to another
document.

 

 

ACCOUNT CURRENT

 

Please complete this section in respect of “account current”, if this applies to
you.

 

*I/we the mortgagor(s) in consideration of the advance made or to be made to
*me/us by the mortgagee(s), bind *myself/ourselves to pay the mortgagee(s) the
sums for the time being due on this security whether by way of principal,
interest or otherwise at the time(s) and in the manner mentioned above.

 

OTHER OBLIGATION

 

Please complete this section in respect of “other obligation”, if this applies
to you.

 

*I/we the mortgagor(s) in consideration

 

of the advance made or to be made to the Borrower by the Lenders

under the said loan agreement,

 

 

OTHER OBLIGATION (continued)

 

bind *myself/ourselves to

 

pay to the Creditors or any of them the sums for the time being due

on this security whether by way of principal, interest or otherwise at the

time(s) and in the manner mentioned above.

 

C-2-2

--------------------------------------------------------------------------------

 

 

for the purpose of better securing to the mortgagee(s) the *sums/obligation
mentioned above.

 

*l/we hereby mortgage to the mortgagee(s)

 

State the shares, in both
figures

and words

Figures

64/64th

Words

sixty four sixty fourth

(Figures and words)

 

shares of which *l/we are the owners in the ship described above and its
appurtenances. Lastly, *l/we for myself/ourselves hereby declare that *l/we have
the power to mortgage in the manner aforesaid the above-mentioned shares and
that they are free from encumbrances. *Save as appears by the registry of the
above ship.

 

C-2-3

--------------------------------------------------------------------------------

 

 

PLEASE READ:

 

If the mortgagor is a company, then SECTION 3A must be completed.

 

If the mortgagor(s) are one or more individuals, then SECTION 3B must be
completed.

 

If the mortgagor(s) are a Limited Liability Partnership, then SECTION 3C must be
completed.

 

When the mortgage is originally executed you should send this deed (with the
applicable fee) to:

 

Registry of Shipping and Seamen

 

Anchor Court, Keen Road, Cardiff, CF24 5JW, UK.

 

Tel No: 0203 90 85200

 

C-2-4

--------------------------------------------------------------------------------

 

 

3A: COMPLETE IF THE MORTGAGOR IS A COMPANY

 

*    Executed by the mortgagor as a deed (in England, Wales and Northern
Ireland)

     

*    Subscribed by the mortgagor (in Scotland)

     

On this                  day of                 20          by:-

     

** (a) the affixing of the common seal of the mortgagor in the presence of the
following persons signing; or

     

** (b) signing by the following persons;

**delete as appropriate

Company seal

 

 

Director

 

 

 

Director or Secretary

 

 

 

Authorised Signatory

 

 

 

Authorised Signatory

 

 

 

# Witnessed by

 

 

 

Name (print)

 

 

 

Address (print)

 

 

 

# If the signature must be witnessed the name and address of the witness must be
given

 

Note: IN ENGLAND, WALES & NORTHERN IRELAND - signature may be by (a) two
directors; (b) by the company secretary and a director, or (c) by a director in
the presence of a witness who completes the details above to attest the
signature. If the common seal is affixed any special requirement of the
company’s articles about signing must be complied with.

 

IN SCOTLAND - signature may be by one director or the secretary of the company
or one person authorised to sign the document on behalf of the company, or one
member of the Limited Liability Partnership, provided such single signature is
witnessed. Alternatively, signature may be effected without a witness by two
directors, or a director and the secretary, or two persons authorised to sign
the document on behalf of the company, or two members of the Limited Liability
Partnership. Note that signature by one authorised signatory and either a
director or the secretary of the company is not valid.

 

C-2-5

--------------------------------------------------------------------------------

 

 

 

OFFICIAL USE ONLY

         

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

C-2-6

--------------------------------------------------------------------------------

 

 

3B: COMPLETE IF THE MORTGAGOR(S) SHARE ONE OR MORE INDIVIDUAL(S)

 

*Executed as a deed (in England and Wales)

     

*Subscribed by the mortgagor (in Scotland)

     

*Signed, sealed and delivered (in Northern Ireland)

* Delete as appropriate     

     

On this.............day of...........20..............             

     

by the following person(s) signing as mortgagor(s):

Seal if executed in Northern
Ireland

 

 

Signature(s) of mortgagor(s)

   

In the presence of:

   

Name(s) of witness(es)

   

Address(es) of witness(es)

   

Occupation(s) of witness(es)

   

 

NOTE: Every signature must have a witness.

 

 

OFFICIAL USE ONLY

         

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

C-2-7

--------------------------------------------------------------------------------

 

 

3C: COMPLETE IF THE MORTGAGOR(S) ARE A LIMITED LIABILITY PARTNERSHIP

 

◊     Executed by the mortgagor as a deed (in England, Wales and Northern
Ireland)

 

◊     Subscribed by the mortgagor (in Scotland)

 

*     Delete as appropriate

 

On this.............day of...........20..............by signing by the following
persons:

 

 

Member

 

 

 

Member

 

 

 

Witnessed by

 

 

 

Name (print)

 

 

 

Address (print)

 

 

 

NOTE: In Scotland subscription may be by one member of the Limited Liability
Partnership and one witness, or by two members of the Limited Liability
Partnership.

 

 

OFFICIAL USE ONLY

         

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

 

C-2-8

--------------------------------------------------------------------------------

 

 

4: TRANSFER OF MORTGAGE

 

*I/we, the below mentioned

1

 

mortgagor(s), in consideration of:

         

this day paid to *me/us by

2

                   

 

hereby transfer to *him/her/them the benefit of the within written security.

 

*I/we

(Tick here if joint Mortgagors)

☐

(hereinafter called “the mortgagor”)

Full Name(s) of Mortgagors

   

Address

(Please write the place of business if a company)

       

 

1 – Enter the sum of money in figures and words.

 

2 – Give name and address, with place of business in respect of a company

 

 

 

PLEASE READ:

 

If the transferor is a company, then SECTION 4A must be completed.

 

If the transferor(s) are one or more individuals, then SECTION 4B must be
completed.

 

If the transferor(s) are a Limited Liability Partnership, then SECTION 4C must
be completed.

 

When a transfer of mortgage is executed you should send this deed (without a
fee) to:

 

Registry of Shipping and Seamen

 

Anchor Court, Keen Road, Cardiff, CF24 5JW, UK.

 

Tel No: 0203 90 85200

 

C-2-9

--------------------------------------------------------------------------------

 

 

4A: COMPLETE IF THE TRANSFEROR IS A COMPANY

 

◊     Executed by the transferor as a deed (in England, Wales and Northern
Ireland)

     

◊     Subscribed by the mortgagor (in Scotland)

     

On this                  day of                 20          by:-

     

**  (a) the affixing of the common seal of the transferor in the presence of the
following persons signing; or

 

**  (b) signing by the following persons;    ** Delete as appropriate

Company seal

 

Director

 

Director or Secretary

 

Authorised Signatory

 

Authorised Signatory

 

** Witnessed by

 

Name (print)

 

 

Address (print)

 

 

 

Note: IN ENGLAND, WALES & NORTHERN IRELAND - signature may be by (a) two
directors; (b) by the company secretary and a director, or (c) by a director in
the presence of a witness who completes the details above to attest the
signature. If the common seal is affixed any special requirement of the
company’s articles about signing must be complied with.

 

IN SCOTLAND - signature may be by one director or the secretary of the company
or one person authorised to sign the document on behalf of the company, or one
member of the Limited Liability Partnership, provided such single signature is
witnessed. Alternatively, signature may be effected without a witness by two
directors, or a director and the secretary, or two persons authorised to sign
the document on behalf of the company, or two members of the Limited Liability
Partnership. Note that signature by one authorised signatory and either a
director or the secretary of the company is not valid.

 

 

OFFICIAL USE ONLY

                     

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

C-2-10

--------------------------------------------------------------------------------

 

 

4B: COMPLETE IF TRANSFEROR(S) IS/ARE ONE OR MORE INDIVIDUALS

 

* Executed as a deed (in England and Wales)

     

* Subscribed (in Scotland)

     

* Signed, sealed and delivered (in Northern Ireland)

* Delete as appropriate    

     

On this.............day of...........20..............by:-

     

by the following person(s) signing as transferor(s):

Seal(s) if executed in Northern
Ireland

 

 

Signature of transferor(s)

 

   

 

In the presence of:

 

   

 

Name(s) of witness(es)

 

   

 

Address(es) of witness(es)

 

   

 

Occupation(s) of witness(es)

 

   

 

NOTE: Every signature must have a witness.

 

 

OFFICIAL USE ONLY

                     

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

 

C-2-11

--------------------------------------------------------------------------------

 

 

4C: COMPLETE IF TRANSFEROR(S) ARE A LIMITED LIABILITY PARTNERSHIP

 

◊ Executed by the transferor as a deed (in England, Wales and Northern Ireland)
        ◊ Subscribed by the transferor (in Scotland) * Delete as appropriate

 

On this .................. day of ...................... 20 .............. by
signing by the following persons:

 

 

Member

 

 

 

Member

 

 

 

Witnessed by

 

 

 

Name (print)

 

 

 

Address (print)

 

 

 

NOTE: In Scotland subscription may be by one member of the Limited Liability
Partnership and one witness, or by two members of the Limited Liability
Partnership.

 

 

OFFICIAL USE ONLY

                     

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

C-2-12

--------------------------------------------------------------------------------

 

 

5: DISCHARGE OF A MORTGAGE

 

*Received by the within-mentioned *mortgage(s)/transferee(s) of the mortgage,
the sum of:  

 

 

 

 

  This within written security is now discharged.  

*      The within-mentioned *mortgage(s)/transferee(s) have agreed to discharge
this within written security and it is therefore discharged.

 

 

 

 

 

 

 

 

  PLEASE READ:

 

 

  If the Discharge is given by a company, then SECTION 5A must be completed.

 

  If the Discharge is given by one or more individuals, then SECTION 5B must be
completed.

 

  If the Discharge is given by a Limited Liability Partnership, then SECTION 5C
must be completed.

 

 

  When a discharge of mortgage is executed you should send this deed with the
correct fee to:

 

  Registry of Shipping and Seamen

 

  Anchor Court, Keen Road, Cardiff, CF24 5JW, UK.

 

  Tel No: 0203 90 85200

 

 

C-2-13

--------------------------------------------------------------------------------

 

 

5A: COMPLETE IF DISCHAGER IS GIVEN BY A COMPANY

 

◊    Executed by the mortgagee/transferee as a deed (in England, Wales and
Northern Ireland)

 

◊    Subscribed by the mortgagee/transferee (in Scotland)

 

 

 

 

 

On this ……………….. day of ………………………. 20 …………… by:-

 

 

**(a) the affixing of the common seal of the * mortgagee/ transferee in the
presence of the following persons signing; or

     

** (b) signing by the following persons;             *delete as appropriate

Company seal

 

 

Director

 

 

 

Director or Secretary

 

 

 

Authorised Signatory

 

 

 

Authorised Signatory

 

 

 

** Witnessed by

 

 

 

Name (print)

 

 

 

Address (print)

 

 

 

Note: IN ENGLAND, WALES & NORTHERN IRELAND - signature may be by (a) two
directors; (b) by the company secretary and a director, or (c) by a director in
the presence of a witness who completes the details above to attest the
signature. If the common seal is affixed any special requirement of the
company’s articles about signing must be complied with.

 

IN SCOTLAND - signature may be by one director or the secretary of the company
or one person authorised to sign the document on behalf of the company, or one
member of the Limited Liability Partnership, provided such single signature is
witnessed. Alternatively, signature may be effected without a witness by two
directors, or a director and the secretary, or two persons authorised to sign
the document on behalf of the company, or two members of the Limited Liability
Partnership. Note that signature by one authorised signatory and either a
director or the secretary of the company is not valid.

 

C-2-14

--------------------------------------------------------------------------------

 

 

 

OFFICIAL USE ONLY

                     

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

 

 

 

C-2-15

--------------------------------------------------------------------------------

 

 

5B: COMPLETE IF DISCHARGE IS GIVEN BY ONE OR MORE INDIVIDUALS

 

   

* Executed as a deed (in England and Wales)

     

* Subscribed (in Scotland)

     

* Signed, sealed and delivered (in Northern Ireland)

     

* Delete as appropriate

         

On this ………….……. day of ………………………… 20……….

     

by the following person(s) signing as mortgagee(s)/transferee(s):

See if executed in Northern Ireland

 

 

Signature of mortgagee(s)/transferee(s)

 

   

 

In the presence of:

 

   

 

Name(s) of witness(es)

 

   

 

Address(es) of witness(es)

 

   

 

Occupation(s) of witness(es)

 

   

 

NOTE: Every signature must have a witness.

 

C-2-16

--------------------------------------------------------------------------------

 

 

Warning: If the discharged deed is not presented to the Registry the mortgage
will remain registered against the vessel.

 

 

OFFICIAL USE ONLY

                     

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

C-2-17

--------------------------------------------------------------------------------

 

 

5C: COMPLETE IF DISCHARGE IS GIVEN BY A LIMITED LIABILITY PARTNERSHIP

 

^     Executed by the mortgagor as a deed (in England, Wales and Northern
Ireland)

 

^     Subscribed by the mortgagor (in Scotland)

 

* Delete as appropriate

 

On this …………………… day of ………………………… 20 ………… by signing by the following persons:

 

 

Member

 

 

 

Member

 

 

 

Witnessed by

 

 

 

Name (print)

 

 

 

Address (print)

 

 

 

NOTE: In Scotland subscription may be by one member of the Limited Liability
Partnership and one witness, or by two members of the Limited Liability
Partnership.

 

 

OFFICIAL USE ONLY

         

Discharge of mortgage (Priority)

 

Date of entry into the Register

                 

Time of entry

 

Officer’s Initials

               

 

 

C-2-18

--------------------------------------------------------------------------------

 

 

Annex A

 

pursuant to a clause [18] of a loan agreement (hereinafter as the same may from
time to time be amended, supplemented, novated or replaced called the
“Agreement”) dated 2018 made between the mortgagor and other entities as
guarantors, SEACOR Marine Foreign Holdings Inc. as borrower (hereinafter called
the “Borrower”), certain financial institutions as lenders (hereinafter called
the “Lenders”), DNB Bank ASA, New York Branch as agent for the Lenders
(hereinafter called the “Agent”), certain financial institutions as swap banks
(hereinafter called the “Swap Banks”), certain financial institutions as secured
L/C issuers, the mortgagee as security trustee, DNB Markets, Inc., Clifford
Capital Pte. Ltd. and NIBC Bank N.V. as mandated lead arrangers and DNB Markets,
Inc. as coordinator and bookrunner (the Lenders, the Agent, the Swap Banks and
the mortgagee and their respective successors, transferees and assignees being
herein together called the “Creditors”), whereby the mortgagor has (inter alia)
guaranteed the due and punctual payment to the Creditors or any of them of all
sums for the time being owing to the Creditors or any of them under the
Agreement, under any master agreement relating to interest or currency exchange
transactions entered into between the Swap Banks and the Borrower at any time
(hereinafter, including each schedule thereto and each confirmation exchanged
pursuant thereto, called the “Master Agreement”) and under any and all documents
executed from time to time pursuant to or in connection with the Agreement and
whereas the mortgagor and the mortgagee have executed a deed of covenants of
even date herewith (hereinafter as the same may from time to time be amended,
supplemented, novated or replaced called the “Deed of Covenants”) and whereas
the mortgagor has agreed to execute this mortgage in favour of the mortgagee for
the purpose of securing payment to the Creditors or any of them of all sums for
the time being owing to the Creditors or any of them in the manner and at the
times set forth in the Agreement, the Master Agreement and the Deed of Covenants
and whereas the amount of principal and interest due at any given time can be
ascertained by reference to the Agreement, the Master Agreement, the Deed of
Covenants and to the books of account (or other accounting records) of the Agent
and the Swap Banks.

 

C-2-19

--------------------------------------------------------------------------------

 

 

EXHIBIT C-3

 

Form No. 12A         MORTGAGE (to Secure Account Current, &c.)             (Body
Corporate)  No. 81a (Sale)

                                                               

Official No.

Name of Ship

No., Year and Port of Registry

Whether a Sailing, Steam or Motor Ship

Horse Power of Engines, if any

742477

Putford Saviour

No. 97 of 2010

George Town

Motor

   

Metric units

 

       Length from forepart of stem, to the aft side of the head of the stern
post 

64.32

 

Gross  1996

     

           Number of Tons

       Main breadth to outside of plating 

14.95

 

Net  598

       

       Depth in hold from tonnage deck to ceiling amidships

6.10

   

       And as described in more detail in the Certificate of the Surveyor and
the Register Book

 

Whereas (a) there is an account current between Putford Saviour Ltd., a limited
liability company organized under the laws of England and Wales (hereinafter
sometimes called the “Mortgagor”) and DNB Bank ASA, New York Branch, a
corporation organized under the laws of Norway, as security trustee for the
Creditors (as defined in the Facility Agreement) (hereinafter sometimes called
the “Mortgagee”) regulated by (i) a term loan facility agreement dated as of
____________ 2018 including any and all of the financial and vessel covenants
contained therein (hereinafter sometimes called the “Facility Agreement” (as the
same may be amended, restated, supplemented or varied from time to time)) to
which document, inter alios, the Mortgagor and the Mortgagee are parties; and
(ii) a deed of covenant bearing even date herewith to which document the
Mortgagor and the Mortgagee are parties (which said deed of covenant as the same
may from time to time be amended, supplemented, transferred or replaced is
hereinafter called the “Deed of Covenant”) and whereas pursuant to the Facility
Agreement the Mortgagor has agreed to execute this mortgage for the purpose of
securing payment by the Credit Parties (as defined in the Facility Agreement) to
the Creditors of all sums for the time being owing to the Creditors in the
manner and at the time set forth in the Facility Agreement, the Deed of
Covenant and the other Transaction Documents or any of them (as defined in the
Facility Agreement) and in order to secure the performance of all obligations of
the Credit Parties under the Facility Agreement and the other Transaction
Documents and whereas the amount of principal (which shall not exceed
_________________ (plus interest, costs, expenses, recovery costs etc.)) and
interest or other monies due to the Creditors at any given time can be
ascertained by reference to the Facility Agreement, the Deed of Covenant and/or
the other Transaction Documents and/or the books of account (or other accounting
records) of the Credit Parties and/or a certificate issued by the Mortgagee
which amount should be the certain and liquidated amount due by the Credit
Parties to the Creditors as aforesaid.

 

Now we (b) Mortgagor in consideration of the premises for ourselves and our
successors, covenant with the said (c) Mortgagee and (d) its assigns, to pay to
it the sums for the time being due on this security, whether by way of principal
or interest, at the times and manner aforesaid. And for the purpose of better
securing to the said (c) Mortgagee the payment of such sums as last aforesaid,
we do hereby mortgage to the said (c) Mortgagee all 64/64 shares, of which we
are the Owners in the Ship above particularly described, and in her boats and
appurtenances (the “Ship”). Furthermore, it is hereby provided that it is
prohibited to create further mortgages over the Ship, transfer the ownership of
the Ship or terminate the registration of the Ship on application by the
Mortgagor without, in each case, the written consent of the said Mortgagee.

 

Lastly, we for ourselves and our successors, covenant with the said (c)
Mortgagee and (d) its assigns that we have power to mortgage in manner aforesaid
the above-mentioned shares, and that the same are free from incumbrances.

 

In witness whereof we have executed this Mortgage as a Deed the________day of
________________ Two thousand and _________.

 

EXECUTED as a Deed for and on behalf of Putford Saviour Ltd. by:

_____________________________

 

Authorised Signatory

in the presence of:

       _____________________________

 

 

(a) Here state by way of recital that there is an account current between the
Mortgagor (describing the Company and giving its address), and the Mortgagee
(giving address and description – if the Mortgagee is a Body Corporate the full
title and address must be given, and if Joint Mortgagees are concerned they must
be so described), and describe the nature of the transaction so as to show how
the amount of principal and interest due at any given time is to be ascertained,
and the manner and time of payment.  (b) Name of the Company.  (c) Full name of
Mortgagee.  (d) “his”, “their” or “its”.  (e) If any prior incumbrance add,
“save as appears by the Registry of the said Ship”. * Signatures and description
of witnesses, i.e. Directors, Secretary, etc. (as the case may be).

Note:  The prompt registration of a Mortgage Deed at the Port of Registry of the
Ship is essential to the security of Mortgagee, as  Mortgage takes its priority
from the date of production for registry, not from the date of the instrument.

Note:  Registered Owners or Mortgagees are reminded of the importance of keeping
the Registrar of British Ships informed of any change of residence on their
part.

 

C-3-1

--------------------------------------------------------------------------------

 

 

Legal – 14333151.2

 

N.B In the case of transfer it must be made by Indorsement in one of the
following forms -

 

TRANSFER OF MORTGAGE - by Individual or Joint Mortgagees

 

(a) ........ the within-mentioned
.......................................................................... in
consideration of ....................................... this day paid to (b)
....... by
....................................................................................................
hereby transfer to (c) ......................................................
the benefit of the within-written security. In witness whereof (a) .........
have hereunto subscribed (d) ..........name this .............. day of
........................................... 20 ...............................

 

Executed by the above-named
.............................................................................

................................................................................……………………………..

in the presence of † ……………………………………….………..…….……

………………………………………………………………………………… 

 

TRANSFER OF MORTGAGE - by Body Corporate

 

The within mentioned
............................................................. in consideration
of .............................................. this day paid to it by
........................................................................ hereby
transfer to (c) …...... the benefit of the within-written security. In witness
whereof we have hereunto affixed our common seal this ............ day of
.................................... 20......................

The Common Seal of
.................................................................................

……………………………………………………………………………

was affixed in the presence
of*.....................................................................

........................................................................................................................

 

--------------------------------------------------------------------------------

 

N.B. In case a Mortgage is paid off, a Memorandum of its Discharge in one of the
following forms must be used -

 

DISCHARGE OF MORTGAGE - by Individual or Joint Mortgagees

 

Received the sum of
..........................................................................................
in discharge of this within written security. Dated at
.......................................................................... this
.............. day of ............................................... 20
.....................

Executed by………………….
......................................................................

................................................................................…………………………

in the presence of † ……………………………………….………..…….…

……………………………………………………………………………..

 

DISCHARGE OF MORTGAGE - by Bodies Corporate

 

Received the sum of
...........................................................................................
in discharge of the within-written security. In witness whereof we have hereunto
affixed our common seal this ...... day of ………………..…...........
20..............at
.......................................................................................................................

The Common Seal of
.................................................................................

……………………………………………………………………………

was affixed in the presence
of*.....................................................................

........................................................................................................................

 

 

 

*where the company seal of the mortgagee is not affixed the signature must be
witnessed by a Notary Public.

† signature must be witnessed by a Notary Public.

 

 

(a)

‘I’ or ‘we’

(b)

‘me’ or ‘us’

(c)

‘him’, ‘them’ or ‘it’

(d)

‘my’ or ‘our’

 

C-3-2

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

 

EXHIBIT C-4

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

FIRST PREFERRED MORTGAGE

 

- on the -

 

United States Flag Vessel

 

[VESSEL],

 

[OWNER],

 

as Owner

 

to

 

DNB BANK ASA, new york branch,

as Mortgagee

 

 

 

[________________], 2018

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

C-4-1

--------------------------------------------------------------------------------

 

 

SYNOPSIS OF MORTGAGE

 

 

Name and Official

Number of Vessel:

[VESSEL NAME],

Official Number [           ]

   

Type of Instrument:

First Preferred Mortgage

   

Date of Instrument:

____________ __, 2018

   

Name of Owner

(Percentage of

Vessel owned):

[OWNER’S NAME (100%)]

   

Address of Owner:

7910 Main St., 2nd Floor

Houma, Louisiana 70360

   

 

Name of Mortgagee:

 

DNB BANK ASA, New York Branch,

as Security Trustee

   

Address of Mortgagee:

200 Park Avenue, 31st Floor

New York, New York 10166

   

Total amount of

Mortgage:

One Hundred Forty Three Million United States Dollars (U.S.$143,000,000) and
interest, expenses and performance of mortgage covenants, of this amount, (a)
One Hundred Thirty Million United States Dollars ($130,000,000) is attributable
to the Loan under the Credit Agreement, and (b) Thirteen Million United States
Dollars ($13,000,000) is attributable to the Hedging Liability under the
Interest Rate Agreements

 

C-4-2

--------------------------------------------------------------------------------

 

 

THIS FIRST PREFERRED MORTGAGE is made and given this [__] day of [___] 2018 by
[OWNER], a limited liability company organized and existing under the laws of
the state of Delaware (the “Owner”), in favor of DNB BANK ASA, New York Branch
(“DNB”), a corporation organized under the laws of the Kingdom of Norway, as
security trustee for the Creditors (as defined in the Credit Agreement (as
hereinafter defined)) (the “Mortgagee”).

 

 

W H E R E A S:

 

A.     The Owner is the sole owner of the whole of the vessel [VESSEL], Official
No. [OFFICIAL NUMBER], of [GROSS TONS] gross tons and [NET TONS] net tons, and
registered and documented in the name of the Owner under the laws and flag of
the United States of America at the National Vessel Documentation Center.

 

B. By a senior secured Credit Agreement dated as of [__], 2018 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) made by and among, inter alios, (1) SEACOR Marine Foreign Holdings
Inc., as borrower (the “Borrower”), (2) SEACOR Marine Holdings Inc., as parent
guarantor (the “Parent Guarantor”), (3) the entities listed on Schedule 1-A
thereto, including the Owner, as subsidiary guarantors, (4) DNB, as facility
agent (in such capacity, the “Facility Agent”) and security trustee and (5) the
financial institutions identified on Schedule 1-B thereto (together with any
bank or financial institution which becomes a lender pursuant to Section 10 of
the Credit Agreement), as lenders (the “Lenders”), a copy of the form of the
Credit Agreement, without schedules or exhibits, is attached hereto as Exhibit
A, the Lenders have agreed to provide to the Borrower a senior secured credit
facility in the aggregate amount of up to One Hundred Thirty Million United
States Dollars (U.S. $130,000,000) (the “Facility”), the obligations of the
Borrower to repay the Loan (as defined in the Credit Agreement) being evidenced
by that certain promissory note dated the date hereof, executed by the Borrower
to the order of the Facility Agent for the benefit of the Lenders (the “Note”),
a copy of the form of which is attached hereto as Exhibit B. The Facility, and
interest, fees and commissions thereon are to be repaid and paid, as the case
may be, as provided in the Credit Agreement.

 

C.     The Borrower may from time to time enter into one or more Interest Rate
Agreements with respect to the Facility with one or more Swap Banks providing
for, among other things, the payment of certain amounts by the Borrower to the
Swap Banks. The obligations of the Borrower to the Swap Banks, including
obligations to pay any sums of money, interest thereon, fees and all expenses,
costs and charges otherwise from time to time payable by the Borrower under the
Interest Rate Agreements, are to be repaid and paid, as the case may be, as
shall be provided in the Interest Rate Agreements. The Borrower and the Swap
Banks estimate that the maximum amount that may be payable by the Borrower to
the other Creditors at any time under the Interest Rate Agreements will not
exceed a maximum aggregate amount of Thirteen Million United States Dollars
(U.S. $13,000,000) (the “Hedging Liability”).

 

D.     All obligations (including but not limited to the Facility and the
Hedging Liability) under or in connection with the Credit Agreement and the
other Transaction Documents are guaranteed by the Owner pursuant to Section 18
of the Credit Agreement.

 

E.     Pursuant to Section 15 of the Credit Agreement, each of the Creditors has
appointed the Mortgagee as security trustee on its behalf with regard to, inter
alia, the security conferred on such Creditors pursuant to the Credit Agreement,
the Note and the other Transaction Documents.

 

C-4-3

--------------------------------------------------------------------------------

 

 

F. The Owner, in order to secure the payment of the Obligations, as that term is
defined in sub-section 1(A)(v) hereof, and to secure the performance and
observance of and compliance with all the covenants, terms and conditions in the
Note, the Credit Agreement and in this Mortgage contained, expressed or implied,
to be performed, observed and complied with by and on the part of the Owner, has
duly authorized the execution and delivery of this First Preferred Mortgage
under and pursuant to the Ship Mortgage Act.

 

N O W, T H E R E F O R E, T H I S M O R T G A G E

 

W I T N E S S E T H:

 

 

1.1

Definitions: In this Mortgage, unless the context otherwise requires:

 

(A) 

(i)

“Earnings” means (i) all moneys and claims for moneys due and to become due
thereto, whether as charter hire, freights, loans, indemnities, payments or
otherwise, under, and all claims for damages arising out of any breach of, any
bareboat, time or voyage charter, contract of affreightment or other contract
for the use or employment of the Vessel, (ii) all remuneration for salvage and
towage services, demurrage and detention moneys and any other earnings
whatsoever due or to become due to the Owner arising from the use or employment
of the Vessel, (iii) all moneys or other compensation payable by reason of
requisition for title or for hire or other compulsory acquisition of the Vessel,
and (iv) all proceeds of all of the foregoing;

 

 

(ii)

“Event of Default” means any of the events of default set out in Section 7 of
this Mortgage;

 

 

(iii)

“Insurances” includes all policies and contracts of insurance and reinsurance,
including all entries of the Vessel in a protection and indemnity or war risks
association or club which are from time to time taken out or entered into in
respect of the Vessel, the Vessel's hull and machinery, and all benefits
thereof, including, without limitation, all claims of whatsoever nature, as well
as return premiums, or otherwise howsoever in connection with the Vessel;

 

 

(iv)

“Obligations” means all obligations owed by the Credit Parties under or in
connection with the Credit Agreement, the Note, this Mortgage, any other
relevant Transaction Document (including the Interest Rate Agreements);

 

 

(v)

“Requisition Compensation” means all moneys or other compensation payable and
belonging to the Owner during the Security Period by reason of requisition for
title or other compulsory acquisition of the Vessel otherwise than by
requisition for hire;

 

 

(vi)

“Security Period” means the period commencing on the date hereof and terminating
upon discharge of the security created by this Mortgage by payment in full of
the Obligations;

 

 

(vii)

“Ship Mortgage Act” means the United States Ship Mortgage Act, 1920, as amended,
inter alia, by Public Law 100-710 (46 USC Section 31301 et seq.);

 

C-4-4

--------------------------------------------------------------------------------

 

 

 

(viii)

“Total Loss” means any of the:

 

 

(a)

actual, constructive or compromised or arranged total loss of the Vessel;

 

 

(b)

requisition for title or other compulsory acquisition of the Vessel (otherwise
than by requisition for hire) which shall continue for thirty (30) days; and

 

 

(c)

capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel be released and restored to the Owner from such capture,
seizure, arrest, detention or confiscation within thirty (30) days after the
occurrence thereof; and

 

 

(ix)

“Vessel” means the whole of the vessel described in Recital A hereof and
includes her engines, machinery, boats, boilers, masts, rigging, anchors,
chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable or other
stores, freights, belongings and appurtenances, whether on board or ashore,
whether now owned or hereafter acquired, and all additions, improvements and
replacements hereafter made in or to said Vessel, or any part thereof, or in or
to the stores, belongings and appurtenances aforesaid except such equipment or
stores which, when placed aboard said Vessel, do not become the property of the
Owner.

 

 

(B)

In Section 5(B) hereof:

 

 

(i)

“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

 

 

(ii)

“protection and indemnity risks” means the usual risks covered by a United
States or an English or another protection and indemnity association or club
acceptable to the Mortgagee including the proportion not recoverable in case of
collision under the ordinary running-down section; and

 

 

(iii)

“war risks” means the risk of mines and all risks excluded from the standard
form of United States marine policy by the War, Strikes and Related Exclusion
clause.

 

1.2     Other Defined Terms. Except as otherwise defined herein, terms defined
in the Credit Agreement shall have the same meaning when used herein. For the
purposes of this Mortgage, when any term is modified by the word "relevant" such
term shall be construed to mean with respect to, among others, as the case may
be, the Owner.

 

1.3 Credit Agreement Prevails. This Mortgage shall be read together with the
Credit Agreement but in case of any inconsistency or conflict between the two,
the provisions of the Credit Agreement shall prevail to the extent not contrary
to any relevant legal requirement relating to the creation, validity and
enforceability of the security interests purported to be created pursuant to
this Mortgage and provided further that this Section 1.3 shall not be construed
to limit in any way any covenant or obligation of the Owner under this Mortgage
or to affect the governing law provision found in Section 24 of this Mortgage.

 

C-4-5

--------------------------------------------------------------------------------

 

 

 

2.

Grant of Mortgage; Representations and Warranties.

 

2.1 In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage and the other relevant Transaction
Documents contained, the Owner has granted, conveyed and mortgaged and does by
these presents grant, convey and mortgage to and in favor of the Mortgagee, its
successors and assigns, the whole of the Vessel TO HAVE AND TO HOLD the same
unto the Mortgagee, its successors and assigns, forever, upon the terms set
forth in this Mortgage for the enforcement of the payment of the Obligations and
to secure the performance and observance of and compliance with the covenants,
terms and conditions in this Mortgage, the Credit Agreement, the Note and the
other relevant Transaction Documents contained;

 

PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Mortgagee
or the Creditors, as the case may be, their respective successors and assigns,
the Obligations as and when the same shall become due and payable in accordance
with the terms of this Mortgage, the Credit Agreement, the Note and the other
relevant Transaction Documents and shall perform, observe and comply with all
and singular of the covenants, terms and conditions in this Mortgage, the Credit
Agreement, the Note and the other relevant Transaction Documents contained,
expressed or implied, to be performed, observed or complied with by and on the
part of the Owner or its successors or assigns, all without delay or fraud and
according to the true intent and meaning hereof and thereof, then, these
presents and the rights of the Mortgagee under this Mortgage shall cease and
desist and, in such event, the Mortgagee agrees by accepting this Mortgage, at
the expense of the Owner, to execute all such documents as the Owner may
reasonably require to discharge this Mortgage under the laws of the United
States of America; otherwise to be and remain in full force and effect.

 

2.2 The Owner hereby represents and warrants to the Mortgagee that:

 

(A) the Owner is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of Delaware with its registered
office at [___];

 

(B) the Owner lawfully owns the whole of the Vessel free from any security
interest, debt, lien, mortgage, charge, encumbrance or other adverse interest,
other than the encumbrance of this Mortgage and except as permitted by Section
5(O) hereof; and

 

(C) the Vessel is tight, staunch and strong and well and sufficiently tackled,
appareled, furnished and equipped and in all respects seaworthy and in the
highest possible classification and rating for vessels of the same age and type
with the respective Classification Society without any material outstanding
recommendations or adverse notations affecting class.

 

3. Payment of Obligations. The Owner hereby further covenants and agrees to pay
when due the Obligations to the Creditors or their successors or assigns in the
manner provided for and in the terms of the Credit Agreement, this Mortgage and
the other Transaction Documents.

 

4. Covenants Regarding Security Granted Hereunder. It is declared and agreed
that:

 

(A) The security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment of the Obligations and that the security so
created shall not be satisfied by any intermediate payment or satisfaction of
any part of the amount hereby secured.

 

C-4-6

--------------------------------------------------------------------------------

 

 

(B) Any settlement or discharge under this Mortgage between the Mortgagee and
the Owner shall be conditional upon no security or payment to the Mortgagee or
the other Creditors, related to or which reduces the obligations secured hereby,
by the Owner or any other Person being avoided or set-aside or ordered to be
refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency or liquidation for the time being in force, and if such
condition is not satisfied, the Mortgagee shall be entitled to recover from the
Owner on demand the value of such security or the amount of any such payment as
if such settlement or discharge had not occurred.

 

(C) The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, including without limitation, and whether or not known to or
discoverable by the Owner, the Mortgagee or any other Person:

 

(i) any time or waiver granted to, or compromise with, the Owner or any other
Person; or

 

(ii) the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect or enforce any rights, remedies or securities against the
Owner or any other Person; or

 

(iii) any legal limitation, disability, dissolution, incapacity or other
circumstances relating to the Owner or any other Person; or

 

(iv) any amendment or supplement to the Credit Agreement, the Note or any other
relevant Transaction Document; or

 

(v) the unenforceability, invalidity or frustration of any obligations of the
Owner or any other Person under the Credit Agreement, the Note or any other
relevant Transaction Document.

 

(D) The Owner acknowledges and agrees that it has not received any security from
any Person for the granting of this Mortgage and it will not take any such
security without the prior written consent of the Mortgagee, and the Owner will
hold any security taken in breach of this provision in trust for the Mortgagee.

 

(E) Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Credit Agreement, the Note, this Mortgage
or any other relevant Transaction Document on account of such moneys and
liabilities or by virtue of any enforcement by the Mortgagee of its right under
or the security constituted by this Mortgage:

 

(i) be entitled to exercise any right of contribution or indemnity from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement; or

 

(ii) exercise any right of set-off or counterclaim against any such co-surety;
or

 

(iii) receive, claim or have the benefit of any payment, distribution, security
or indemnity from any such co-surety; or

 

(iv) unless so directed by the Mortgagee (which the Owner shall prove in
accordance with such directions), claim as a creditor of any such co-surety in
competition with the Mortgagee (or any turstee or agent on its behalf).

 

C-4-7

--------------------------------------------------------------------------------

 

 

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

 

(F)     The Owner hereby irrevocably subordinates all of its rights of
subrogation (whether contractual, statutory, under common law or otherwise) to
the claims of the Mortgagee against any Person and all contractual, statutory or
common law rights of contribution, reimbursement indemnification and similar
rights and claims against any Person which arise in connection with, or as a
result of, the Credit Agreement, this Mortgage or any other relevant Transaction
Document until full and final payment of all of the Obligations.

 

5. Affirmative Covenants and Insurances. The Owner further covenants with the
Mortgagee and undertakes at all times throughout the Security Period:

 

(A) to maintain:

 

(i) its existence as a limited liability company of the state of Delaware;

 

(ii) its good standing under the laws of the state of Delaware; and

 

(iii) a registered office as required by the laws of the state of Delaware;

 

(B) (i)  To insure and keep the Vessel insured or cause or procure the Vessel to
be insured and to be kept insured at no expense to the Mortgagee (or, with
regard to the insurance cover described in (d) below, to reimburse the Mortgagee
therefor), in regard to:

 

 

(a)

all fire and usual marine risks (including increased value, which shall not
exceed twenty percent (20%) of the total hull and machinery coverage) on an
agreed value basis, which hull and machinery insured value shall be at least 80%
of the Fair Market Value of the Vessel in accordance with Section 9.1(v)(iii) of
the Facility Agreement;

 

 

(b)

war risks on an agreed value basis (including war protection and indemnity
liability with a separate limit not less than hull value) covering, inter alia,
the perils of confiscation, terrorism, piracy, expropriation, nationalization,
seizure and blocking;

 

 

(c)

protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull))
to the highest amount available in the market for the full value and tonnage of
the ship, as approved in writing by the Mortgagee, and, in case of oil pollution
liability risks, at the highest level of cover from time to time available under
basic protection and indemnity clubs entry, currently One Billion United States
Dollars ($1,000,000,000); and

 

 

(d)

Mortgagee's interest including mortgagee’s interest additional perils
(pollution) risks and, on demand, reimburse the Security Trustee for all
premiums, costs and expenses paid or incurred by the Mortgagee from time to
time;

 

C-4-8

--------------------------------------------------------------------------------

 

 

(ii)  with respect to the Vessel, to effect the Insurances aforesaid or to cause
or procure the same to be effected:

 

 

(a)

in the cases of the Insurances referred to in sub-sections (i) (a), (b) and (d)
above and total loss, (A) in such amounts on an agreed value basis as shall be
at least equivalent to the higher of (I) the Fair Market Value of the Vessel and
(II) One Hundred Twenty percent (120%) of the aggregate outstanding principal
amount of the Facility (when aggregated with the insured value of the other
Vessels then financed under the Credit Agreement), (B) all such insurance shall
be payable in lawful money of the United States of America, and (C) upon such
terms (including provisions as to named insureds and loss payees and prior
notice of cancellation) and with such deductibles as shall from time to time be
approved by the Mortgagee in the reasonable exercise of its judgment;

 

 

(b)

in the case of the protection and indemnity Insurances referred to in
sub-section (i)(c) above, in respect of the Vessel’s full tonnage, and in an
amount equal to the highest level of cover commercially available as at the date
of this Mortgage and to include provisions as to loss payees and prior notice of
cancellation in form and substance satisfactory to the Mortgagee; and

 

 

(c)

with insurance companies, underwriters, funds, mutual insurance associations,
war risks and protection and indemnity risks associations or clubs of recognized
standing, in each case, acceptable to the Mortgagee (hereinafter called “the
Insurers”);

 

(iii) to renew or replace all such Insurances or cause or procure the same to be
renewed or replaced before the relevant policies or contracts expire and to
procure that the Insurers or the firm of insurance brokers referred to herein
below shall promptly confirm in writing to the Mortgagee as and when each such
renewal or replacement is effected;

 

(iv) to procure, if instructed by any Lender, concurrently with the execution
hereof and thereafter at intervals of not more than twelve (12) calendar months,
a detailed report from a firm of independent marine insurance brokers, appointed
by the Facility Agent, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion procured concurrently
with the execution hereof to be for the account of the Owner;

 

(v) to cause the said independent marine insurance brokers or the Insurers to
agree to use reasonable efforts to advise the Mortgagee promptly of any failure
to renew any of the Insurances and of any default in payment of any premium and
of any other act or omission on the part of the Owner of which they have
knowledge and which might, in their opinion, invalidate or render unenforceable,
or cause the lapse of or prevent the renewal or extension of, in whole or in
part, any Insurances on the Vessel;

 

(vi) to cause the said independent marine insurance brokers to agree to mark
their records and to use their best efforts to advise the Mortgagee, at least
fourteen (14) days prior to the expiration date of any of the Insurances, that
such Insurances have been renewed or replaced with new insurance which complies
with the provisions of this Section 5(B);

 

C-4-9

--------------------------------------------------------------------------------

 

 

(vii) duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

 

(viii) to execute or use reasonable efforts to cause to be executed such
guarantees as may from time to time be required by any relevant protection and
indemnity association or club;

 

(ix) to procure that all policies, binders, cover notes or other instruments of
the Insurances referred to in subsections (i)(a) and (b) above shall be taken
out in the name of the Owner, with the Mortgagee as an additional assured
(without liability for premiums), as its or their respective interests may
appear, and shall incorporate a loss payable clause naming the Mortgagee as loss
payee prepared in compliance with the terms of this Mortgage and such loss
payable clause to be in any event in form and substance acceptable to the
Mortgagee and all policies, binders, cover notes or other instruments referred
to in subsection (i) shall (a) provide for prior notice of at least fourteen
(14) days (except war risks which shall be seven (7) days unless terminated
automatically in accordance with the provisions of the automatic termination and
cancellation clauses contained in such policies) to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that
unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges may pay the Owner as reimbursement therefor, provided, further, however,
that if such damage involves a loss in excess of U.S.$500,000, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee, and (b) in the event that the
Vessel shall be insured under any form of fleet cover, undertakings that the
brokers, underwriters, association or club (as the case may be) will not set off
claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance;

 

(x) to procure that all entries, policies, binders, cover notes or other
instruments of the Insurances referred to in sub-section (i)(c) above
incorporate a loss payable clause naming the Mortgagee as loss payee prepared in
compliance with the terms of this Mortgage and such loss payable clause to be in
any event in form and substance acceptable to the Mortgagee and shall provide
for prior notice of at least fourteen (14) days to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on the Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred;

 

(xi) not to reduce the coverage of any Insurances without the Mortgagee’s prior
written approval;

 

(xii) to procure that all policies, bindings, cover notes or other instruments
of the Insurances referred to in sub-section (i)(d) to the extent obtained by
the Owner shall be taken out in the name of the Mortgagee and shall incorporate
a loss payable clause naming the Mortgagee as loss payee and shall provide for
prior notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee and the Lenders;

 

C-4-10

--------------------------------------------------------------------------------

 

 

(xiii) to procure that Certificates of Insurance or summaries or copies of all
such instruments of Insurances as are referred to in sub-sections (ix) and (x)
above shall be from time to time deposited with the Mortgagee within thirty (30)
days after placement of the relevant Insurances, provided, however, that
originals or copies of all such instruments of Insurances as are referred to in
sub-sections (ix) and (x) above shall be made available to the Mortgagee upon
request by the Mortgagee;

 

(xiv) not to employ the Vessel or suffer the Vessel to be employed otherwise
than in conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying with such requirements
as to extra premiums or otherwise as the Mortgagee and/or the Insurers may
prescribe;

 

(xv) to do all things necessary and proper, and execute and deliver all
documents and instruments to enable the Mortgagee to collect or recover any
moneys to become due the Mortgagee in respect of the Insurances; and

 

(xvi) to provide, within a reasonable period of time after a written request
therefor, such additional insurances as the Mortgagee may from time to time
reasonably require on account of such insurances being required by any
applicable law, regulation, public body, classification society or similar
relevant authority or such insurances in the reasonable opinion of the Mortgagee
being customary or recommended for vessels of a similar type or vessels employed
in a similar trade, in which case the provisions of this clause B shall be
applicable, if appropriate.

 

(C) To keep and to cause to be kept the Vessel in a good and efficient state of
repair so as to enable her to maintain her present class with its Classification
Society and so as to enable her to comply with the provisions of all laws,
regulations and other requirements (statutory or otherwise) from time to time
applicable to vessels registered under the laws of the United States of America,
to procure that the Vessel’s Classification Society make available to the
Mortgagee, upon its request, such information and documents in respect of the
Vessel as are maintained in the records of such Classification Society, and to
procure that all repairs to or replacements of any damaged, worn or lost parts
or equipment be effected in such manner (both as regards workmanship and quality
of materials) as not to diminish the value of the Vessel;

 

(D) To submit or to cause the Vessel to be submitted on a timely basis to such
periodic or other surveys as may be required for classification purposes and, if
reasonably requested by the Mortgagee, to supply or to cause to be supplied to
the Mortgagee copies of all survey and inspection reports and confirmations of
class issued in respect thereof and to procure that the Classification Society
provides the Mortgagee with the same rights and privileges to its records
relating to the Vessel as given to the Owner;

 

(E) To permit the Mortgagee, by surveyors or other Persons appointed by it in
its behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and to afford or to cause to be afforded all
proper facilities for such inspections, provided that such inspections will not
unreasonably interfere with the normal operations of the Vessel and cause no
undue delay to the Vessel;

 

(F) (i) To pay and discharge or to cause to be paid and discharged all debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel except to the
extent permitted by Section 5(O) hereof and (ii) in event of arrest of the
Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within fifteen (15) Business Days of
receiving notice thereof by providing bail or otherwise as the circumstances may
require;

 

C-4-11

--------------------------------------------------------------------------------

 

 

(G) Not to employ the Vessel or suffer her employment in any trade or business
which is forbidden by the laws of the United States of America or is otherwise
illicit or in carrying illicit or prohibited goods or in any manner whatsoever
which may render her liable to condemnation or to destruction, seizure or
confiscation and in event of hostilities in any part of the world (whether war
be declared or not), not to employ the Vessel or suffer her employment in
carrying any contraband goods or to enter or trade to any zone which is declared
a war zone by any government or by the Vessel's war risks Insurers unless the
required extra war risk insurance cover has been obtained for the Vessel;

 

(H) Promptly to furnish or to use its best efforts to cause promptly to be
furnished to the Mortgagee all such information as the Mortgagee may from time
to time reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

 

(I) Promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:

 

(i) any accident to the Vessel involving repairs the cost whereof will or is
likely to exceed five percent (5%) of the insured value of the Vessel;

 

(ii) any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

 

(iii) any material requirement or recommendation made by any Insurer or
Classification Society or by any competent authority which is not complied with
in accordance with reasonable commercial practices;

 

(iv) any arrest of the Vessel or the exercise or purported exercise of any lien
on the Vessel or her Earnings; and

 

(v) any occurrence of circumstances forming the basis of an Environmental Claim.

 

(J) To keep or to cause to be kept proper books of account of the Owner in
respect of the Vessel and her Earnings and, if reasonably requested by the
Mortgagee, to make or to cause to be made such books available for inspection on
behalf of the Mortgagee and furnish or cause to be furnished satisfactory
evidence that the wages and allotments and the insurance and pension
contributions of the Master and crew are being regularly paid and that all
deductions from crew's wages in respect of any tax liability are being properly
accounted for and that the Master has no claim for disbursements other than
those incurred by him in the ordinary course of trading on the voyage then in
progress;

 

(K) To assign and provide that Requisition Compensation is applied in accordance
with Section 8 hereof as if received in respect of the sale of the Vessel;

 

(L) Not, without the previous consent in writing of the Mortgagee, materially
alter the structure of the Vessel or its equipment or remove any material parts
of the Vessel to the extent such action could reasonably be expected to reduce
the value of the Vessel;

 

C-4-12

--------------------------------------------------------------------------------

 

 

(M) intentionally omitted;

 

(N) To keep the Vessel registered under the laws of the United States of
America;

 

(O) To keep and to cause the Vessel to be kept free and clear of all liens,
charges, mortgages and encumbrances except in favor of the Mortgagee, and except
for crew's wages remaining unpaid in accordance with reasonable commercial
practices or for collision or salvage, liens in favor of suppliers of
necessaries or other similar liens arising in the ordinary course of its
business, accrued for not more than thirty (30) days (unless any such lien is
being contested in good faith and by appropriate proceedings or other acts and
the Owner shall have set aside on its books adequate reserves with respect to
such lien and so long as such deferment in payment shall not subject the Vessel
to forfeiture or loss) or liens for loss, damage or expense which are fully
covered by insurance, subject to applicable deductibles satisfactory to the
Mortgagee, or in respect of which a bond or other security has been posted by or
on behalf of the Owner with the appropriate court or other tribunal to prevent
the arrest or secure the release of the Vessel from arrest, and not, except in
favor of the Mortgagee, to pledge, charge, assign or otherwise encumber (in
favor of any Person other than the Mortgagee) her Insurances, Earnings or
Requisition Compensation or to suffer the creation of any such pledge, charge,
assignment or encumbrance as aforesaid to or in favor of any Person other than
the Mortgagee;

 

(P) Not, without the previous consent in writing of the Mortgagee (and then only
subject to such terms and conditions as the Mortgagee may impose), to sell,
abandon or otherwise dispose of the Vessel or any interest therein;

 

(Q) To pay promptly to the Mortgagee all moneys (including fees of counsel)
whatsoever which the Mortgagee shall or may expend, be put to or become liable
for, in or about the protection, maintenance or enforcement of the security
created by this Mortgage or in or about the exercise by the Mortgagee of any of
the powers vested in it hereunder and to pay interest thereon at the Default
Rate from the date whereon such expense or liability was incurred by the
Mortgagee;

 

(R) To comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

 

(S) To comply with and satisfy all the requisites and formalities established by
the laws of the United States of America to perfect this Mortgage as a legal,
valid and enforceable first and preferred lien upon the Vessel and to furnish to
the Mortgagee from time to time such proofs as the Mortgagee may reasonably
request for its satisfaction with respect to the compliance by the Owner with
the provisions of this Section 5(S);

 

(T) Not without the previous consent of the Mortgagee in writing, which consent
shall not be unreasonably withheld, to let the Vessel or permit the Vessel to be
let on demise charter (other than any demise charter to a company related to the
Owner or any of its members) for any period;

 

(U) To place or to cause to be placed and at all times and places to retain or
to cause to be retained a properly certified copy of this Mortgage on board the
Vessel with her papers and cause this Mortgage to be exhibited to any and all
Persons having business with the Vessel which might give rise to any lien
thereon other than liens for crew's wages and salvage, and to any representative
of the Mortgagee on demand; and to place and keep or to cause to be placed and
kept prominently displayed in the chart room and in the Master's cabin of the
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

 

C-4-13

--------------------------------------------------------------------------------

 

 

“NOTICE OF MORTGAGE

 

This Vessel is owned by [OWNER] (the “Owner”) and is subject to a first
preferred mortgage (the “First Mortgage”) in favor of DNB Bank ASA, New York
Branch, as security trustee and mortgagee, under the authority of the United
States Ship Mortgage Act, 1920, as amended, inter alia, by Public Law 100-710
(46 USC Section 31301 et seq.). Under the terms of the First Mortgage, neither
the Owner nor any charterer nor the Master of this Vessel nor any other person
has any power, right or authority whatever to create, incur or permit to be
imposed upon this Vessel any lien or encumbrance except for crew's wages and
salvage.”

 

(V) to retain a manager of the Vessel, if any, as required under the Credit
Agreement.

 

6. Mortgagee's Right to Cure. Without prejudice to any other rights of the
Mortgagee hereunder:

 

(i) in the event that the provisions of Section 5(B) hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

 

(ii)   in the event that the provisions of Section 5(C) and/or 5(D) hereof or
any of them shall not be complied with, the Mortgagee shall be at liberty, but
not obligated, to arrange for the carrying out of such repairs and/or surveys as
it deems expedient or necessary; and

 

(iii)   in the event that the provisions of Section 5(F) hereof or any of them
shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to pay and discharge all such debts, damages and liabilities as are
therein mentioned and/or to take any such measures as it deems expedient or
necessary for the purpose of securing the release of the Vessel;

 

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing sub-sections (i), (ii) and (iii)
shall be paid by the Owner on demand, with interest thereon at the rate provided
for in Section 5(Q) hereof from the date when such expenses were incurred by the
Mortgagee.

 

 

7.

Events of Default and Remedies.

 

(A) Each of the following events shall constitute an “Event of Default”:

 

(i)   a default in the payment when due (together with any applicable grace
period) of all or any part of the Obligations; or

 

(ii)   an event of default stipulated in Section 8.1 of the Credit Agreement
shall occur and be continuing; or

 

C-4-14

--------------------------------------------------------------------------------

 

 

(iii)   a default by the Owner occurs in the due and punctual observance of any
of the covenants contained in subsections (A)(i), (B) (other than subclauses
(iv), (vi) and (xiii) thereof), (F), (G), (I), (K), (L), (M), (N), (O), (P),
(R), (S), (T), (U) or (V) of Section 5 of this Mortgage; or

 

(iv)   a default by the Owner occurs in the due and punctual observance of any
of the covenants contained in subsections (C), (D), (E), (H), (J), or (Q) or
subclauses (ii) and (iii) of subsection (A) and subclauses (iv), (vi) or (xiii)
of subsection (B) of Section 5 of this Mortgage and such default continues
unremedied for a period of thirty (30) days; or

 

(v)     it becomes impossible or unlawful for the Owner to fulfill any of the
covenants and obligations contained in this Mortgage and the Mortgagee considers
that such impossibility or illegality will have a material adverse effect on its
rights under this Mortgage or the enforcement thereof.

 

(B) If any Event of Default shall occur and be continuing, the Mortgagee shall
be entitled:

 

(i)   to demand payment by written notice to the Owner of the Obligations,
whereupon such payment shall be immediately due and payable, anything contained
in the Credit Agreement, the Note, this Mortgage or any of the other relevant
Transaction Documents to the contrary notwithstanding and without prejudice to
any other rights and remedies of the Mortgagee or the Creditors, as the case may
be, under the Credit Agreement, the Note, this Mortgage or any of the other
relevant Transaction Documents, provided, however, that if, before any sale of
the Vessel, all defaults shall have been remedied in a manner satisfactory to
the Mortgagee, the Mortgagee may waive such defaults by written notice to that
effect to the Owner; but no such waiver shall extend to or affect any subsequent
or other default or impair any rights and remedies consequent thereon;

 

(ii)   at any time and as often as may be necessary to take any such action as
the Mortgagee may in its discretion deem advisable for the purpose of protecting
the security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the rate provided for in Section
5(Q) hereof from the date whereon such expense or liability was incurred by the
Mortgagee. The Owner shall promptly execute and deliver to the Mortgagee such
documents or cause promptly to be executed and delivered to the Mortgagee such
documents, if any, and shall promptly do and perform such acts, if any, as in
the opinion of the Mortgagee or its counsel may be necessary or advisable to
facilitate or expedite the protection, maintenance and enforcement of the
security created by this Mortgage;

 

(iii)   to exercise all the rights and remedies in foreclosure and otherwise
given to the Mortgagee by any applicable law, including those under the
provisions of the Ship Mortgage Act;

 

(iv)   to take possession of the Vessel, wherever the same may be, without prior
demand and without legal process (when permissible under applicable law) and
cause the Owner or other Person in possession thereof forthwith upon demand of
the Mortgagee to surrender to the Mortgagee possession thereof as demanded by
the Mortgagee, and by notice to the Owner, request that the crew be ordered to
remain onboard the Vessel, that the Master of the Vessel be ordered to sail the
Vessel at the cost of the Owner to any port designated by the Mortgagee and/or
that the Owner take such action regarding the Vessel as may be requested by the
Mortgagee;

 

C-4-15

--------------------------------------------------------------------------------

 

 

(v)   to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

 

(vi)   to collect, recover, compromise and give a good discharge for all claims
then outstanding or thereafter arising under the Insurances or any of them and
to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;

 

(vii)   to discharge, compound, release or compromise claims against the Owner
in respect of the Vessel which have given or may give rise to any charge or lien
on the Vessel or which are or may be enforceable by proceedings against the
Vessel;

 

(viii)   to take appropriate judicial proceedings for the foreclosure of this
Mortgage and/or for the enforcement of the Mortgagee's rights hereunder or
otherwise; recover judgment for any amount due by the Owner in respect of the
Credit Agreement, the Note, this Mortgage, or any of the other relevant
Transaction Documents and collect the same out of any property of the Owner;

 

(ix)    to sell the Vessel at public auction, free from any claim of or by the
Owner of any nature whatsoever by first giving notice of the time and place of
sale with a general description of the property in the following manner:

--------------------------------------------------------------------------------

 

(a)

by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

 

 

--------------------------------------------------------------------------------

 

(b)

if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

 

 

--------------------------------------------------------------------------------

 

(c)

by sending a similar notice by facsimile confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale;

 

 

--------------------------------------------------------------------------------

 

 

Such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale.

 

C-4-16

--------------------------------------------------------------------------------

 

 

(x)   pending sale of the Vessel (either directly or indirectly) to manage,
charter, lease, insure, maintain and repair the Vessel and to employ or lay up
the Vessel upon such terms, in such manner and for such period as the Mortgagee
in its absolute discretion deems expedient and for the purpose aforesaid the
Mortgagee shall be entitled to do all acts and things incidental or conducive
thereto and in particular to enter into such arrangements respecting the Vessel,
her insurance, management, maintenance, repair, classification and employment in
all respects as if the Mortgagee were the owner of the Vessel and without being
responsible for any loss thereby incurred;

 

(xi)   to recover from the Owner on demand any such losses as may be incurred by
the Mortgagee in or about the exercise of the powers vested in the Mortgagee
under Section 7(B)(x) above with interest thereon at the rate provided for in
Section 5(Q) hereof from the date when such losses were incurred by the
Mortgagee; and

 

(xii)   to recover from the Owner on demand all expenses, payments and
disbursements (including reasonable fees and expenses of counsel) incurred by
the Mortgagee in or about or incidental to the exercise by it of any of the
powers vested in it hereunder together with interest thereon at the rate
provided for in Section 5(Q) hereof from the date when such expenses, payments
or disbursements were incurred by it;

 

PROVIDED, ALWAYS, that any sale of the Vessel or any interest therein by the
Mortgagee pursuant to and in compliance with Section 7(B)(ix) above shall
operate to divest all right, title and interest of the Owner, its successors and
assigns, in or to the Vessel so sold and upon such sale the purchaser shall not
be bound to see or inquire whether the Mortgagee's power of sale has arisen in
the manner herein provided and the sale shall be deemed to be within the power
of the Mortgagee and the receipt of the Mortgagee for the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of sale or be in any way answerable therefor.

 

In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case the Owner and
the Mortgagee shall be restored to their former positions and rights hereunder
with respect to the property, subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

 

(C)     Notwithstanding the foregoing, it is understood that a Total Loss of the
Vessel which is covered by the insurance maintained by Owner pursuant to Section
5(B) hereof shall not be deemed to be a default under this Mortgage, the Credit
Agreement, the Note or any of the other relevant Transaction Documents, or any
of them.

 

8. Application of Proceeds. The proceeds of any sale made either under the power
of sale hereby granted to the Mortgagee or under a judgment or decree in any
judicial proceedings for the foreclosure of this Mortgage or for the enforcement
of any remedy granted to the Mortgagee hereunder, any net earnings arising from
the management, charter or other use of the Vessel by the Mortgagee under any of
the powers herein contained or by law provided and the proceeds of any and all
Insurances and any claims for damages on account of the Vessel or the Owner of
any nature whatsoever and any Requisition Compensation, shall be applied in
accordance with Section 8.2 of the Credit Agreement,

 

In the event that the proceeds are insufficient to pay in full the Obligations,
the Mortgagee shall be entitled to collect the balance from the Owner or any
other Person liable therefor.

 

C-4-17

--------------------------------------------------------------------------------

 

 

9. No Waiver. No delay or omission of the Mortgagee or the other Creditors to
exercise any right or power vested in it under the Credit Agreement, the Note,
this Mortgage or any of the other relevant Transaction Documents, or any of them
shall impair such right or power or be construed as a waiver thereof or as
acquiescence in any default by the Owner hereunder, nor shall the acceptance by
the Mortgagee of any payments in connection with this Mortgage from any source
be deemed a waiver hereunder. However, if at any time after an Event of Default
and prior to the actual sale of the Vessel by the Mortgagee or prior to any
foreclosure proceedings the Owner cures all Events of Default and pays all
expenses, advances and damages to the Mortgagee consequent on such Events of
Default, with interest at the rate provided for in Section 5(Q) hereof from the
date when such expenses, advances and damages were incurred, then the Mortgagee
may accept such cure and payment and restore the Owner to its former position,
but such action shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

 

10. Delegation of Power. The Mortgagee shall be entitled at any time and as
often as may be expedient to delegate all or any of the powers and discretions
vested in it by this Mortgage (including the power vested in it by virtue of
Section 12 hereof) in such manner and upon such terms and to such Persons as the
Mortgagee in its absolute discretion may deem advisable.

 

11. Indemnity. Without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other relevant Transaction Documents, the Owner hereby agrees and undertakes to
indemnify the Mortgagee against all obligations and liabilities whatsoever and
whensoever arising which the Mortgagee may incur in good faith in respect of, in
relation to or in connection with the Vessel or otherwise howsoever in relation
to or in connection with the enforcement of the Mortgagee's rights hereunder or
under the Credit Agreement, the Note or any of the other relevant Transaction
Documents.

 

12.  Power of Attorney.

 

(A) The Owner hereby irrevocably appoints the Mortgagee as its attorney-in-fact
for the duration of the Security Period to do in its name or in the name of the
Owner all acts which the Owner, or its successors or assigns, could do in
relation to the Vessel, including without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as the Mortgagee lawfully may)
all freights, hire, earnings, issues, revenues, income and profits of the
Vessel, and all amounts due from underwriters under the Insurances as payment of
losses or as return premiums or otherwise, salvage awards and recoveries,
recoveries in general average or otherwise, and all other sums due or to become
due to the Owner or in respect of the Vessel, and to make, give and execute in
the name of the Owner, acquittance, receipts, releases or other discharges for
the same, whether under seal or otherwise, to take possession of, sell or
otherwise dispose of or manage or employ, the Vessel, to execute and deliver
charters and a bill of sale with respect to the Vessel, and to endorse and
accept in the name of the Owner all checks, notes, drafts, warrants, agreements
and all other instruments in writing with respect to the foregoing. PROVIDED,
HOWEVER, that, unless the context otherwise permits under this Mortgage, such
power shall not be exercisable by or on behalf of the Mortgagee unless and until
any Event of Default stipulated in Section 7(A) hereof shall occur and be
continuing and shall not be exercisable after all defaults have been cured.

 

(B) The exercise of the power granted in this Section 12 by or on behalf of the
Mortgagee shall not require any Person dealing with the Mortgagee to conduct any
inquiry as to whether any such Event of Default has occurred and is continuing,
nor shall such Person be in any way affected by notice that any such Event of
Default has not occurred nor is continuing, and the exercise by the Mortgagee of
such power shall be conclusive evidence of its right to exercise the same.

 

13. Appointment of Receiver. If any legal proceedings shall be taken to enforce
any right under this Mortgage, the Mortgagee shall be entitled as a matter of
right to the appointment of a receiver of the Vessel and of the freights, hire,
earnings, issues, revenues, income and profits due or to become due and arising
from the operation thereof.

 

C-4-18

--------------------------------------------------------------------------------

 

 

14. Commencement of Proceedings. The Mortgagee shall have the right to commence
proceedings in the courts of any country having competent jurisdiction and in
particular the Mortgagee shall have the right to arrest and take action against
the Vessel at whatever place the Vessel shall be found lying and for the purpose
of any action which the Mortgagee may bring before the local court for the
jurisdiction of such court or other judicial authority and the Owner agrees that
for the purpose of proceedings against the Vessel any writ, notice, judgment or
other legal process or documents may be served upon the Master of the Vessel (or
upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

 

15. Partial Invalidity. In the event that any provision or provisions of this
Mortgage shall be declared invalid, void or otherwise inoperative by any present
or future court of competent jurisdiction in any country, the Owner will,
without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other relevant Transaction
Documents or any of them, execute and deliver such other and further instruments
and do such things as in the reasonable opinion of the Mortgagee or its counsel
will be necessary or advisable to carry out the true intent and spirit of this
Mortgage. In any event, any such declaration of partial invalidity shall not
affect the validity of any other provision or provisions of this Mortgage, or
the validity of this Mortgage as a whole.

 

16. Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein or in the Credit Agreement, the Note or the other relevant
Transaction Documents specifically given or now or hereafter existing at law, in
equity, admiralty, or by statute, and each and every power and remedy whether
specifically in this Mortgage or in the Credit Agreement, the Note or the other
relevant Transaction Documents given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Mortgagee, and the exercise or the beginning of the exercise of any such power
or remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other power or remedy under the Credit Agreement,
the Note, this Mortgage or any other relevant Transaction Documents.

 

17. Recordation of Mortgage. For the purpose of recording this First Preferred
Mortgage as required by the United States Ship Mortgage Act, 1920, as amended,
inter alia, by Public Law 100-710 (46 USC Section 31301 et seq.), the total
amount is One Hundred Forty Three Million United States Dollars
(U.S.$143,000,000) and interest, expenses and performance of mortgage covenants,
of this amount, (a) One Hundred Thirty Million United States Dollars
($130,000,000) is attributable to the Loan under the Credit Agreement, and (b)
Thirteen Million United States Dollars ($13,000,000) is attributable to the
Hedging Liability under the Interest Rate Agreements. It is not intended that
this Mortgage shall include property other than the Vessel and it shall not
include property other than the Vessel as the term "vessel" is used in the Ship
Mortgage Act. Notwithstanding the foregoing, for property other than the Vessel,
if any should be determined to be covered by this Mortgage, the discharge amount
is zero point zero one percent (0.01%) of the total amount.

 

18. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the laws of the United States of America or under
the corresponding provisions of any other jurisdiction in which it is sought to
be enforced and that, if any provision or portion thereof herein shall be
construed to waive the preferred status of this Mortgage, then such provision to
such extent shall be void and of no effect.

 

19. Counterparts. This Mortgage may be executed in any number of counterparts
each of which shall be an original but such counterparts shall together
constitute but one and the same instrument.

 

C-4-19

--------------------------------------------------------------------------------

 

 

20. Notices. Notices and other communications under this Mortgage shall be in
writing and may be given by facsimile as follows:   

 

If to the Owner -

[OWNER]

c/o SEACOR Marine LLC

7910 Main St. 2nd Floor

Houma, Louisiana 70360

Attn: President

Facsimile No.: (985) 876-5444

 

With a copy to:

SEACOR Holdings Inc.

2200 Eller Drive

P.O. Box 13038

Ft. Lauderdale, Florida 33316

Attn.: Legal Department

Facsimile No.: (954) 527-1772

 

If to the Mortgagee -               

DNB BANK ASA, New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: (212) 681-3800
Attention: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

 

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

 

Every notice or other communication shall, except so far as otherwise expressly
provided by this Mortgage, be deemed to have been received (provided that it is
received prior to 2 p.m. New York time; otherwise it shall be deemed to have
been received on the next following Banking Day), in the case of a facsimile
when such facsimile is transmitted to the facsimile number specified herein and
telephonic confirmation of receipt thereof is obtained, and in the case of a
letter, at the time of receipt thereof.

 

21. Rights of Owner. Unless one or more Events of Default shall have occurred
and be continuing, the Owner (a) shall be suffered and permitted to retain
actual possession and use of the Vessel and (b) shall have the right, from time
to time in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, cables, chains, tackle, apparel, furniture, fittings, equipment or any
other appurtenances of the Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.

 

C-4-20

--------------------------------------------------------------------------------

 

 

22. Waiver; Amendment. None of the terms and conditions of this Mortgage may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Owner and the Mortgagee.

 

23. Successors and Assigns. All the covenants, promises, stipulations and
agreements of the Owner and all the rights and remedies of the Mortgagee
contained in this Mortgage shall bind the Owner, its successors and assigns, and
shall inure to the benefit of the Mortgagee, its successors and assigns, whether
so expressed or not.

 

24. Applicable Law. This Mortgage shall be governed by, and construed in
accordance with, the laws of the United States of America.

 

25. Submission to Jurisdiction. The Owner hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Creditors under this Mortgage or under any
document delivered hereunder and hereby irrevocably agrees that valid service of
summons or other legal process on it may be effected by serving a copy of the
summons and other legal process in any such action or proceeding on the Owner by
mailing or delivering the same by hand to the Owner at the address indicated for
notices in this Mortgage. The service, as herein provided, of such summons or
other legal process in any such action or proceeding shall be deemed personal
service and accepted by the Owner as such, and shall be legal and binding upon
the Owner for all the purposes of any such action or proceeding. Final judgment
(a certified or exemplified copy of which shall be conclusive evidence of the
fact and of the amount of any indebtedness of the Owner to the Creditors)
against the Owner in any such legal action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment. The Owner shall
advise the Mortgagee promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the
Creditors may bring any legal action or proceeding in any other appropriate
jurisdiction.

 

26. WAIVER OF IMMUNITY. TO THE EXTENT THAT THE OWNER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS
(WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT
TO ITSELF OR ITS PROPERTY, THE OWNER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS MORTGAGE.

 

27. WAIVER OF JURY TRIAL. EACH OF THE OWNER AND THE MORTGAGEE HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS MORTGAGE.

 

28. Headings. In this Mortgage, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Mortgage.

 

[Signature Page Follows]

 

C-4-21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly authorized
representative on the day and year first above written.

 

 

[OWNER]

 

 

By:____________________________

   Name:  

   Title:  

 

 

C-4-22

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF MORTGAGE

 

 

STATE OF NEW YORK )   : ss: COUNTY OF NEW YORK )

 

 

On this ___ day of _______________, 2018, before me personally appeared
______________________, to me known, who, being by me duly sworn, did depose and
say that he/she is _______________ of [OWNER], the limited liability company
described in and which executed the foregoing Mortgage; and that he/she signed
his/her name thereto pursuant to authority granted to him/her by [OWNER] acting
on behalf of said limited liability company.

 

 

____________________________

Notary Public

 

C-4-23

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

Credit Agreement

 

 

 

C-4-24

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Note

 

 

 

C-4-25

--------------------------------------------------------------------------------

 

 

EXHIBIT C-5

 

Deed of Covenants

m.v. "[CENTRICA PRIDE] [PUTFORD JAGUAR]"

   

Dated                                               2018

 

 

 

 

 

 

 

 

 

 

(1)      [Putford Pride Limited] [Putford Jaguar Limited]

 

(2)      DNB BANK ASA, New York Branch

 

C-5-1

--------------------------------------------------------------------------------

 

 

Contents

 

 

    Page      

1

Definitions and Interpretation

3

     

2

Representations and Warranties

5

     

3

Covenant to Pay and Perform

6

     

4

Mortgage and Amount Secured

6

     

5

Covenants Regarding Security Granted Hereunder.

6

     

6

Affirmative Covenants and Insurances.

8

     

7

Events of Default

16

     

8

Mortgagee's Right to Cure

16

     

9

Mortgagee's Powers

17

     

10

Ancillary Provisions

18

     

11

Receiver

19

     

12

Application of Moneys

20

     

13

Power of Attorney

20

     

14

Partial Invalidity

20

     

15

Further Assurance

21

     

16

Waiver of Rights as Surety

21

     

17

Miscellaneous

22

     

18

Discharge of Security

22

     

19

Notices

22

     

20

Counterparts

23

     

21

Law and Jurisdiction

23

 

C-5-2

--------------------------------------------------------------------------------

 

 

Deed of Covenants

 

Dated                                               20

 

Between:

 

(1)

[Putford Pride Limited] [Putford Jaguar Limited], a company incorporated
according to the law of England and Wales with registered number [11380434]
[11381063] whose registered office 7/8 Great James Street, London, United
Kingdom, WC1N 3DF (the "Owner"); and

 

(2)

DNB BANK ASA, New York Branch acting as security trustee through its office at
200 Park Avenue, 31st Floor, New York, New York 10166 (the "Mortgagee").

 

Whereas:

 

(A)

Each of the banks listed in schedule 1-B to the Loan Agreement (as defined
below) (collectively the "Lenders") has agreed to lend to SEACOR Marine Foreign
Holdings Inc. (the "Borrower") its participation in a loan not exceeding one
hundred and thirty million united states dollars ($130,000,000) (the "Loan") on
the terms and subject to the conditions set out in a loan agreement
dated                                             2018 made between the Borrower
(as borrower), SEACOR Marine Holdings Inc. as parent guarantor, the Owner and
other entities listed in schedule 1-A thereto as subsidiary guarantors, DNB BANK
ASA, New York Branch as facility agent (the "Facility Agent"), the Mortgagee as
security trustee, the financial institutions listed in schedule 1-B thereto as
swap banks and lenders, DNB Markets, Inc., Clifford Capital Pte. Ltd. and NIBC
Bank N.V. as mandated lead arrangers and DNB Markets, Inc. as coordinator and
bookrunner (the "Loan Agreement").

 

(B)

Pursuant to the Loan Agreement, and as a condition precedent to the several
obligations of the Lenders to make the Loan available to the Borrower, the Owner
has agreed to guarantee and indemnify the obligations of the Borrower under the
Transaction Documents pursuant to clause [18] of the Loan Agreement (the
"Guarantee") and, amongst other things, has agreed to execute and deliver in
favour of the Mortgagee as security agent for the Creditors a first priority
statutory mortgage of all the shares in the Vessel, together with this Deed of
Covenants, as security for the payment of the Obligations.

 

(C)

The Owner is the legal and beneficial owner of all the shares in the Vessel and
has executed, delivered and registered in favour of the Mortgagee a statutory
mortgage with first priority bearing the same date as this Deed over all the
shares in the Vessel (the "Mortgage").

 

This Deed witnesses as follows:

 

1

Definitions and Interpretation

 

1.1

In this Deed:

 

"Assigned Property" means the Insurances, the Earnings and any Charter.

 

"dollars", "$" and "USD" denote the lawful currency of the United States of
America.

 

C-5-3

--------------------------------------------------------------------------------

 

 

"Earnings" means (i) all moneys and claims for moneys due and to become due
thereto, whether as charter hire, freights, loans, indemnities, payments or
otherwise, under, and all claims for damages arising out of any breach of, any
bareboat, time or voyage charter, contract of affreightment or other contract
for the use or employment of the Vessel, (ii) all remuneration for salvage and
towage services, demurrage and detention moneys and any other earnings
whatsoever due or to become due to the Assignor arising from the use or
employment of the Vessel, (iii) all moneys or other compensation payable by
reason of requisition for title or for hire or other compulsory acquisition of
the Vessel, and (iv) all proceeds of all of the foregoing.

 

"Event of Default" means any of the events of default set out in Clause 7 of
this Deed;

 

"Facility Period" means the period commencing on the date of this Deed and
terminating upon discharge of the security created by the Mortgage and this Deed
by payment in full of the Obligations.

 

"Insurances" includes all policies and contracts of insurance and reinsurance,
including all entries of the Vessel in a protection and indemnity or war risks
association or club which are from time to time taken out or entered into in
respect of the Vessel, the Vessel's hull and machinery, and all benefits
thereof, including, without limitation, all claims of whatsoever nature, as well
as return premiums, or otherwise howsoever in connection with the Vessel.

 

"Obligations" means all obligations owed by the Credit Parties under or in
connection with the Loan Agreement, the Note, this Mortgage, any other relevant
Transaction Document (including the Interest Rate Agreements).

 

"Total Loss" means:

 

 

(i)

an actual, constructive, compromised or arranged total loss of the Vessel; or

 

 

(ii)

the requisition for title or other compulsory acquisition of the Vessel
(otherwise than by way of requisition for hire) which shall continue for thirty
(30) days; or

 

 

(iii)

the capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel is released and restored to the Owner from such capture,
seizure, arrest, detention, or confiscation within thirty (30) days after
occurrence thereof.

 

"Vessel" means the motor vessel "[CENTRICA PRIDE] [PUTFORD JAGUAR]" registered
in the ownership of the Owner under the flag of the United Kingdom with Official
Number [                       ] and includes her engines, machinery, boats,
boilers, masts, rigging, anchors, chains, cables, apparel, tackle, outfit, spare
gear, fuel, consumable or other stores, freights, belongings and appurtenances,
whether on board or ashore, whether now owned or hereafter acquired, and all
additions, improvements and replacements hereafter made in or to said Vessel, or
any part thereof, or in or to the stores, belongings and appurtenances aforesaid
except such equipment or stores which, when placed aboard said Vessel, do not
become the property of the Owner.

 

C-5-4

--------------------------------------------------------------------------------

 

 

1.2

Unless otherwise specified in this Deed, or unless the context otherwise
requires, all words and expressions defined or explained in the Loan Agreement
shall have the same meanings when used in this Deed.

 

1.3

In this Deed:

 

 

1.3.1

words denoting the plural number include the singular and vice versa;

 

 

1.3.2

words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;

 

 

1.3.3

references to Clauses are references to clauses of this Deed;

 

 

1.3.4

references to this Deed include the recitals to this Deed;

 

 

1.3.5

the headings and contents page(s) are for the purpose of reference only, have no
legal or other significance, and shall be ignored in the interpretation of this
Deed;

 

 

1.3.6

references to any document (including, without limitation, to any of the
Transaction Documents) are, unless the context otherwise requires, references to
that document as amended, supplemented, novated or replaced from time to time;

 

 

1.3.7

references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted; and

 

 

1.3.8

references to any Creditor include its successors, transferees and assignees.

 

1.4

In the Mortgage:

 

 

1.4.1

references to "interest" means interest covenanted to be paid in accordance with
Clauses 3, 6.1.17, 8.2 and 10.4;

 

 

1.4.2

references to "principal" means all other sums of money for the time being
comprised in the Obligations; and

 

 

1.4.3

the expression "the sums for the time being due on this security" means the
whole of the Obligations.

 

2

Representations and Warranties

 

The Owner represents and warrants to the Mortgagee that:

 

2.1

the Owner is a limited liability company duly incorporated, validly existing and
in good standing under the laws of England and Wales with its registered office
at 7/8 Great James Street, London, United Kingdom, WC1N 3DF;

 

C-5-5

--------------------------------------------------------------------------------

 

 

2.2

the Owner lawfully owns the whole of the Vessel free from any security interest,
debt, lien, mortgage, charge, encumbrance or other adverse interest, other than
the encumbrance of the Mortgage and except as permitted by Clause 6.1.15 hereof;
and

 

2.3

the Vessel is tight, staunch and strong and well and sufficiently tackled,
apparelled, furnished and equipped and in all respects seaworthy and in the
highest possible classification and rating for vessels of the same age and type
with the respective Classification Society without any material outstanding
recommendations or adverse notations affecting class.

 

3

Covenant to Pay and Perform

 

The Owner hereby further covenants and agrees to pay when due the Obligations to
the Creditors or their successors or assigns in the manner provided for and in
the terms of the Loan Agreement, the Mortgage, this Deed and the other
Transaction Documents.

 

4

Mortgage and Amount Secured

 

4.1

In order to secure the payment of the Obligations and the performance by the
Owner of all its other obligations under or arising out of the Transaction
Documents the Owner, by the Mortgage and this Deed, mortgages and charges the
Vessel to the Mortgagee as security agent for the Creditors with full title
guarantee.

 

4.2

The security constituted by the Mortgage and this Deed shall be continuing and
shall not be satisfied by any intermediate payment or satisfaction until the
Obligations shall have been paid in full and none of the Creditors shall be
under any further actual or contingent liability to any third party in relation
to the Vessel, the Assigned Property or any other matter referred to in the
Transaction Documents. The security constituted by the Mortgage and this Deed
shall be in addition to any other security now or in the future held by any of
the Creditors for or in respect of the Obligations, and shall not merge with or
prejudice or be prejudiced by any such security or any other contractual or
legal rights of any of the Creditors nor be affected by any irregularity, defect
or informality or by any release, exchange or variation of any such security.
Section 93 of the Law of Property Act 1925, or any provision which the Mortgagee
considers analogous to that provision under the law of any other relevant
jurisdiction, shall not apply to the security constituted by the Mortgage and/or
this Deed.

 

5

Covenants Regarding Security Granted Hereunder.

 

5.1

It is declared and agreed that:

 

 

5.1.1

Any settlement or discharge under the Mortgage and this Deed between the
Mortgagee and the Owner shall be conditional upon no security or payment to the
Mortgagee or the other Creditors, related to or which reduces the obligations
secured hereby, by the Owner or any other Person being avoided or set-aside or
ordered to be refunded or reduced by virtue of any provision or enactment
relating to bankruptcy, insolvency or liquidation for the time being in force,
and if such condition is not satisfied, the Mortgagee shall be entitled to
recover from the Owner on demand the value of such security or the amount of any
such payment as if such settlement or discharge had not occurred.

 

C-5-6

--------------------------------------------------------------------------------

 

 

 

5.1.2

The rights of the Mortgagee under the Mortgage and this Deed and the security
hereby constituted shall not be affected by any act, omission, matter or thing
which, but for this provision, might operate to impair, affect or discharge such
rights and security, including without limitation, and whether or not known to
or discoverable by the Owner, the Mortgagee or any other Person:

 

 

(a)

any time or waiver granted to, or compromise with, the Owner or any other
Person;

 

 

(b)

the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against the Owner or
any other Person;

 

 

(c)

any legal limitation, disability, dissolution, incapacity or other circumstances
relating to the Owner or any other Person;

 

 

(d)

any amendment or supplement to the Loan Agreement, the Note or any other
relevant Transaction Document; or

 

 

(e)

the unenforceability, invalidity or frustration of any obligations of the Owner
or any other Person under the Loan Agreement, the Note or any other relevant
Transaction Document.

 

 

5.1.3

The Owner acknowledges and agrees that it has not received any security from any
Person for the granting of the Mortgage and this Deed and it will not take any
such security without the prior written consent of the Mortgagee, and the Owner
will hold any security taken in breach of this provision in trust for the
Mortgagee.

 

 

5.1.4

Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Loan Agreement, the Note, the Mortgage,
this Deed or any other relevant Transaction Document on account of such moneys
and liabilities or by virtue of any enforcement by the Mortgagee of its right
under or the security constituted by the Mortgage or this Deed:

 

 

(a)

be entitled to exercise any right of contribution or indemnity from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement; or

 

 

(b)

exercise any right of set-off or counterclaim against any such co-surety; or

 

 

(c)

receive, claim or have the benefit of any payment, distribution, security or
indemnity from any such co-surety; or

 

 

(d)

unless so directed by the Mortgagee (which the Owner shall prove in accordance
with such directions), claim as a creditor of any such co-surety in competition
with the Mortgagee (or any trustee or agent on its behalf).

 

C-5-7

--------------------------------------------------------------------------------

 

 

 

5.1.5

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

 

 

5.1.6

The Owner hereby irrevocably subordinates all of its rights of subrogation
(whether contractual, statutory, under common law or otherwise) to the claims of
the Mortgagee against any Person and all contractual, statutory or common law
rights of contribution, reimbursement indemnification and similar rights and
claims against any Person which arise in connection with, or as a result of, the
Loan Agreement, the Mortgage, this Deed or any other relevant Transaction
Document until full and final payment of all of the Obligations.

 

6

Affirmative Covenants and Insurances.

 

6.1

The Owner further covenants with the Mortgagee and undertakes at all times
throughout the Security Period:

 

 

6.1.1

To maintain:

 

 

(a)

its existence as a limited liability company incorporated in England and Wales;

 

 

(b)

its good standing under the laws of England and Wales; and

 

 

(c)

a registered office as required by the laws of England and Wales

 

 

6.1.2

 

 

 

(a)

To insure and keep the Vessel insured or cause or procure the Vessel to be
insured and to be kept insured at no expense to the Mortgagee (or, with regard
to the insurance cover described in Clause 6.1.2(a)(iv) below, to reimburse the
Mortgagee therefor), in regard to:

 

 

(i)

all fire and usual marine risks (including increased value, which shall not
exceed twenty percent (20%) of the total hull and machinery coverage) on an
agreed value basis, which hull and machinery insured value shall be at least 80%
of the Fair Market Value of the Vessel in accordance with Section 9.1(v)(iii) of
the Loan Agreement;

 

 

(ii)

war risks on an agreed value basis (including war protection and indemnity
liability with a separate limit not less than hull value) covering, inter alia,
the perils of confiscation, terrorism, piracy, expropriation, nationalization,
seizure and blocking;

 

C-5-8

--------------------------------------------------------------------------------

 

 

 

(iii)

protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull))
to the highest amount available in the market for the full value and tonnage of
the ship, as approved in writing by the Security Trustee, and, in case of oil
pollution liability risks, at the highest level of cover from time to time
available under basic protection and indemnity clubs entry, currently One
Billion United States Dollars ($1,000,000,000); and

 

 

(iv)

Mortgagee's interest including mortgagee's interest additional perils
(pollution) risks and, on demand, reimburse the Security Trustee for all
premiums, costs and expenses paid or incurred by the Security Trustee from time
to time;

 

 

(b)

with respect to the Vessel, to effect the Insurances aforesaid or to cause or
procure the same to be effected:

 

 

(i)

in the cases of the Insurances referred to in Clauses 6.1.2(a)(i), 6.1.2(a)(ii)
and 6.1.2(a)(iv) above and total loss, (A) in such amounts on an agreed value
basis as shall be at least equivalent to the higher of (I) the Fair Market Value
of the Vessel and (II) One Hundred Twenty percent (120%) of the aggregate
outstanding principal amount of the Loan (when aggregated with the insured value
of the other Vessels then financed under the Loan Agreement), (B) all such
insurance shall be payable in lawful money of the United States of America, and
(C) upon such terms (including provisions as to named insureds and loss payees
and prior notice of cancellation) and with such deductibles as shall from time
to time be approved by the Mortgagee in the reasonable exercise of its judgment;

 

 

(ii)

in the case of the protection and indemnity Insurances referred to in Clause
6.1.2(a)(iii) above, in respect of the Vessel's full tonnage, and in an amount
equal to the highest level of cover commercially available as at the date of
this Deed and to include provisions as to loss payees and prior notice of
cancellation in form and substance satisfactory to the Mortgagee; and

 

 

(iii)

with insurance companies, underwriters, funds, mutual insurance associations,
war risks and protection and indemnity risks associations or clubs of recognized
standing, in each case, acceptable to the Mortgagee (hereinafter called the
"Insurers");

 

C-5-9

--------------------------------------------------------------------------------

 

 

 

(c)

to renew or replace all such Insurances or cause or procure the same to be
renewed or replaced before the relevant policies or contracts expire and to
procure that the Insurers or the firm of insurance brokers referred to herein
below shall promptly confirm in writing to the Mortgagee as and when each such
renewal or replacement is effected;

 

 

(d)

to procure, if instructed by any Lender, concurrently with the execution hereof
and thereafter at intervals of not more than twelve (12) calendar months, a
detailed report from a firm of independent marine insurance brokers, appointed
by the Facility Agent, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Clause  6.1.2, such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion procured concurrently
with the execution hereof to be for the account of the Owner;

 

 

(e)

to cause the said independent marine insurance brokers or the Insurers to agree
to use reasonable efforts to advise the Mortgagee promptly of any failure to
renew any of the Insurances and of any default in payment of any premium and of
any other act or omission on the part of the Owner of which they have knowledge
and which might, in their opinion, invalidate or render unenforceable, or cause
the lapse of or prevent the renewal or extension of, in whole or in part, any
Insurances on the Vessel;

 

 

(f)

to cause the said independent marine insurance brokers to agree to mark their
records and to use their best efforts to advise the Mortgagee, at least fourteen
(14) days prior to the expiration date of any of the Insurances, that such
Insurances have been renewed or replaced with new insurance which complies with
the provisions of this Clause 6.1.2;

 

 

(g)

duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

 

 

(h)

to execute or use reasonable efforts to cause to be executed such guarantees as
may from time to time be required by any relevant protection and indemnity
association or club;

 

C-5-10

--------------------------------------------------------------------------------

 

 

 

(i)

to procure that all policies, binders, cover notes or other instruments of the
Insurances referred to in Clauses 6.1.2(a)(i) and 6.1.2(a)(ii) above shall be
taken out in the name of the Owner, with the Mortgagee as an additional assured
(without liability for premiums), as its or their respective interests may
appear, and shall incorporate a loss payable clause naming the Mortgagee as loss
payee prepared in compliance with the terms of this Deed and such loss payable
clause to be in any event in form and substance acceptable to the Mortgagee and
all policies, binders, cover notes or other instruments referred to in Clause
6.1.2(a) shall (a) provide for prior notice of at least fourteen (14) days
(except war risks which shall be seven (7) days unless terminated automatically
in accordance with the provisions of the automatic termination and cancellation
clauses contained in such policies) to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that
unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges may pay the Owner as reimbursement therefor, provided, further, however,
that if such damage involves a loss in excess of [U.S.$500,000]1, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee, and (b) in the event that the
Vessel shall be insured under any form of fleet cover, undertakings that the
brokers, underwriters, association or club (as the case may be) will not set off
claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance;

 

 

(j)

to procure that all entries, policies, binders, cover notes or other instruments
of the Insurances referred to in sub-section 6.1.2(a)(iii) above incorporate a
loss payable clause naming the Mortgagee as loss payee prepared in compliance
with the terms of this Deed and such loss payable clause to be in any event in
form and substance acceptable to the Mortgagee and shall provide for prior
notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Deed, any loss payments under any such insurance on the Vessel may be paid
directly to the Owner to reimburse it for any loss, damage or expenses incurred
by it and covered by such insurance or to the Person to whom any liability
covered by such insurance has been incurred;

 

 

(k)

not to reduce the coverage of any Insurances without the Mortgagee's prior
written approval;

 

--------------------------------------------------------------------------------

1 SEACOR to confirm if acceptable. This should align with amount in the notice
to insurances assignment

 

C-5-11

--------------------------------------------------------------------------------

 

 

 

(l)

to procure that all policies, bindings, cover notes or other instruments of the
Insurances referred to in sub-section 6.1.2(a)(iv) to the extent obtained by the
Owner shall be taken out in the name of the Mortgagee and shall incorporate a
loss payable clause naming the Mortgagee as loss payee and shall provide for
prior notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee and the Lenders;

 

 

(m)

to procure that Certificates of Insurance or summaries or copies of all such
instruments of Insurances as are referred to in sub-sections 6.1.2(i) and
6.1.2(j) above shall be from time to time deposited with the Mortgagee within
thirty (30) days after placement of the relevant Insurances, provided, however,
that originals or copies of all such instruments of Insurances as are referred
to in sub-sections 6.1.2(i) and 6.1.2(j) above shall be made available to the
Mortgagee upon request by the Mortgagee;

 

 

(n)

not to employ the Vessel or suffer the Vessel to be employed otherwise than in
conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying with such requirements
as to extra premiums or otherwise as the Mortgagee and/or the Insurers may
prescribe;

 

 

(o)

to do all things necessary and proper, and execute and deliver all documents and
instruments to enable the Mortgagee to collect or recover any moneys to become
due the Mortgagee in respect of the Insurances; and

 

 

(p)

to provide, within a reasonable period of time after a written request therefor,
such additional insurances as the Mortgagee may from time to time reasonably
require on account of such insurances being required by any applicable law,
regulation, public body, classification society or similar relevant authority or
such insurances in the reasonable opinion of the Mortgagee being customary or
recommended for vessels of a similar type or vessels employed in a similar
trade, in which case the provisions of this clause B shall be applicable, if
appropriate.

 

 

6.1.3

To keep and to cause to be kept the Vessel in a good and efficient state of
repair so as to enable her to maintain her present class with its Classification
Society and so as to enable her to comply with the provisions of all laws,
regulations and other requirements (statutory or otherwise) from time to time
applicable to vessels registered under the laws of England and Wales, to procure
that the Vessel's Classification Society make available to the Mortgagee, upon
its request, such information and documents in respect of the Vessel as are
maintained in the records of such Classification Society, and to procure that
all repairs to or replacements of any damaged, worn or lost parts or equipment
be effected in such manner (both as regards workmanship and quality of
materials) as not to diminish the value of the Vessel;

 

C-5-12

--------------------------------------------------------------------------------

 

 

 

6.1.4

To submit or to cause the Vessel to be submitted on a timely basis to such
periodic or other surveys as may be required for classification purposes and, if
reasonably requested by the Mortgagee, to supply or to cause to be supplied to
the Mortgagee copies of all survey and inspection reports and confirmations of
class issued in respect thereof and to procure that the Classification Society
provides the Mortgagee with the same rights and privileges to its records
relating to the Vessel as given to the Owner;

 

 

6.1.5

To permit the Mortgagee, by surveyors or other Persons appointed by it in its
behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and to afford or to cause to be afforded all
proper facilities for such inspections, provided that such inspections will not
unreasonably interfere with the normal operations of the Vessel and cause no
undue delay to the Vessel;

 

 

6.1.6

(i) To pay and discharge or to cause to be paid and discharged all debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel except to the
extent permitted by Clause  6.1.15 hereof and (ii) in event of arrest of the
Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within thirty (30) Business Days of
receiving notice thereof by providing bail or otherwise as the circumstances may
require;

 

 

6.1.7

Not to employ the Vessel or suffer her employment in any trade or business which
is forbidden by the laws of England and Wales or the United States of America or
is otherwise illicit or in carrying illicit or prohibited goods or in any manner
whatsoever which may render her liable to condemnation or to destruction,
seizure or confiscation and in event of hostilities in any part of the world
(whether war be declared or not), not to employ the Vessel or suffer her
employment in carrying any contraband goods or to enter or trade to any zone
which is declared a war zone by any government or by the Vessel's war risks
Insurers unless the required extra war risk insurance cover has been obtained
for the Vessel;

 

 

6.1.8

Promptly to furnish or to use its best efforts to cause promptly to be furnished
to the Mortgagee all such information as the Mortgagee may from time to time
reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

 

C-5-13

--------------------------------------------------------------------------------

 

 

 

6.1.9

Promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:

 

 

(a)

any accident to the Vessel involving repairs the cost whereof will or is likely
to exceed five percent (5%) of the insured value of the Vessel;

 

 

(b)

any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

 

 

(c)

any material requirement or recommendation made by any Insurer or Classification
Society or by any competent authority which is not complied with in accordance
with reasonable commercial practices;

 

 

(d)

any arrest of the Vessel or the exercise or purported exercise of any lien on
the Vessel or her Earnings; and

 

 

(e)

any occurrence of circumstances forming the basis of an Environmental Claim.

 

 

6.1.10

To keep or to cause to be kept proper books of account of the Owner in respect
of the Vessel and her Earnings and, if reasonably requested by the Mortgagee, to
make or to cause to be made such books available for inspection on behalf of the
Mortgagee and furnish or cause to be furnished satisfactory evidence that the
wages and allotments and the insurance and pension contributions of the Master
and crew are being regularly paid and that all deductions from crew's wages in
respect of any tax liability are being properly accounted for and that the
Master has no claim for disbursements other than those incurred by him in the
ordinary course of trading on the voyage then in progress;

 

 

6.1.11

To assign and provide that Requisition Compensation is applied in accordance
with Clause 12 hereof as if received in respect of the sale of the Vessel;

 

 

6.1.12

Not, without the previous consent in writing of the Mortgagee, materially alter
the structure of the Vessel or its equipment or remove any material parts of the
Vessel to the extent such action could reasonably be expected to reduce the
value of the Vessel;

 

 

6.1.13

Not, without the previous consent in writing of the Mortgagee, to put the Vessel
or suffer her to be put into the possession of any Person for the purpose of
work being done upon her other than routine drydockings and ordinary maintenance
in an amount exceeding or likely to exceed five percent (5%) of the insured
value of the Vessel unless such work is fully covered by insurance, subject to
applicable deductibles satisfactory to the Mortgagee, or unless such Person
shall first have given to the Mortgagee and on terms satisfactory to it a
written undertaking not to exercise any lien on the Vessel or her Earnings for
the cost of such work or otherwise;

 

 

6.1.14

To keep the Vessel registered under the laws of England and Wales;

 

C-5-14

--------------------------------------------------------------------------------

 

 

 

6.1.15

To keep and to cause the Vessel to be kept free and clear of all liens, charges,
mortgages and encumbrances except in favour of the Mortgagee, and except for
crew's wages remaining unpaid in accordance with reasonable commercial practices
or for collision or salvage, liens in favour of suppliers of necessaries or
other similar liens arising in the ordinary course of its business, accrued for
not more than thirty (30) days (unless any such lien is being contested in good
faith and by appropriate proceedings or other acts and the Owner shall have set
aside on its books adequate reserves with respect to such lien and so long as
such deferment in payment shall not subject the Vessel to forfeiture or loss) or
liens for loss, damage or expense which are fully covered by insurance, subject
to applicable deductibles satisfactory to the Mortgagee, or in respect of which
a bond or other security has been posted by or on behalf of the Owner with the
appropriate court or other tribunal to prevent the arrest or secure the release
of the Vessel from arrest, and not, except in favour of the Mortgagee, to
pledge, charge, assign or otherwise encumber (in favour of any Person other than
the Mortgagee) her Insurances, Earnings or Requisition Compensation or to suffer
the creation of any such pledge, charge, assignment or encumbrance as aforesaid
to or in favour of any Person other than the Mortgagee;

 

 

6.1.16

Not, without the previous consent in writing of the Mortgagee (and then only
subject to such terms and conditions as the Mortgagee may impose; provided,
however nothing contained herein shall be construed to entitle the Mortgagee to
renegotiate the terms and conditions of the Loan Agreement, including, but not
limited to, the Margin, the Applicable Rate and the terms and conditions
contained in Section 5.4 of the Loan Agreement), to sell, abandon or otherwise
dispose of the Vessel or any interest therein;

 

 

6.1.17

To pay promptly to the Mortgagee all moneys (including fees of counsel)
whatsoever which the Mortgagee shall or may expend, be put to or become liable
for, in or about the protection, maintenance or enforcement of the security
created by the Mortgage or this Deed or in or about the exercise by the
Mortgagee of any of the powers vested in it hereunder and to pay interest
thereon at the Default Rate from the date whereon such expense or liability was
incurred by the Mortgagee;

 

 

6.1.18

To comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

 

 

6.1.19

To comply with and satisfy all the requisites and formalities established by the
laws of England and Wales to perfect the Mortgage and this Deed as a legal,
valid and enforceable first and preferred lien upon the Vessel and to furnish to
the Mortgagee from time to time such proofs as the Mortgagee may reasonably
request for its satisfaction (with respect to the compliance by the Owner with
the provisions of this Clause 6.1.19);

 

 

6.1.20

Not without the previous consent of the Mortgagee in writing, which consent
shall not be unreasonably withheld, to let the Vessel or permit the Vessel to be
let on demise charter (other than any demise charter to a company related to the
Owner or any of its members) for any period;

 

C-5-15

--------------------------------------------------------------------------------

 

 

 

6.1.21

To retain a manager of the Vessel, if any, as required under the Loan Agreement.

 

7

Events of Default

 

7.1

Each of the following events shall constitute an "Event of Default":

 

 

7.1.1

a default in the payment when due (together with any applicable grace period) of
all or any part of the Obligations; or

 

 

7.1.2

an event of default stipulated in section 8.1 of the Loan Agreement shall occur
and be continuing; or

 

 

7.1.3

a default by the Owner occurs in the due and punctual observance of any of the
covenants contained in Clauses 6.1.1(a) and ☒6.1.2 (other than 6.1.2(d),
6.1.2(f) and 6.1.2(m) thereof), 6.1.6, 6.1.7, 6.1.9, 6.1.11, 6.1.12, 6.1.13,
6.1.14, 6.1.15, 6.1.16, 6.1.18, 6.1.19, 6.1.20 or ☒6.1.21 of this Deed; or

 

 

7.1.4

a default by the Owner occurs in the due and punctual observance of any of the
covenants contained in Clauses 6.1.3, 6.1.4, 6.1.5, 6.1.8, 6.1.10, or 6.1.17 or
Clauses 6.1.1(b) and 6.1.1(c) and Clauses 6.1.2(d), 6.1.2(f) or ☒6.1.2(m) of
this Deed and such default continues unremedied for a period of thirty (30)
days; or

 

 

7.1.5

it becomes impossible or unlawful for the Owner to fulfil any of the covenants
and obligations contained in this Deed and the Mortgagee reasonably considers
that such impossibility or illegality will have a material adverse effect on its
rights under this Deed or the enforcement thereof.

 

8

Mortgagee's Right to Cure

 

8.1

Without prejudice to any other rights of the Mortgagee hereunder:

 

 

8.1.1

in the event that the provisions of Clause  ☒6.1.2 hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

 

 

8.1.2

in the event that the provisions of Clause  6.1.3 and/or 6.1.4 hereof or any of
them shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to arrange for the carrying out of such repairs and/or surveys as it
deems expedient or necessary; and

 

 

8.1.3

in the event that the provisions of Clause  6.1.6 hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
pay and discharge all such debts, damages and liabilities as are therein
mentioned and/or to take any such measures as it deems expedient or necessary
for the purpose of securing the release of the Vessel;

 

8.2

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing sub-sections ☒8.1.1, 8.1.2 and
8.1.3 shall be paid by the Owner on demand, with interest thereon at the rate
provided for in Clause  6.1.17 hereof from the date when such expenses were
incurred by the Mortgagee.

 

C-5-16

--------------------------------------------------------------------------------

 

 

9

Mortgagee's Powers

 

9.1

If an Event of Default shall occur and be continuing, and the Facility Agent
shall demand payment of all or any part of the Obligations, the security
constituted by the Mortgage and this Deed shall become immediately enforceable
and the Mortgagee shall be entitled to exercise all or any of the rights,
powers, discretions and remedies vested in the Mortgagee by this Clause without
any requirement for any court order or declaration that an Event of Default has
occurred. The Mortgagee's right to exercise those rights, powers, discretions
and remedies shall be in addition to and without prejudice to all other rights,
powers, discretions and remedies to which it may be entitled, whether by statute
or otherwise. The Mortgagee shall be entitled to exercise its rights, powers,
discretions and remedies despite any rule of law or equity to the contrary, and
whether or not any previous default shall have been waived, and in particular
without the limitations contained in Section 103 of the Law of Property Act 1925
or any statutory provision which the Mortgagee considers analogous to that
section under the law of any other relevant jurisdiction.

 

9.2

In the circumstances described in Clause 9.1, the Mortgagee shall be entitled
(but not obliged) to:

 

 

9.2.1

take possession of the Vessel wherever she may be; and/or

 

 

9.2.2

discharge the master and crew of the Vessel and employ a new master and crew;
and/or

 

 

9.2.3

navigate the Vessel to such places as the Mortgagee may decide or detain or lay
up the Vessel; and/or

 

 

9.2.4

in the name of the Mortgagee or the name of the Owner, demand, sue for, receive
and give a good receipt for all sums due to the Owner in connection with the
Vessel and, in the name of the Mortgagee or the name of the Owner or the name of
the Vessel, commence such legal proceedings as it may consider appropriate, or
conduct the defence of any legal proceedings commenced against the Vessel or the
Owner in its capacity as owner of the Vessel; and/or

 

 

9.2.5

to sell the Vessel at public auction, free from any claim of or by the Owner of
any nature whatsoever by first giving notice of the time and place of sale with
a general description of the property in the following manner:

 

 

(a)

by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

 

 

(b)

if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

 

 

(c)

by sending a similar notice by facsimile confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale,

 

C-5-17

--------------------------------------------------------------------------------

 

 

such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale; and/or

 

 

9.2.6

manage, insure, maintain, repair and employ the Vessel in such manner and for
such period as the Mortgagee may in its discretion determine in all respects as
if the Mortgagee were the owner of the Vessel and without being responsible for
any loss thereby incurred; and/or

 

 

9.2.7

employ agents, servants and others on such terms as the Mortgagee may in its
discretion determine; and/or

 

 

9.2.8

charter or load the Vessel on such terms and for the carriage of such cargoes as
the Mortgagee may in its discretion determine.

 

9.3

For the avoidance of doubt, if the Mortgagee takes any action or enters into or
completes any transaction pursuant to Clause 9.2 after an Event of Default has
been remedied, that action or transaction shall not be affected by the remedying
of the Event of Default.

 

10

Ancillary Provisions

 

10.1

After an Event of Default has occurred and is continuing and in connection with
the exercise of its rights, powers, discretions and remedies under Clause 9 or
otherwise as mortgagee of the Vessel, the Mortgagee shall have power to buy in,
rescind or vary any contract for sale of the Vessel and generally to do all
things in connection with the sale of the Vessel as it shall think fit.

 

10.2

On any sale of the Vessel by the Mortgagee, the purchaser shall not be bound to
enquire whether the Mortgagee's power of sale has become exercisable or whether
its exercise has become expedient, and the purchaser shall not be affected by
any notice that the sale was or may have been irregular in any way. The receipt
of the Mortgagee for any amounts paid to it shall be a complete discharge to the
purchaser who shall not be concerned with the application of the payment or be
answerable for any misapplication. As regards any purchaser, any such sale shall
be deemed to be within the power of sale conferred on the Mortgagee by this Deed
and at law and any remedy of the Owner in respect of any irregularity or
impropriety shall be in damages only.

 

10.3

If the Mortgagee takes possession of the Vessel and until sale the Mortgagee
shall be entitled to deal with the Vessel in all respects as if it were the
owner of the Vessel.

 

10.4

The Mortgagee shall be entitled to recover from the Owner on demand all losses,
expenses, payments and disbursements incurred by the Mortgagee in or about or
incidental to the exercise by it of any of its rights, powers, discretions and
remedies under Clause 9 or otherwise as mortgagee of the Vessel together with
interest at the Default Rate.

 

C-5-18

--------------------------------------------------------------------------------

 

 

10.5

No failure to exercise, nor any delay in exercising, on the part of the
Mortgagee, any right or remedy under Clause 9 or otherwise as mortgagee of the
Vessel shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy.

 

10.6

The Mortgagee may at any time and from time to time delegate to any person all
or any of its rights, powers, discretions and remedies pursuant to the
Transaction Documents on such terms as the Mortgagee may consider appropriate
(including the power to sub-delegate).

 

10.7

Every right, power, discretion and remedy conferred on the Mortgagee under or
pursuant to the Transaction Documents shall be cumulative and in addition to
every other right, power, discretion or remedy to which the Mortgagee may at any
time be entitled by law or in equity. The Mortgagee may exercise each of its
rights, powers, discretions and remedies as often and in such order as it deems
appropriate.

 

10.8

Neither the Mortgagee nor any agent or employee or delegate of the Mortgagee
shall be liable for any losses which may be incurred in or about the exercise of
any of the rights, powers, discretions or remedies of the Mortgagee under or
pursuant to the Mortgage or this Deed, nor liable as mortgagee in possession for
any loss on realisation or for any neglect or default of any nature for which a
mortgagee in possession might otherwise be liable.

 

11

Receiver

 

11.1

On and at any time after the occurrence of an Event of Default which is
continuing the Mortgagee may (but shall not be obliged to) appoint any person to
be receiver and/or manager of the Vessel and/or any of the Assigned Property.

 

11.2

The appointment of a receiver and/or manager by the Mortgagee may be made in
writing under the hand of any authorised signatory of the Mortgagee.

 

11.3

The Mortgagee shall have the power to authorise any joint receiver and/or
manager to exercise any or all of his powers independently of any other joint
receiver and/or manager.

 

11.4

The Mortgagee may at any time and from time to time remove any receiver and/or
manager from office and appoint a replacement.

 

11.5

The Mortgagee shall have the power from time to time to fix the remuneration of
any receiver and/or manager on the basis of charging from time to time adopted
by him or his firm and any receiver and/or manager shall not be limited to any
maximum amount or rate specified by law.

 

11.6

Any receiver and/or manager appointed pursuant to this Clause shall be the agent
of the Owner and the Owner shall be solely responsible for his acts and defaults
and for the payment of his remuneration.

 

11.7

Any receiver and/or manager appointed pursuant to this Clause shall have all the
powers provided for in Schedule 1 of the Insolvency Act 1986 without
restriction, and in particular without the restrictions contained in Section 103
of the Law of Property Act 1925 or any other statutory or other restriction
which the Mortgagee may consider analogous under the laws of any other
jurisdiction.

 

C-5-19

--------------------------------------------------------------------------------

 

 

11.8

Without limitation, any receiver and/or manager shall have power on behalf of
the Owner (and at the Owner's expense) to do or omit to do anything which the
Owner could do or omit to do in relation to the Vessel or any of the Assigned
Property and may exercise all or any of the rights, powers, discretions and
remedies conferred on the Mortgagee by the Transaction Documents or at law.

 

11.9

No receiver and/or manager shall be liable to account or be liable for any loss
on realisation of, or any default of any nature in connection with, the Vessel
or any of the Assigned Property or the exercise of any of the rights, powers,
discretions and remedies vested in the receiver and/or manager by virtue of the
Transaction Documents or at law.

 

12

Application of Moneys

 

All amounts received by the Mortgagee arising from the exercise by the Mortgagee
of its rights, powers, discretions and remedies under or pursuant to the
Mortgage and this Deed (including, without limitation, all amounts received by
the Mortgagee in connection with the taking possession and/or sale of the
Vessel, any chartering or other use of the Vessel by the Mortgagee, and any
claims for damages or claims on any insurance received by the Mortgagee while in
possession of or while chartering or using the Vessel) shall, unless otherwise
agreed by the Mortgagee or otherwise expressly provided in the Loan Agreement,
be applied by the Mortgagee in or towards satisfaction of, or retention on
account for, the Obligations in such manner as the Mortgagee may in its
discretion determine.

 

13

Power of Attorney

 

13.1

The Owner by way of security irrevocably appoints the Mortgagee and any receiver
and/or manager appointed by the Mortgagee severally to be its attorney (with
unlimited power of substitution and delegation) with power (in the name of the
Owner or otherwise) to do all acts which the Owner could do in connection with
the Vessel or the Assigned Property including, without limitation, to execute
and deliver a bill of sale transferring title in the Vessel to a third party and
to give a good receipt for any purchase price.

 

13.2

The Mortgagee agrees that it will not exercise any of its powers as attorney of
the Owner unless an Event of Default is continuing, but the exercise of any such
powers by the Mortgagee shall not put any person dealing with the Mortgagee on
enquiry as to whether an Event of Default is continuing and any such person
shall not be affected by notice that no Event of Default is in fact continuing.

 

13.3

The exercise by the Mortgagee or by any receiver and/or manager of any of their
powers as attorney of the Owner shall be conclusive evidence of their right to
do so.

 

14

Partial Invalidity

 

If, at any time, any provision of the Mortgage or this Deed is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

 

C-5-20

--------------------------------------------------------------------------------

 

 

15

Further Assurance

 

The Owner agrees that from time to time on the written request of the Mortgagee
it will immediately execute and deliver to the Mortgagee all further documents
which the Mortgagee may require for the purpose of perfecting or protecting the
security intended to be created by the Mortgage and this Deed.

 

16

Waiver of Rights as Surety

 

16.1

The rights of the Mortgagee under the Mortgage and/or this Deed, the security
constituted by the Mortgage and/or this Deed and the warranties, covenants and
obligations of the Owner contained in the Mortgage and/or this Deed shall not in
any way be discharged, impaired or otherwise affected by:

 

 

16.1.1

any forbearance (whether as to payment or otherwise) or any time or other
indulgence granted to any of the other Security Parties under or in connection
with any of the Transaction Documents;

 

 

16.1.2

any amendment, variation, novation or replacement of any of the other
Transaction Documents;

 

 

16.1.3

any failure of any of the Transaction Documents to be legal, valid, binding and
enforceable in relation to any of the other Security Parties for any reason;

 

 

16.1.4

the winding-up or dissolution of any of the other Security Parties;

 

 

16.1.5

the release (whether in whole or in part) of, or the entering into of any
compromise or composition with, any of the other Security Parties; or

 

 

16.1.6

any other act, omission, thing or circumstance which would or might, but for
this provision, operate to discharge, impair or otherwise affect the same.

 

16.2

Until the Obligations has been unconditionally and irrevocably paid and
discharged in full, the Owner shall not by virtue of any payment made under this
Deed or under the Mortgage on account of the Obligations or by virtue of any
enforcement by the Mortgagee of its rights under, or the security constituted
by, the Mortgage and/or this Deed or by virtue of any relationship between or
transaction involving, the Owner and any of the other Security Parties:

 

 

16.2.1

exercise any rights of subrogation in relation to any rights, security or moneys
held or received or receivable by the Mortgagee or any other person; or

 

 

16.2.2

exercise any right of contribution from any of the other Security Parties under
any of the Transaction Documents; or

 

 

16.2.3

exercise any right of set-off or counterclaim against any of the other Security
Parties; or

 

C-5-21

--------------------------------------------------------------------------------

 

 

 

16.2.4

receive, claim or have the benefit of any payment, distribution, security or
indemnity from any of the other Security Parties; or

 

 

16.2.5

unless so directed by the Mortgagee (when the Owner will prove in accordance
with such directions), claim as a creditor of any of the other Security Parties
in competition with the Mortgagee

 

and the Owner shall hold in trust for the Creditors and forthwith pay or
transfer (as appropriate) to the Mortgagee any such payment (including an amount
equal to any such set-off), distribution or benefit of such security, indemnity
or claim in fact received by it.

 

17

Miscellaneous

 

17.1

In the event of there being any conflict between this Deed and the Loan
Agreement, the Loan Agreement shall prevail.

 

17.2

All the covenants and agreements of the Owner in this Deed shall bind the Owner
and its successors and permitted assignees and shall inure to the benefit of the
Creditors and their respective successors, transferees and assignees.

 

17.3

No variation or amendment of this Deed shall be valid unless in writing and
signed on behalf of the Owner and the Mortgagee.

 

17.4

Other than the Creditors, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Deed.

 

18

Discharge of Security

 

18.1

Following the expiry of the Facility Period the Mortgagee will, at the cost of
and on the request of the Owner, execute and deliver to the Owner a discharge of
the Mortgage.

 

18.2

Any discharge, release or reassignment by the Mortgagee of any of the security
constituted by, or any of the obligations of the Owner contained in, any of the
Transaction Documents shall be (and be deemed always to have been) void if any
act (including, without limitation, any payment) as a result of which such
discharge, release or reassignment was given or made is subsequently wholly or
partially rescinded or avoided by operation of any law.

 

19

Notices

 

19.1

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to the Mortgagor and/or the Mortgagee at
its respective address or facsimile number set forth below (or at such other
address or facsimile numbers as such party may hereafter specify for the purpose
by notice to the other party hereto):

 

If to the Mortgagor:

 

7/8 Great James Street
London
United Kingdom
WC1N 3DF

E-mail: jllorca@seacormarine.com

 

C-5-22

--------------------------------------------------------------------------------

 

 

With a copy to:

[  ]

 

Attn: [  ]

Facsimile No.: [  ]

E-mail:

 

[SH NOTE: MORTGAGOR TO ADVISE]

 

If to the Mortgagee:

 

DNB BANK ASA

200 Park Avenue, 31st Floor

New York, New York 10166

Telephone No.: (212) 681-3800

Attention: Credit Middle Office / Loan Services Department

Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

19.2

Each notice, request or other communication referred to in Clause 19.1 shall be
effective if given:

 

 

19.2.1

by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Clause 19 and telephonic confirmation of receipt thereof is
obtained; or

 

 

19.2.2

by mail, prepaid overnight courier or any other means, when received at the
address specified in this Clause 19 or when delivery at such address is refused.

 

20

Counterparts

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

21

Law and Jurisdiction

 

21.1

This Deed and any non-contractual obligations arising from or in connection with
it shall in all respects be governed by and interpreted in accordance with
English law.

 

21.2

For the exclusive benefit of the Mortgagee, the Owner irrevocably agrees that
the courts of England are to have exclusive jurisdiction to settle any dispute
(a) arising from or in connection with this Deed or (b) relating to any
non-contractual obligations arising from or in connection with this Deed and
that any proceedings may be brought in those courts.

 

21.3

Nothing contained in this Clause shall limit the right of the Mortgagee to
commence any proceedings against the Owner in any other court of competent
jurisdiction nor shall the commencement of any proceedings against the Owner in
one or more jurisdictions preclude the commencement of any proceedings in any
other jurisdiction, whether concurrently or not.

 

C-5-23

--------------------------------------------------------------------------------

 

 

21.4

The Mortgagee shall in addition have the right to arrest and take action against
the Vessel and/or any other vessel for the time being belonging to the Owner
wherever it or they may be, for which purpose the Owner irrevocably agrees that
any claim form, notice, judgment or other legal process may be served on the
Owner at its registered address or on the Vessel or on the master (or anyone
acting as the master) of the Vessel or of the vessel against which the action is
taken, which shall be deemed good service on the Owner, the Vessel or such other
vessel for all purposes.

 

21.5

The Owner irrevocably waives any objection which it may now or in the future
have to the laying of the venue of any proceedings in any court referred to in
this Clause and any claim that those proceedings have been brought in an
inconvenient or inappropriate forum, and irrevocably agrees that a judgment in
any proceedings commenced in any such court shall be conclusive and binding on
it and may be enforced in the courts of any other jurisdiction.

 

In witness of which this Deed has been duly executed and delivered the day and
year first before written.

 

Signed and delivered

)

as a Deed

)

by [Putford Pride Ltd.] [Putford Jaguar Ltd.]

)

acting by

)

 

)

[being two directors]

)

[being a director]

)

[being an attorney in fact]

)

 

)

in the presence of:

)

 

Witness signature:……………………………………….

 

Name:

Address:

 

Signed and delivered

)

as a Deed

)

by DNB BANK ASA, New York Branch

)

acting by

)

 

)

[being two directors]

)

[being a director]

)

[being an attorney in fact]

)

 

)

in the presence of:

)

 

Witness signature:……………………………………….

 

Name:

Address:

 

C-5-24

--------------------------------------------------------------------------------

 

 

EXHIBIT C-6

 

Dated this __day of _______________2018

 

 

 

BETWEEN

 

 

PUTFORD SAVIOUR LTD.

 

as Owner

 

to

 

DNB BANK ASA, new york branch,

 

as Mortgagee

 

 

 

--------------------------------------------------------------------------------

 

DEED OF COVENANT WITH RESPECT TO

 

CAYMAN ISLANDS FLAG VESSEL

 

M/V PUTFORD SAVIOUR

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Conyers Dill & Pearman

Attorneys at Law

Cayman Islands

 

 

NOTE: This document will be subject to stamp duty in the Cayman Islands if
executed in or brought into the Cayman Islands. 

 

C-6-1

--------------------------------------------------------------------------------

 

 

THIS DEED OF COVENANT is made and given this [__] day of [___] 2018 by Putford
Saviour Ltd., a company organized and existing under the laws of England and
Wales (the “Owner”), in favor of DNB BANK ASA, New York Branch (“DNB”), a
corporation organized under the laws of the Kingdom of Norway, as security
trustee for the Creditors (as defined in the Credit Agreement (as hereinafter
defined)) (the “Mortgagee”).

 

 

WHEREAS:

 

A.     The Owner is the sole owner of the whole of the vessel M/V PUTFORD
SAVIOUR, Official No. 742477, of 1996 gross tons and 598 net tons, and
registered and documented in the name of the Owner under the laws and flag of
the Cayman Islands.

 

B.     By a senior secured credit agreement dated as of [__], 2018 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) made by and among, inter alios, (1) SEACOR Marine Foreign
Holdings Inc., as borrower (the “Borrower”), (2) SEACOR Marine Holdings Inc., as
parent guarantor (the “Parent Guarantor”), (3) the entities listed on Schedule
1-A to the Credit Agreement, including the Owner, as subsidiary guarantors, (4)
DNB, as facility agent (in such capacity, the “Facility Agent”) and security
trustee and (5) the financial institutions identified on Schedule 1-B to the
Credit Agreement (together with any bank or financial institution which becomes
a lender pursuant to Section 10 of the Credit Agreement), as lenders (the
“Lenders”) and swap banks (the “Swap Banks”), a copy of the form of the Credit
Agreement, without schedules or exhibits, is annexed hereto as Exhibit A, the
Lenders have agreed to provide to the Borrower a senior secured term loan
facility in the aggregate amount of up to [One Hundred Thirty] Million United
States Dollars (U.S. $[130],000,000), the obligations of the Borrower to repay
the Loan (as defined in the Credit Agreement) being evidenced by, that certain
[promissory note dated the date hereof, executed by the Borrower to the order of
DNB as facility agent for the benefit of the Lenders (the “Note”), a copy of the
form of which being attached hereto as Exhibit B. The Loan and interest, fees
and commissions thereon are to be repaid and paid, as the case may be, as
provided in the Credit Agreement.

 

C.     [The Borrower] has entered into one or more Interest Rate Agreements with
respect to the Loan with one or more Swap Banks providing for, among other
things, the payment of certain amounts by the Borrower to the Swap Banks. The
obligations of [the Borrower] to the Swap Banks, including obligations to pay
any sums of money, interest thereon, fees and all expenses, costs and charges
otherwise from time to time payable by [the Borrower] under the Interest Rate
Agreements, are to be repaid and paid, as the case may be, as provided in the
Interest Rate Agreements and such provisions in the Interest Rate Agreements are
incorporated herein by reference and made a part of this Mortgage. [The
Borrower] and the Swap Banks estimate that the maximum amount that may be
payable by the Borrower to the Other Creditors at any time under the Interest
Rate Agreements will not exceed a maximum aggregate amount of $[AMOUNT] (the
“Hedging Liability”). A copy of the form of Interest Rate Agreement and related
schedule is attached hereto as Exhibit C and made a part hereof.

 

C-6-2

--------------------------------------------------------------------------------

 

 

D.     All obligations (including but not limited to the Loan and the Hedging
Liability) under or in connection with the Credit Agreement and the other
Transaction Documents are guaranteed by the Owner pursuant to Section 18 of the
Credit Agreement.

 

E.     Pursuant to Section 15 of the Credit Agreement, each of the Creditors has
appointed the Mortgagee as trustee on its behalf with regard to, inter alia, the
security conferred on such Creditors pursuant to the Credit Agreement, the Note
and the other Transaction Documents.

 

F.     The Owner, in order to secure the payment of the Obligations, as that
term is defined in sub-section 1(A)(v) hereof, and to secure the performance and
observance of and compliance with all the covenants, terms and conditions in the
Note, the Credit Agreement, this Deed and the Mortgage contained, expressed or
implied, to be performed, observed and complied with by and on the part of the
Owner, has contemporaneously with the execution of this Deed, executed and
registered in favor of the Mortgagee a first priority statutory Cayman Islands
mortgage (to secure Account Current) (the “Statutory Mortgage”, and,
hereinafter, as the context may require, together with this Deed, the or this
“Mortgage”) constituting a first priority mortgage of 64/64 shares in the
Vessel, and the Owner has agreed to execute this Deed collateral thereto and to
the security thereby created.

 

NOW, THEREFORE, THIS DEED WITNESSES AS FOLLOWS:

 

1.

Definitions: In this Mortgage, unless the context otherwise requires:

 

 

(A)

(i)         “Earnings” means (i) all moneys and claims for moneys due and to
become due thereto, whether as charter hire, freights, loans, indemnities,
payments or otherwise, under, and all claims for damages arising out of any
breach of, any bareboat, time or voyage charter, contract of affreightment or
other contract for the use or employment of the Vessel, (ii) all remuneration
for salvage and towage services, demurrage and detention moneys and any other
earnings whatsoever due or to become due to the Owner arising from the use or
employment of the Vessel, (iii) all moneys or other compensation payable by
reason of requisition for title or for hire or other compulsory acquisition of
the Vessel, and (iv) all proceeds of all of the foregoing;

 

 

(i)

“Event of Default” means any of the events of default set out in Section 7 of
this Mortgage;

 

C-6-3

--------------------------------------------------------------------------------

 

 

 

(ii)

“Insurances” includes all policies and contracts of insurance and reinsurance,
including all entries of the Vessel in a protection and indemnity or war risks
association or club which are from time to time taken out or entered into in
respect of the Vessel, the Vessel's hull and machinery, and all benefits
thereof, including, without limitation, all claims of whatsoever nature, as well
as return premiums, or otherwise howsoever in connection with the Vessel;

 

 

(iii)

“Obligations” means all obligations owed by the Credit Parties under or in
connection with the Credit Agreement, the Note, this Mortgage, any other
relevant Transaction Document (including the Interest Rate Agreements;

 

 

(iv)

“Requisition Compensation” means all moneys or other compensation payable and
belonging to the Owner during the Security Period by reason of requisition for
title or other compulsory acquisition of the Vessel otherwise than by
requisition for hire;

 

 

(v)

“Security Period” means the period commencing on the date hereof and terminating
upon discharge of the security created by this Mortgage by payment in full of
the Obligations;

 

 

(vi)

“Total Loss” means any of the:

 

 

(a)

actual, constructive or compromised or arranged total loss of the Vessel;

 

 

(b)

requisition for title or other compulsory acquisition of the Vessel (otherwise
than by requisition for hire) which shall continue for thirty (30) days; and

 

 

(c)

capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel be released and restored to the Owner from such capture,
seizure, arrest, detention or confiscation within thirty (30) days after the
occurrence thereof; and

 

 

(vii)

“Vessel” means the whole of the vessel described in Recital A hereof and
includes her engines, machinery, boats, boilers, masts, rigging, anchors,
chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable or other
stores, freights, belongings and appurtenances, whether on board or ashore,
whether now owned or hereafter acquired, and all additions, improvements and
replacements hereafter made in or to said Vessel, or any part thereof, or in or
to the stores, belongings and appurtenances aforesaid except such equipment or
stores which, when placed aboard said Vessel, do not become the property of the
Owner.

 

C-6-4

--------------------------------------------------------------------------------

 

 

 

(B)

In Section 5(B) hereof:

 

 

(i)

“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

 

 

(ii)

“protection and indemnity risks” means the usual risks covered by a United
States or an English or another protection and indemnity association or club
acceptable to the Mortgagee including the proportion not recoverable in case of
collision under the ordinary running-down section; and

 

 

(iii)

“war risks” means the risk of mines and all risks excluded from the standard
form of United States marine policy by the War, Strikes and Related Exclusion
clause.

 

2.

Other Defined Terms. Except as otherwise defined herein, terms defined in the
Credit Agreement shall have the same meaning when used herein. For the purposes
of this Mortgage, when any term is modified by the word "relevant" such term
shall be construed to mean with respect to, among others, as the case may be,
the Owner.

 

3.

Credit Agreement Prevails. This Mortgage shall be read together with the Credit
Agreement but in case of any inconsistency or conflict between the two, the
provisions of the Credit Agreement shall prevail to the extent not contrary to
any relevant legal requirement relating to the creation, validity and
enforceability of the security interests purported to be created pursuant to
this Mortgage and provided further that this Section 1.3 shall not be construed
to limit in any way any covenant or obligation of the Owner under this Mortgage
or to affect the governing law provision found in Section 24 of this Mortgage.

 

4.

Grant of Mortgage; Representations and Warranties.

 

4.1          In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage and the other relevant Transaction
Documents contained, the Owner has granted, conveyed and mortgaged to and in
favor of the Mortgagee, its successors and assigns, pursuant to the Statutory
Mortgage, the whole of the Vessel upon the terms set forth in the Statutory
Mortgage as supplemented by this Deed for the enforcement of the payment of the
Obligations and to secure the performance and observance of and compliance with
the covenants, terms and conditions in this Mortgage, the Credit Agreement, the
Note and the other relevant Transaction Documents contained,

 

C-6-5

--------------------------------------------------------------------------------

 

 

PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Mortgagee
or the Creditors, as the case may be, their respective successors and assigns,
the Obligations as and when the same shall become due and payable in accordance
with the terms of this Deed, the Statutory Mortgage, the Credit Agreement, the
Note and the other relevant Transaction Documents and shall perform, observe and
comply with all and singular of the covenants, terms and conditions in this
Deed, the Statutory Mortgage, the Credit Agreement, the Note and the other
relevant Transaction Documents contained, expressed or implied, to be performed,
observed or complied with by and on the part of the Owner or its successors or
assigns, all without delay or fraud and according to the true intent and meaning
hereof and thereof, then, in such event, the Mortgagee agrees at the expense of
the Owner to execute all such documents as the Owner may reasonably require to
discharge the Statutory Mortgage under the laws of the Cayman Islands; and this
Deed and the Statutory Mortgage shall otherwise be and remain in full force and
effect.

 

4.2     The Owner hereby represents and warrants to the Mortgagee that:

 

(A)     the Owner is a company duly organized, validly existing and in good
standing under the laws of England and Wales with its registered office at [●];

 

(B)     the Owner lawfully owns the whole of the Vessel free from any security
interest, debt, lien, mortgage, charge, encumbrance or other adverse interest,
other than the encumbrance of this Mortgage and except as permitted by Section
5(O) hereof; and

 

(C)     the Vessel is tight, staunch and strong and well and sufficiently
tackled, appareled, furnished and equipped and in all respects seaworthy and in
the highest possible classification and rating for vessels of the same age and
type with the respective Classification Society without any material outstanding
recommendations or adverse notations affecting class.

 

C-6-6

--------------------------------------------------------------------------------

 

 

5.

Payment of Obligations. The Owner hereby further covenants and agrees to pay
when due the Obligations to the Creditors or their successors or assigns in the
manner provided for and in the terms of the Credit Agreement, this Mortgage and
the other Transaction Documents.

 

6.

Covenants Regarding Security Granted Hereunder. It is declared and agreed that:

 

(A)     The security created by the Statutory Mortgage shall be held by the
Mortgagee as a continuing security for the payment of the Obligations and that
the security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the amount hereby secured.

 

(B)     Any settlement or discharge under this Mortgage between the Mortgagee
and the Owner shall be conditional upon no security or payment to the Mortgagee
or the other Creditors, related to or which reduces the obligations secured
hereby, by the Owner or any other Person being avoided or set-aside or ordered
to be refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency or liquidation for the time being in force, and if such
condition is not satisfied, the Mortgagee shall be entitled to recover from the
Owner on demand the value of such security or the amount of any such payment as
if such settlement or discharge had not occurred.

 

(C)     The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, including without limitation, and whether or not known to or
discoverable by the Owner, the Mortgagee or any other Person:

 

 

(i)

any time or waiver granted to, or compromise with, the Owner or any other
Person; or

 

 

(ii)

the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against the Owner or
any other Person; or

 

(iii)     any legal limitation, disability, dissolution, incapacity or other
circumstances relating to the Owner or any other Person; or     

 

 

(iv)

any amendment or supplement to the Credit Agreement, the Note or any other
relevant Transaction Document; or

 

C-6-7

--------------------------------------------------------------------------------

 

 

 

(v)

the unenforceability, invalidity or frustration of any obligations of the Owner
or any other Person under the Credit Agreement, the Note or any other relevant
Transaction Document.

 

(D)     The Owner acknowledges and agrees that it has not received any security
from any Person for the granting of this Mortgage and it will not take any such
security without the prior written consent of the Mortgagee, and the Owner will
hold any security taken in breach of this provision in trust for the Mortgagee.

 

(E)     Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Credit Agreement, the Note, this Mortgage
or any other relevant Transaction Document on account of such moneys and
liabilities or by virtue of any enforcement by the Mortgagee of its right under
or the security constituted by this Mortgage:

 

 

(i)

be entitled to exercise any right of contribution or indemnity from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement; or

 

 

(ii)

exercise any right of set-off or counterclaim against any such co-surety; or

 

 

(iii)

receive, claim or have the benefit of any payment, distribution, security or
indemnity from any such co-surety; or

 

 

(iv)

unless so directed by the Mortgagee (which the Owner shall prove in accordance
with such directions), claim as a creditor of any such co-surety in competition
with the Mortgagee (or any turstee or agent on its behalf).

 

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

 

(F)     The Owner hereby irrevocably subordinates all of its rights of
subrogation (whether contractual, statutory, under common law or otherwise) to
the claims of the Mortgagee against any Person and all contractual, statutory or
common law rights of contribution, reimbursement indemnification and similar
rights and claims against any Person which arise in connection with, or as a
result of, the Credit Agreement, this Mortgage or any other relevant Transaction
Document until full and final payment of all of the Obligations.

 

C-6-8

--------------------------------------------------------------------------------

 

 

7.

Affirmative Covenants and Insurances. The Owner further covenants with the
Mortgagee and undertakes at all times throughout the Security Period:

 

 

(A)

to maintain:

 

 

(i)

its existence as a company incorporated in England and Wales;

 

 

(ii)

its good standing under the laws of England and Wales; and

 

 

(iii)

a registered office as required by the laws of England and Wales;

 

 

(B)

(i)         To insure and keep the Vessel insured or cause or procure the Vessel
to be insured and to be kept insured at no expense to the Mortgagee (or, with
regard to the insurance cover described in (d) below to reimburse the Mortgagee
therefor),

 

 

(a)

all fire and usual marine risks (including increased value, which shall not
exceed twenty percent (20%) of the total hull and machinery coverage) on an
agreed value basis, which hull and machinery insured value shall be at least
eighty percent (80%) of the Fair Market Value of the Vessel in accordance with
section 9.1(v)(iii) of the Credit Agreement;

 

 

(b)

war risks on an agreed value basis (including war protection and indemnity
liability with a separate limit not less than hull value) covering, inter alia,
the perils of confiscation, terrorism, piracy, expropriation, nationalization,
seizure and blocking;

 

 

(c)

protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull))
to the highest amount available in the market for the full value and tonnage of
the ship, as approved in writing by the Security Trustee, and, in case of oil
pollution liability risks, at the highest level of cover from time to time
available under basic protection and indemnity clubs entry, currently One
Billion United States Dollars ($1,000,000,000); and

 

 

(d)

Mortgagee's Interest including mortgagee’s interest additional perils
(pollution) risks and, on demand, reimburse the Security Trustee for all
premiums, costs and expenses paid or incurred by the Security Trustee from time
to time;

 

C-6-9

--------------------------------------------------------------------------------

 

 

 

(ii)

with respect to the Vessel, to effect the Insurances aforesaid or to cause or
procure the same to be effected:

 

 

(a)

in the cases of the Insurances referred to in sub-sections (i) (a), (b) and (d)
above and total loss, (A) in such amounts on an agreed value basis as shall be
at least equivalent to the higher of (I) the Fair Market Value (as such term is
defined in the Credit Agreement) of the Vessel and (II) One Hundred Twenty
percent (120%) of the outstanding balance of the Loan (when aggregated with the
insured value of the other Vessels then financed under the Credit Agreement),
(B) all such insurance shall be payable in lawful money of the United States of
America, and (C) upon such terms (including provisions as to named insureds and
loss payees and prior notice of cancellation) and with such deductibles as shall
from time to time be approved by the Mortgagee in the reasonable exercise of its
judgment;

 

 

(b)

in the case of the protection and indemnity Insurances referred to in
sub-section (i)(c) above, in respect of the Vessel’s full tonnage, and in an
amount equal to the highest level of cover commercially available as at the date
of this Mortgage and to include provisions as to loss payees and prior notice of
cancellation in form and substance satisfactory to the Mortgagee; and

 

 

(c)

with insurance companies, underwriters, funds, mutual insurance associations,
war risks and protection and indemnity risks associations or clubs of recognized
standing in each case acceptable to the Mortgagee (hereinafter called “the
Insurers”);

 

 

(iii)

to renew or replace all such Insurances or cause or procure the same to be
renewed or replaced before the relevant policies or contracts expire and to
procure that the Insurers or the firm of insurance brokers referred to herein
below shall promptly confirm in writing to the Mortgagee as and when each such
renewal or replacement is effected;

 

 

(iv)

to procure, if instructed by any Lender, concurrently with the execution hereof
and thereafter at intervals of not more than twelve (12) calendar months, a
detailed report from a firm of independent marine insurance brokers, appointed
by the Facility Agent, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion procured concurrently
with the execution hereof to be for the account of the Owner;

 

C-6-10

--------------------------------------------------------------------------------

 

 

 

(v)

to cause the said independent marine insurance brokers or the Insurers to agree
to use reasonable efforts to advise the Mortgagee promptly of any failure to
renew any of the Insurances and of any default in payment of any premium and of
any other act or omission on the part of the Owner of which they have knowledge
and which might, in their opinion, invalidate or render unenforceable, or cause
the lapse of or prevent the renewal or extension of, in whole or in part, any
Insurances on the Vessel;

 

 

(vi)

to cause the said independent marine insurance brokers to agree to mark their
records and to use their best efforts to advise the Mortgagee, at least fourteen
(14) days prior to the expiration date of any of the Insurances, that such
Insurances have been renewed or replaced with new insurance which complies with
the provisions of this Section 5(B);

 

 

(vii)

duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

 

 

(viii)

to execute or use reasonable efforts to cause to be executed such guarantees as
may from time to time be required by any relevant protection and indemnity
association or club;

 

 

(ix)

to procure that all policies, binders, cover notes or other instruments of the
Insurances referred to in subsections (i)(a) and (b) above shall be taken out in
the name of the Owner, with the Mortgagee as an additional assured (without
liability for premiums), as its or their respective interests may appear, and
shall incorporate a loss payable clause naming the Mortgagee as loss payee
prepared in compliance with the terms of this Mortgage and such loss payable
clause to be in any event in form and substance acceptable to the Mortgagee and
all policies, binders, cover notes or other instruments referred to in
subsection (i) shall (a) provide for prior notice of at least fourteen (14) days
(except war risks which shall be seven (7) days unless terminated automatically
in accordance with the provisions of the automatic termination and cancellation
clauses contained in such policies) to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that
unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges may pay the Owner as reimbursement therefor, provided, further, however,
that if such damage involves a loss in excess of U.S.$500,000, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee, and (b) in the event that the
Vessel shall be insured under any form of fleet cover, undertakings that the
brokers, underwriters, association or club (as the case may be) will not set off
claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance;

 

C-6-11

--------------------------------------------------------------------------------

 

 

 

(x)

to procure that all entries, policies, binders, cover notes or other instruments
of the Insurances referred to in sub-section (i)(c) above incorporate a loss
payable clause naming the Mortgagee as loss payee prepared in compliance with
the terms of this Mortgage and such loss payable clause to be in any event in
form and substance acceptable to the Mortgagee and shall provide for prior
notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on the Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred;

 

 

(xi)

not to reduce the coverage of any Insurances without the Mortgagee’s prior
written approval;

 

 

(xii)

to procure that all policies, bindings, cover notes or other instruments of the
Insurances referred to in sub-section (i)(d) to the extent obtained by the Owner
shall be taken out in the name of the Mortgagee and shall incorporate a loss
payable clause naming the Mortgagee as loss payee and shall provide for prior
notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee and the Lenders;

 

C-6-12

--------------------------------------------------------------------------------

 

 

 

(xiii)

to procure that Certificates of Insurance or summaries or copies of all such
instruments of Insurances as are referred to in sub-sections (ix) and (x) above
shall be from time to time deposited with the Mortgagee within thirty (30) days
after placement of the relevant Insurances, provided, however, that originals or
copies of all such instruments of Insurances as are referred to in sub-sections
(ix) and (x) above shall be made available to the Mortgagee upon request by the
Mortgagee;

 

 

(xiv)

not to employ the Vessel or suffer the Vessel to be employed otherwise than in
conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying with such requirements
as to extra premiums or otherwise as the Mortgagee and/or the Insurers may
prescribe;

 

 

(xv)

to do all things necessary and proper, and execute and deliver all documents and
instruments to enable the Mortgagee to collect or recover any moneys to become
due the Mortgagee in respect of the Insurances; and

 

 

(xvi)

to provide, within a reasonable period of time after a written request therefor,
such additional insurances as the Mortgagee may from time to time reasonably
require on account of such insurances being required by any applicable law,
regulation, public body, classification society or similar relevant authority or
such insurances in the reasonable opinion of the Mortgagee being customary or
recommended for vessels of a similar type or vessels employed in a similar
trade, in which case the provisions of this clause B shall be applicable, if
appropriate.

 

(C)     To keep and to cause to be kept the Vessel in a good and efficient state
of repair so as to enable her to maintain her present class with its
Classification Society and so as to enable her to comply with the provisions of
all laws, regulations and other requirements (statutory or otherwise) from time
to time applicable to vessels registered under the laws of the Cayman Islands,
to procure that the Vessel’s Classification Society make available to the
Mortgagee, upon its request, such information and documents in respect of the
Vessel as are maintained in the records of such Classification Society, and to
procure that all repairs to or replacements of any damaged, worn or lost parts
or equipment be effected in such manner (both as regards workmanship and quality
of materials) as not to diminish the value of the Vessel;

 

C-6-13

--------------------------------------------------------------------------------

 

 

(D)     To submit or to cause the Vessel to be submitted on a timely basis to
such periodic or other surveys as may be required for classification purposes
and, if requested by the Mortgagee, to supply or to cause to be supplied to the
Mortgagee copies of all survey and inspection reports and confirmations of class
issued in respect thereof and to procure that the Classification Society
provides the Mortgagee with the same rights and privileges to its records
relating to the Vessel as given to the Owner;

 

(E)     To permit the Mortgagee, by surveyors or other Persons appointed by it
in its behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and to afford or to cause to be afforded all
proper facilities for such inspections, provided that such inspections will
cause no undue delay to the Vessel;

 

(F)     (i)     To pay and discharge or to cause to be paid and discharged all
debts, damages and liabilities whatsoever which have given or may give rise to
maritime or possessory liens on or claims enforceable against the Vessel except
to the extent permitted by Section 5(O) hereof and (ii) in event of arrest of
the Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within fifteen (15) Business Days of
receiving notice thereof by providing bail or otherwise as the circumstances may
require;

 

(G)     Not to employ the Vessel or suffer her employment in any trade or
business which is forbidden by the laws of the Cayman Islands, the Republic of
the Marshall Islands or the United States of America or is otherwise illicit or
in carrying illicit or prohibited goods or in any manner whatsoever which may
render her liable to condemnation or to destruction, seizure or confiscation and
in event of hostilities in any part of the world (whether war be declared or
not), not to employ the Vessel or suffer her employment in carrying any
contraband goods or to enter or trade to any zone which is declared a war zone
by any government or by the Vessel's War Risks Insurers unless the required
extra war risk insurance cover has been obtained for the Vessel;

 

(H)     Promptly to furnish or to use its best efforts to cause promptly to be
furnished to the Mortgagee all such information as the Mortgagee may from time
to time reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

 

C-6-14

--------------------------------------------------------------------------------

 

 

(I)     Promptly after learning of the same to notify or cause to be notified
the Mortgagee forthwith in writing of:

 

 

(i)

any accident to the Vessel involving repairs the cost whereof will or is likely
to exceed five percent (5%) of the insured value of the Vessel;

 

 

(ii)

any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

 

 

(iii)

any material requirement or recommendation made by any Insurer or Classification
Society or by any competent authority which is not complied with in accordance
with reasonable commercial practices;

 

 

(iv)

any arrest of the Vessel or the exercise or purported exercise of any lien on
the Vessel or her Earnings; and

 

 

(v)

any occurrence of circumstances forming the basis of an Environmental Claim.

 

(J)     To keep or to cause to be kept proper books of account of the Owner in
respect of the Vessel and her Earnings and, if reasonably requested by the
Mortgagee, to make or to cause to be made such books available for inspection on
behalf of the Mortgagee and furnish or cause to be furnished satisfactory
evidence that the wages and allotments and the insurance and pension
contributions of the Master and crew are being regularly paid and that all
deductions from crew's wages in respect of any tax liability are being properly
accounted for and that the Master has no claim for disbursements other than
those incurred by him in the ordinary course of trading on the voyage then in
progress;

 

(K)     To assign and provide that Requisition Compensation is applied in
accordance with Section 8 hereof as if received in respect of the sale of the
Vessel;

 

(L)     Not, without the previous consent in writing of the Mortgagee,
materially alter the structure of the Vessel or its equipment or remove any
material parts of the Vessel to the extent such action could reasonably be
expected to reduce the value of the Vessel;

 

(M)     Not, without the previous consent in writing of the Mortgagee, to put
the Vessel or suffer her to be put into the possession of any Person for the
purpose of work being done upon her other than routine drydockings and ordinary
maintenance in an amount exceeding or likely to exceed five percent (5%) of the
insured value of the Vessel unless such work is fully covered by insurance,
subject to applicable deductibles satisfactory to the Mortgagee, or unless such
Person shall first have given to the Mortgagee and on terms satisfactory to it a
written undertaking not to exercise any lien on the Vessel or her Earnings for
the cost of such work or otherwise;

 

C-6-15

--------------------------------------------------------------------------------

 

 

(N)     To keep the Vessel registered under the laws of the Cayman Islands;

 

(O)     To keep and to cause the Vessel to be kept free and clear of all liens,
charges, mortgages and encumbrances except in favor of the Mortgagee, and except
for crew's wages remaining unpaid in accordance with reasonable commercial
practices or for collision or salvage, liens in favor of suppliers of
necessaries or other similar liens arising in the ordinary course of its
business, accrued for not more than thirty (30) days (unless any such lien is
being contested in good faith and by appropriate proceedings or other acts and
the Owner shall have set aside on its books adequate reserves with respect to
such lien and so long as such deferment in payment shall not subject the Vessel
to forfeiture or loss) or liens for loss, damage or expense which are fully
covered by insurance, subject to applicable deductibles satisfactory to the
Mortgagee, or in respect of which a bond or other security has been posted by or
on behalf of the Owner with the appropriate court or other tribunal to prevent
the arrest or secure the release of the Vessel from arrest, and not, except in
favor of the Mortgagee, to pledge, charge, assign or otherwise encumber (in
favor of any Person other than the Mortgagee) her Insurances, Earnings or
Requisition Compensation or to suffer the creation of any such pledge, charge,
assignment or encumbrance as aforesaid to or in favor of any Person other than
the Mortgagee;

 

(P)     Not, without the previous consent in writing of the Mortgagee (and then
only subject to such terms and conditions as the Mortgagee may impose; provided,
however nothing contained herein shall be construed to entitle the Mortgagee to
renegotiate the terms and conditions of the Credit Agreement, including, but not
limited to, the Margin, the Applicable Rate and the terms and conditions
contained in Section 5.4 of the Credit Agreement), to sell, abandon or otherwise
dispose of the Vessel or any interest therein;

 

(Q)     To pay promptly to the Mortgagee all moneys (including fees of counsel)
whatsoever which the Mortgagee shall or may expend, be put to or become liable
for, in or about the protection, maintenance or enforcement of the security
created by this Mortgage or in or about the exercise by the Mortgagee of any of
the powers vested in it hereunder and to pay interest thereon at the Default
Rate from the date whereon such expense or liability was incurred by the
Mortgagee;

 

(R)     To comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

 

C-6-16

--------------------------------------------------------------------------------

 

 

(S)     To comply with and satisfy all the requisites and formalities
established by the laws of the Cayman Islands to perfect the Statutory Mortgage
as a legal, valid and enforceable first and preferred lien upon the Vessel and
to furnish to the Mortgagee from time to time such proofs as the Mortgagee may
reasonably request for its satisfaction with respect to the compliance by the
Owner with the provisions of this Section 5(S);

 

(T)     Not without the previous consent of the Mortgagee in writing, which
consent shall not be unreasonably withheld, to let the Vessel or permit the
Vessel to be let on demise charter (other than any demise charter to a company
related to the Owner or any of its members) for any period;

 

(U)     To place or to cause to be placed and at all times and places to retain
or to cause to be retained a properly certified copy of this Mortgage on board
the Vessel with her papers and cause this Mortgage to be exhibited to any and
all Persons having business with the Vessel which might give rise to any lien
thereon other than liens for crew's wages and salvage, and to any representative
of the Mortgagee on demand; and to place and keep or to cause to be placed and
kept prominently displayed in the chart room and in the Master's cabin of the
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is owned by [OWNER] (the “Owner”) and is subject to a first priority
mortgage (the “First Mortgage”) in favor of DNB Bank ASA, New York Branch, as
security trustee and mortgagee, pursuant to the Merchant Shipping Law of the
Cayman Islands, as amended. Under the terms of the First Mortgage, neither the
Owner nor any charterer nor the Master of this Vessel nor any other person has
any power, right or authority whatever to create, incur or permit to be imposed
upon this Vessel any lien or encumbrance except for crew's wages and salvage.”

 

(V)     to retain a manager of the Vessel, if any, as required under the Credit
Agreement.

 

8.

Mortgagee's Right to Cure. Without prejudice to any other rights of the
Mortgagee hereunder:

 

 

(i)

in the event that the provisions of Section 5(B) hereof or any of them shall not
be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

 

C-6-17

--------------------------------------------------------------------------------

 

 

 

(ii)

in the event that the provisions of Section 5(C) and/or 5(D) hereof or any of
them shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to arrange for the carrying out of such repairs and/or surveys as it
deems expedient or necessary; and

 

 

(iii)

in the event that the provisions of Section 5(F) hereof or any of them shall not
be complied with, the Mortgagee shall be at liberty, but not obligated, to pay
and discharge all such debts, damages and liabilities as are therein mentioned
and/or to take any such measures as it deems expedient or necessary for the
purpose of securing the release of the Vessel;

 

 

(iv)

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing sub-sections (i), (ii) and (iii)
shall be paid by the Owner on demand, with interest thereon at the rate provided
for in Section 5(Q) hereof from the date when such expenses were incurred by the
Mortgagee.

 

9.

Events of Default and Remedies.

 

 

(A)

Each of the following events shall constitute an “Event of Default”:

 

 

(i)

a default in the payment when due of all or any part of the Obligations; or

 

 

(ii)

an event of default stipulated in Section 8.1 of the Credit Agreement shall
occur and be continuing; or

 

 

(iii)

a default by the Owner occurs in the due and punctual observance of any of the
covenants contained in subsections (A)(i), (B) (other than subclauses (iv), (vi)
and (xiii) thereof), (F), (G), (I), (K), (L), (M), (N), (O), (P), (R), (S), (T),
(U) or (V) of Section 5 of this Mortgage; or

 

 

(iv)

a default by the Owner occurs in the due and punctual observance of any of the
covenants contained in subsections (C), (D), (E), (H), (J), or (Q) or subclauses
(ii) and (iii) of subsection (A) and subclauses (iv), (vi) or (xiii) of
subsection (B) of Section 5 of this Mortgage and such default continues
unremedied for a period of thirty (30) days; or

 

 

(v)

it becomes impossible or unlawful for the Owner to fulfill any of the covenants
and obligations contained in this Mortgage and the Mortgagee considers that such
impossibility or illegality will have a material adverse effect on its rights
under this Mortgage or the enforcement thereof.

 

C-6-18

--------------------------------------------------------------------------------

 

 

 

(B)

If any Event of Default shall occur, the Mortgagee shall be entitled:

 

 

(i)

to demand payment by written notice to the Owner of the Obligations, whereupon
such payment shall be immediately due and payable, anything contained in the
Credit Agreement, the Note, this Mortgage or any of the other relevant
Transaction Documents to the contrary notwithstanding and without prejudice to
any other rights and remedies of the Mortgagee or the Creditors, as the case may
be, under the Credit Agreement, the Note, this Mortgage or any of the other
relevant Transaction Documents, provided, however, that if, before any sale of
the Vessel, all defaults shall have been remedied in a manner satisfactory to
the Mortgagee, the Mortgagee may waive such defaults by written notice to that
effect to the Owner; but no such waiver shall extend to or affect any subsequent
or other default or impair any rights and remedies consequent thereon;

 

 

(ii)

at any time and as often as may be necessary to take any such action as the
Mortgagee may in its discretion deem advisable for the purpose of protecting the
security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the rate provided for in Section
5(Q) hereof from the date whereon such expense or liability was incurred by the
Mortgagee. The Owner shall promptly execute and deliver to the Mortgagee such
documents or cause promptly to be executed and delivered to the Mortgagee such
documents, if any, and shall promptly do and perform such acts, if any, as in
the opinion of the Mortgagee or its counsel may be necessary or advisable to
facilitate or expedite the protection, maintenance and enforcement of the
security created by this Mortgage;

 

 

(iii)

to exercise all the rights and remedies in foreclosure and otherwise given to
the Mortgagee by any applicable law, including those under the provisions of the
Maritime Law;

 

 

(iv)

to take possession of the Vessel, wherever the same may be, without prior demand
and without legal process (when permissible under applicable law) and cause the
Owner or other Person in possession thereof forthwith upon demand of the
Mortgagee to surrender to the Mortgagee possession thereof as demanded by the
Mortgagee, and by notice to the Owner, request that the crew be ordered to
remain onboard the Vessel, that the Master of the Vessel be ordered to sail the
Vessel at the cost of the Owner to any port designated by the Mortgagee and/or
that the Owner take such action regarding the Vessel as may be requested by the
Mortgagee;

 

C-6-19

--------------------------------------------------------------------------------

 

 

 

(v)

to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

 

 

(vi)

to collect, recover, compromise and give a good discharge for all claims then
outstanding or thereafter arising under the Insurances or any of them and to
take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;

 

 

(vii)

to discharge, compound, release or compromise claims against the Owner in
respect of the Vessel which have given or may give rise to any charge or lien on
the Vessel or which are or may be enforceable by proceedings against the Vessel;

 

 

(viii)

to take appropriate judicial proceedings for the foreclosure of this Mortgage
and/or for the enforcement of the Mortgagee's rights hereunder or otherwise;
recover judgment for any amount due by the Owner in respect of the Credit
Agreement, the Note, this Mortgage, or any of the other relevant Transaction
Documents and collect the same out of any property of the Owner;

 

 

(ix)

to sell the Vessel at public auction, free from any claim of or by the Owner of
any nature whatsoever by first giving notice of the time and place of sale with
a general description of the property in the following manner:

 

 

 

 

(a)

by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

 

 

--------------------------------------------------------------------------------

 

(b)

if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

 

C-6-20

--------------------------------------------------------------------------------

 

 

 

(c)

by sending a similar notice by facsimile confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale;

 

 

 

   

Such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale.

 

 

(x)

pending sale of the Vessel (either directly or indirectly) to manage, charter,
lease, insure, maintain and repair the Vessel and to employ or lay up the Vessel
upon such terms, in such manner and for such period as the Mortgagee in its
absolute discretion deems expedient and for the purpose aforesaid the Mortgagee
shall be entitled to do all acts and things incidental or conducive thereto and
in particular to enter into such arrangements respecting the Vessel, her
insurance, management, maintenance, repair, classification and employment in all
respects as if the Mortgagee were the owner of the Vessel and without being
responsible for any loss thereby incurred;

 

 

(xi)

to recover from the Owner on demand any such losses as may be incurred by the
Mortgagee in or about the exercise of the powers vested in the Mortgagee under
Section 7(B)(x) above with interest thereon at the rate provided for in Section
5(Q) hereof from the date when such losses were incurred by the Mortgagee; and

 

 

(xii)

to recover from the Owner on demand all expenses, payments and disbursements
(including fees and expenses of counsel) incurred by the Mortgagee in or about
or incidental to the exercise by it of any of the powers vested in it hereunder
together with interest thereon at the rate provided for in Section 5(Q) hereof
from the date when such expenses, payments or disbursements were incurred by it;

 

PROVIDED, ALWAYS, that any sale of the Vessel or any interest therein by the
Mortgagee pursuant to Section 7(B)(ix) above shall operate to divest all right,
title and interest of the Owner, its successors and assigns, in or to the Vessel
so sold and upon such sale the purchaser shall not be bound to see or inquire
whether the Mortgagee's power of sale has arisen in the manner herein provided
and the sale shall be deemed to be within the power of the Mortgagee and the
receipt of the Mortgagee for the purchase money shall effectively discharge the
purchaser who shall not be concerned with the manner of application of the
proceeds of sale or be in any way answerable therefor.

 

C-6-21

--------------------------------------------------------------------------------

 

 

In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case the Owner and
the Mortgagee shall be restored to their former positions and rights hereunder
with respect to the property, subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

 

 

(C)

Notwithstanding the foregoing, it is understood that a Total Loss of the Vessel
which is covered by the insurance maintained by Owner pursuant to Section 5(B)
hereof shall not be deemed to be a default under this Mortgage, the Credit
Agreement, the Note or any of the other relevant Transaction Documents, or any
of them.

 

10.

Application of Proceeds. The proceeds of any sale made either under the power of
sale hereby granted to the Mortgagee or under a judgment or decree in any
judicial proceedings for the foreclosure of this Mortgage or for the enforcement
of any remedy granted to the Mortgagee hereunder, any net earnings arising from
the management, charter or other use of the Vessel by the Mortgagee under any of
the powers herein contained or by law provided and the proceeds of any and all
Insurances and any claims for damages on account of the Vessel or the Owner of
any nature whatsoever and any Requisition Compensation, shall be applied in
accordance with Section 8.2 of the Credit Agreement.

 

In the event that the proceeds are insufficient to pay in full the Obligations,
the Mortgagee shall be entitled to collect the balance from the Owner or any
other Person liable therefor.

 

11.

No Waiver. No delay or omission of the Mortgagee or the other Creditors to
exercise any right or power vested in it under the Credit Agreement, the Note,
this Mortgage or any of the other relevant Transaction Documents, or any of them
shall impair such right or power or be construed as a waiver thereof or as
acquiescence in any default by the Owner hereunder, nor shall the acceptance by
the Mortgagee of any payments in connection with this Mortgage from any source
be deemed a waiver hereunder. However, if at any time after an Event of Default
and prior to the actual sale of the Vessel by the Mortgagee or prior to any
foreclosure proceedings the Owner cures all Events of Default and pays all
expenses, advances and damages to the Mortgagee consequent on such Events of
Default, with interest at the rate provided for in Section 5(Q) hereof from the
date when such expenses, advances and damages were incurred, then the Mortgagee
may accept such cure and payment and restore the Owner to its former position,
but such action shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

 

C-6-22

--------------------------------------------------------------------------------

 

 

12.

Delegation of Power. The Mortgagee shall be entitled at any time and as often as
may be expedient to delegate all or any of the powers and discretions vested in
it by this Mortgage (including the power vested in it by virtue of Section 12
hereof) in such manner and upon such terms and to such Persons as the Mortgagee
in its absolute discretion may deem advisable.

 

13.

Indemnity. Without prejudice to any other rights and remedies of the Mortgagee
under the Credit Agreement, the Note, this Mortgage or any of the other relevant
Transaction Documents, the Owner hereby agrees and undertakes to indemnify the
Mortgagee against all obligations and liabilities whatsoever and whensoever
arising which the Mortgagee may incur in good faith in respect of, in relation
to or in connection with the Vessel or otherwise howsoever in relation to or in
connection with the enforcement of the Mortgagee's rights hereunder or under the
Credit Agreement, the Note or any of the other relevant Transaction Documents.

 

14.

Power of Attorney.

 

 

(A)

The Owner hereby irrevocably appoints the Mortgagee as its attorney-in-fact for
the duration of the Security Period to do in its name or in the name of the
Owner all acts which the Owner, or its successors or assigns, could do in
relation to the Vessel, including without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as the Mortgagee lawfully may)
all freights, hire, earnings, issues, revenues, income and profits of the
Vessel, and all amounts due from underwriters under the Insurances as payment of
losses or as return premiums or otherwise, salvage awards and recoveries,
recoveries in general average or otherwise, and all other sums due or to become
due to the Owner or in respect of the Vessel, and to make, give and execute in
the name of the Owner, acquittance, receipts, releases or other discharges for
the same, whether under seal or otherwise, to take possession of, sell or
otherwise dispose of or manage or employ, the Vessel, to execute and deliver
charters and a bill of sale with respect to the Vessel, and to endorse and
accept in the name of the Owner all checks, notes, drafts, warrants, agreements
and all other instruments in writing with respect to the foregoing. PROVIDED,
HOWEVER, that, unless the context otherwise permits under this Mortgage, such
power shall not be exercisable by or on behalf of the Mortgagee unless and until
any Event of Default stipulated in Section 7(A) hereof shall occur and be
continuing and shall not be exercisable after all defaults have been cured.

 

C-6-23

--------------------------------------------------------------------------------

 

 

 

(B)

The exercise of the power granted in this Section 12 by or on behalf of the
Mortgagee shall not require any Person dealing with the Mortgagee to conduct any
inquiry as to whether any such Event of Default has occurred and is continuing,
nor shall such Person be in any way affected by notice that any such Event of
Default has not occurred nor is continuing, and the exercise by the Mortgagee of
such power shall be conclusive evidence of its right to exercise the same.

 

15.

Appointment of Receiver. If any legal proceedings shall be taken to enforce any
right under this Mortgage, the Mortgagee shall be entitled as a matter of right
to the appointment of a receiver of the Vessel and of the freights, hire,
earnings, issues, revenues, income and profits due or to become due and arising
from the operation thereof.

 

16.

Commencement of Proceedings. The Mortgagee shall have the right to commence
proceedings in the courts of any country having competent jurisdiction and in
particular the Mortgagee shall have the right to arrest and take action against
the Vessel at whatever place the Vessel shall be found lying and for the purpose
of any action which the Mortgagee may bring before the local court for the
jurisdiction of such court or other judicial authority and the Owner agrees that
for the purpose of proceedings against the Vessel any writ, notice, judgment or
other legal process or documents may be served upon the Master of the Vessel (or
upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

 

17.

Partial Invalidity. In the event that any provision or provisions of this
Mortgage shall be declared invalid, void or otherwise inoperative by any present
or future court of competent jurisdiction in any country, the Owner will,
without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other relevant Transaction
Documents or any of them, execute and deliver such other and further instruments
and do such things as in the opinion of the Mortgagee or its counsel will be
necessary or advisable to carry out the true intent and spirit of this Mortgage.
In any event, any such declaration of partial invalidity shall not affect the
validity of any other provision or provisions of this Mortgage, or the validity
of this Mortgage as a whole.

 

C-6-24

--------------------------------------------------------------------------------

 

 

18.

Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein or in the Credit Agreement, the Note or the other relevant
Transaction Documents specifically given or now or hereafter existing at law, in
equity, admiralty, or by statute, and each and every power and remedy whether
specifically in this Mortgage or in the Credit Agreement, the Note or the other
relevant Transaction Documents given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Mortgagee, and the exercise or the beginning of the exercise of any such power
or remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other power or remedy under the Credit Agreement,
the Note, this Mortgage or any other relevant Transaction Documents.

 

19.

No Waiver of Preferred Status. Anything herein to the contrary notwithstanding,
it is intended that nothing herein shall waive the preferred status of this
Mortgage under the laws of the Cayman Islands or under the corresponding
provisions of any other jurisdiction in which it is sought to be enforced and
that, if any provision or portion thereof herein shall be construed to waive the
preferred status of this Mortgage, then such provision to such extent shall be
void and of no effect.

 

20.

Counterparts. This Mortgage may be executed in any number of counterparts each
of which shall be an original but such counterparts shall together constitute
but one and the same instrument.

 

21.

Notices. Notices and other communications under this Mortgage shall be in
writing and may be given by facsimile as follows:

 

If to the Owner -

PUTFORD SAVIOUR LIMITED

c/o SEACOR Marine LLC

7910 Main St. 2nd Floor

Houma, Louisiana 70360

Attn: President

Facsimile No.: (985) 876-5444

 

With a copy to:

SEACOR Holdings Inc.

2200 Eller Drive

P.O. Box 13038

Ft. Lauderdale, Florida 33316

Attn.: Legal Department

Facsimile No.: (954) 527-1772

 

C-6-25

--------------------------------------------------------------------------------

 

 

If to the Mortgagee -               

DNB BANK ASA, New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: (212) 681-3800
Attention: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

 

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

 

Every notice or other communication shall, except so far as otherwise expressly
provided by this Mortgage, be deemed to have been received (provided that it is
received prior to 2 p.m. New York time; otherwise it shall be deemed to have
been received on the next following Banking Day), in the case of a facsimile,
when such facsimile is transmitted to the facsimile number specified herein and
telephonic confirmation of receipt thereof is obtained, and in the case of a
letter, at the time of receipt thereof.

 

22.

Rights of Owner. Unless one or more Events of Default shall have occurred and be
continuing, the Owner (a) shall be suffered and permitted to retain actual
possession and use of the Vessel and (b) shall have the right, from time to time
in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, cables, chains, tackle, apparel, furniture, fittings, equipment or any
other appurtenances of the Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.

 

23.

Waiver; Amendment. None of the terms and conditions of this Mortgage may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Owner and the Mortgagee.

 

24.

Successors and Assigns. All the covenants, promises, stipulations and agreements
of the Owner and all the rights and remedies of the Mortgagee contained in this
Mortgage shall bind the Owner, its successors and assigns, and shall inure to
the benefit of the Mortgagee, its successors and assigns, whether so expressed
or not.

 

C-6-26

--------------------------------------------------------------------------------

 

 

25.

Applicable Law. This Mortgage shall be governed by, and construed in accordance
with, the laws of the Cayman Islands.

 

26.

Headings. In this Mortgage, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Mortgage.

 

[Signature Page Follows]

 

C-6-27

--------------------------------------------------------------------------------

 

 

IN WITNESS whereof the Owner and the Mortgagee have each caused this Deed to be
duly executed and delivered the day and year first before written.

 

EXECUTED as a DEED and delivered by

)

 

PUTFORD SAVIOUR LIMITED       .

)

 

acting by________________________

)

_____________________________

 

 

 

Authorised Signatory

In the presence of:

 

 

 

 

 

 

Name:

____________________________

 

 

 

[Name of witness]

 

 

 

 

 

 

Address:

____________________________

 

 

 

____________________________

 

 

 

____________________________

 

 

 

 

 

 

Occupation:

____________________________

 

 

 

 

 

 

EXECUTED as a DEED and delivered by

)

 

DNB BANK ASA, NEW YORK BRANCH

)

 

acting by________________________

)

_____________________________

 

 

 

Authorised Signatory

In the presence of:

 

 

 

 

 

 

Name:

____________________________

 

 

 

[Name of witness]

 

 

 

 

 

 

Address:

____________________________

 

 

 

____________________________

 

 

 

____________________________

 

 

 

 

 

 

Occupation:

____________________________

 

 

 

C-6-28

--------------------------------------------------------------------------------

 

 

 Exhibit A

 

 

 

Credit Agreement

 

 

C-6-29

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Note

 

C-6-30

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Interest Rate Agreement

 

 

C-6-31

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

 

EXHIBIT C-7

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

FIRST PREFERRED MORTGAGE

 

- on the -

 

United States Flag Vessel

 

[VESSEL],

 

SEACOR MARINE LLC,

 

as Owner

 

to

 

DNB BANK ASA, new york branch,

as Mortgagee

 

 

 

[________________], 2018

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

C-7-1

--------------------------------------------------------------------------------

 

 

SYNOPSIS OF MORTGAGE

 

 

 

Name and Official

Number of Vessel:

[VESSEL NAME],

Official Number [          ]

   

Type of Instrument:

First Preferred Mortgage

   

Date of Instrument:

____________ __, 2018

   

Name of Owner

(Percentage of

Vessel owned):

SEACOR MARINE LLC

(100%)

   

Address of Owner:

7910 Main St., 2nd Floor

Houma, Louisiana 70360

 

Name of Mortgagee:

 

DNB BANK ASA, New York Branch,

as Security Trustee

 

Address of Mortgagee:

200 Park Avenue, 31st Floor

New York, New York 10166

 

Total amount of

Mortgage:

One Hundred Thirty Million United States Dollars (U.S.$130,000,000) and
interest, expenses and performance of mortgage covenants

 

C-7-2

--------------------------------------------------------------------------------

 

 

THIS FIRST PREFERRED MORTGAGE is made and given this [__] day of [___] 2018 by
SEACOR MARINE LLC, a limited liability company organized and existing under the
laws of the state of Delaware (the “Owner”), in favor of DNB BANK ASA, New York
Branch (“DNB”), a corporation organized under the laws of the Kingdom of Norway,
as security trustee for the Creditors (as defined in the Credit Agreement (as
hereinafter defined)) (the “Mortgagee”).

 

 

W H E R E A S:

 

A.     The Owner is the sole owner of the whole of the vessel [VESSEL], Official
No. [OFFICIAL NUMBER], of [GROSS TONS] gross tons and [NET TONS] net tons, and
registered and documented in the name of the Owner under the laws and flag of
the United States of America at the National Vessel Documentation Center.

 

B. By a senior secured Credit Agreement dated as of [__], 2018 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) made by and among, inter alios, (1) SEACOR Marine Foreign Holdings
Inc., as borrower (the “Borrower”), (2) SEACOR Marine Holdings Inc., as parent
guarantor (the “Parent Guarantor”), (3) the entities listed on Schedule 1-A
thereto, including the Owner, as subsidiary guarantors, (4) DNB, as facility
agent (in such capacity, the “Facility Agent”) and security trustee and (5) the
financial institutions identified on Schedule 1-B thereto (together with any
bank or financial institution which becomes a lender pursuant to Section 10 of
the Credit Agreement), as lenders (the “Lenders”), a copy of the form of the
Credit Agreement, without schedules or exhibits, is attached hereto as Exhibit
A, the Lenders have agreed to provide to the Borrower a senior secured credit
facility in the aggregate amount of up to One Hundred Thirty Million United
States Dollars (U.S. $130,000,000) (the “Facility”), the obligations of the
Borrower to repay the Loan (as defined in the Credit Agreement) being evidenced
by, that certain promissory note dated the date hereof, executed by the Borrower
to the order of the Facility Agent for the benefit of the Lenders (the “Note”),
a copy of the form of which is attached hereto as Exhibit B. The Facility, and
interest, fees and commissions thereon are to be repaid and paid, as the case
may be, as provided in the Credit Agreement.

 

C.     Pursuant to Section 15 of the Credit Agreement, each of the Creditors has
appointed the Mortgagee as security trustee on its behalf with regard to, inter
alia, the security conferred on such Creditors pursuant to the Credit Agreement,
the Note and the other Transaction Documents.

 

D. The Owner, in order to secure the payment of the Obligations, as that term is
defined in sub-section 1(A)(iv) hereof, and to secure the performance and
observance of and compliance with all the covenants, terms and conditions in the
Note, the Credit Agreement and in this Mortgage contained, expressed or implied,
to be performed, observed and complied with by and on the part of the Owner, has
duly authorized the execution and delivery of this First Preferred Mortgage
under and pursuant to the Ship Mortgage Act.

 

N O W, T H E R E F O R E, T H I S M O R T G A G E

 

W I T N E S S E T H:

 

 

1.1

Definitions: In this Mortgage, unless the context otherwise requires:

 

        (A) (i)

“Earnings” means (i) all moneys and claims for moneys due and to become due
thereto, whether as charter hire, freights, loans, indemnities, payments or
otherwise, under, and all claims for damages arising out of any breach of, any
bareboat, time or voyage charter, contract of affreightment or other contract
for the use or employment of the Vessel, (ii) all remuneration for salvage and
towage services, demurrage and detention moneys and any other earnings
whatsoever due or to become due to the Owner arising from the use or employment
of the Vessel, (iii) all moneys or other compensation payable by reason of
requisition for title or for hire or other compulsory acquisition of the Vessel,
and (iv) all proceeds of all of the foregoing;

 

C-7-3

--------------------------------------------------------------------------------

 

 

 

(ii)

“Event of Default” means any of the events of default set out in Section 7 of
this Mortgage;

 

 

(iii)

“Insurances” includes all policies and contracts of insurance and reinsurance,
including all entries of the Vessel in a protection and indemnity or war risks
association or club which are from time to time taken out or entered into in
respect of the Vessel, the Vessel's hull and machinery, and all benefits
thereof, including, without limitation, all claims of whatsoever nature, as well
as return premiums, or otherwise howsoever in connection with the Vessel;

 

 

(iv)

“Obligations” means all obligations owed by the Credit Parties under or in
connection with the Credit Agreement, the Note, this Mortgage, any other
relevant Transaction Document;

 

 

(v)

“Requisition Compensation” means all moneys or other compensation payable and
belonging to the Owner during the Security Period by reason of requisition for
title or other compulsory acquisition of the Vessel otherwise than by
requisition for hire;

 

 

(vi)

“Security Period” means the period commencing on the date hereof and terminating
upon discharge of the security created by this Mortgage by payment in full of
the Obligations;

 

 

(vii)

“Ship Mortgage Act” means the United States Ship Mortgage Act, 1920, as amended,
inter alia, by Public Law 100-710 (46 USC Section 31301 et seq.);

 

 

(viii)

“Total Loss” means any of the:

 

 

(a)

actual, constructive or compromised or arranged total loss of the Vessel;

 

 

(b)

requisition for title or other compulsory acquisition of the Vessel (otherwise
than by requisition for hire) which shall continue for thirty (30) days; and

 

 

(c)

capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel be released and restored to the Owner from such capture,
seizure, arrest, detention or confiscation within thirty (30) days after the
occurrence thereof; and

 

C-7-4

--------------------------------------------------------------------------------

 

 

 

(ix)

“Vessel” means the whole of the vessel described in Recital A hereof and
includes her engines, machinery, boats, boilers, masts, rigging, anchors,
chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable or other
stores, freights, belongings and appurtenances, whether on board or ashore,
whether now owned or hereafter acquired, and all additions, improvements and
replacements hereafter made in or to said Vessel, or any part thereof, or in or
to the stores, belongings and appurtenances aforesaid except such equipment or
stores which, when placed aboard said Vessel, do not become the property of the
Owner.

 

 

(B)

In Section 5(B) hereof:

 

 

(i)

“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

 

 

(ii)

“protection and indemnity risks” means the usual risks covered by a United
States or an English or another protection and indemnity association or club
acceptable to the Mortgagee including the proportion not recoverable in case of
collision under the ordinary running-down section; and

 

 

(iii)

“war risks” means the risk of mines and all risks excluded from the standard
form of United States marine policy by the War, Strikes and Related Exclusion
clause.

 

1.2          Other Defined Terms. Except as otherwise defined herein, terms
defined in the Credit Agreement shall have the same meaning when used herein.
For the purposes of this Mortgage, when any term is modified by the word
"relevant" such term shall be construed to mean with respect to, among others,
as the case may be, the Owner.

 

1.3 Credit Agreement Prevails. This Mortgage shall be read together with the
Credit Agreement but in case of any inconsistency or conflict between the two,
the provisions of the Credit Agreement shall prevail to the extent not contrary
to any relevant legal requirement relating to the creation, validity and
enforceability of the security interests purported to be created pursuant to
this Mortgage and provided further that this Section 1.3 shall not be construed
to limit in any way any covenant or obligation of the Owner under this Mortgage
or to affect the governing law provision found in Section 24 of this Mortgage.

 

 

2.

Grant of Mortgage; Representations and Warranties.

 

2.1 In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage and the other relevant Transaction
Documents contained, the Owner has granted, conveyed and mortgaged and does by
these presents grant, convey and mortgage to and in favor of the Mortgagee, its
successors and assigns, the whole of the Vessel TO HAVE AND TO HOLD the same
unto the Mortgagee, its successors and assigns, forever, upon the terms set
forth in this Mortgage for the enforcement of the payment of the Obligations and
to secure the performance and observance of and compliance with the covenants,
terms and conditions in this Mortgage, the Credit Agreement, the Note and the
other relevant Transaction Documents contained;

 

C-7-5

--------------------------------------------------------------------------------

 

 

PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Mortgagee
or the Creditors, as the case may be, their respective successors and assigns,
the Obligations as and when the same shall become due and payable in accordance
with the terms of this Mortgage, the Credit Agreement, the Note and the other
relevant Transaction Documents and shall perform, observe and comply with all
and singular of the covenants, terms and conditions in this Mortgage, the Credit
Agreement, the Note and the other relevant Transaction Documents contained,
expressed or implied, to be performed, observed or complied with by and on the
part of the Owner or its successors or assigns, all without delay or fraud and
according to the true intent and meaning hereof and thereof, then, these
presents and the rights of the Mortgagee under this Mortgage shall cease and
desist and, in such event, the Mortgagee agrees by accepting this Mortgage, at
the expense of the Owner, to execute all such documents as the Owner may
reasonably require to discharge this Mortgage under the laws of the United
States of America; otherwise to be and remain in full force and effect.

 

2.2 The Owner hereby represents and warrants to the Mortgagee that:

 

(a)     Due Organization and Power. The Owner is duly formed, validly existing
and in good standing under the laws of the state of Delaware, has all requisite
power to carry on its business as now being conducted and to enter into and
perform its obligations under this Mortgage and the other Transaction Documents
to which it is a party, and has complied in all material respects with all
statutory, regulatory and other requirements relative to such business and such
agreements;

 

(b)     Authorization and Consents. All necessary limited liability company
action has been taken by the Owner to authorize, and all necessary consents and
authorities have been obtained and remain in full force and effect to permit,
the Owner to enter into and perform its obligations under this Mortgage and the
other Transaction Documents to which it is a party;

 

(c)     Binding Obligations. Each of this Mortgage and the other Transaction
Documents to which it is a party has been duly executed and delivered by the
Owner and is the legal, valid and binding obligation of the Owner, enforceable
against it in accordance with its respective terms, except to the extent that
such enforcement may be limited by equitable principles, principles of public
policy or applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting generally the enforcement of creditors’ rights;

 

(d)     No Violation. The execution, delivery, and performance by the Owner of
the provisions of each of this Mortgage and the other Transaction Documents to
which it is party do not contravene any applicable law or regulation that is
material to the conduct of the Owner’s business or any contractual restriction
binding on the Owner, its certificate of formation or operating agreement;

 

(e)     Filings; Stamp Taxes. Other than the recording of this Mortgage, and the
filing of Uniform Commercial Code financing statements in respect of the
Assignments to which the Owner is a party, and the payment and filing or
recording fees consequent thereto, it is not necessary for the legality,
validity, enforceability or admissibility into evidence of this Mortgage or any
other Transaction Documents to which the Owner is party, that any of them or any
document relating thereto be registered, filed, recorded or enrolled with any
court or authority in any relevant jurisdiction or that any stamp, registration
or similar Taxes be paid on or in relation to the Transaction Documents;

 

(f)     Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Owner, threatened in writing against it before any court, board
of arbitration or administrative agency which is reasonably likely to result in
a Material Adverse Effect;

 

(g)     No Default. The Owner is not in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any material agreement by which it is bound, and no condition exists which, with
the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect;

 

C-7-6

--------------------------------------------------------------------------------

 

 

 

(h)

Vessel. The Vessel is:

 

 

(i)

in the sole and absolute ownership of the Owner and duly registered in its name
under the laws and flag of the United States of America, unencumbered, save and
except for this Mortgage recorded against it, the relevant Assignments,
Permitted Liens and as permitted hereby and thereby;

 

 

(ii)

classed in the highest classification and rating for vessels of the same age and
type with its Classification Society without any material outstanding
recommendations or adverse notations affecting class; and

 

 

(iii)

the Vessel is tight, staunch and strong and well and sufficiently tackled,
appareled, furnished and equipped and in all respects seaworthy and in the
highest possible classification and rating for vessels of the same age and type
with the respective Classification Society without any material outstanding
recommendations or adverse notations affecting class;

 

(i)     Insurance. The Owner maintains the insurance set forth in Section 9.1(v)
of the Credit Agreement;

 

(j)     Chief Executive Offices. the chief executive office and chief place of
business of the Owner and the office in which the records relating to its
earnings and other receivables are kept is located at 7910 Main Street, 2nd
Floor, Houma, LA 70360;

 

(k)     Pari Passu Ranking. Its payment obligations under this Mortgage and the
other Transaction Documents to which it is a party rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally;

 

(l)     Environmental Matters and Claims. There is no Environmental Claim
pending or threatened in writing against the Owner;

 

(m)     Liens. The Owner does not have any Liens that are not Permitted Liens;

 

(n)     No Proceedings to Dissolve. There are no proceedings or actions pending
or contemplated by it, or to its best knowledge contemplated by any third party,
to dissolve or terminate the Owner;

 

(o)     Solvency. Upon the incurrence of the Indebtedness pursuant to this
Mortgage and the other Transaction Documents to which the Owner is a party, (i)
the sum of its assets, at a fair valuation, does and will exceed its
liabilities, including, to the extent they are reportable as such in accordance
with GAAP, contingent liabilities, (ii) the present fair market salable value of
its assets is not and shall not be less than the amount that will be required to
pay its probable liability on its then existing debts, including, to the extent
they are reportable as such in accordance with GAAP, contingent liabilities, as
they mature, (iii) it does not and will not have unreasonably small working
capital with which to continue its business and (iv) it has not incurred, does
not intend to incur and does not believe it will incur, debts beyond its ability
to pay such debts as they mature;

 

C-7-7

--------------------------------------------------------------------------------

 

 

(p)     Compliance with Laws. The Owner is in compliance with all applicable
laws of all Governmental Authorities, except where the failure to comply would
not alone or in the aggregate result in a Material Adverse Effect;

 

(q)     Citizenship. The Owner is a citizen of the United States within the
meaning of 46 U.S.C. 50501(a), as amended, of the United States Code; and

 

(r)     Sanctions and Anti-Money Laundering Laws. The Owner is in compliance
with applicable Sanctions Laws and Anti-Money Laundering Laws. The Owner (i) is
not a Blocked Person, and (ii) has not received notice of or is aware of any
claim, action, suit, proceeding or investigation against it by any Governmental
Authority in connection with the enforcement of the Sanctions Laws. The Owner is
not engaging in a transaction or dealing with any individual, entity or
Sanctioned Country in a manner that would constitute a violation of applicable
Sanctions Laws. The Owner is not using any proceeds from the Loan, directly or,
to its knowledge, indirectly, to lend, contribute, provide or otherwise make
available funds (1) to a Blocked Person (except to the extent licensed or
otherwise approved by OFAC or other applicable Governmental Authority), (2) to a
Person for the purpose of engaging in any activities that would result in a
violation of Sanctions Laws or Anti-Money Laundering Laws by any Credit Party or
to the knowledge of the Credit Parties, any Related Party thereof, or (3) for
any purposes that would result in a violation of Sanctions Laws or Anti-Money
Laundering Laws by any Credit Party or to the knowledge of the Credit Parties
any Related Party;

 

(s)     Material Adverse Change. Since December 31, 2017, no event, circumstance
or change has occurred that constitutes a Material Adverse Effect.

 

3. Payment of Obligations. The Owner hereby further covenants and agrees to pay
when due the Obligations to the Creditors or their successors or assigns in the
manner provided for and in the terms of the Credit Agreement, this Mortgage and
the other Transaction Documents.

 

4. Covenants Regarding Security Granted Hereunder. It is declared and agreed
that:

 

(A) The security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment of the Obligations and that the security so
created shall not be satisfied by any intermediate payment or satisfaction of
any part of the amount hereby secured.

 

(B) Any settlement or discharge under this Mortgage between the Mortgagee and
the Owner shall be conditional upon no security or payment to the Mortgagee or
the other Creditors, related to or which reduces the obligations secured hereby,
by the Owner or any other Person being avoided or set-aside or ordered to be
refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency or liquidation for the time being in force, and if such
condition is not satisfied, the Mortgagee shall be entitled to recover from the
Owner on demand the value of such security or the amount of any such payment as
if such settlement or discharge had not occurred.

 

(C) The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, including without limitation, and whether or not known to or
discoverable by the Owner, the Mortgagee or any other Person:

 

(i) any time or waiver granted to, or compromise with, the Owner or any other
Person; or

 

C-7-8

--------------------------------------------------------------------------------

 

 

(ii) the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect or enforce any rights, remedies or securities against the
Owner or any other Person; or

 

(iii) any legal limitation, disability, dissolution, incapacity or other
circumstances relating to the Owner or any other Person; or

 

(iv) any amendment or supplement to the Credit Agreement, the Note or any other
relevant Transaction Document; or

 

(v) the unenforceability, invalidity or frustration of any obligations of the
Owner or any other Person under the Credit Agreement, the Note or any other
relevant Transaction Document.

 

(D) The Owner acknowledges and agrees that it has not received any security from
any Person for the granting of this Mortgage and it will not take any such
security without the prior written consent of the Mortgagee, and the Owner will
hold any security taken in breach of this provision in trust for the Mortgagee.

 

(E) Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Credit Agreement, the Note, this Mortgage
or any other relevant Transaction Document on account of such moneys and
liabilities or by virtue of any enforcement by the Mortgagee of its right under
or the security constituted by this Mortgage:

 

(i) be entitled to exercise any right of contribution or indemnity from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement; or

 

(ii) exercise any right of set-off or counterclaim against any such co-surety;
or

 

(iii) receive, claim or have the benefit of any payment, distribution, security
or indemnity from any such co-surety; or

 

(iv) unless so directed by the Mortgagee (which the Owner shall prove in
accordance with such directions), claim as a creditor of any such co-surety in
competition with the Mortgagee (or any turstee or agent on its behalf).

 

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

 

(F)     The Owner hereby irrevocably subordinates all of its rights of
subrogation (whether contractual, statutory, under common law or otherwise) to
the claims of the Mortgagee against any Person and all contractual, statutory or
common law rights of contribution, reimbursement indemnification and similar
rights and claims against any Person which arise in connection with, or as a
result of, the Credit Agreement, this Mortgage or any other relevant Transaction
Document until full and final payment of all of the Obligations.

 

5. Affirmative Covenants and Insurances. The Owner further covenants with the
Mortgagee and undertakes at all times throughout the Security Period:

 

C-7-9

--------------------------------------------------------------------------------

 

 

(A) to maintain:

 

(i) its existence as a limited liability company of the state of Delaware;

 

(ii) its good standing under the laws of the state of Delaware; and

 

(iii) a registered office as required by the laws of the state of Delaware;

 

(B) to duly perform and observe the terms of the Transaction Documents to which
it is a party;

 

(C) (i) to insure and keep the Vessel insured or cause or procure the Vessel to
be insured and to be kept insured at no expense to the Mortgagee (or, with
regard to the insurance cover described in (d) below, to reimburse the Mortgagee
therefor), in regard to:

 

 

(a)

all fire and usual marine risks (including increased value, which shall not
exceed twenty percent (20%) of the total hull and machinery coverage) on an
agreed value basis, which hull and machinery insured value shall be at least 80%
of the Fair Market Value of the Vessel in accordance with Section 9.1(v)(iii) of
the Facility Agreement;

 

 

(b)

war risks on an agreed value basis (including war protection and indemnity
liability with a separate limit not less than hull value) covering, inter alia,
the perils of confiscation, terrorism, piracy, expropriation, nationalization,
seizure and blocking;

 

 

(c)

protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull))
to the highest amount available in the market for the full value and tonnage of
the ship, as approved in writing by the Mortgagee, and, in case of oil pollution
liability risks, at the highest level of cover from time to time available under
basic protection and indemnity clubs entry, currently One Billion United States
Dollars ($1,000,000,000); and

 

 

(d)

Mortgagee's interest including mortgagee’s interest additional perils
(pollution) risks and, on demand, reimburse the Security Trustee for all
premiums, costs and expenses paid or incurred by the Mortgagee from time to
time;

 

(ii)  with respect to the Vessel, to effect the Insurances aforesaid or to cause
or procure the same to be effected:

 

 

(a)

in the cases of the Insurances referred to in sub-sections (i) (a), (b) and (d)
above and total loss, (A) in such amounts on an agreed value basis as shall be
at least equivalent to the higher of (I) the Fair Market Value of the Vessel and
(II) One Hundred Twenty percent (120%) of the aggregate outstanding principal
amount of the Facility (when aggregated with the insured value of the other
Vessels then financed under the Credit Agreement), (B) all such insurance shall
be payable in lawful money of the United States of America, and (C) upon such
terms (including provisions as to named insureds and loss payees and prior
notice of cancellation) and with such deductibles as shall from time to time be
approved by the Mortgagee in the reasonable exercise of its judgment;

 

C-7-10

--------------------------------------------------------------------------------

 

 

 

(b)

in the case of the protection and indemnity Insurances referred to in
sub-section (i)(c) above, in respect of the Vessel’s full tonnage, and in an
amount equal to the highest level of cover commercially available as at the date
of this Mortgage and to include provisions as to loss payees and prior notice of
cancellation in form and substance satisfactory to the Mortgagee; and

 

 

(c)

with insurance companies, underwriters, funds, mutual insurance associations,
war risks and protection and indemnity risks associations or clubs of recognized
standing, in each case, acceptable to the Mortgagee (hereinafter called “the
Insurers”);

 

(iii) to renew or replace all such Insurances or cause or procure the same to be
renewed or replaced before the relevant policies or contracts expire and to
procure that the Insurers or the firm of insurance brokers referred to herein
below shall promptly confirm in writing to the Mortgagee as and when each such
renewal or replacement is effected;

 

(iv) to procure, if instructed by any Lender, concurrently with the execution
hereof and thereafter at intervals of not more than twelve (12) calendar months,
a detailed report from a firm of independent marine insurance brokers, appointed
by the Facility Agent, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion procured concurrently
with the execution hereof to be for the account of the Owner;

 

(v) to cause the said independent marine insurance brokers or the Insurers to
agree to use reasonable efforts to advise the Mortgagee promptly of any failure
to renew any of the Insurances and of any default in payment of any premium and
of any other act or omission on the part of the Owner of which they have
knowledge and which might, in their opinion, invalidate or render unenforceable,
or cause the lapse of or prevent the renewal or extension of, in whole or in
part, any Insurances on the Vessel;

 

(vi) to cause the said independent marine insurance brokers to agree to mark
their records and to use their best efforts to advise the Mortgagee, at least
fourteen (14) days prior to the expiration date of any of the Insurances, that
such Insurances have been renewed or replaced with new insurance which complies
with the provisions of this Section 5(B);

 

(vii) duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

 

(viii) to execute or use reasonable efforts to cause to be executed such
guarantees as may from time to time be required by any relevant protection and
indemnity association or club;

 

C-7-11

--------------------------------------------------------------------------------

 

 

(ix) to procure that all policies, binders, cover notes or other instruments of
the Insurances referred to in subsections (i)(a) and (b) above shall be taken
out in the name of the Owner, with the Mortgagee as an additional assured
(without liability for premiums), as its or their respective interests may
appear, and shall incorporate a loss payable clause naming the Mortgagee as loss
payee prepared in compliance with the terms of this Mortgage and such loss
payable clause to be in any event in form and substance acceptable to the
Mortgagee and all policies, binders, cover notes or other instruments referred
to in subsection (i) shall (a) provide for prior notice of at least fourteen
(14) days (except war risks which shall be seven (7) days unless terminated
automatically in accordance with the provisions of the automatic termination and
cancellation clauses contained in such policies) to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that
unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges may pay the Owner as reimbursement therefor, provided, further, however,
that if such damage involves a loss in excess of U.S.$500,000, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee, and (b) in the event that the
Vessel shall be insured under any form of fleet cover, undertakings that the
brokers, underwriters, association or club (as the case may be) will not set off
claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance;

 

(x) to procure that all entries, policies, binders, cover notes or other
instruments of the Insurances referred to in sub-section (i)(c) above
incorporate a loss payable clause naming the Mortgagee as loss payee prepared in
compliance with the terms of this Mortgage and such loss payable clause to be in
any event in form and substance acceptable to the Mortgagee and shall provide
for prior notice of at least fourteen (14) days to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on the Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred;

 

(xi) not to reduce the coverage of any Insurances without the Mortgagee’s prior
written approval;

 

(xii) to procure that all policies, bindings, cover notes or other instruments
of the Insurances referred to in sub-section (i)(d) to the extent obtained by
the Owner shall be taken out in the name of the Mortgagee and shall incorporate
a loss payable clause naming the Mortgagee as loss payee and shall provide for
prior notice of at least fourteen (14) days to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee and the Lenders;

 

(xiii) to procure that Certificates of Insurance or summaries or copies of all
such instruments of Insurances as are referred to in sub-sections (ix) and (x)
above shall be from time to time deposited with the Mortgagee within thirty (30)
days after placement of the relevant Insurances, provided, however, that
originals or copies of all such instruments of Insurances as are referred to in
sub-sections (ix) and (x) above shall be made available to the Mortgagee upon
request by the Mortgagee;

 

(xiv) not to employ the Vessel or suffer the Vessel to be employed otherwise
than in conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying with such requirements
as to extra premiums or otherwise as the Mortgagee and/or the Insurers may
prescribe;

 

C-7-12

--------------------------------------------------------------------------------

 

 

(xv) to do all things necessary and proper, and execute and deliver all
documents and instruments to enable the Mortgagee to collect or recover any
moneys to become due the Mortgagee in respect of the Insurances;  

 

(xvi) to otherwise maintain the Vessel’s insurances in accordance with Section
9.1(v) of the Facility Agreement; and

 

(xvii) to provide, within a reasonable period of time after a written request
therefor, such additional insurances as the Mortgagee may from time to time
reasonably require on account of such insurances being required by any
applicable law, regulation, public body, classification society or similar
relevant authority or such insurances in the reasonable opinion of the Mortgagee
being customary or recommended for vessels of a similar type or vessels employed
in a similar trade, in which case the provisions of this clause B shall be
applicable, if appropriate.

 

(D) (i) to maintain the Vessel’s classification in accordance with Section
9.1(o) of the Facility Agreement and (ii) to keep and to cause to be kept the
Vessel in a good and efficient state of repair so as to enable her to maintain
her present class with its Classification Society and so as to enable her to
comply with the provisions of all laws, regulations and other requirements
(statutory or otherwise) from time to time applicable to vessels registered
under the laws of the United States of America, to procure that the Vessel’s
Classification Society make available to the Mortgagee, upon its request, such
information and documents in respect of the Vessel as are maintained in the
records of such Classification Society, and to procure that all repairs to or
replacements of any damaged, worn or lost parts or equipment be effected in such
manner (both as regards workmanship and quality of materials) as not to diminish
the value of the Vessel;

 

(E)    (i)     to keep the Vessel registered in the name of the Owner;

 

(ii) to keep the Vessel in good and safe condition and state of repair (ordinary
wear and tear and/or loss or damage by casualty or condemnation excepted);

 

(iii) to keep the Vessel insured in accordance with the provisions of Section
9.1(v) of the Facility Agreement and ensure that the requirements thereof in
respect of any insurances have been complied with;

 

(iv) to notify the Mortgagee of all material modifications to the Vessel and of
the removal of any parts or equipment from the Vessel; and

 

(v) to provide the Mortgagee with all reasonably requested Vessel related
information;

 

(F) to submit or to cause the Vessel to be submitted on a timely basis to such
periodic or other surveys as may be required for classification purposes and, if
reasonably requested by the Mortgagee, to supply or to cause to be supplied to
the Mortgagee copies of all survey and inspection reports and confirmations of
class issued in respect thereof and to procure that the Classification Society
provides the Mortgagee with the same rights and privileges to its records
relating to the Vessel as given to the Owner;

 

(G) to permit the Mortgagee, by surveyors or other Persons appointed by it in
its behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and to afford or to cause to be afforded all
proper facilities for such inspections, provided that such inspections will not
unreasonably interfere with the normal operations of the Vessel and cause no
undue delay to the Vessel;

 

C-7-13

--------------------------------------------------------------------------------

 

 

(H) (i) to pay and discharge or to cause to be paid and discharged all debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel except to the
extent permitted by Section 5(O) hereof and (ii) in event of arrest of the
Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within fifteen (15) Business Days of
receiving notice thereof by providing bail or otherwise as the circumstances may
require;

 

(I) not to employ the Vessel or suffer her employment in any trade or business
which is forbidden by the laws of the United States of America or is otherwise
illicit or in carrying illicit or prohibited goods or in any manner whatsoever
which may render her liable to condemnation or to destruction, seizure or
confiscation and in event of hostilities in any part of the world (whether war
be declared or not), not to employ the Vessel or suffer her employment in
carrying any contraband goods or to enter or trade to any zone which is declared
a war zone by any government or by the Vessel's war risks Insurers unless the
required extra war risk insurance cover has been obtained for the Vessel;

 

(J) promptly to furnish or to use its best efforts to cause promptly to be
furnished to the Mortgagee all such information as the Mortgagee may from time
to time reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

 

(K) promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:

 

(i) any accident to the Vessel involving repairs the cost whereof will or is
likely to exceed five percent (5%) of the insured value of the Vessel;

 

(ii) any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

 

(iii) any material requirement or recommendation made by any Insurer or
Classification Society or by any competent authority which is not complied with
in accordance with reasonable commercial practices;

 

(iv) any arrest of the Vessel or the exercise or purported exercise of any lien
on the Vessel or her Earnings; and

 

(v) any occurrence of circumstances forming the basis of an Environmental Claim.

 

(L) to keep or to cause to be kept proper books of account of the Owner in
respect of the Vessel and her Earnings and, if reasonably requested by the
Mortgagee, to make or to cause to be made such books available for inspection on
behalf of the Mortgagee and furnish or cause to be furnished satisfactory
evidence that the wages and allotments and the insurance and pension
contributions of the Master and crew are being regularly paid and that all
deductions from crew's wages in respect of any tax liability are being properly
accounted for and that the Master has no claim for disbursements other than
those incurred by him in the ordinary course of trading on the voyage then in
progress;

 

C-7-14

--------------------------------------------------------------------------------

 

 

(M) to assign and provide that Requisition Compensation is applied in accordance
with Section 8 hereof as if received in respect of the sale of the Vessel;

 

(N) not, without the previous consent in writing of the Mortgagee, materially
alter the structure of the Vessel or its equipment or remove any material parts
of the Vessel to the extent such action could reasonably be expected to reduce
the value of the Vessel;

 

(O) intentionally omitted;

 

(P) to keep the Vessel registered under the laws of the United States of
America;

 

(Q) to keep and to cause the Vessel to be kept free and clear of all liens,
charges, mortgages and encumbrances except in favor of the Mortgagee, and except
for crew's wages remaining unpaid in accordance with reasonable commercial
practices or for collision or salvage, liens in favor of suppliers of
necessaries or other similar liens arising in the ordinary course of its
business, accrued for not more than thirty (30) days (unless any such lien is
being contested in good faith and by appropriate proceedings or other acts and
the Owner shall have set aside on its books adequate reserves with respect to
such lien and so long as such deferment in payment shall not subject the Vessel
to forfeiture or loss) or liens for loss, damage or expense which are fully
covered by insurance, subject to applicable deductibles satisfactory to the
Mortgagee, or in respect of which a bond or other security has been posted by or
on behalf of the Owner with the appropriate court or other tribunal to prevent
the arrest or secure the release of the Vessel from arrest, and not, except in
favor of the Mortgagee, to pledge, charge, assign or otherwise encumber (in
favor of any Person other than the Mortgagee) her Insurances, Earnings or
Requisition Compensation or to suffer the creation of any such pledge, charge,
assignment or encumbrance as aforesaid to or in favor of any Person other than
the Mortgagee;

 

(R) not, without the previous consent in writing of the Mortgagee (and then only
subject to such terms and conditions as the Mortgagee may impose), to sell,
abandon or otherwise dispose of the Vessel or any interest therein;

 

(S) to pay promptly to the Mortgagee all moneys (including fees of counsel)
whatsoever which the Mortgagee shall or may expend, be put to or become liable
for, in or about the protection, maintenance or enforcement of the security
created by this Mortgage or in or about the exercise by the Mortgagee of any of
the powers vested in it hereunder and to pay interest thereon at the Default
Rate from the date whereon such expense or liability was incurred by the
Mortgagee;

 

(T) to comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

 

(U) to comply with and satisfy all the requisites and formalities established by
the laws of the United States of America to perfect this Mortgage as a legal,
valid and enforceable first and preferred lien upon the Vessel and to furnish to
the Mortgagee from time to time such proofs as the Mortgagee may reasonably
request for its satisfaction with respect to the compliance by the Owner with
the provisions of this Section 5(S);

 

(V) not without the previous consent of the Mortgagee in writing, which consent
shall not be unreasonably withheld, to let the Vessel or permit the Vessel to be
let on demise charter (other than any demise charter to a company related to the
Owner or any of its members) for any period;

 

C-7-15

--------------------------------------------------------------------------------

 

 

(W) to place or to cause to be placed and at all times and places to retain or
to cause to be retained a properly certified copy of this Mortgage on board the
Vessel with her papers and cause this Mortgage to be exhibited to any and all
Persons having business with the Vessel which might give rise to any lien
thereon other than liens for crew's wages and salvage, and to any representative
of the Mortgagee on demand; and to place and keep or to cause to be placed and
kept prominently displayed in the chart room and in the Master's cabin of the
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is owned by SEACOR Marine LLC (the “Owner”) and is subject to a
first preferred mortgage (the “First Mortgage”) in favor of DNB Bank ASA, New
York Branch, as security trustee and mortgagee, under the authority of the
United States Ship Mortgage Act, 1920, as amended, inter alia, by Public Law
100-710 (46 USC Section 31301 et seq.). Under the terms of the First Mortgage,
neither the Owner nor any charterer nor the Master of this Vessel nor any other
person has any power, right or authority whatever to create, incur or permit to
be imposed upon this Vessel any lien or encumbrance except for crew's wages and
salvage.”

 

(X) (i) If the Facility Agent shall so request, to provide the Facility Agent
(for distribution to the Lenders) with copies of all internally generated
inspection or survey reports on the Vessel; provided, that in the event that the
Vessel is reactivated out of cold stack, the Owner shall provide, upon the
reasonable request of the Facility Agent, the Facility Agent with copies of all
inspections and survey reports to the extent required to be provided to the
Classification Society or other such reports requested by the Facility Agent at
the cost of the Borrower, and (ii) upon reasonable notice to the Owner, the
Owner shall permit the Facility Agent (acting through surveyors or other persons
appointed by it for that purpose) at the cost of the Borrower from time to time
to inspect the Vessel and shall afford all proper facilities for such
inspections provided that such inspections shall not unreasonably interfere with
the operation of the Vessel, any relevant charterer’s quiet enjoyment of the
Vessel or the Vessel’s scheduled maintenance and docking schedule.

 

(Y) except where failure to comply would not alone or in the aggregate result in
a Material Adverse Effect, do or cause to be done, all things necessary to
comply with all contracts or agreements to which it is a party, and all laws,
and the rules and regulations thereunder, applicable to it, including, without
limitation, those laws, rules and regulations relating to employee benefit plans
and environmental matters;

 

(Z) promptly upon the occurrence of any of the following conditions, provide to
the Facility Agent notice thereof, specifying in reasonable detail the nature of
such condition: (a) its receipt of any written communication that alleges that
it is not in compliance with any applicable Environmental Law or Environmental
Approval, if such failure to comply would reasonably be expected to have a
Material Adverse Effect, (b) any Environmental Claim pending or threatened in
writing against any it, which would reasonably be expected to have a Material
Adverse Effect, or (c) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expect to form the
basis of any Environmental Claim against it, if such Environmental Claim could
reasonably be expected to have a Material Adverse Effect. Upon the written
request by the Facility Agent, it will submit to the Facility Agent at
reasonable intervals, a report providing an update of the status of any issue or
claim identified in any notice or certificate required pursuant to this
subsection;

 

C-7-16

--------------------------------------------------------------------------------

 

 

(AA) with respect to the Vessel (i) procure that the Vessel Manager is and shall
at all times remain the Operator thereof, (ii) procure that the Operator will
comply with and ensure that each of the Vessels operated by it will comply with
the requirements of the ISM Code, ISPS Code, Annex VI and MTSA in accordance
with the implementation schedules thereof, including (but not limited to) the
maintenance and renewal of valid certificates, and when required, security
plans, pursuant thereto throughout the term of the Loan; (iii) procure that the
Operator will immediately inform the Facility Agent if there is any threatened
or actual withdrawal of its DOC, SMC, ISSC or IAPPC in respect of any Vessel
operated by it; (iv) procure that the Operator will promptly inform the Facility
Agent upon the issuance to the relevant Subsidiary Guarantor or Operator of a
DOC and to any of the Vessels of an SMC, ISSC or IAPPC; and (v) maintain an
Inventory of Hazardous Materials onboard at all times following the next
drydock;

(BB) cause the Vessel to be managed both commercially and technically by the
Vessel Manager;

 

(CC) if the Facility Agent shall so request, provide, if applicable, the
Facility Agent with copies of the current Certificate of Financial
Responsibility pursuant to the Oil Pollution Act 1990 for the Vessel;

 

(DD) remain in compliance with applicable Sanctions Laws and Anti-Money
Laundering Laws;

 

(EE) in the event that the Owner undertakes to dismantle the Vessel (or to sell
the Vessel with the intention of it being dismantled) with the prior written
consent of the Facility Agent, it shall comply with the Hong Kong International
Convention for the Safe and Environmentally Sound Recycling of Ships, 2009 and
to the extent applicable, United States laws, as well as any other applicable
vessel dismantling conventions on safe, sustainable, and socially and
environmentally responsible dismantling of the Vessel that is taken out of
service; and

 

(FF) promptly upon any Responsible Officer of any Credit Party obtaining actual
knowledge thereof, inform the Facility Agent of the occurrence of (a) any
Default or Event of Default, (b) any litigation, arbitration or governmental
proceeding pending or threatened in writing against any Transaction Party not
previously disclosed to the Lenders or any development in respect of a
previously disclosed litigation, arbitration or governmental proceeding, which
if adversely determined could reasonably be expected to have a Material Adverse
Effect, including but not limited to, in respect of any Environmental Claim or
any judgment entered against a Transaction Party, (c) the withdrawal, with
respect to any Vessel owned by it, of such Vessel’s rating by its Classification
Society or the issuance by the Classification Society of any material
recommendation or notation affecting class and (d) any other event or condition
which is reasonably likely to have a Material Adverse Effect.

 

6. Mortgagee's Right to Cure. Without prejudice to any other rights of the
Mortgagee hereunder:

 

(i) in the event that the provisions of Section 5(B) hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

 

(ii)   in the event that the provisions of Section 5(C) and/or 5(D) hereof or
any of them shall not be complied with, the Mortgagee shall be at liberty, but
not obligated, to arrange for the carrying out of such repairs and/or surveys as
it deems expedient or necessary; and

 

C-7-17

--------------------------------------------------------------------------------

 

 

(iii)   in the event that the provisions of Section 5(F) hereof or any of them
shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to pay and discharge all such debts, damages and liabilities as are
therein mentioned and/or to take any such measures as it deems expedient or
necessary for the purpose of securing the release of the Vessel;

 

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing sub-sections (i), (ii) and (iii)
shall be paid by the Owner on demand, with interest thereon at the rate provided
for in Section 5(Q) hereof from the date when such expenses were incurred by the
Mortgagee.

 

 

7.

Events of Default and Remedies.

 

(A) Each of the following events shall constitute an “Event of Default”:

 

(i)   a default in the payment when due (together with any applicable grace
period) of all or any part of the Obligations; or

 

(ii)   an event of default stipulated in Section 8.1 of the Credit Agreement
shall occur and be continuing; or

 

(iii)   a default by the Owner occurs in the due and punctual observance of any
of the covenants contained in subsections (A)(i), (B) (other than subclauses
(iv), (vi) and (xiii) thereof), (G), (H), (J), (L), (M), (N), (O), (P), (Q),
(S), (T), (U), (V) or (W) of Section 5 of this Mortgage; or

 

(iv)   a default by the Owner occurs in the due and punctual observance of any
of the covenants contained in subsections (C), (E), (F), (I), (K), or (R) or
subclauses (ii) and (iii) of subsection (A) and subclauses (iv), (vi) or (xiii)
of subsection (B) of Section 5 of this Mortgage and such default continues
unremedied for a period of thirty (30) days; or

 

(v)     it becomes impossible or unlawful for the Owner to fulfill any of the
covenants and obligations contained in this Mortgage and the Mortgagee considers
that such impossibility or illegality will have a material adverse effect on its
rights under this Mortgage or the enforcement thereof.

 

(B) If any Event of Default shall occur and be continuing, the Mortgagee shall
be entitled:

 

(i)   to demand payment by written notice to the Owner of the Obligations,
whereupon such payment shall be immediately due and payable, anything contained
in the Credit Agreement, the Note, this Mortgage or any of the other relevant
Transaction Documents to the contrary notwithstanding and without prejudice to
any other rights and remedies of the Mortgagee or the Creditors, as the case may
be, under the Credit Agreement, the Note, this Mortgage or any of the other
relevant Transaction Documents, provided, however, that if, before any sale of
the Vessel, all defaults shall have been remedied in a manner satisfactory to
the Mortgagee, the Mortgagee may waive such defaults by written notice to that
effect to the Owner; but no such waiver shall extend to or affect any subsequent
or other default or impair any rights and remedies consequent thereon;

 

C-7-18

--------------------------------------------------------------------------------

 

 

(ii)   at any time and as often as may be necessary to take any such action as
the Mortgagee may in its discretion deem advisable for the purpose of protecting
the security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the rate provided for in Section
5(Q) hereof from the date whereon such expense or liability was incurred by the
Mortgagee. The Owner shall promptly execute and deliver to the Mortgagee such
documents or cause promptly to be executed and delivered to the Mortgagee such
documents, if any, and shall promptly do and perform such acts, if any, as in
the opinion of the Mortgagee or its counsel may be necessary or advisable to
facilitate or expedite the protection, maintenance and enforcement of the
security created by this Mortgage;

 

(iii)   to exercise all the rights and remedies in foreclosure and otherwise
given to the Mortgagee by any applicable law, including those under the
provisions of the Ship Mortgage Act;

 

(iv)   to take possession of the Vessel, wherever the same may be, without prior
demand and without legal process (when permissible under applicable law) and
cause the Owner or other Person in possession thereof forthwith upon demand of
the Mortgagee to surrender to the Mortgagee possession thereof as demanded by
the Mortgagee, and by notice to the Owner, request that the crew be ordered to
remain onboard the Vessel, that the Master of the Vessel be ordered to sail the
Vessel at the cost of the Owner to any port designated by the Mortgagee and/or
that the Owner take such action regarding the Vessel as may be requested by the
Mortgagee;

 

(v)   to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

 

(vi)   to collect, recover, compromise and give a good discharge for all claims
then outstanding or thereafter arising under the Insurances or any of them and
to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;

 

(vii)   to discharge, compound, release or compromise claims against the Owner
in respect of the Vessel which have given or may give rise to any charge or lien
on the Vessel or which are or may be enforceable by proceedings against the
Vessel;

 

(viii)   to take appropriate judicial proceedings for the foreclosure of this
Mortgage and/or for the enforcement of the Mortgagee's rights hereunder or
otherwise; recover judgment for any amount due by the Owner in respect of the
Credit Agreement, the Note, this Mortgage, or any of the other relevant
Transaction Documents and collect the same out of any property of the Owner;

 

C-7-19

--------------------------------------------------------------------------------

 

 

(ix)    to sell the Vessel at public auction, free from any claim of or by the
Owner of any nature whatsoever by first giving notice of the time and place of
sale with a general description of the property in the following manner:

--------------------------------------------------------------------------------

 

(a)

by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

--------------------------------------------------------------------------------

 

(b)

if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

--------------------------------------------------------------------------------

 

(c)

by sending a similar notice by facsimile confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale;

--------------------------------------------------------------------------------

 

 

Such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale.

 

(x)   pending sale of the Vessel (either directly or indirectly) to manage,
charter, lease, insure, maintain and repair the Vessel and to employ or lay up
the Vessel upon such terms, in such manner and for such period as the Mortgagee
in its absolute discretion deems expedient and for the purpose aforesaid the
Mortgagee shall be entitled to do all acts and things incidental or conducive
thereto and in particular to enter into such arrangements respecting the Vessel,
her insurance, management, maintenance, repair, classification and employment in
all respects as if the Mortgagee were the owner of the Vessel and without being
responsible for any loss thereby incurred;

 

(xi)   to recover from the Owner on demand any such losses as may be incurred by
the Mortgagee in or about the exercise of the powers vested in the Mortgagee
under Section 7(B)(x) above with interest thereon at the rate provided for in
Section 5(Q) hereof from the date when such losses were incurred by the
Mortgagee; and

 

(xii)   to recover from the Owner on demand all expenses, payments and
disbursements (including reasonable fees and expenses of counsel) incurred by
the Mortgagee in or about or incidental to the exercise by it of any of the
powers vested in it hereunder together with interest thereon at the rate
provided for in Section 5(Q) hereof from the date when such expenses, payments
or disbursements were incurred by it;

 

PROVIDED, ALWAYS, that any sale of the Vessel or any interest therein by the
Mortgagee pursuant to and in compliance with Section 7(B)(ix) above shall
operate to divest all right, title and interest of the Owner, its successors and
assigns, in or to the Vessel so sold and upon such sale the purchaser shall not
be bound to see or inquire whether the Mortgagee's power of sale has arisen in
the manner herein provided and the sale shall be deemed to be within the power
of the Mortgagee and the receipt of the Mortgagee for the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of sale or be in any way answerable therefor.

 

C-7-20

--------------------------------------------------------------------------------

 

 

In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case the Owner and
the Mortgagee shall be restored to their former positions and rights hereunder
with respect to the property, subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

 

(C)     Notwithstanding the foregoing, it is understood that a Total Loss of the
Vessel which is covered by the insurance maintained by Owner pursuant to Section
5(B) hereof shall not be deemed to be a default under this Mortgage, the Credit
Agreement, the Note or any of the other relevant Transaction Documents, or any
of them.

 

8. Application of Proceeds. The proceeds of any sale made either under the power
of sale hereby granted to the Mortgagee or under a judgment or decree in any
judicial proceedings for the foreclosure of this Mortgage or for the enforcement
of any remedy granted to the Mortgagee hereunder, any net earnings arising from
the management, charter or other use of the Vessel by the Mortgagee under any of
the powers herein contained or by law provided and the proceeds of any and all
Insurances and any claims for damages on account of the Vessel or the Owner of
any nature whatsoever and any Requisition Compensation, shall be applied in
accordance with Section 8.2 of the Credit Agreement,

 

In the event that the proceeds are insufficient to pay in full the Obligations,
the Mortgagee shall be entitled to collect the balance from the Owner or any
other Person liable therefor.

 

9. No Waiver. No delay or omission of the Mortgagee or the other Creditors to
exercise any right or power vested in it under the Credit Agreement, the Note,
this Mortgage or any of the other relevant Transaction Documents, or any of them
shall impair such right or power or be construed as a waiver thereof or as
acquiescence in any default by the Owner hereunder, nor shall the acceptance by
the Mortgagee of any payments in connection with this Mortgage from any source
be deemed a waiver hereunder. However, if at any time after an Event of Default
and prior to the actual sale of the Vessel by the Mortgagee or prior to any
foreclosure proceedings the Owner cures all Events of Default and pays all
expenses, advances and damages to the Mortgagee consequent on such Events of
Default, with interest at the rate provided for in Section 5(Q) hereof from the
date when such expenses, advances and damages were incurred, then the Mortgagee
may accept such cure and payment and restore the Owner to its former position,
but such action shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

 

10. Delegation of Power. The Mortgagee shall be entitled at any time and as
often as may be expedient to delegate all or any of the powers and discretions
vested in it by this Mortgage (including the power vested in it by virtue of
Section 12 hereof) in such manner and upon such terms and to such Persons as the
Mortgagee in its absolute discretion may deem advisable.

 

11. Indemnity. Without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other relevant Transaction Documents, the Owner hereby agrees and undertakes to
indemnify the Mortgagee against all obligations and liabilities whatsoever and
whensoever arising which the Mortgagee may incur in good faith in respect of, in
relation to or in connection with the Vessel or otherwise howsoever in relation
to or in connection with the enforcement of the Mortgagee's rights hereunder or
under the Credit Agreement, the Note or any of the other relevant Transaction
Documents.

 

C-7-21

--------------------------------------------------------------------------------

 

 

12.  Power of Attorney.

 

(A) The Owner hereby irrevocably appoints the Mortgagee as its attorney-in-fact
for the duration of the Security Period to do in its name or in the name of the
Owner all acts which the Owner, or its successors or assigns, could do in
relation to the Vessel, including without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as the Mortgagee lawfully may)
all freights, hire, earnings, issues, revenues, income and profits of the
Vessel, and all amounts due from underwriters under the Insurances as payment of
losses or as return premiums or otherwise, salvage awards and recoveries,
recoveries in general average or otherwise, and all other sums due or to become
due to the Owner or in respect of the Vessel, and to make, give and execute in
the name of the Owner, acquittance, receipts, releases or other discharges for
the same, whether under seal or otherwise, to take possession of, sell or
otherwise dispose of or manage or employ, the Vessel, to execute and deliver
charters and a bill of sale with respect to the Vessel, and to endorse and
accept in the name of the Owner all checks, notes, drafts, warrants, agreements
and all other instruments in writing with respect to the foregoing. PROVIDED,
HOWEVER, that, unless the context otherwise permits under this Mortgage, such
power shall not be exercisable by or on behalf of the Mortgagee unless and until
any Event of Default stipulated in Section 7(A) hereof shall occur and be
continuing and shall not be exercisable after all defaults have been cured.

 

(B) The exercise of the power granted in this Section 12 by or on behalf of the
Mortgagee shall not require any Person dealing with the Mortgagee to conduct any
inquiry as to whether any such Event of Default has occurred and is continuing,
nor shall such Person be in any way affected by notice that any such Event of
Default has not occurred nor is continuing, and the exercise by the Mortgagee of
such power shall be conclusive evidence of its right to exercise the same.

 

13. Appointment of Receiver. If any legal proceedings shall be taken to enforce
any right under this Mortgage, the Mortgagee shall be entitled as a matter of
right to the appointment of a receiver of the Vessel and of the freights, hire,
earnings, issues, revenues, income and profits due or to become due and arising
from the operation thereof.

 

14. Commencement of Proceedings. The Mortgagee shall have the right to commence
proceedings in the courts of any country having competent jurisdiction and in
particular the Mortgagee shall have the right to arrest and take action against
the Vessel at whatever place the Vessel shall be found lying and for the purpose
of any action which the Mortgagee may bring before the local court for the
jurisdiction of such court or other judicial authority and the Owner agrees that
for the purpose of proceedings against the Vessel any writ, notice, judgment or
other legal process or documents may be served upon the Master of the Vessel (or
upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

 

15. Partial Invalidity. In the event that any provision or provisions of this
Mortgage shall be declared invalid, void or otherwise inoperative by any present
or future court of competent jurisdiction in any country, the Owner will,
without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other relevant Transaction
Documents or any of them, execute and deliver such other and further instruments
and do such things as in the reasonable opinion of the Mortgagee or its counsel
will be necessary or advisable to carry out the true intent and spirit of this
Mortgage. In any event, any such declaration of partial invalidity shall not
affect the validity of any other provision or provisions of this Mortgage, or
the validity of this Mortgage as a whole.

 

16. Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein or in the Credit Agreement, the Note or the other relevant
Transaction Documents specifically given or now or hereafter existing at law, in
equity, admiralty, or by statute, and each and every power and remedy whether
specifically in this Mortgage or in the Credit Agreement, the Note or the other
relevant Transaction Documents given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Mortgagee, and the exercise or the beginning of the exercise of any such power
or remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other power or remedy under the Credit Agreement,
the Note, this Mortgage or any other relevant Transaction Documents.

 

C-7-22

--------------------------------------------------------------------------------

 

 

17. Recordation of Mortgage. For the purpose of recording this First Preferred
Mortgage as required by the United States Ship Mortgage Act, 1920, as amended,
inter alia, by Public Law 100-710 (46 USC Section 31301 et seq.), the total
amount is One Hundred Thirty Million United States Dollars (U.S.$130,000,000)
and interest, expenses and performance of mortgage covenants. It is not intended
that this Mortgage shall include property other than the Vessel and it shall not
include property other than the Vessel as the term "vessel" is used in the Ship
Mortgage Act. Notwithstanding the foregoing, for property other than the Vessel,
if any should be determined to be covered by this Mortgage, the discharge amount
is zero point zero one percent (0.01%) of the total amount.

 

18. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the laws of the United States of America or under
the corresponding provisions of any other jurisdiction in which it is sought to
be enforced and that, if any provision or portion thereof herein shall be
construed to waive the preferred status of this Mortgage, then such provision to
such extent shall be void and of no effect.

 

19. Counterparts. This Mortgage may be executed in any number of counterparts
each of which shall be an original but such counterparts shall together
constitute but one and the same instrument.

 

20. Notices. Notices and other communications under this Mortgage shall be in
writing and may be given by facsimile as follows:

 

If to the Owner -

SEACOR Marine LLC

7910 Main St. 2nd Floor

Houma, Louisiana 70360

Attn: President

Facsimile No.: (985) 876-5444

 

With a copy to:

SEACOR Holdings Inc.

2200 Eller Drive

P.O. Box 13038

Ft. Lauderdale, Florida 33316

Attn.: Legal Department

Facsimile No.: (954) 527-1772

 

C-7-23

--------------------------------------------------------------------------------

 

 

If to the Mortgagee -               

DNB BANK ASA, New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: (212) 681-3800
Attention: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

 

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

 

Every notice or other communication shall, except so far as otherwise expressly
provided by this Mortgage, be deemed to have been received (provided that it is
received prior to 2 p.m. New York time; otherwise it shall be deemed to have
been received on the next following Banking Day), in the case of a facsimile
when such facsimile is transmitted to the facsimile number specified herein and
telephonic confirmation of receipt thereof is obtained, and in the case of a
letter, at the time of receipt thereof.

 

21. Rights of Owner. Unless one or more Events of Default shall have occurred
and be continuing, the Owner (a) shall be suffered and permitted to retain
actual possession and use of the Vessel and (b) shall have the right, from time
to time in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, cables, chains, tackle, apparel, furniture, fittings, equipment or any
other appurtenances of the Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.

 

22. Waiver; Amendment. None of the terms and conditions of this Mortgage may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Owner and the Mortgagee.

 

23. Successors and Assigns. All the covenants, promises, stipulations and
agreements of the Owner and all the rights and remedies of the Mortgagee
contained in this Mortgage shall bind the Owner, its successors and assigns, and
shall inure to the benefit of the Mortgagee, its successors and assigns, whether
so expressed or not.

 

24. Applicable Law. This Mortgage shall be governed by, and construed in
accordance with, the laws of the United States of America.

 

25. Submission to Jurisdiction. The Owner hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Creditors under this Mortgage or under any
document delivered hereunder and hereby irrevocably agrees that valid service of
summons or other legal process on it may be effected by serving a copy of the
summons and other legal process in any such action or proceeding on the Owner by
mailing or delivering the same by hand to the Owner at the address indicated for
notices in this Mortgage. The service, as herein provided, of such summons or
other legal process in any such action or proceeding shall be deemed personal
service and accepted by the Owner as such, and shall be legal and binding upon
the Owner for all the purposes of any such action or proceeding. Final judgment
(a certified or exemplified copy of which shall be conclusive evidence of the
fact and of the amount of any indebtedness of the Owner to the Creditors)
against the Owner in any such legal action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment. The Owner shall
advise the Mortgagee promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the
Creditors may bring any legal action or proceeding in any other appropriate
jurisdiction.

 

C-7-24

--------------------------------------------------------------------------------

 

 

26. WAIVER OF IMMUNITY. TO THE EXTENT THAT THE OWNER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS
(WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT
TO ITSELF OR ITS PROPERTY, THE OWNER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS MORTGAGE.

 

27. WAIVER OF JURY TRIAL. EACH OF THE OWNER AND THE MORTGAGEE HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS MORTGAGE.

 

28. Headings. In this Mortgage, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Mortgage.

 

[Signature Page Follows]

 

C-7-25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly authorized
representative on the day and year first above written.

 

 

SEACOR MARINE LLC

 

 

By:____________________________

   Name:  

   Title:  

 

C-7-26

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF MORTGAGE

 

 

STATE OF NEW YORK          )

: ss:

COUNTY OF NEW YORK     )

 

 

On this ___ day of _______________, 2018, before me personally appeared
______________________, to me known, who, being by me duly sworn, did depose and
say that he/she is _______________ of SEACOR MARINE LLC, the limited liability
company described in and which executed the foregoing Mortgage; and that he/she
signed his/her name thereto pursuant to authority granted to him/her by SEACOR
MARINE LLC acting on behalf of said limited liability company.

 

 

____________________________

Notary Public

 

C-7-27

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

Credit Agreement

 

C-7-28

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Note

 

 

 

C-7-29

--------------------------------------------------------------------------------

 

AGREED FORM

 

 

EXHIBIT D

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF EARNINGS

 

given by

 

[___________]

 

in favor of

 

 

DNB BANK ASA, NEW YORK BRANCH

 

 

 

 

[____________], 2018

 

[VESSEL]

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

D-1

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF EARNINGS

 

[VESSEL]

 

THIS ASSIGNMENT OF EARNINGS (this “Assignment”) is made as of [____________],
2018, by  [_____], a [limited liability company][corporation] formed and
existing under the laws of [____________] (the “Assignor”), in favor of DNB BANK
ASA, New York Branch, a bank incorporated under the laws of the Kingdom of
Norway (“DNB”), as security trustee for the Creditors (the “Assignee”), as
security for the due performance by the Assignor of its obligations to the
Creditors under or in connection with the Credit Agreement.

 

W I T N E S S E T H T H A T:

 

WHEREAS:

 

(A)     The Assignor is the sole owner of the whole of the [_______________]
flag vessel m.v. [______], Official No. [______] (the “Vessel”);

 

(B)     The Assignor has entered into that certain senior secured credit
agreement, dated [___________], 2018 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among, inter
alios, (1) SEACOR Marine Foreign Holdings Inc., as borrower (the “Borrower”),
(2) SEACOR Marine Holdings Inc., as parent guarantor (the “Parent Guarantor”),
(3) the Assignor and the other the entities listed on Schedule 1-A thereto as
subsidiary guarantors, (4) DNB, as facility agent and security trustee and (5)
the financial institutions identified on Schedule 1-B thereto (together with any
bank or financial institution which becomes a lender pursuant to Section 10 of
the Credit Agreement), as lenders (the “Lenders”), pursuant to which the Lenders
have agreed to make available to the Borrower a senior secured term loan
facility in the aggregate amount of up to One Hundred Thirty Million United
States Dollars (U.S. $130,000,000) (the “Facility”); and

 

(C)     It is a condition precedent to, among other things, the Lenders making
the Facility available to the Borrower under the Credit Agreement that the
Assignor executes and delivers to the Assignee, as security for the obligations
of the Credit Parties to the Creditors under or in connection with the Credit
Agreement, the Note and the other relevant Transaction Documents, an assignment
of all of the Assignor's right, title and interest in and to the earnings and
requisition compensation of the Vessel.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Assignor:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meanings when used herein, including in the
preamble and recitals of this Assignment. For the purposes of this Assignment,
when any term is modified by the word "relevant" such term shall be construed to
mean with respect to, among others, as the case may be, the Assignor.

 

2.     Grant of Security. As security for the payments and performance by the
Assignor for the indebtedness, liabilities and obligations of the Credit Parties
from time to time under the Credit Agreement, the Note and the other relevant
Transaction Documents, the Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its successors and assigns, and does hereby grant the Assignee a security
interest in, all of the Assignor's right, title and interest in and to (i) all
moneys and claims for moneys due and to become due thereto, whether as charter
hire, freights, indemnities, payments or otherwise, under, and all claims for
damages arising out of any breach of, any bareboat, time or voyage charter,
contract of affreightment or other contract for the use or employment of the
Vessel, (ii) all remuneration for salvage and towage services, demurrage and
detention moneys and any other earnings whatsoever due or to become due to the
Assignor arising from the use or employment of the Vessel, (iii) all moneys or
other compensation payable by reason of requisition for title or for hire or
other compulsory acquisition of the Vessel, and (iv) all proceeds of all of the
foregoing.

 

D-2

--------------------------------------------------------------------------------

 

 

3.     Notice of Assignment. The Assignor will, promptly upon the occurrence and
during the continuance of an Event of Default, give notice, in the form annexed
hereto as Exhibit 1 of this Assignment to any charterer or contractee of the
Vessel. If such notice is provided, Assignee shall rescind it promptly after the
cure or waiver of the underlying Event(s) of Default so long as no other Event
of Default has occurred and is continuing.

 

4.     Payment. The Assignor shall cause all sums payable to the Assignor and
assigned hereby, whether as charterhire, freight, indemnities or otherwise, to
be paid directly to the Assignee or, in the case of payments made to an agent of
the Assignor, to be transferred promptly upon receipt by such agent, to the
Borrower’s Earnings Account or to such other account as the Assignee shall
direct for the account of the Assignor.

 

5.     Performance under Charters; No Duty of Inquiry. The Assignor hereby
undertakes that, notwithstanding the assignment herein contained, it shall
punctually perform all its obligations under all charters and contracts
pertaining to the Vessel to which it is a party. It is hereby expressly agreed
that, anything contained herein to the contrary notwithstanding, the Assignor
shall remain liable under all charters and contracts pertaining to the Vessel to
which it is a party to perform the obligations assumed by it thereunder, and the
Assignee shall have no obligation or liability under any such charter or
contract by reason of or arising out of the assignment contained herein, nor
shall the Assignee be required to assume or be obligated in any manner to
perform or fulfill any obligation of the Assignor under or pursuant to any such
charter or contract or to make any payment or make any inquiry as to the nature
or sufficiency of any payment received by the Assignee, or, unless and until
indemnified to its satisfaction, to present or file any claim or to take any
other action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled hereunder or pursuant hereto
at any time or times.

 

6.     Requisition. The Assignor shall promptly notify the Assignee in writing
of the commencement and termination of any period during which the Vessel may be
requisitioned.

 

7.     Employment of Vessel. The Assignor hereby further covenants and
undertakes promptly to furnish the Assignee with all such information as it may
from time to time reasonably require regarding the employment, position and
engagements of the Vessel, however not to unreasonably interfere with the
conduct of the Assignor’s business.

 

8.     Negative Pledge. The Assignor does hereby warrant and represent that it
has not transferred, assigned, pledged or otherwise disposed of, and hereby
covenants that it will not transfer, assign, pledge or otherwise dispose of so
long as this Assignment shall remain in effect, any of its right, title or
interest in the whole or any part of the moneys and claims hereby assigned to
anyone other than the Assignee, and it will not take or omit to take any action,
the taking or omission of which might result in a material alteration or
material impairment of the rights hereby assigned or any of the rights created
in this Assignment.

 

D-3

--------------------------------------------------------------------------------

 

 

9.     Power of Attorney. Upon and during the continuance of an Event of
Default, the Assignor does hereby irrevocably appoint and constitute the
Assignee as the Assignor's true and lawful attorney-in-fact with full power (in
the name of the Assignor or otherwise) to ask, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys
assigned hereby, to endorse any checks or other instruments or orders in
connection therewith, and to file any claims or take any action or institute any
proceedings which the Assignee may deem to be necessary or advisable and
otherwise to do any and all things which the Assignor itself could do in
relation to the property hereby assigned including but not limited to filing any
and all Uniform Commercial Code financing statements or renewals thereof in
connection with this Assignment which the Assignee may deem to be necessary or
advisable in order to perfect or maintain the security interest granted hereby.

 

10.     Application of Proceeds. All moneys collected or received from time to
time by the Assignee pursuant to this Assignment shall be dealt with as provided
in the Credit Agreement.

 

11.     Further Assurances. The Assignor agrees that at any time and from time
to time, upon the written request of the Assignee, the Assignor will promptly
and duly execute and deliver any and all such further instruments and documents
as the Assignee may deem necessary in obtaining the full benefits of this
Assignment and of the rights and powers herein granted.

 

12.     Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Assignee shall be cumulative and shall be
in addition to every other right, power and remedy of the Assignee now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy, whether herein given or otherwise existing, may be exercised
from time to time, in whole or in part, and as often and in such order as may be
deemed expedient by the Assignee, and the exercise or the beginning of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Assignee in the exercise of any right or
power or in the pursuance of any remedy accruing upon any breach or default by
the Assignor shall impair any such right, power or remedy or be construed to be
a waiver of any such right, power or remedy or to be an acquiescence therein;
nor shall the acceptance by the Assignee of any security or of any payment of or
on account of any of the amounts due from the Assignor under or in connection
with the Credit Agreement or any document delivered in connection therewith and
maturing after any breach or default or of any payment on account of any past
breach or default be construed to be a waiver of any right to take advantage of
any future breach or default or of any past breach or default not completely
cured thereby.

 

13.     Invalidity. If any provision of this Assignment shall at any time for
any reason be declared invalid, void, unenforceable or otherwise inoperative by
a court of competent jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed in favor of the Assignee in order to carry
out the intentions of the parties hereto as nearly as may be possible; and (ii)
the invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction. In the event that it should transpire that by reason of any law or
regulation, or by reason of a ruling of any court, or by any other reason
whatsoever, the assignment herein contained is either wholly or partly
defective, the Assignor hereby undertakes to furnish the Assignee with an
alternative assignment or alternative security and/or to do all such other acts
as, in the sole opinion of the Assignee, acting reasonably, shall be required in
order to ensure and give effect to the full intent of this Assignment.

 

14.     Continuing Security. It is declared and agreed that the security created
by this Assignment shall be held by the Assignee as a continuing security for
the payment of all moneys which may at any time and from time to time be or
become payable by the Assignor under the Credit Agreement, the Note and any
other relevant Transaction Document and that the security so created shall not
be satisfied by any intermediate payment or satisfaction of any part of the
amount hereby secured and that the security so created shall be in addition to
and shall not in any way be prejudiced or affected by any collateral or other
security now or hereafter held by the Assignee for all or any part of the moneys
hereby secured.

 

D-4

--------------------------------------------------------------------------------

 

 

15.     Waiver; Amendment. None of the terms and conditions of this Assignment
may be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

 

16.     Termination. If the Assignor shall pay and discharge all of its
obligations under or in connection with the Credit Agreement, the Note and the
other relevant Transaction Documents, or is released therefrom in accordance
with the terms thereof, or if there is a Total Loss (as such term is defined in
the Mortgage) of the Vessel and the Assignor has substituted acceptable
collateral for the Vessel in accordance with the Credit Agreement, all of the
right, title and interest herein assigned shall revert to the Assignor and this
Assignment shall terminate. Upon any such termination, the Assignee will, at the
Assignor’s expense, execute and deliver to the Assignor such documents as the
Assignor shall reasonably request to evidence such termination.

 

17.    WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND BY ITS ACCEPTANCE HEREOF,
THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

 

18.     Notices. Notices and other communications hereunder shall be in writing
and may be sent in accordance with the Credit Agreement.

 

19.     Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.

 

20.     Submission to Jurisdiction. The Assignor hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Assignee under this Assignment or under any document
delivered hereunder and hereby irrevocably agrees that valid service of summons
or other legal process on it may be effected by serving a copy of the summons
and other legal process in any such action or proceeding on the Assignor by
mailing by certified mail, signature required, or delivering the same by hand to
the Assignor at the address indicated for notices in the Credit Agreement. The
service, as herein provided, of such summons or other legal process in any such
action or proceeding shall be deemed personal service and accepted by the
Assignor as such, and shall be legal and binding upon the Assignor for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Assignor to the Assignee) against the Assignor
in any such legal action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment. The Assignor will advise the
Assignee promptly of any change of address for the purpose of service of
process. Notwithstanding anything herein to the contrary, the Assignee may bring
any legal action or proceeding in any other appropriate jurisdiction.

 

21.     Counterparts. This Assignment may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

22.     Headings. In this Assignment, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation hereof.

 

 

 

[Signature Page Follows]

 

D-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed as of
the day and year first above written.

 

[ASSIGNOR]

     

By________________________________

Name:

Title:

 

D-6

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

 

EARNINGS ASSIGNMENT NOTICE

 

TO:

 

TAKE NOTICE:

 

(a)         that by an Assignment of Earnings dated as of [____________], 2018
made by us to DNB Bank ASA, New York Branch, 200 Park Avenue, 31st Floor, New
York, New York 10166, as security trustee (the “Assignee”), we, the owner of the
[___________] flag vessel [VESSEL NAME] (the “Vessel”), Official
No. ___________, have assigned to the Assignee, as from the date of said
assignment, a security interest in all our right, title and interest in and to:

 

 

(i)

all moneys and claims for moneys due and to become due thereto, whether as
charter hire, freights, indemnities, payments or otherwise, under, and all
claims for damages arising out of any breach of, any bareboat, time or voyage
charter, contract of affreightment or other contract for the use or employment
of the Vessel;

 

 

(ii)

all remuneration for salvage and towage services, demurrage and detention moneys
and any other earnings whatsoever due or to become due to the undersigned
arising from the use or employment of the Vessel,

 

 

(iii)

all moneys or other compensation payable by reason of requisition for title or
for hire or other compulsory acquisition of the Vessel; and

 

 

(iv)

all proceeds of all of the foregoing.

 

 

(b)

until further notice by the Assignee, that you are hereby irrevocably authorized
and instructed to pay as from the date hereof all of such aforesaid moneys to
the Assignee, for the account of the undersigned (Account
No. __________________), at the above address of the Assignee (or at such other
place as the Assignee may direct).

 

DATED THIS ____day of _____________, 20__.

 

 

[ASSIGNOR] 

   

By_________________________________

Name:

Title:

 

D-7

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

 

 

EXHIBIT E

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 


ASSIGNMENT OF INSURANCES

given by

[___________]

 

 

in favor of

 

DNB BANK ASA, NEW YORK BRANCH

 

 

 

 

[____________], 2018

 

[VESSEL] 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

E-1

--------------------------------------------------------------------------------

 


ASSIGNMENT OF INSURANCES

 

[VESSEL] 

 

THIS ASSIGNMENT OF INSURANCES (this “Assignment”) is made as of [____________],
2018, by  [_____], a [limited liability company][corporation] formed and
existing under the laws of [____________] (the “Assignor”), in favor of DNB BANK
ASA, New York Branch, a bank incorporated under the laws of the Kingdom of
Norway (“DNB”), as security trustee for the Creditors (the “Assignee”), as
security for the due performance by the Assignor of its obligations to the
Creditors under or in connection with the Credit Agreement.

 

W I T N E S S E T H T H A T:

 

WHEREAS:

 

(A)     The Assignor is the sole owner of the whole of the [____________] flag
vessel [VESSEL], Official No. [VESSEL] (the “Vessel”);

 

(B)     The Assignor has entered into that certain senior secured credit
agreement, dated [___________], 2018 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among, inter
alios, (1) SEACOR Marine Foreign Holdings Inc., as borrower (the “Borrower”),
(2) SEACOR Marine Holdings Inc., as parent guarantor (the “Parent Guarantor”),
(3) the Assignor and the other entities listed on Schedule 1-A thereto as
subsidiary guarantors, (4) DNB, as facility agent and security trustee and (5)
the financial institutions identified on Schedule 1-B thereto (together with any
bank or financial institution which becomes a lender pursuant to Section 10 of
the Credit Agreement), as lenders (the “Lenders”), pursuant to which the Lenders
have agreed to make available to the Borrower a senior secured term loan
facility in the aggregate amount of up to One Hundred Thirty Million United
States Dollars (U.S. $130,000,000) (the “Facility”); and

 

(C)     It is a condition precedent to, among other things, the Lenders making
the Facility available to the Borrower under the Credit Agreement that the
Assignor executes and delivers to the Assignee, as security for the obligations
of the Assignor to the Creditors under or in connection with the Credit
Agreement, the Note and the other relevant Transaction Documents, an assignment
of any and all insurances taken out in respect of the Vessel.

 

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Assignor:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meanings when used herein, including in the
preamble and recitals of this Assignment. For the purposes of this Assignment,
when any term is modified by the word "relevant" such term shall be construed to
mean with respect to, among others, as the case may be, the Assignor.

 

2.     Grant of Security. As security for the payments and performance by the
Assignor for the indebtedness, liabilities and obligations of the Credit Parties
from time to time under the Credit Agreement, the Note and the other relevant
Transaction Documents, the Assignor as legal and beneficial owner does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its successors and assigns, and does hereby grant the Assignee a security
interest in, all of the Assignor's right, title and interest in, to and under
all policies and contracts of insurance, including the Assignor’s rights under
all entries in any Protection and Indemnity Association or Club, which are from
time to time taken out by or for the Assignor in respect of the Vessel, the
Vessel’s hull and machinery, and all the benefits thereof including, without
limitation, all claims of whatsoever nature, as well as return premiums (all of
which are herein collectively called the “Insurances”), and in and to all moneys
and claims for moneys in connection therewith and all proceeds of all of the
foregoing.

 

E-2

--------------------------------------------------------------------------------

 

 

3.        Notices; Loss Payable Clauses.

 

(A)     All Insurances, except entries in Protection and Indemnity Associations
or Clubs, or insurances effected in lieu of such entries, relating to the Vessel
shall contain a loss payable and notice of cancellation clause in the form of
Exhibit 1 hereto or in such other form as the Assignee may agree.

 

(B)     All entries in Protection and Indemnity Associations or Clubs or
insurances effected in lieu of such entries relating to the Vessel shall contain
a loss payable and notice of cancellation clause in the form of Exhibit 2 hereto
or in such other form as the Assignee may agree.

 

4.       Covenants and Undertakings. The Assignor hereby covenants with the
Assignee that:

 

(A)     It will do or permit to be done each and every act or thing which the
Assignee may from time to time require to be done for the purpose of enforcing
the Assignee’s rights under this Assignment and will allow its name to be used
as and when required by the Assignee for that purpose; and

 

(B)     It will forthwith give notice in the form set out in Exhibit 3 attached
hereto, or cause its insurance brokers to give notice, of this Assignment to all
insurers, underwriters, clubs and associations providing insurance in connection
with the Vessel and procure that such notice is endorsed on all the policies and
entries of insurances in respect of the Vessel.

 

5.     No Duty of Inquiry. The Assignee shall not be obliged to make any inquiry
as to the nature or sufficiency of any payment received by it hereunder or to
make any claim or take any other action to collect any moneys or to enforce any
rights and benefits hereby assigned to the Assignee or to which the Assignee may
at any time be entitled hereunder except such reasonable action as may be
requested by any underwriter, association or club. The Assignor shall remain
liable to perform all the obligations assumed by it in relation to the property
hereby assigned and the Assignee shall be under no obligation of any kind
whatsoever in respect thereof or be under any liability whatsoever (including,
without limitation, any obligation or liability with respect to the payment of
premiums, calls, assessments or any other sums at any time due and owing in
respect of the Insurances) in the event of any failure by the Assignor to
perform such obligations.

 

6.     Negative Pledge. The Assignor does hereby warrant and represent that it
has not transferred, assigned, pledged or otherwise disposed of, and hereby
covenants that it will not transfer, assign, pledge or otherwise dispose of so
long as this Assignment shall remain in effect, any of its right, title or
interest in the whole or any part of the moneys and claims hereby assigned, to
anyone other than the Assignee, and it will not take or omit to take any action,
the taking or omission of which might result in a material alteration or
material impairment of the rights hereby assigned or any of the rights created
in this Assignment.

 

7.     Power of Attorney. Upon and during the continuance of an Event of
Default, the Assignor hereby irrevocably appoints and constitutes the Assignee
as the Assignor’s true and lawful attorney-in-fact with full power (in the name
of the Assignor or otherwise) to ask, require, demand, receive, compound and
give acquittance for any and all moneys and claims for moneys assigned hereby,
to endorse any checks or other instruments or orders in connection therewith and
to file any claims or take any action or institute any proceedings which the
Assignee may deem to be necessary or advisable and otherwise to do any and all
things which the Assignor itself could do in relation to the property hereby
assigned including but not limited to filing any and all Uniform Commercial Code
financing statements or renewals thereof in connection with this Assignment
which the Assignee may deem to be necessary or advisable in order to perfect or
maintain the security interest granted hereby.

 

E-3

--------------------------------------------------------------------------------

 

 

8.     Application of Proceeds. All moneys collected or received from time to
time by the Assignee pursuant to this Assignment shall be dealt with as provided
in the Credit Agreement.

 

9.     Further Assurances. The Assignor agrees that any time, and from time to
time, upon the written request of the Assignee it will promptly and duly execute
and deliver any and all such further instruments and documents as the Assignee
may deem necessary in obtaining the full benefits of this Assignment and of the
rights and powers herein granted.

 

10.     Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Assignee shall be cumulative and shall be
in addition to every other right, power and remedy of the Assignee now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy, whether herein given or otherwise existing, may be exercised
from time to time, in whole or in part, and as often and in such order as may be
deemed expedient by the Assignee, and the exercise or the beginning of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Assignee in the exercise of any right or
power or in the pursuance of any remedy accruing upon any breach or default by
the Assignor shall impair any such right, power or remedy or be construed to be
a waiver of any such right, power or remedy or to be an acquiescence therein;
nor shall the acceptance by the Assignee of any security or of any payment of or
on account of any of the amounts due from the Assignor under or in connection
with the Credit Agreement or any document delivered in connection therewith and
maturing after any breach or default or of any payment on account of any past
breach or default be construed to be a waiver of any right to take advantage of
any future breach or default or of any past breach or default not completely
cured thereby.

 

11.     Invalidity. If any provision of this Assignment shall at any time for
any reason be declared invalid, void, unenforceable or otherwise inoperative by
a court of competent jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed in favor of the Assignee in order to carry
out the intentions of the parties hereto as nearly as may be possible; and (ii)
the invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction. In the event that it should transpire that by reason of any law or
regulation, or by reason of a ruling of any court, or by any other reason
whatsoever, the assignment herein contained is either wholly or partly
defective, the Assignor hereby undertakes to furnish the Assignee with an
alternative assignment or alternative security and/or to do all such other acts
as, in the sole opinion of the Assignee, acting reasonably, shall be required in
order to ensure and give effect to the full intent of this Assignment.

 

12.     Continuing Security. It is declared and agreed that the security created
by this Assignment shall be held by the Assignee as a continuing security for
the payment of all moneys which may at any time and from time to time be or
become payable by the Assignor under the Credit Agreement, the Note and any
other relevant Transaction Document and that the security so created shall not
be satisfied by any intermediate payment or satisfaction of any part of the
amount hereby secured and that the security so created shall be in addition to
and shall not in any way be prejudiced or affected by any collateral or other
security now or hereafter held by the Assignee for all or any part of the moneys
hereby secured.

 

E-4

--------------------------------------------------------------------------------

 

 

13.     Waiver; Amendment. None of the terms and conditions of this Assignment
may be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

 

14.     Termination. If the Assignor shall pay and discharge all of its
obligations under or in connection with the Credit Agreement, the Note and the
other relevant Transaction Documents or is released therefrom in accordance with
the terms thereof, or if there is a Total Loss (as defined in the Mortgage) of
the Vessel and the Assignor has substituted acceptable collateral for the Vessel
in accordance with the Credit Agreement, all the right, title and interest
herein assigned shall revert to the Assignor, and this Assignment shall
terminate. Upon any such termination, the Assignee will, at the Assignor’s
expense, execute and deliver to the Assignor such documents as the Assignor
shall reasonably request to evidence such termination.

 

15.     WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND BY ITS ACCEPTANCE
HEREOF, THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

 

16.     Notices. Notices and other communications hereunder shall be in writing
and may be sent in accordance with the Credit Agreement.

 

17.     Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.

 

18.     Submission to Jurisdiction. The Assignor hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Assignee under this Assignment or under any document
delivered hereunder and hereby irrevocably agrees that valid service of summons
or other legal process on it may be effected by serving a copy of the summons
and other legal process in any such action or proceeding on the Assignor by
mailing by certified mail, signature required, or delivering the same by hand to
the Assignor at the address indicated for notices in Section 16. The service, as
herein provided, of such summons or other legal process in any such action or
proceeding shall be deemed personal service and accepted by the Assignor as
such, and shall be legal and binding upon the Assignor for all the purposes of
any such action or proceeding. Final judgment (a certified or exemplified copy
of which shall be conclusive evidence of the fact and of the amount of any
indebtedness of the Assignor to the Assignee) against the Assignor in any such
legal action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment. The Assignor will advise the Assignee
promptly of any change of address for the purpose of service of process.
Notwithstanding anything herein to the contrary, the Assignee may bring any
legal action or proceeding in any other appropriate jurisdiction.

 

19.     Counterparts. This Assignment may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

20.     Headings. In this Assignment, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation hereof.

 

 

 

[Signature Page Follows]

 

E-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed as of
the day and year first above written.

 

[ASSIGNOR]

   

By____________________________

Name:

Title:

 

E-6

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

 

 

LOSS PAYABLE CLAUSE

 

Hull and Machinery

 

Loss, if any, payable to DNB Bank ASA, New York Branch, as security trustee and
as mortgagee (the “Mortgagee”), for distribution by it to itself and to [_____],
as owner (the “Owner”), as their respective interests may appear, or order,
except that, unless underwriters have been otherwise instructed by notice in
writing from the Mortgagee, in the case of any loss involving any damage to the
Vessel or liability of the Vessel, the underwriters may pay directly for the
repair, salvage, liability or other charges involved or, if the Owner shall have
first fully repaired the damage and paid the cost thereof, or discharged the
liability or paid all of the salvage or other charges, then the underwriters may
pay the Owner as reimbursement therefor; provided, however, that if such damage
involves a loss of more than U.S. $500,000 or its equivalent, the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee.

 

In the event of the actual total loss or agreed, compromised or constructive
total loss of the Vessel, unless the Vessel has been replaced with other
acceptable collateral granted to the Mortgagee, payment shall be made to the
Mortgagee, for distribution by it to itself and to the Owner as their respective
interests appear.

 

The Mortgagee shall be advised:

 

(1)     except with respect to any war risk cover, at least fourteen (14) days
before cancellation of this insurance may take effect before its scheduled
termination date for non-payment of insurance premiums and otherwise at least
fourteen (14) days before cancellation of this insurance may take effect and
with respect to war risk cover, except as otherwise provided by the automatic
termination provisions of the war risk policy, at least seven (7) days before
cancellation of this insurance may take effect before its scheduled termination
date for non-payment of insurance premiums and otherwise at least seven (7) days
before cancellation of this insurance may take effect;

 

(2)     of any act or omission or of any event of which the insurer has
knowledge and which might invalidate or render unenforceable in whole or in part
any such insurance; and

 

(3)     of any default in the payment of any premium with respect to, or the
material alteration of, any such insurances.

 

E-7

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

LOSS PAYABLE CLAUSE

 

Protection and Indemnity

 

Payment of any recovery that [_____] (the “Owner”) is entitled to make out of
the funds of the Association in respect of any liability, costs or expenses
incurred by him shall be made to the Owner or to his order unless and until the
Association receives notice from DNB Bank ASA, New York Branch, as security
trustee and as mortgagee (the “Mortgagee”), that the Owner is in default under
the Mortgage, in which event all recoveries shall thereafter be paid to the
Mortgagee for distribution by it to itself and the Owner, as their respective
interests may appear, or order; provided always that no liability whatsoever
shall attach to the Association, its managers or their agents for failure to
comply with the latter obligation until after the expiry of two business days
from the receipt of such notice.

 

The Mortgagee shall be advised:

 

(1)     except with respect to any war risk cover, at least fourteen (14) days
before cancellation of this insurance may take effect before its scheduled
termination date for non-payment of insurance premiums and otherwise at least
fourteen (14) days before cancellation of this insurance may take effect and
with respect to war risk cover, except as otherwise provided by the automatic
termination provisions of the war risk policy, at least seven (7) days before
cancellation of this insurance may take effect before its scheduled termination
date for non-payment of insurance premiums and otherwise at least seven (7) days
before cancellation of this insurance may take effect;

 

(2)     of any act or omission or of any event of which the insurer has
knowledge and which might invalidate or render unenforceable in whole or in part
any such insurance; and

 

(3)     of any default in the payment of any premium with respect to, or the
material alteration of, any such insurances.

 

E-8

--------------------------------------------------------------------------------

 

 

EXHIBIT 3

 

NOTICE OF ASSIGNMENT OF INSURANCES

 

TO:

 

TAKE NOTICE:

 

 

(a)

that by an Assignment of Insurances dated as of [_________], 2018 made by us to
DNB Bank ASA, New York Branch, as security trustee (the “Assignee”), a copy of
which is attached hereto, we have assigned to the Assignee as from the date of
said assignment, inter alia, all our right, title and interest in, to and under
all policies and contracts of insurance, including our rights under all entries
in any Protection and Indemnity Association or Club, which are from time to time
taken out by us in respect of the [______________] flag vessel [_____] (the
“Vessel”), Official No. [____], and its earnings and all the benefits thereof
including all claims of whatsoever nature (all of which together are hereinafter
called the "Insurances").

 

 

(b)

that you are hereby irrevocably authorized and instructed to pay as from the
date hereof all payments under

 

 

(i)

all Insurances, except entries in Protection and Indemnity Associations or Clubs
or insurances effected in lieu of such entries, relating to the Vessel in
accordance with the loss payable clause in Exhibit 1 of the Assignment of
Insurances;

 

 

(ii)

all entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to the Vessel in accordance with the
loss payable clause in Exhibit 2 of the Assignment of Insurances;

 

 

(c)

that you are hereby instructed to endorse the assignment, notice of which is
given to you herein, on all policies or entries relating to the Vessel.

 

DATED AS OF THE ___ day of _____________, 20__.

 

ASSIGNOR

   

By___________________________

Name:

Title:

 

E-9

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

 

EXHIBIT F

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF CHARTER

 

 

given by

 

[___________]

 

 

in favor of

 

 

DNB BANK ASA, NEW YORK BRANCH

 

 

 

 

[___________], 2018

 

[VESSEL]

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

F-1

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF CHARTER

 

[VESSEL]

 

THIS ASSIGNMENT OF CHARTER (this “Assignment”) is made as of [__], 2018,
by [_____________], a [limited liability company] [corporation] formed and
existing under the laws of the [Republic of the Marshall
Islands][___________________] (the “Assignor”), in favor of DNB BANK ASA, New
York Branch, a bank incorporated under the laws of the Kingdom of Norway
(“DNB”), as security trustee for the Creditors (the “Assignee”).

 

W I T N E S S E T H T H A T:

 

WHEREAS:

 

(A)     The Assignor is the sole owner of the whole of the [________] flag
vessel m.v. [______], Official No. [______] (the “Vessel”);

 

(B)     Pursuant to a [charter] dated [____] (as amended or otherwise modified
from time to time, the “Charter”), the Assignor agreed to let to and [_________]
(the “Charterer”) agreed to hire the Vessel for the period and on the terms and
conditions set forth therein;

 

(C)     The Assignor has entered into that certain senior secured credit
agreement, dated [___________], 2018 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among, inter
alios, (1) SEACOR Marine Foreign Holdings Inc., as borrower (the “Borrower”),
(2) SEACOR Marine Holdings Inc., as parent guarantor (the “Parent Guarantor”),
(3) the Assignor and the other entities listed on Schedule 1-A thereto as
subsidiary guarantors, (4) DNB, as facility agent and security trustee and (5)
the financial institutions identified on Schedule 1-B thereto (together with any
bank or financial institution which becomes a lender pursuant to Section 10 of
the Credit Agreement), as lenders (the “Lenders”), pursuant to which the Lenders
have agreed to make available to the Borrower a senior secured term loan
facility in the aggregate amount of up to One Hundred Thirty Million United
States Dollars (U.S. $130,000,000) (the “Facility”); and

 

(D)     It is a condition precedent to, among other things, the Lenders making
the Facility available to the Borrower under the Credit Agreement that the
Assignor executes and delivers to the Assignee, as security for the obligations
of the Assignor to the Creditors under or in connection with the Credit
Agreement, the Note and the other relevant Transaction Documents, an assignment
of all of the Assignor’s right, title and interest in and to the Assigned
Property (as defined below).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Assignor:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meanings when used herein, including in the
preamble and recitals of this Assignment. For the purposes of this Assignment,
when any term is modified by the word "relevant" such term shall be construed to
mean with respect to, among others, as the case may be, the Assignor.

 

F-2

--------------------------------------------------------------------------------

 

 

2.     Grant of Security. As security for the payments and performance by the
Credit Parties for the indebtedness, liabilities and obligations of the Assignor
from time to time under the Credit Agreement, the Note and the other relevant
Transaction Documents, the Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its successors and assigns, and does hereby grant the Assignee a security
interest in, all of the Assignor's right, title and interest in and to the
following personal property (hereinafter collectively referred to as the
“Assigned Property”): (i) all of the Assignor’s right, title and interest in and
to the Charter and all supporting obligations related thereto, (ii) all of the
Assignor’s right, title and interest in and to all accounts and payment
intangibles now or hereafter due under the Charter, including, without
limitation, all rents, charter hire, additional hire payments, and supplemental
hire payments, all purchase option price payments, stipulated loss value
payments, and all claims for money, distributions, indemnities, losses or
damages (including liquidated damages), arising out of or related to the
Charter, to the present or future use, operation or management of the Vessel
pursuant to the Charter, or to any breach thereof and (iii) all proceeds of all
of the foregoing.

 

3.     Notice of Assignment. The Assignor shall (a) promptly give notice in the
form annexed hereto as Exhibit 1 of this Assignment to the Charterer; and (b)
procure the execution by such Charterer of (to the extent such Charterer is an
affiliate of the Assignor but otherwise use commercially reasonable efforts to
procure) its acknowledgement of this Assignment in the form annexed hereto as
Exhibit 2 and deliver such acknowledgment to the Assignee.

 

4.     Representations. The Assignor represents and, so long as any obligations
of the Borrower under the Credit Agreement remain unpaid, shall be deemed
continuously to represent and warrant that (a) the Charter is genuine and
enforceable in accordance with its terms against the obligors thereunder; (b)
the Assignor is the beneficial owner of the Vessel and the Assigned Property is
free and clear of all security interests, liens or other encumbrances except
those in favor of the Assignee; (c) neither any charterer nor any other obligor
with respect to any Assigned Property (each such obligor under the Assigned
Property, including any charterer, hereinafter, the “Account Debtor”) has any
defense, set-off, claim or counterclaim which can be asserted against Assignor,
whether in any proceeding to enforce the Assigned Property or otherwise; (d) the
Assignor is authorized to enter into this Assignment and into the Charter; (e)
to the knowledge of the Assignor no event has occurred which is a default or an
event of default, or with the passing of time or the giving of notice or both
would be a default or an event of default, under the Charter.

 

5.     Covenants. The Assignor (a) will defend the Assigned Property against the
claims and demands of all other parties, including, without limitation,
defenses, set-offs, claims and counterclaims asserted by any charterer or any
other Account Debtor against the Assignor, the Vessel or the Assignee; (b) will
keep the Assigned Property free of all security interests or other liens,
mortgages, chattel mortgages and encumbrances, except those in favor of the
Assignee, and will not sell, transfer, assign, deliver or otherwise dispose of
any Assigned Property or any interest therein without the prior written consent
of the Assignee (and the Assignor will, at the Assignee’s request, mark all or
any Assigned Property and/or records related thereto to indicate the interests
of the Assignee); (c) will notify the Assignee immediately of any default by any
charterer or other Account Debtor in payment or other performance of its
obligations with respect to any Assigned Property; (d) without the Assignee’s
prior written consent, will not make or agree to make any material alteration,
material modification, termination, cancellation of, or substitution for, or
credits, discounts, adjustments, offsets or allowances on, the Charter or any
other Assigned Property; (e) will promptly furnish the Assignee with all such
information as it may from time to time reasonably require regarding the
employment, position and engagements of the Vessel, however not to unreasonably
interfere with the conduct of the Assignor’s business and (f) in connection
herewith, will execute and deliver to the Assignee such assignments, notices and
other documents, pay all costs of title searches and filing financing
statements, assignments and other documents in all public offices reasonably
requested by the Assignee, and do such other things as the Assignee may
reasonably request in connection with this Assignment.

 

F-3

--------------------------------------------------------------------------------

 

 

6.     Payment. The Assignor shall cause all sums payable to the Assignor under
the Charter and assigned hereby, whether as charterhire, freight, indemnities or
otherwise, to transferred by or on behalf of the Assignee to the Earnings
Account as soon as possible after being earned.1 Upon the occurrence and during
the continuance of any Event of Default, the Assignee may notify all or any
Account Debtors of the existence of this Assignment, and the Assignee may direct
such Account Debtors, including, without limitation, any charterer, to make all
payments on or in respect to the Assigned Property to the Assignee.

 

7.     Performance under Charter; No Duty of Inquiry. The Assignor hereby
undertakes that, notwithstanding the assignment herein contained, it shall
punctually perform all its obligations under the Charter and contracts
pertaining to the Vessel to which it is a party. It is hereby expressly agreed
that, anything contained herein to the contrary notwithstanding, the Assignor
shall remain liable under all charters and contracts pertaining to the Vessel to
which it is a party to perform the obligations assumed by it thereunder, and the
Assignee shall have no obligation or liability under any such Charter or
contract by reason of or arising out of the assignment contained herein, nor
shall the Assignee be required to assume or be obligated in any manner to
perform or fulfill any obligation of the Assignor under or pursuant to any such
Charter or contract or to make any payment or make any inquiry as to the nature
or sufficiency of any payment received by the Assignee, or, unless and until
indemnified to its satisfaction, to present or file any claim or to take any
other action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled hereunder or pursuant hereto
at any time or times.

 

8.     Power of Attorney. Upon the occurrence of an Event of Default and so long
as such Event of Default shall be continuing, the Assignor does hereby
irrevocably appoint and constitute the Assignee as the Assignor’s true and
lawful attorney-in-fact with full power (in the name of the Assignor or
otherwise) to ask, require, demand, receive, compound and give acquittance for
any and all moneys and claims for moneys assigned hereby, to endorse any checks
or other instruments or orders in connection therewith, and to file any claims
or take any action or institute any proceedings which the Assignee may deem to
be necessary or advisable and otherwise to do any and all things which the
Assignor itself could do in relation to the property hereby assigned including
but not limited to filing any and all Uniform Commercial Code financing
statements or renewals thereof in connection with this Assignment which the
Assignee may deem to be necessary or advisable in order to perfect or maintain
the security interest granted hereby.

 

9.     Application of Proceeds. All moneys collected or received from time to
time by the Assignee pursuant to this Assignment shall be dealt with as provided
in the Credit Agreement.

 

10.     Further Assurances. The Assignor agrees that at any time and from time
to time, upon the written request of the Assignee, the Assignor will promptly
and duly execute and deliver any and all such further instruments and documents
as the Assignee may deem necessary in obtaining the full benefits of this
Assignment and of the rights and powers herein granted.

 

11.     Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Assignee shall be cumulative and shall be
in addition to every other right, power and remedy of the Assignee now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy, whether herein given or otherwise existing, may be exercised
from time to time, in whole or in part, and as often and in such order as may be
deemed expedient by the Assignee, and the exercise or the beginning of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Assignee in the exercise of any right or
power or in the pursuance of any remedy accruing upon any breach or default by
the Assignor shall impair any such right, power or remedy or be construed to be
a waiver of any such right, power or remedy or to be an acquiescence therein;
nor shall the acceptance by the Assignee of any security or of any payment of or
on account of any of the amounts due from the Assignor under or in connection
with the Credit Agreement or any document delivered in connection therewith and
maturing after any breach or default or of any payment on account of any past
breach or default be construed to be a waiver of any right to take advantage of
any future breach or default or of any past breach or default not completely
cured thereby.

 

--------------------------------------------------------------------------------

1 SEACOR to confirm

 

F-4

--------------------------------------------------------------------------------

 

 

12.     Invalidity. If any provision of this Assignment shall at any time for
any reason be declared invalid, void, unenforceable or otherwise inoperative by
a court of competent jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed in favor of the Assignee in order to carry
out the intentions of the parties hereto as nearly as may be possible; and (ii)
the invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction. In the event that it should transpire that by reason of any law or
regulation, or by reason of a ruling of any court, or by any other reason
whatsoever, the assignment herein contained is either wholly or partly
defective, the Assignor hereby undertakes to furnish the Assignee with an
alternative assignment or alternative security and/or to do all such other acts
as, in the sole opinion of the Assignee, acting reasonably, shall be required in
order to ensure and give effect to the full intent of this Assignment.

 

13.     Continuing Security. It is declared and agreed that the security created
by this Assignment shall be held by the Assignee as a continuing security for
the payment of all moneys which may at any time and from time to time be or
become payable by the Assignor under the Credit Agreement, the Note and any
other relevant Transaction Document and that the security so created shall not
be satisfied by any intermediate payment or satisfaction of any part of the
amount hereby secured and that the security so created shall be in addition to
and shall not in any way be prejudiced or affected by any collateral or other
security now or hereafter held by the Assignee for all or any part of the moneys
hereby secured.

 

14.     Waiver; Amendment. None of the terms and conditions of this Assignment
may be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

 

15.     Termination. If the Assignor shall pay and discharge all of its
obligations under or in connection with the Credit Agreement, the Note and the
other relevant Transaction Documents, or is released therefrom in accordance
with the terms thereof, or if there is a Total Loss (as such term is defined in
the Mortgage) of the Vessel and the Assignor has substituted acceptable
collateral for the Vessel in accordance with the Credit Agreement, all of the
right, title and interest herein assigned shall revert to the Assignor and this
Assignment shall terminate. Upon any such termination, the Assignee will, at the
Assignor’s expense, execute and deliver to the Assignor such documents as the
Assignor shall reasonably request to evidence such termination.

 

16.     WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND BY ITS ACCEPTANCE
HEREOF, THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

 

F-5

--------------------------------------------------------------------------------

 

 

17.     Notices. Notices and other communications hereunder shall be in writing
and may be sent in accordance with the Credit Agreement.

 

18.     Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.

 

19.     Submission to Jurisdiction. The Assignor hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Assignee under this Assignment or under any document
delivered hereunder and hereby irrevocably agrees that valid service of summons
or other legal process on it may be effected by serving a copy of the summons
and other legal process in any such action or proceeding on the Assignor by
mailing by certified mail, signature required, or delivering the same by hand to
the Assignor at the address indicated for notices in the Credit Agreement. The
service, as herein provided, of such summons or other legal process in any such
action or proceeding shall be deemed personal service and accepted by the
Assignor as such, and shall be legal and binding upon the Assignor for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Assignor to the Assignee) against the Assignor
in any such legal action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment. The Assignor will advise the
Assignee promptly of any change of address for the purpose of service of
process. Notwithstanding anything herein to the contrary, the Assignee may bring
any legal action or proceeding in any other appropriate jurisdiction.

 

20.     Counterparts. This Assignment may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

21.     Headings. In this Assignment, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation hereof.

 

 

 

[Signature Page Follows]

 

F-6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed as of
the day and year first above written.

 

[ASSIGNOR]

     

By________________________________

Name:

Title:

 

F-7

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

CHARTER ASSIGNMENT NOTICE

 

TO:

 

TAKE NOTICE:

 

(a)     that by an Assignment of Charter dated as of [____________] made by us
to DNB Bank ASA, New York Branch, 200 Park Avenue, 31st Floor, New York, New
York 10166, as security trustee (the “Assignee”), we, the beneficial owner of
the [_______________] flag vessel [VESSEL NAME] (the “Vessel”), Official
No. ___________, have assigned to the Assignee, as from the date of said
assignment, a security interest in all our right, title and interest in, to and
under that certain charter party dated [___] between us as owner and [_____] as
charterer for the Vessel (the “Charter”) including without limitation:

 

  (i) all of the Assignor’s right, title and interest in and to the Charter and
all supporting obligations related thereto        

(ii)

all of the Assignor’s right, title and interest in and to all accounts and
payment intangibles now or hereafter due under the Charter, including, without
limitation, all rents, charter hire, additional hire payments, and supplemental
hire payments, all purchase option price payments, stipulated loss value
payments, and all claims for money, distributions, indemnities, losses or
damages (including liquidated damages), arising out of or related to the
Charter, to the present or future use, operation or management of the Vessel
pursuant to the Charter, or to any breach thereof; and

 

 

(iii)

all proceeds of all of the foregoing.

 

 

(b)

until further notice by the Assignee, that you are hereby irrevocably authorized
and instructed to pay as from the date hereof all amounts from time to time due
and payable to, or receivable by, us under the Charter to our account as
follows:

 

Bank:
Swift:
Account No:
Beneficiary:

 

Please confirm your consent to the Assignment by executing and returning the
Consent and Agreement attached below.

 

 

DATED THIS ____day of _____________, 20__.

 

 

[ASSIGNOR] 

   

By_________________________________

Name:

Title:

 

F-8

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

CONSENT AND AGREEMENT

 

 

DNB BANK ASA

200 Park Avenue, 31st Floor

New York, New York 10166

Telephone No.: (212) 681-3800

Attention: Credit Middle Office / Loan Services Department

Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

Date: [____]

 

The undersigned refers to the notice (the “Notice”) given to it by [______] (the
“Assignor”) in respect of the Assignment of Charter dated [__], 2018 (the
“Assignment”) made by the Assignor to and in favor of you (the “Assignee”).
Capitalized terms used but not defined herein shall have the meaning assigned
such terms in the Notice.

 

The undersigned, as Charterer, in consideration of one dollar ($1.00) lawful
money of the United States of America paid to us, hereby acknowledges receipt of
the Notice, consents and agrees to the Assignment and to all of the respective
terms thereof and hereby confirms and further agrees that:

 

 

(a)

The Charter is in full force and effect and is the legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms.

 

 

(b)

As from the date hereof and so long as the Assignment is in effect, the
undersigned will pay all amounts from time to time due and payable to, or
receivable by, the Assignor under the Charter to the Assignor’s account2 as
follows:

 

Bank:
Swift:
Account No:
Beneficiary:

 

or to such other account as the Assignee may direct by notice in writing to us
from time to time, all such payments to be made in immediately available funds
by wire transfer on the day when such payment is due in accordance with the
terms of the Charter.

 

 

(c)

Upon receipt by the undersigned of notice from the Assignee that an event of
default has occurred and is continuing in respect of the Assignment:

 

 

(i)

the undersigned acknowledges and agrees that the Assignee shall have the right
but not the obligation to perform the Assignor’s obligations under the Charter
and to exercise the Assignor’s rights under the Charter;

 

 

(ii)

the undersigned shall deliver to the Assignee at its address above copies of all
notices and other instruments, certificates, reports and communications required
or permitted to be given or made to the Assignor pursuant to the Charter; and

 

--------------------------------------------------------------------------------

2 SEACOR to confirm

 

F-9

--------------------------------------------------------------------------------

 

 

 

(iii)

the undersigned shall fully cooperate with the Assignee in exercising rights
available to the Assignee under the Assignment.

 

This Consent and Agreement shall be governed by the laws of the State of New
York and may be relied on by the Assignor and the Assignee.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has caused
this Consent and Agreement to be duly executed

 

[CHARTERER]    

By_____________________________

  Name:

  Title:

 

 

 

F-10

--------------------------------------------------------------------------------

 

 

AGREED FORM

 


EXHIBIT G

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF INTEREST RATE AGREEMENT

 

 

given by

 

SEACOR MARINE FOREIGN HOLDINGS INC.

 

in favor of

 

 

DNB BANK ASA, NEW YORK BRANCH

 

 

 

 

[___________], 2018

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

G-1

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF INTEREST RATE AGREEMENT

 

THIS ASSIGNMENT OF INTEREST RATE AGREEMENT, dated [____], 20[__] (this
“Assignment”), is made by SEACOR MARINE FOREIGN HOLDINGS INC., a corporation
incorporated and existing under the laws of the Republic of the Marshall Islands
(the “Assignor”), to and in favor of DNB BANK ASA, NEW YORK BRANCH (“DNB”) in
its capacity as Security Trustee for and on behalf of itself and the other
Creditors under the Credit Agreement described below (the “Assignee”).

 

W I T N E S S E T H T H A T:

 

WHEREAS:

 

(A)     [_____], in its capacity as swap bank (the “Swap Bank”) and the Assignor
have entered into a Master Agreement [(on the [2002] ISDA (Multicurrency -
Crossborder) form)], dated [___] (said Master Agreement, including all
Transactions (as defined therein) entered into pursuant thereto, and
Confirmations (as defined therein) exchanged thereunder, from time to time, as
the same may be amended or supplemented from time to time, collectively, the
“Interest Rate Agreement”);

 

(B)     the Assignor has entered into that certain senior secured credit
agreement, dated [___________], 2018 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among, inter
alios, (1) the Assignor, as borrower (the “Borrower”), (2) SEACOR Marine
Holdings Inc., as parent guarantor (the “Parent Guarantor”), (3) the entities
listed on Schedule 1-A to thereto as subsidiary guarantors, (4) DNB, as facility
agent and security trustee and (5) the financial institutions identified on
Schedule 1-B thereto (together with any bank or financial institution which
becomes a lender pursuant to Section 10 of the Credit Agreement), as lenders
(the “Lenders”), pursuant to which the Lenders have agreed to make available to
the Borrower a senior secured term loan facility in the aggregate amount of up
to One Hundred Thirty Million United States Dollars (U.S. $130,000,000) (the
“Facility”); and

 

(C)     it is a condition precedent to the Lenders making the Facility available
to the Borrower under the Credit Agreement that the Assignor shall have executed
and delivered to the Assignee this Assignment.

 

NOW, THEREFORE, in consideration of the foregoing, the Assignor hereby agrees as
follows (with the terms used herein and not otherwise defined having the meaning
ascribed thereto in the Credit Agreement or the Interest Rate Agreement, as
applicable):

 

1.     Grant of Security. The Assignor has sold, assigned, transferred and set
over and, by this instrument does sell, assign, transfer and set over, unto the
Assignee, and unto the Assignee’s successors and assigns, to it and its
successors’ and assigns’ own proper use and benefit, and, as security for the
obligations of the Credit Parties under the Credit Agreement, the Note, the
Interest Rate Agreement described therein and the other Transaction Documents,
does hereby grant the Assignee a security interest in, all of the Assignor’s
right, title and interest in and to: (i) the Interest Rate Agreement, (ii) all
moneys due and to become due to the Assignor under the Interest Rate Agreement,
(iii) all claims for damages arising out of the breach of the Interest Rate
Agreement and rights to terminate any Transaction, and (iv) any proceeds of any
of the foregoing.

 

G-2

--------------------------------------------------------------------------------

 

 

2.     Consent of Swap Bank. The Assignor hereby warrants that the Assignor will
promptly obtain the consent of the Swap Bank as evidenced by the execution by
the Swap Bank of the Consent and Agreement in the form attached as Annex A.

 

3.     Covenants. The Assignor hereby agrees that so long as this Assignment is
in effect it will not terminate, or consent to the termination of, the Interest
Rate Agreement (including any Transaction), or amend, modify, supplement, or
waive any material term of the Interest Rate Agreement (including any
Transaction), in each case without first obtaining the written consent of the
Assignee therefor (such written consent not to be unreasonably withheld,
conditioned or delayed). No amendment or modification of the Interest Rate
Agreement (including any Transaction), and no consent, waiver or approval with
respect thereto shall be valid unless joined in, in writing, by the Assignee
(such writing not to be unreasonably withheld, condition or delayed). No notice,
request or demand under the Interest Rate Agreement shall be valid as against
the Assignee unless and until a copy thereof is furnished to the Assignee. The
Assignor hereby agrees to furnish the Assignee in writing with any information
which it reasonably requests in relation to the Interest Rate Agreement.

 

4.     Performance under Interest Rate Agreement. It is expressly agreed that
anything herein contained to the contrary notwithstanding, the Assignee shall
have no obligation or liability under the Interest Rate Agreement by reason of
or arising out of this Assignment nor shall the Assignee be required or
obligated in any manner to perform or to fulfill any obligations of the Assignor
under or pursuant to the Interest Rate Agreement nor to make any payment nor to
make any inquiry as to the nature or sufficiency of any payment received by the
Assignee nor to present or file any claim, nor to take any other action to
collect or enforce the payment of any amounts which may have been assigned to it
or to which it may be entitled hereunder at any time or times.

 

5.     Power of Attorney. Upon and during the continuance of an Event of
Default, the Assignor does hereby constitute the Assignee, its successors and
assigns, the Assignor’s true and lawful attorney, irrevocably, with full power
(in the name of the Assignor or otherwise), to ask, require, demand, receive,
compound and give acquittance for any and all moneys, claims, property and
rights hereby assigned, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or to take any action or institute
any proceedings which the Assignee may deem to be necessary or advisable in the
premises. The powers and authority granted to the Assignee herein have been
given for a valuable consideration and are hereby declared to be irrevocable.

 

6.     Further Assurances. The Assignor agrees that at any time and from time to
time, upon the written request of the Assignee, the Assignor will promptly and
duly execute and deliver any and all such further instruments and documents as
the Assignee may deem necessary in obtaining the full benefits of this
Assignment and of the rights and powers herein granted.

 

7.     Representations. The Assignor does hereby represent and warrant that the
Interest Rate Agreement is in full force and effect and is enforceable in
accordance with the terms thereof and the Assignor is not in default thereunder.
The Assignor does hereby further warrant and represent that neither the whole
nor any part of the right, title and interest hereby assigned are the subject of
any present assignment or pledge, and hereby covenants that, without the prior
written consent thereto of the Assignee, so long as this Assignment shall remain
in effect, the Assignor will not assign or pledge the whole or any part of the
right, title and interest hereby assigned to anyone other than the Assignee, its
successors or assigns, and the Assignor will not knowingly take or omit to take
any action, the taking or omission of which might result in any alteration or
impairment of said rights or this Assignment.

 

G-3

--------------------------------------------------------------------------------

 

 

8.     Application of Proceeds. All moneys collected or received from time to
time by the Assignee pursuant to this Assignment shall be dealt with as provided
in the Credit Agreement.

 

9.     Remedies; Remedies Cumulative and Not Exclusive; No Waiver. Each and
every right, power and remedy herein given to the Assignee shall be cumulative
and shall be in addition to every other right, power and remedy of the Assignee
now or hereafter existing at law, in equity or by statute, and each and every
right, power and remedy, whether herein given or otherwise existing, may be
exercised from time to time, in whole or in part, and as often and in such order
as may be deemed expedient by the Assignee, and the exercise or the beginning of
the exercise of any right, power or remedy shall not be construed to be a waiver
of the right to exercise at the same time or thereafter any other right, power
or remedy. No delay or omission by the Assignee in the exercise of any right or
power or in the pursuance of any remedy accruing upon any breach or default by
the Assignor shall impair any such right, power or remedy or be construed to be
a waiver of any such right, power or remedy or to be an acquiescence therein;
nor shall the acceptance by the Assignee of any security or of any payment of or
on account of any of the amounts due from the Assignor to the Assignee under or
in connection with the Credit Agreement or any documents delivered in connection
therewith and maturing after any breach or default or of any payment on account
of any past breach or default be construed to be a waiver of any right to take
advantage of any future breach or default or of any past breach or default not
completely cured thereby.

 

10.     Invalidity. In case any one or more of the provisions contained in this
Assignment would, if given effect, be invalid, illegal or unenforceable in any
respect under any law applicable in any relevant jurisdiction, said provision
shall not be enforceable against the Assignor, but the validity, legality and
enforceability of the remaining provisions herein or therein contained shall not
in any way be affected or impaired thereby. In the event that it should
transpire that by reason of any law or regulation, or by reason of a ruling of
any court, or by any other reason whatsoever, the assignment herein contained is
either wholly or partly defective, the Assignor hereby undertakes to furnish the
Assignee with an alternative assignment or alternative security and/or to do all
such other acts as, in the reasonable opinion of the Assignee, shall be required
in order to ensure and give effect to the full intent of this Assignment.

 

11.     Continuing Security. It is declared and agreed that the security created
by this Assignment shall be held by the Assignee as a continuing security for
the payment of all moneys which may at any time and from time to time be or
become payable by the Assignor under the Credit Agreement, the Note or any other
Transaction Document and that the security so created shall not be satisfied by
an intermediate payment or satisfaction of any part of the amount hereby secured
and that the security so created shall be in addition to and shall not in any
way be prejudiced or affected by any collateral or other security now or
hereafter held by the Assignee for all or any part of the moneys hereby secured.

 

12.     Waiver; Amendment. None of the terms and conditions of this Assignment
may be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

 

13.     Termination. If the Assignor has irrevocably and indefeasibly paid and
discharged all of its obligations under or in connection with the Credit
Agreement, the Note and the other Transaction Documents or is released therefrom
in accordance with the terms thereof, all of the right, title and interest
herein assigned shall revert to the Assignor and this Assignment shall
terminate. Upon any such termination, the Assignee will at the Assignor’s
expense, execute and deliver to the Assignor such documents as the Assignor
shall reasonably request to evidence such termination.

 

G-4

--------------------------------------------------------------------------------

 

 

14.     WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND BETWEEN THE ASSIGNOR
AND THE ASSIGNEE THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY
HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
ASSIGNMENT.

 

15.     Notices. Notices and other communications hereunder shall be in writing
and may be sent in accordance with the Credit Agreement.

 

16.     Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
principles of conflict of law (excluding Section 5-1401 and 5-1402 of the New
York General Obligations law).

 

17.     Submission to Jurisdiction. The Assignor hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Creditors under this Assignment or under any
document delivered hereunder and hereby irrevocably agrees that valid service of
summons or other legal process on it may be effected by serving a copy of the
summons and other legal process in any such action or proceeding on the Assignor
by mailing by certified mail, signature required, or delivering the same by hand
to the Assignor at the address indicated for notices in Section 16 of the Credit
Agreement. The service, as herein provided, of such summons or other legal
process in any such action or proceeding shall be deemed personal service and
accepted by the Assignor as such, and shall be legal and binding upon the
Assignor for all the purposes of any such action or proceeding. Final judgment
(a certified or exemplified copy of which shall be conclusive evidence of the
fact and of the amount of any indebtedness of the Assignor to the Creditors)
against the Assignor in any such legal action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment. The Assignor
will advise the Assignee promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the
Creditors may bring any legal action or proceeding in any other appropriate
jurisdiction.

 

18.     Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in favor of the Assignee in order to carry out the intentions
of the parties hereto as nearly as may be possible; and (ii) the invalidity and
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

19.     Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Assignment by facsimile or electronic
transmission shall be deemed as effective as delivery of an originally executed
counterpart.

 

20.     Headings. In this Assignment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Assignment.

 

 

[Signature Page Follows]

 

G-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Assignor has caused this Assignment to be duly executed
on the day and year first above written.

 

 

 

 

SEACOR MARINE FOREIGN HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

G-6

--------------------------------------------------------------------------------

 

 

Annex A to
Assignment of

Interest Rate Agreement

 

 

FORM OF CONSENT AND AGREEMENT
OF SWAP BANK

 

The undersigned (the “Swap Bank”), in its capacity as Party A to the Master
Agreement [(on the [2002] ISDA (Multicurrency — Crossborder) form)] dated
[____], 20[__] (said Master Agreement, including all Transactions (as defined
therein) entered into pursuant thereto, and Confirmations (as defined therein)
exchanged thereunder, from time to time, as the same may be amended or
supplemented from time to time, collectively, the “Interest Rate Agreement”)
between the undersigned and SEACOR MARINE FOREIGN HOLDINGS INC., as Party B (the
“Assignor”), hereby consents to the assignment by the Assignor of all the
Assignor’s right, title and interest in and to the Interest Rate Agreement to
DNB BANK ASA, NEW YORK BRANCH, as Security Trustee (the “Assignee”), pursuant to
an Assignment of Interest Rate Agreement dated [_____], 20[__] (as the same may
be amended, supplemented or otherwise modified from time to time, the
“Assignment”); and agrees that, it will make payment of all moneys due and to
become due to the Assignor under the Interest Rate Agreement, without setoff or
deduction for any claim not arising under the Interest Rate Agreement, and
notwithstanding the existence of a default or event of default by the Assignor
under the Interest Rate Agreement, to the account specified by the Assignee at
such address as the Assignee shall request the undersigned in writing until
receipt of written notice from the Assignee that all obligations of the Assignor
to it have been paid in full.

 

The undersigned agrees that it shall look solely to the Assignor for performance
of the Interest Rate Agreement and that the Assignee shall have no obligation or
liability under or pursuant to the Interest Rate Agreement arising out of the
Assignment, nor shall the Assignee be required or obligated in any manner to
perform or fulfill any obligations of the Assignor under or pursuant to the
Interest Rate Agreement. Notwithstanding the foregoing, if an Event of Default
under the Credit Agreement (as defined in or by reference in the Assignment)
shall have occurred and be continuing, the undersigned agrees that the Assignee
shall have the right, but not the obligation, to perform all of the Assignor’s
obligations under the Interest Rate Agreement as though named therein as Party
B.

 

The undersigned agrees that it shall not seek the recovery of any payment
actually made by it to the Assignee pursuant to this Consent and Agreement once
such payment has been made. This provision shall not be construed to relieve the
Assignor of any liability to the undersigned.

 

The undersigned agrees to execute and deliver, or cause to be executed and
delivered, upon the written request of the Assignee, any and all such further
instruments and documents as the Assignee may deem necessary for the purpose of
obtaining the full benefits of the Assignment and of the rights and power herein
granted.

 

The undersigned hereby confirms that the Interest Rate Agreement is a legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

G-7

--------------------------------------------------------------------------------

 

 

Date: ____________ ___, 20___

 

 

[_________________], as Swap Bank

 

 

 

By: _____________________________
Name:
Title:

 

G-8

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

EXHIBIT H

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

between

 

 

[NAME OF ASSIGNOR]

 

 

and

 

 

[NAME OF ASSIGNEE]

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

_________ __, 20__

 

 

 

 

H-1

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of __________
___, 20__ among [NAME OF ASSIGNOR], a [bank]/[corporation] organized under the
laws of [JURISDICTION OF ASSIGNOR] (the “Assignor”), and [NAME OF ASSIGNEE], a
[bank]/[corporation] organized under the laws of [JURISDICTION OF ASSIGNEE] (the
“Assignee”), supplemental to:

 

(i)     that certain senior secured credit agreement dated [______________],
2018 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among, inter alios, (1) SEACOR Marine Foreign
Holdings Inc., as borrower (the “Borrower”), (2) DNB Bank ASA, New York Branch,
as facility agent (in such capacity, the “Facility Agent”) and security trustee
(in such capacity, the “Security Trustee”) and (3) the financial institutions
identified on Schedule 1-B thereto (together with any bank or financial
institution which becomes a lender pursuant to Section 10 of the Credit
Agreement), as lenders (the “Lenders”), pursuant to which the Lenders have
agreed to make available to the Borrower a senior secured term loan facility in
the aggregate amount of up to One Hundred Thirty Million United States Dollars
(U.S. $130,000,000);

 

(ii)     the promissory note from the Borrower in favor of the Facility Agent
dated as of [______________], 2018 (the “Note”) evidencing the Loan; and

 

(iii)     the Security Documents, any Interest Rate Agreement and any other
Transaction Documents (as such terms are defined in the Credit Agreement).

 

Except as otherwise defined herein, terms defined in the Credit Agreement shall
have the same meaning when used herein.

 

In consideration of the premises and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.     Pursuant to Section 10 of the Credit Agreement, the Assignor hereby
sells, transfers and assigns [●]% of its Commitment (the “Assigned Commitment”)
under the Credit Agreement and an undivided share of its right, title and
interest in, to and under the Credit Agreement, under the Note (including,
without limitation, its interest in the indebtedness evidenced by the Note),
under the Security Documents, any Interest Rate Agreement and any other
Transaction Documents to the Assignee to the extent of the Assigned Commitment,
including a share of the rights of the Assignor with respect to all Commitments
under the Credit Agreement equal to the proportion that the amount of the
Assigned Commitment bears to the aggregate amount of all Commitments under the
Credit Agreement. Simultaneously herewith, the Assignee shall pay to the
Assignor an amount equal to US$[●], which amount constitutes the product derived
by multiplying (a) US$[●], being the sum of the present outstanding principal
balance of the Loan by the Assignor, by (b) the Assignor's percentage of
interest that the Assigned Commitment bears to the Assignor’s Commitment.

 

2.     The Assignee hereby assumes, and shall be fully liable for, the
obligations of the Assignor in respect of the Assigned Commitment under the
Credit Agreement (including, but not limited to, the obligation to advance its
respective percentage of the Loan as and when required) and undertakes to
observe and perform all of the covenants and obligations on the part of the
Lenders under the Credit Agreement and to be bound by all of the covenants,
obligations, undertakings and provisions contained in the Credit Agreement, any
Security Document, any Interest Rate Agreement and any other Transaction
Documents as are expressed to be binding on the Lenders and shall hereinafter be
deemed a "Lender" for all purposes of the Credit Agreement, the Note, the
Security Documents, any Interest Rate Agreement, any other Assignment and
Assumption Agreement(s) and any other Transaction Documents, the Assignee's
Commitment thereunder being U.S.$[●] in respect of the Loan.

 

H-2

--------------------------------------------------------------------------------

 

 

3.     The Assignee shall pay an administrative fee of U.S.$7,500 to the
Facility Agent to reimburse the Facility Agent for its cost in processing the
assignment and assumption herein contained.

 

4.     All references in the Note, in each of the Security Documents, in any
Interest Rate Agreement and in any of the other Transaction Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
assigned and assumed pursuant to the terms hereof.

 

5.     The Assignee, by entering into this Agreement, agrees to the terms of
Section 15.14 of the Credit Agreement as if fully incorporated herein.

 

6.     The Assignee irrevocably designates and appoints the Facility Agent and
the Security Trustee as its agent and trustee and irrevocably authorizes the
Facility Agent and the Security Trustee to take such action on its behalf and to
exercise such powers on its behalf under the Credit Agreement, under the Note,
under the other Security Documents, under any Interest Rate Agreement and under
any other Transaction Documents, each as supplemented hereby, as are delegated
to the Facility Agent and the Security Trustee by the terms of each thereof,
together with such powers as are reasonably incidental thereto all as provided
in Section 15 of the Credit Agreement.

 

7.     Every notice or demand under this Agreement shall be in writing and may
be given by telecopy and shall be sent as follows:

 

If to the Assignor:

 

[NAME OF ASSIGNOR]

[ADDRESS]

Facsimile No.:

 

Attention:

   

If to the Assignee

 

[NAME OF ASSIGNOR]

[ADDRESS]

Facsimile No.:

 

Attention:


Every notice or demand hereunder shall be deemed to have been received at the
time of receipt thereof.

 

8.     EACH OF THE ASSIGNOR AND, BY ITS ACCEPTANCE HEREOF, THE ASSIGNEE, HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY
PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 

H-3

--------------------------------------------------------------------------------

 

 

9.        This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to the principles of
conflicts of law.

 

10.     This Agreement may be executed in several counterparts with the same
effect as if the parties executing such counterparts shall have all executed one
agreement as of the date hereof, each of which counterparts when executed and
delivered shall be deemed to be an original and all of such counterparts
together shall constitute this Agreement.

 

[Signature Page Follows]

 

H-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

 

[NAME OF ASSIGNOR]

 

By____________________________
Name:
Title:

   

[NAME OF ASSIGNEE]

 

By____________________________
Name:
Title:

 

H-5

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

EXHIBIT I

 

 

Deposit Account Control Agreement

 

This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of [DATE],
by and among SEACOR MARINE FOREIGN HOLDINGS INC. (the “Grantor”), DNB BANK ASA,
acting through its New York Branch, as security trustee for lenders and other
creditors under the Credit Agreement referenced below (the “Secured Party”), and
DNB BANK ASA, acting through its New York Branch (the “Depository Bank”), is
delivered pursuant to that to certain senior secured credit agreement, dated
[___________], 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among, inter alios, (1) the
Grantor, as borrower, (2) SEACOR Marine Holdings Inc., as parent guarantor, (3)
the entities listed on Schedule 1-A to thereto as subsidiary guarantors, (4)
DNB, as facility agent and security trustee and (5) the financial institutions
identified on Schedule 1-B thereto (together with any bank or financial
institution which becomes a lender pursuant to Section 10 of the Credit
Agreement), as lenders (the “Lenders”). This Agreement is entered into by the
parties hereto for the purpose of perfecting the security interests of the
Secured Party granted by the Grantor in the Deposit Account[s] described in
Section 2(b) below pursuant to the Earnings Account Pledge dated as of [the date
hereof] made between the Grantor and the Secured Party (as amended, amended and
restated, supplemented or otherwise modified from time-to-time, the “Earnings
Account Pledge”). All references herein to the UCC shall mean the Uniform
Commercial Code as in effect from time-to-time in the State of New York.

 

1.

Depository Bank’s Representations; Covenants.

 

The Depository Bank hereby confirms and agrees that:

 

 

(a)

The Depository Bank is engaged in the business of banking and is a "Bank" as
such term is defined in UCC §9-102(a)(8).

 

 

(b)

The Depository Bank has established for the Grantor and maintains the deposit
account[s] listed in Schedule 1 annexed hereto (such account[s], together with
each such other deposit account maintained by the Grantor with the Depository
Bank (collectively, the “Deposit Accounts” and each a “Deposit Account”). The
Grantor is the Depository Bank's customer with respect to the Deposit
Account[s].

 

 

(c)

Each Deposit Account is a "Deposit Account" as such term is defined in UCC
§9-102(a)(29).

 

 

(d)

Each Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement.

 

 

(e)

This Agreement is the valid and legally binding obligation of the Depository
Bank.

 

I-1

--------------------------------------------------------------------------------

 

 

 

(f)

The Depository Bank has not entered into any currently effective agreement with
any person relating to any Deposit Account and/or any of the funds credited
thereto under which the Depository Bank may be obligated to comply with
instructions originated by a person other than the Grantor or the Secured Party.
Until the termination of this Agreement, the Depository Bank will not enter into
any agreement with any person relating to any Deposit Account and/or any of the
funds credited thereto under which the Depository Bank may be obligated to
comply with instructions originated by a person other than the Grantor or the
Secured Party.

 

 

2.

Notice of Sole Control.

 

Following receipt of a Notice of Sole Control as defined in Section 9 below, the
Depository Bank shall

 

 

(a)

comply with instructions originated by the Secured Party without further consent
of the Grantor or any person acting or purporting to act for the Grantor being
required, including, without limitation, directing disposition of the funds in
each Deposit Account, thereby granting the Secured Party "control" over the
Deposit Accounts under UCC §9-104(a)(2);

 

 

(b)

comply with instructions directing the disposition of funds in each Deposit
Account originated by the Grantor or its authorized representatives until such
time as the Secured Party delivers a Notice of Sole Control pursuant to Section
9 below to the Depository Bank; and

 

 

(c)

comply with, and is fully entitled to rely upon, any instruction from the
Secured Party, even if such instruction is contrary to any instruction that the
Grantor may give or may have given to the Depository Bank.

 

 

3.

Depository Bank's Responsibility.

 

 

(a)

The Depository Bank will not be liable to the Secured Party for complying with
instructions concerning the Deposit Account[s] from the Grantor that are
received by the Depository Bank before the Depository Bank receives a Notice of
Sole Control.

 

 

(b)

The Depository Bank will not be liable to the Grantor or the Secured Party for
complying with a Notice of Sole Control or with instructions concerning the
Deposit Account[s] originated by the Secured Party, even if the Grantor notifies
the Depository Bank that the Secured Party is not legally entitled to issue the
Notice of Sole Control or instructions unless the Depository Bank takes the
actions after it is served with an injunction, restraining order or other legal
process enjoining it from doing so, issued by a court of competent jurisdiction.

 

 

(c)

This Agreement does not create any obligation of the Depository Bank except for
those expressly set forth in this Agreement and Article 4 of the UCC. In
particular, the Depository Bank need not investigate whether the Secured Party
is entitled under the Secured Party's agreements with the Grantor to give
instructions concerning any Deposit Account or a Notice of Sole Control. The
Depository Bank may rely on notices and communications given by the appropriate
party.

 

I-2

--------------------------------------------------------------------------------

 

 

4.

Indemnification.

 

 

(a)

The Grantor agrees to indemnify the Depository Bank, its officers, directors,
employees and agents against all claims incurred, sustained or payable by the
Depository Bank, or such other indemnitee, arising out of this Agreement, except
to the extent directly caused by the Depository Bank's, or such other
indemnitee's, gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable judgment.

 

 

(b)

The Secured Party agrees to indemnify the Depository Bank against all other
claims incurred, sustained or payable by the Depository Bank arising from the
Depository Bank’s following instructions originated by the Secured Party, or
from the Depository Bank's transfer of funds pursuant to this Agreement, except
to the extent directly caused by the gross negligence or willful misconduct of
the Depository Bank, as determined by a court of competent jurisdiction in a
final, non-appealable judgment.

 

 

5.

Choice of Law; Waiver of Jury Trial.

 

 

(a)

Both this Agreement and the Deposit Accounts shall be construed in accordance
with and governed by the laws of the State of New York, without regard to
conflict-of-laws principles. Regardless of any provision in any other agreement,
for purposes of the UCC, the State of New York shall be deemed to be the
Depository Bank's jurisdiction and the Deposit Account[s] shall be governed by
the laws of the State of New York. The Depository Bank and the Grantor may not
change the law governing any Deposit Account without the Secured Party's prior
written consent.

 

 

(b)

To the extent permitted by applicable law, each party waives all rights to trial
by jury in any action, claim or proceeding (including any counterclaim) of any
type arising out of or directly or indirectly relating to this Agreement.

 

 

6.

Conflict With Other Agreements.

 

As of the date hereof, there are no other agreements entered into between the
Depository Bank and the Grantor with respect to any Deposit Account or any funds
credited thereto (other than standard and customary documentation with respect
to the establishment and maintenance of such Deposit Accounts). The Depository
Bank and the Grantor will not enter into any other agreement with respect to any
Deposit Account unless the Secured Party shall have received prior written
notice thereof. The Depository Bank and the Grantor have not and will not enter
into any other agreement with respect to control of the Deposit Accounts or
purporting to limit or condition the obligation of the Depository Bank to comply
with any orders or instructions with respect to any Deposit Account as set forth
in Section 3 above without the prior written consent of the Secured Party acting
in its sole discretion. In the event of any conflict with respect to control
over any Deposit Account between this Agreement (or any portion hereof) and any
other agreement now existing or hereafter entered into, the terms of this
Agreement shall prevail.

 

I-3

--------------------------------------------------------------------------------

 

 

7.

Deposit Account Statements.

 

As of the date hereof, the Depository Bank has furnished to the Secured Party
the most recent account statement issued by the Depository Bank with respect to
each of the Deposit Accounts and the cash balances held therein. Each such
statement accurately reflects the assets held in such Deposit Account as of the
date thereof.

 

8.

Notice of Adverse Claims.

 

Except for the claims and interests of the Secured Party and of the Grantor in
the Deposit Account[s], the Depository Bank as of the date hereof represent
that, to the best of its knowledge, it does not exist any claim to, security
interest in, lien on, or encumbrance against any Deposit Account or in any funds
credited thereto and does not know of any claim that any person or entity other
than the Secured Party has been given control (within the meaning of UCC §9-104)
of any Deposit Account or any such funds. If the Depository Bank becomes aware
that any person or entity is asserting any lien, encumbrance, security interest
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process or any claim of control) against any
funds in any Deposit Account, the Depository Bank shall promptly notify the
Secured Party and the Grantor thereof.

 

9.

Maintenance of Deposit Accounts.

 

In addition to the obligations of the Depository Bank in Section 3 hereof, the
Depository Bank agrees to maintain the Deposit Accounts as follows:

 

Notice of Sole Control. If at any time the Secured Party delivers to the
Depository Bank a notice instructing the Depository Bank to terminate Grantor's
access to any Deposit Account (a "Notice of Sole Control"), the Depository Bank
agrees that, after receipt of such notice, it will take all instructions with
respect to such Deposit Account solely from the Secured Party, terminate all
instructions and orders originated by the Grantor with respect to the Deposit
Account[s] or any funds therein, and cease taking instructions from the Grantor,
including, without limitation, instructions for distribution or transfer of any
funds in any Deposit Account.

 

10.

Binding Effect.

 

The terms of this Agreement shall become effective when it has been executed by
the Grantor, the Secured Party and the Depository Bank, and thereafter shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted transferees.

 

I-4

--------------------------------------------------------------------------------

 

 

11.

Notices.

 

Any notice, request or other communication required or permitted to be given
under this Agreement shall be in writing and deemed to have been properly given
when delivered in person, or when sent by facsimile and electronic confirmation
of error free receipt is received or two Banking Days after being sent by
certified or registered United States mail, return receipt requested, postage
prepaid, addressed to the party at the address set forth below. “Banking Day”
means any day other than a Saturday or Sunday or any other day on which banking
institutions in New York, New York are authorized or required by law to close.

 

[GRANTOR'S ADDRESS]

 

 

 

[DEPOSITORY BANK'S ADDRESS]

 

 

 

[SECURED PARTY'S ADDRESS]

 

12.

Termination; Survival.

 

Except as otherwise provided in this Section 12, this Agreement and the
obligations of the Depository Bank hereunder shall continue in effect until the
security interests of the Secured Party in the Deposit Account[s] and any and
all funds therein have been terminated pursuant to the terms of the Earnings
Account Pledge and the Secured Party has notified the Depository Bank of such
termination in writing. This Agreement may be terminated by:

 

 

(a)

the Secured Party at any time by written notice to the Depository Bank and the
Grantor;

 

 

(b)

the Depository Bank, at any time by written notice delivered to the Secured
Party and the Grantor not less than 30 calendar days prior to the effective
termination date; or

 

 

(c)

the Grantor, by written notice signed by the Grantor and the Secured Party,
delivered to the Depository Bank not less than 10 calendar days prior to the
effective termination date.

 

Prior to any termination of this Agreement pursuant to this Section 12, the
Depository Bank hereby agrees that it shall promptly take, at the Grantor's sole
cost and expense, all reasonable actions necessary to transfer any funds in the
Deposit Accounts to the institution designated in writing by the Secured Party.

 

I-5

--------------------------------------------------------------------------------

 

 

Sections 4 and 5 of this Agreement will survive termination of this Agreement.

 

 

13.

Fees and Expenses.

 

The Depository Bank agrees to look solely to the Grantor for payment of any and
all fees, costs, charges and expenses incurred or otherwise relating to the
Deposit Accounts and services provided by the Depository Bank hereunder
(collectively, the “Account Expenses”), and the Grantor agrees to pay the
Account Expenses to the Depository Bank on demand therefor. The Grantor
acknowledges and agrees that it shall be, and at all times remains, solely
liable to the Depository Bank for all the Account Expenses.

 

 

14.

Severability.

 

If any term or provision set forth in this Agreement shall be invalid or
unenforceable, the remainder of this Agreement, other than those provisions held
invalid or unenforceable, shall be construed in all respects as if such invalid
or unenforceable term or provision were omitted.

 

 

15.

Amendment.

 

No amendment to this Agreement will be binding on any party to this Agreement
unless it is in writing and signed by all of the parties.

 

 

16.

Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same agreement and any party hereto may execute this
Agreement by signing and delivering one or more counterparts. Delivery of an
executed counterpart of this Agreement electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Agreement.

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

I-6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SEACOR MARINE FOREIGN HOLDINGS INC., as Grantor

 

 

By_____________________

 

Name:

Title:

 

 

 

 

 

DNB BANK ASA, NEW YORK BRANCH,
as Depository Bank

 

 

 

 

 

By_____________________

 

Name:

Title:

 

By_____________________

 

Name:

Title:

 

 

 

 

 

DNB BANK ASA, NEW YORK BRANCH,
as Secured Party

 

 

 

By_____________________

 

Name:

Title:

 

I-7

--------------------------------------------------------------------------------

 

 

Schedule 1

 

 

Deposit Accounts

 

 

I-8

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

EXHIBIT J

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Earnings ACCOUNT PLEDGE


between


SEACOR MARINE FOREIGN HOLDINGS INC.,
as Assignor


and


DNB BANK ASA, NEW YORK BRANCH,
as Security Trustee and as Assignee

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

[____________], 2018

 

 

 

 

J-1

--------------------------------------------------------------------------------

 

 

EARNINGS ACCOUNT PLEDGE

 

 

THIS EARNINGS ACCOUNT PLEDGE (this “Pledge”) is made as of [________], 2018, by
and between SEACOR marine foreign holdings inc., a corporation incorporated and
existing under the laws of the Republic of the Marshall Islands (the
“Assignor”), and DNB BANK ASA, New York Branch (“DNB”), in its capacity as
Security Trustee (as such term is hereinafter defined) (the “Assignee”).

 

WITNESSETH:

 

WHEREAS:

 

A.     By a senior secured credit agreement dated [___________], 2018 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alios, (1) the Assignor, as borrower, (2)
SEACOR Marine Holdings Inc., as parent guarantor (the “Parent Guarantor”), (3)
the entities listed on Schedule 1-A thereto as subsidiary guarantors, (4) DNB,
as facility agent and security trustee and (5) the financial institutions
identified on Schedule 1-B thereto (together with any bank or financial
institution which becomes a lender pursuant to Section 10 of the Credit
Agreement), as lenders (the “Lenders”), the Lenders have agreed to make
available to the Assignor a senior secured term loan facility in the aggregate
amount of up to One Hundred Thirty Million United States Dollars (U.S.
$130,000,000) (the “Facility”);

 

B.     The Assignor has opened and maintains an account with account number
[_____] (such account, including any sub-account(s) into and from which balances
from such account are swept by the Account Bank from time to time for
reserve-related or other purposes, the “Earnings Account”) with DNB (in such
capacity, the “Account Bank”); and

 

C.     It is a condition precedent to, among other things, the availability of
the Facility that the Assignor execute and deliver to the Assignee, as security
for the obligations of the Credit Parties under the Credit Agreement, the Note
and the other Transaction Documents, an assignment and pledge of the Earnings
Account in favor of the Assignee.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration (the receipt and sufficiency whereof are hereby acknowledged), and
by way of security for the due performance of the obligations of the Assignor
under the Credit Agreement, the Note and the other relevant Transaction
Documents, it is hereby agreed as follows:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meanings when used herein. For the purposes
of this Pledge, when any term is modified by the word "relevant" such term shall
be construed to mean with respect to, among others, as the case may be, the
Assignor.

 

2.     Grant of Security. As security for the obligations of the Credit Parties
under the Credit Agreement, the Note and the other Transaction Documents,
including, without limitation, the due and punctual performance by the Assignor
of all its obligations under this Pledge now or hereafter existing hereinafter
(the “Obligations”), the Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee absolutely and does hereby grant
a security interest in, all of its right, title and interest, present and
future, in and to the Earnings Account and all moneys from time to time on
deposit in the Earnings Account, together with interest on the foregoing and
proceeds thereof.

 

J-2

--------------------------------------------------------------------------------

 

 

3.     Negative Pledge; Representations and Warranties. The parties hereto
acknowledge and agree that the Earnings Account is a “deposit account” as such
term in set forth in the Uniform Commercial Code. The Assignor does hereby
warrant and represent that it has not assigned or pledged, and hereby covenants
that it will not assign or pledge so long as this Pledge shall remain in effect,
any of its right, title or interest in the whole or any part of the property
hereby assigned to anyone other than the Assignee or as permitted by the Credit
Agreement, and it will not take or omit to take any action, the taking or
omission of which might result in a material alteration or impairment of the
rights hereby assigned or any of the rights created in this Pledge; the Assignor
further represents that the lien created hereby constitutes a perfected first
priority security interest in the Earnings Account in favor of the Assignee; the
Assignor shall not create, assume or suffer to exist any additional lien,
charge, security interest, writ, order, judgment, warrant of attachment,
execution or similar process upon the Earnings Account.

 

4.     Power of Attorney. The Assignor does hereby constitute the Assignee the
Assignor's true and lawful attorney irrevocably, with full power (in the name of
the Assignor or otherwise) upon the occurrence and during the continuance of an
Event of Default (i) to set off and apply all moneys in the Earnings Account in
or towards satisfaction of any and all moneys, obligations and liabilities
hereby secured and in such order as the Assignee in its absolute discretion may
from time to time conclusively determine, (ii) to ask, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys
assigned hereby, (iii) to endorse any checks or other instruments or orders in
connection therewith, and (iv) to file any claims or take any action or
institute any proceedings which the Assignee may deem to be necessary or
advisable in the premises.

 

5.     Accounts Control Agreement. The Assignor represents that it has entered
into an accounts control agreement which provides, inter alia, that the Earnings
Account shall be under the control of the Assignee, and that the Assignor shall
have the right to withdraw and otherwise direct the disposition of funds in the
Earnings Account until such time as the Assignee shall have issued a notice to
the Account Bank of its exclusive right to direct withdrawals from the Earnings
Account and to exercise all rights with respect to all of the funds in the
Earnings Account after the occurrence and during the continuance of an Event of
Default.

 

6.     Termination. When all of the Obligations shall have been fully satisfied,
the Assignee agrees that the security interest granted hereby shall terminate
and it shall forthwith release the Assignor from its Obligations hereunder and
the Assignee, at the request and expense of the Assignor, will promptly execute
and deliver to the Assignor a proper instrument or instruments acknowledging the
satisfaction and termination of this Pledge, and all rights, title and interests
herein assigned shall revert to the Assignor, and this Pledge shall terminate.

 

7.     Further Assurances. The Assignor shall from time to time, and at all
times after the security constituted by this Pledge shall have become
enforceable, execute all such further instruments and documents and do all such
things as the Assignee may reasonably request for the purpose of obtaining the
full benefit of this Pledge and of the rights, title, interest, powers,
authorities and discretions conferred on the Assignee by this Pledge, provided
that nothing contained herein shall be construed to require the Assignor to give
notice of this Pledge to its creditors in the ordinary course of business other
than as required under the Credit Agreement or upon an Event of Default that
shall have occurred and be continuing. The Assignor hereby irrevocably appoints
the Assignee its attorney-in-fact for it and in its name and on its behalf and
as its act and deed to execute, seal and deliver and otherwise perfect any deed,
assurance, agreement, instrument or act which it may in its reasonable
discretion deem necessary or advisable for any of the purposes of this Pledge;
provided that the Assignee shall not exercise such power unless an Event of
Default shall have occurred and be continuing.

 

J-3

--------------------------------------------------------------------------------

 

 

8.     No Waiver; Remedies Cumulative and Not Exclusive. The Assignee shall not
by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by the Assignee, and then only to the extent therein set forth. A waiver
by the Assignee of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Assignee would otherwise
have had on any future occasion. No failure to exercise nor any delay in
exercising on the part of the Assignee, any right, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.

 

9.     Continuing Security. It is declared and agreed that the security created
by this Pledge shall be held by the Assignee as a continuing security for the
Obligations which may at any time and from time to time be or become payable and
that the security so created shall not be satisfied by an intermediate payment
or satisfaction of any part of the amount hereby secured and that the security
so created shall be in addition to and shall not in any way be prejudiced or
affected by any collateral or other security now or hereafter held by the
Assignee for all or any part of the Obligations hereby secured.

 

10.     Application of Proceeds. All moneys collected or received from time to
time by the Assignee pursuant to this Pledge shall be applied in accordance with
the terms and provisions of the Credit Agreement.

 

11.     Waiver; Amendment. None of the terms or provisions of this Pledge may be
waived, altered, modified or amended except by an instrument in writing, duly
executed by the Assignor and the Assignee. This Pledge and all obligations of
the Assignor hereunder shall be binding upon the successors and assigns of the
Assignor and shall, together with the rights and remedies of the Assignee
hereunder, inure to the benefit of the Assignee, its respective successors and
assigns.

 

12.     Governing Law. This Pledge shall be governed by and construed in
accordance with the laws of the State of New York. Unless otherwise defined
herein or in the Credit Agreement, terms defined in Article 8 and Article 9 of
the Uniform Commercial Code are used herein as therein defined. The parties
agree that New York is the jurisdiction of Assignee for all purposes hereof and
of Article 8 and Article 9 of the Uniform Commercial Code.

 

13.     Submission to Jurisdiction. The Assignor hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by the Assignee under this Pledge or under any document
delivered hereunder and hereby irrevocably agrees that valid service of summons
or other legal process on it may be effected by serving a copy of the summons
and other legal process in any such action or proceeding on the Assignor by
mailing by certified mail, signature required, or delivering the same by hand to
the Assignor at the address indicated for notices in Section 16 of the Credit
Agreement. The service, as herein provided, of such summons or other legal
process in any such action or proceeding shall be deemed personal service and
accepted by the Assignor as such, and shall be legal and binding upon the
Assignor for all the purposes of any such action or proceeding. To the extent
permitted by applicable law, final judgment (a certified or exemplified copy of
which shall be conclusive evidence of the fact and of the amount of any
indebtedness of the Assignor to the Assignee) against the Assignor in any such
legal action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment. The Assignor will advise the Assignee
promptly of any change of address for the purpose of service of process.
Notwithstanding anything herein to the contrary, the Assignee may bring any
legal action or proceeding in any other appropriate jurisdiction.

 

J-4

--------------------------------------------------------------------------------

 

 

14.     .WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR AND THE ASSIGNEE HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY
PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS PLEDGE.

 

15.     Notices. Notices and other communications hereunder shall be in writing
and may be sent in accordance with the Credit Agreement.

 

16.     Invalidity. If any provision of this Pledge shall at any time for any
reason be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, (i) such declaration or decision shall not affect the
validity of any other provision or provisions of this Pledge or the validity of
this Pledge as a whole; (ii) the other provisions hereof shall remain in full
force and effect in such jurisdiction and shall be construed in favor of the
Assignee in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (iii) the invalidity and unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction. In the event that it should transpire
that by reason of any law or regulation, or by reason of a ruling of any court,
or by any other reason whatsoever, the assignment herein contained is either
wholly or partly defective, the Assignor hereby undertakes to furnish the
Assignee with an alternative assignment or alternative security and/or to do all
such other acts as, in the sole reasonable opinion of the Assignee, shall be
required in order to ensure and give effect to the full intent of this Pledge.

 

17.     Counterparts. This Pledge may be signed in any number of counterparts,
each of which shall be an original with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

18.     Headings. In this Pledge, section headings are inserted for convenience
of reference only and shall be ignored in the interpretation of this Pledge.

 

[Signature Page follows]

 

J-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge to be executed as
of the day and year first above written.

 

Assignor:

 

Assignee:

     

[__________]

 

DNB BANK ASA, New York Branch,

   

as Security Trustee

           

By:_________________________

 

By:________________________________

Name:

 

Name:

Title:

 

Title:

                           

By:________________________________

   

Name:

   

Title:

 

J-6

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

EXHIBIT K

 

MANAGER’S UNDERTAKING

 

 

[__________], 2018

 

DNB BANK ASA, New York Branch (“DNB”)
200 Park Avenue, 31st Floor

New York, New York 10166

Telephone No.: (212) 681-3800

Attention: Credit Middle Office / Loan Services Department

 

 

[_____] (the “Owner”)

 

Dear Sirs:

 

We refer to that senior secured credit agreement dated [___________], 2018 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among, inter alios, (1)  SEACOR Marine Foreign Holdings
Inc., as borrower (the “Borrower”), (2) the Owner, as a subsidiary guarantor,
(3) DNB, as facility agent (in such capacity, the “Facility Agent”) and security
trustee (in such capacity, the “Security Trustee”) and (3) the financial
institutions identified on Schedule 1-B thereto (together with any bank or
financial institution which becomes a lender pursuant to Section 10 of the
Credit Agreement), as lenders (the “Lenders”) and swap banks.

 

We hereby confirm that we have been appointed as the manager of the
[_______________] flag vessel [VESSEL NAME] (the “Vessel”), Official No. [____],
pursuant to a management agreement (the “Management Agreement”), dated as of
[_____________], between the Owner and ourselves. We hereby represent and
warrant that the copy of the Management Agreement attached hereto is a true and
complete copy of the Management Agreement, and that there have been no
amendments or variations thereto or defaults thereunder by us or, to the best of
our knowledge and belief, the Owner.

 

In consideration of the Creditors (as defined in the Credit Agreement) granting
their approval to our appointment as manager of the Vessel, we hereby
irrevocably and unconditionally undertake with the Creditors as follows:

 

(a)

all claims of whatsoever nature which we have or may at any time hereafter have
against or in connection with the Vessel, its earnings, insurances or
requisition compensation, or against the Owner, shall rank after and be in all
respects subordinate to all of the rights and claims of the Creditors against
such property or persons; provided, however, so long as no Event of Default (as
defined in the Credit Agreement) shall have occurred or be continuing, any
amount due to us under the Management Agreement may be paid by the Owner;

 

(b)

we shall not institute any legal or quasi legal proceeds under any jurisdiction
at any time hereafter against the Vessel, its earnings, insurances or
requisition compensation, or against the Owner in any capacity without the
Facility Agent’s express, prior written consent;

 

(c)

we shall upon the Facility Agent’s written request deliver to the Facility Agent
all documents reasonably requested by the Facility Agent of whatever nature held
by us or any sub-manager appointed by us in connection with the Owner or the
Vessel, its earnings, insurances or requisition compensation;

 

K-1

--------------------------------------------------------------------------------

 

 

(d)

we shall not do, or omit to do, or cause anything to be done or omitted, which
might be contrary to or incompatible with the obligations undertaken by the
Owner under the Credit Agreement and the other Transaction Documents (as defined
in the Credit Agreement);

 

(e)

we shall not agree or purport to agree to any material amendment or variation or
termination of the Management Agreement without the prior written consent of the
Majority Lenders (such consent not to be unreasonably withheld, conditioned or
delayed), except where the amendment or variation is required to comply with
applicable laws or regulations;

 

(f)

we shall direct and procure that all moneys payable to us or through us with
respect to any charter or other contract of employment with respect to the
Vessel (“Charter Revenue”), net costs and operating expenses of the Vessel and
any fees payable to us, shall be remitted to the Borrower’s Earnings Account (as
defined in the Credit Agreement) as soon as possible after receipt thereof;

 

(g)

we shall ensure that no moneys payable to us or through us with respect to any
charter or other contract of employment with respect to the Vessel shall be paid
into or through any account which is pledged or assigned to, or otherwise
encumbered or subject to any rights of setoff in favor of, any entity or person
other than the Security Trustee;

 

(h)

we shall procure that any sub-manager appointed by us will, on or before the
date of such appointment, enter into an undertaking in favor of the Creditors in
substantially the same form as this letter;

 

(i)

we shall advise the Facility Agent in writing prior to our ceasing to be the
manager of the Vessel; and

 

(j)

we shall immediately advise the Facility Agent in writing if the Vessel’s Safety
Management Certificate is withdrawn.

 

Upon satisfaction of the indebtedness of the Owner to the Creditors under the
Credit Agreement and the other applicable Transaction Documents, our obligations
hereunder shall terminate.

 

The provisions of this letter shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Any legal action or proceeding with respect to this letter may be brought in any
New York State court or Federal court of the United States of America sitting in
New York City and any appellate court from any thereof or such other courts
having jurisdiction over such action or proceeding as the Lender may select. By
execution and delivery of this letter and for the exclusive benefit of the
Lenders, we irrevocably and generally and unconditionally accept the
jurisdiction of such courts. 

 

[Signature page follows]

 

K-2

--------------------------------------------------------------------------------

 

 

 

[_____________________]

 

 

By: _____________________

Name:

Title:

 

 

K-3

--------------------------------------------------------------------------------

 

 

COPY OF MANAGEMENT AGREEMENT

 

 

 

 

K-4

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

EXHIBIT L

FORM OF COMPLIANCE CERTIFICATE

 

CERTIFICATE OF

 

SEACOR MARINE HOLDINGS INC.

 

FOR THE PERIOD ENDED ______________

 

The undersigned, being the Chief Financial Officer of SEACOR MARINE HOLDINGS
INC., a corporation organized and existing under the laws of the State of
Delaware (the “Parent Guarantor”), hereby certifies, on behalf of the Parent
Guarantor, DNB BANK ASA, NEW YORK BRANCH (“DNB”), as facility agent for the
Creditors, in connection with that certain senior secured loan agreement dated
[_________], 2018 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among, inter alios (1) the
Parent Guarantor, (2) SEACOR Marine Foreign Holdings Inc., as borrower, (3) DNB,
as facility agent and security trustee and (4) the financial institutions
identified on Schedule 1-B to the Loan Agreement (together with any bank or
financial institution which becomes a lender pursuant to Section 10 of the Loan
Agreement), as lenders and swap banks:

 

 

(i)

that I have reviewed (i) the consolidated financial statements of the Parent
Guarantor dated as of ________________ and for the ________ period then ended
and (ii) the separate financial reports of the Parent Guarantor delivered
pursuant to the terms of the Loan Agreement, each dated as of ________________
and for the ________ period then ended, and such statements and reports fairly
present the financial condition of the Parent Guarantor as of the dates
indicated and the results of their operations and cash flows for the periods
indicated;

 

 

(ii)

that I have reviewed the terms of the Loan Agreement and the other Transaction
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Parent Guarantor
during the accounting period covered by the financial statements referred to in
clause (i) above;

 

 

(iii)

such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes a Default or an
Event of Default, nor do we have knowledge of the existence of any such
condition or event as at the date of this Certificate [EXCEPT, [IF SUCH
CONDITION OR EVENT EXISTED OR EXISTS, DESCRIBE THE NATURE AND PERIOD OF
EXISTENCE THEREOF AND WHAT ACTION THE BORROWERS HAVE TAKEN, ARE TAKING AND
PROPOSE TO TAKE WITH RESPECT THERETO]];

 

 

(iv)

the Parent Guarantor is in compliance with the covenants contained in Section 4
of the Parent Guaranty and in each other Transaction Document to which it is a
party, and Annex A attached hereto shows the calculation thereof in reasonable
detail.

 

Capitalized terms used but not otherwise defined herein have such meanings given
to them in the Loan Agreement

 

L-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of ______.

 

 

SEACOR MARINE HOLDINGS INC.

 

By:__________________________

     Name:

     Title:    Chief Financial Officer

 

 

L-2

--------------------------------------------------------------------------------

 

 

ANNEX A

 

1.

Section 4(a)(x)(i)(v)  – Minimum Consolidated Liquidity:

       

1)

All Cash and Cash Equivalents of the Parent Guarantor:

$

         

2)

7.5% of Total Debt

             

a)

Consolidated total amount of Indebtedness of the Parent Guarantor:

$

             

b)

Minus aggregate debt of all Warehouse Financing Facilities and the Chase
Facility

$

             

c)

Plus any lease or charter obligations of any Credit Party

$

             

d)

Plus the amount of guaranteed obligations under any guarantee by the Parent
Guarantor of the Chase Facility

$

             

e)

Equals

$

           

3)

$35,000,000

           

4)

1 shall be greater than the greater of 2 and 3

[yes/no]

                 

2.

Section 4(a)(xv) – Maximum Gross Interest Bearing Debt to Total Capital:

         

1)

Gross Interest Bearing Debt

               

a)

Consolidated total amount of Indebtedness of the Parent Guarantor:

$

             

b)

Minus aggregate debt of all Warehouse Financing Facilities and the Chase
Facility

$

             

c)

Equals

$

           

2)

Total Capital

               

a)

Consolidated total amount of Indebtedness of the Parent Guarantor:

$

             

b)

Minus aggregate debt of all Warehouse Financing Facilities and the Chase
Facility

$

             

c)

Plus shareholders’ equity of the Parent Guarantor

$

             

d)

Equals

$

           

3)

Ratio of 1 to 2

%

             

Requirement per the Loan Agreement: Less than 60%

[yes/no]

 

L-3

--------------------------------------------------------------------------------

 

 

3.

Section 4(a)(xvi) – Consolidated EBITDA to Consolidated Net Interest Expense:

           

1)

Consolidated EBITDA (most recent four quarters)

$

           

2)

Consolidated Net Interest Expense (most recent four quarters)

$

           

3)

Ratio of 1 to 2

               

Requirement per the Parent Guaranty: Note less than:

             

2.00:1.00 for the four consecutive fiscal quarters ending on March 31, 2020
through the four consecutive fiscal quarters ending on June 30, 2020,

             

2.50:1.00 for the four consecutive fiscal quarters ending on September 30, 2020
through the four consecutive fiscal quarters ending on December 31, 2020, or

             

3.00:1.00 for each four consecutive fiscal quarters of the Parent Guarantor
thereafter

[yes/no]

 

4.

Section 4(b)(iii) – Lease Obligations:

           

1)

Lease Obligations incurred by the Parent Guarantor and its Subsidiaries

$

   

 

 

Requirement per the Parent Guaranty: Shall not exceed:

 

$75,000,000

[yes/no]

 

5.

Section 4(b)(ii)(3) – Unconsolidated JV Investments:

           

1)

Unconsolidated JV Investments

$

         

2)

Consolidated Book Equity of the Parent Guarantor

$

         

3)

30% of 2

$

 

 

 

 

Requirement per the Parent Guaranty: The Parent Guarantor shall not make any new
Investment in any Person which is not a Subsidiary of the Parent Guarantor and
which is not consolidated on the balance sheet of the Parent Guarantor if,
before or after giving effect to such Investment:

 

(3) is greater than (1)

[yes/no]

 

6.

Section 4(b)(xi)(3) – Subsidiary Indebtedness:

           

1)

Indebtedness1 of all Subsidiaries of the Parent Guarantor that is not a Credit
Party (other than Indebtedness extended to Subsidiaries by the Parent Guarantor
or any Subsidiary of the Parent Guarantor),

$

         

2)

Consolidated Book Equity of the Parent Guarantor

$

         

3)

30% of 2

$

 

 

 

 

Requirement per the Parent Guaranty: The Parent Guarantor may permit
Indebtedness of any Subsidiary of the Parent Guarantor that is not a Credit
Party (other than Indebtedness extended to such Subsidiary by the Parent
Guarantor or any Subsidiary of the Parent Guarantor), so long as:

 

(1) is not greater than (3)

[yes/no]

 

--------------------------------------------------------------------------------

1 Excluding for this purpose (x) all Lease Obligations of such Subsidiary, (y)
in the case of any Subsidiary of the Parent Guarantor that is not a Credit
Party, any Indebtedness existing on the date hereof that is non-recourse to the
Parent Guarantor, including, without limitation, the Chase Facility, and (z)
normal trade credits in the ordinary course of business.

 

L-4

--------------------------------------------------------------------------------

 

 

AGREED FORM

 

Exhibit M

 

 

Form of Drawdown Notice

 

September ___, 2018

 

DNB Bank ASA, New York Branch,

as Facility Agent

200 Park Avenue
31st Floor

New York, NY 10166

 

Ladies and Gentlemen:

 

Please be advised that, in accordance with Section 3.3 of the Credit Agreement
dated September [___], 2018 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among, inter
alios, (i) SEACOR Marine Foreign Holdings Inc., a corporation formed and
existing under the laws of the Republic of the Marshall Islands, as borrower,
(the “Borrower”), (ii) DNB Bank ASA, New York Branch, as facility agent and
security trustee and (iii) the financial institutions identified on Schedule 1-B
thereto (together with any bank or financial institution which becomes a lender
pursuant to Section 10 of the Credit Agreement), as lenders (the “Lenders”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The undersigned hereby request
that the Loan be advanced to the Borrower as follows:

 

 

Drawdown Date:

 

_______________, 2018

         

Amount to be drawn down:

 

US$________________

         

Disbursement Instructions:

 

See Exhibit 1

 

The undersigned hereby represents and warrants that (a) the representations and
warranties stated in Section 2 of the Credit Agreement (updated mutatis
mutandis) are true and correct on the date hereof and will be true and correct
on the Drawdown Date specified above as if made on such date unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and (b) no Event of Default has occurred and is continuing or will have
occurred and be continuing on the Drawdown Date, and no event has occurred or is
continuing which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default.

 

The undersigned authorizes you to deduct the outstanding fees referred to in
Section 3.6 of the Credit Agreement from the amount of the Loan.

 

This Drawdown Notice is effective upon receipt by you and shall be irrevocable.

 

[Signature Page Follows]

 

M-1

--------------------------------------------------------------------------------

 

 

Very truly yours,    

SEACOR Marine Foreign Holdings Inc.

   

By:  ______________________

   Name:

   Title:

 

 

M-2

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

 

Disbursement Instructions

 

 

 

M-3

--------------------------------------------------------------------------------

 

AGREED FORM

 

Exhibit N-1

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

MEMBERSHIP INTEREST PLEDGE AGREEMENT

 

 

between

 

 

[________________________],
as Pledgor

 

 

and

 

 

DNB BANK ASA, NEW YORK BRANCH,
as Security Trustee,
as Pledgee

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

[_____________], 2018

 

 

 

 

N-1-1

--------------------------------------------------------------------------------

 

 

MEMBERSHIP INTEREST PLEDGE AGREEMENT

 

THIS MEMBERSHIP INTEREST PLEDGE AGREEMENT (this “Pledge Agreement”) is made as
of [___________], 2018 between [___________], a [___________] organized and
existing under the laws of [___________] (herein called the “Pledgor”), and DNB
BANK ASA, NEW YORK BRANCH (“DNB”), as security trustee for and on behalf of
itself and the other Creditors, as pledgee (together with its successors and
permitted assigns, herein called the “Pledgee”).

 

W I T N E S S E T H T H A T:

 

WHEREAS:

 

A.     The Pledgor is the registered owner of [one hundred percent (100%)] of
the membership interests (the “Membership Interests”) in [___________], each a
single purpose company registered under the laws of the Republic of the Marshall
Islands (each, a “Pledged Company” and together the “Pledged Companies”), with
such authorized, issued and outstanding membership interests as is set forth on
Schedule I;

 

B.     By a senior secured credit agreement dated [___________], 2018 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alios, (1) SEACOR Marine Foreign Holdings
Inc., as borrower (the “Borrower”), (2) SEACOR Marine Holdings Inc., as parent
guarantor (the “Parent Guarantor”), (3) the entities listed on Schedule 1-A
thereto as subsidiary guarantors, (4) DNB, as facility agent and security
trustee and (5) the financial institutions identified on Schedule 1-B thereto
(together with any bank or financial institution which becomes a lender pursuant
to Section 10 of the Credit Agreement), as lenders (the “Lenders”), the Lenders
have agreed to make available to the Borrower credit facilities in the aggregate
amount of up to One Hundred Thirty Million United States Dollars (U.S.
$130,000,000) (the “Facility”);

 

C.     It is a condition precedent to the availability of the Facility under the
Credit Agreement that the Pledgor execute and deliver to the Pledgee, as
security for the obligations of the Credit Parties under or in connection with
the Credit Agreement and the other Transaction Documents (the “Obligations”), a
pledge of all of the Pledgor’s right, title and interest in and to the
Membership Interests in each Pledged Company.

 

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Pledgor, the Pledgor agrees with the Pledgee as follows:

 

1.     Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meanings when used herein.

 

2.     Grant of Security. As security for the complete payment to the Facility
Agent and the Creditors of all sums owing by the Pledged Companies to the
Creditors whether for principal, interest, fees, expenses or otherwise, under
and in connection with the Credit Agreement and the other Transaction Documents
and the due and punctual performance by the Pledged Companies of all other
Obligations under the Credit Agreement and the other Transaction Documents, the
Pledgor hereby pledges, assigns and transfers to the Pledgee and hereby grants
to the Pledgee a first lien on, and first security interest in, the following
(the “Pledged Collateral”):

 

N-1-2

--------------------------------------------------------------------------------

 

 

(i)     the Membership Interests in each Pledged Company, and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of said
Membership Interests;

 

(ii)     all additional membership interests of each Pledged Company that may
from time to time be acquired by the Pledgor in any manner and all cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
additional Membership Interests; and

 

(iii)     any proceeds of any of the foregoing.

 

3.     Delivery of Irrevocable Proxy and Membership Interest Transfer.
Concurrently with the execution of this Pledge Agreement, the Pledgor shall
deliver to the Pledgee (i) a fully executed irrevocable proxy with respect to
each Pledged Company in favor of the Pledgee, in substantially the form of
Exhibit I (the “Irrevocable Proxy”), (ii) a fully executed instrument of
transfer of limited liability company interests with respect to each Pledged
Company in substantially the form of Exhibit II (the “Transfer”) and (iii) fully
executed letters of resignation from each Officer and Director (or equivalent)
of each Pledged Company (“Letters of Resignation”). The exercise by the Pledgee
of voting rights evidenced by an Irrevocable Proxy shall be subject to the
limitations thereon set forth in Section 8 hereof.

 

4.     Representations and Warranties. The Pledgor represents and warrants that:

 

(i)     it is duly formed or organized and is validly existing in good standing
under the laws of its jurisdiction of formation, has full power to carry on its
business as now being conducted and to enter into and perform its obligations
under this Pledge Agreement, and has complied with all statutory, regulatory and
other requirements relative to such business and this Pledge Agreement;

 

(ii)     all necessary [limited liability company] action has been taken to
authorize, and all necessary consents and authorities have been obtained and
remain in full force and effect to permit it to enter into and perform its
obligations under this Pledge Agreement and, as of the date of this Pledge
Agreement, no further consents or authorities are necessary for the performance
thereof;

 

(iii)     the execution and delivery of, and the performance of the provisions
of this Pledge Agreement do not contravene any applicable law or regulation
existing at the date hereof material to the conduct of the Pledgor’s business or
any contractual restriction binding on the Pledgor or its certificate of
formation or operating agreement (or equivalent instruments);

 

(iv)     it is not necessary for the legality, validity, enforceability or
admissibility into evidence of this Pledge Agreement that it or any document
relating thereto be registered, filed, recorded or enrolled with any court or
authority in any relevant jurisdiction or that any stamp, registration or
similar Taxes be paid on or in relation to this Pledge Agreement;

 

(v)     there is no action, suit or proceeding pending or, to the knowledge of
the Pledgor, threatened in writing against it before any court, board of
arbitration or administrative agency affecting the Pledged Collateral which is
reasonably likely to result in a Material Adverse Effect;

 

(vi)     it’s chief executive office and chief place of business and the office
in which the records relating to its earnings and other receivables are kept is
located at 7910 Main Street, 2nd Floor, Houma, LA 70360;

 

N-1-3

--------------------------------------------------------------------------------

 

 

(vii)     it is the legal and beneficial owner of, and has good and marketable
title to, the Membership Interests in each Pledged Company, subject to no
pledge, lien, mortgage, hypothecation, security interest, charge, option or
other encumbrance whatsoever except for the lien and security interest created
by this Pledge Agreement;

 

(viii)     it has full power, authority and legal right to execute, deliver and
perform this Pledge Agreement and to create the security interest for which this
Pledge Agreement provides;

 

(ix)     the Membership Interests in each Pledged Company (a) have been duly and
validly created pursuant to its limited liability company agreement and
(b) constitute 100% of the legal and beneficial ownership interests of the
Pledgor in such Pledged Company and 100% of the membership interests in such
Pledged Company;

 

(x)     as of the date hereof, the Pledgor has not entered into any options,
warrants or other agreements to acquire additional membership interests in any
of the Pledged Companies and there are no voting trusts or other member
agreements or arrangements relating to any Membership Interests in any of the
Pledged Companies to which the Pledgor is a party other than the limited
liability company agreement for each Pledged Company, except to the extent that
grantees of any such interests at the same time pledge any and all such
membership interests to the Pledgee at the time of issuance and that any
options, warrants or other agreements with respect thereto are made subject to
the foregoing requirements;

 

(xi)     this Pledge Agreement has been duly executed and delivered by the
Pledgor and constitutes a valid obligation of the Pledgor, legally binding upon
it and enforceable in accordance with its terms, except to the extent such
enforcement may be limited by equitable principles, principles of public policy
or applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting generally the enforcement of creditor’s rights;

 

(xii)     the pledge, hypothecation and assignment of the Membership Interests
in each Pledged Company pursuant to and/or described in this Pledge Agreement,
together with any and all fillings and other actions necessary to perfect the
security interest therein, create a valid first perfected security interest in
the Membership Interests in such Pledged Company and the proceeds thereof;

 

(xiii)     no consent of any other party which has not already been given is
required in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Pledge Agreement, and no consent, license,
approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery, performance, validity, enforceability or enforcement of
this Pledge Agreement;

 

(xiv)     the execution, delivery and performance of this Pledge Agreement will
not violate or contravene any provision of any existing law or regulation or
decree of any court, governmental authority, bureau or agency having
jurisdiction in the premises or of the certificate of incorporation, articles of
incorporation, bylaws or other constituent documents of the Pledgor or of any
mortgage, indenture, security agreement, contract, undertaking or other
agreement to which the Pledgor is a party or which purports to be binding upon
it or any of its properties or assets and will not result in the creation or
imposition of any lien, charge or encumbrance on, or security interest in, any
of its properties or assets pursuant to the provisions of any such mortgage,
indenture, security agreement, contract, undertaking or other agreement; and

 

N-1-4

--------------------------------------------------------------------------------

 

 

(xv)     Pledgor owns no interest in any of the Pledged Companies other than the
Membership Interests in such Pledged Company.

 

5.     Covenants. The Pledgor hereby covenants that during the continuance of
this Pledge Agreement:

 

(i)     it shall do or cause to be done all things necessary to preserve and
keep its existence under the laws of its jurisdiction of incorporation or
formation;

 

(ii)     it shall warrant and defend the right and title of the Pledgee
conferred by this Pledge Agreement in and to the Membership Interests in each
Pledged Company at the cost of the Pledgor against the claims and demands of all
persons whomsoever;

 

(iii)     except as herein provided, it shall not sell, assign, transfer,
change, pledge or encumber in any manner any part of the Membership Interests in
any Pledged Company or suffer to exist any encumbrance on the Membership
Interests in such Pledged Company;

 

(iv)     without the prior written consent of the Pledgee, it will not
materially amend or modify any limited liability company agreement relating to
any Pledged Company including, without limitation, any amendment or modification
which would cause the Membership Interests in such Pledged Company to constitute
a security under Article 8 of the UCC;

 

(v)     it shall not vote the Membership Interests in any of the Pledged
Companies in favor of the consolidation, merger, dissolution, liquidation or any
other corporate reorganization of such Pledged Company;

 

(vi)     it shall not take from any of the Pledged Companies any undertaking or
security in respect of its liability hereunder or in respect of any other
liability of such Pledged Company to the Pledgor and the Pledgor shall not prove
nor have the right of proof, in competition with the Pledgee, for any monies
whatsoever owing from any of the Pledged Companies to the Pledgor, in any
insolvency or liquidation, or analogous proceedings under any applicable law, of
the Pledgor; and

 

(vii)     the Pledgor shall not cause any of the Pledged Companies to transfer
or issue any additional membership interests in such Pledged Company nor any
options, warrants or other agreements to do so issued or entered into, except to
the extent that grantees of any such interests at the same time pledge any and
all such membership interests to the Pledgee at the time of issuance and that
any options, warrants or other agreements with respect thereto are made subject
to the foregoing requirements.

 

6.     Delivery of Additional Membership Interests. If the Pledgor shall become
entitled to receive or shall receive any membership certificates, option or
rights, whether as an addition to, in substitution of, or in exchange for any of
the Membership Interests in each Pledged Company, the Pledgor agrees to accept
the same as the agent of the Pledgee and to hold the same in trust for the
benefit of the Pledgee and to deliver the same forthwith to the Pledgee in the
exact form received, with the endorsement of the Pledgor when necessary and/or
appropriate instruments of transfer duly executed in blank, and Irrevocable
Proxies and Transfers for any membership certificates so received, to be held by
the Pledgee, subject to the terms hereof, as additional collateral security for
the Obligations.

 

N-1-5

--------------------------------------------------------------------------------

 

 

7.     General Authority. The Pledgor hereby consents that, without the
necessity of any reservation of rights against the Pledgor, and without notice
to or further assent by the Pledgor, any demand for payment of any of the
Obligations made by any of the Creditors in connection with an Event of Default
which is continuing may be rescinded by the relevant Creditors and any of the
Obligations continued, and the Obligations, or the liability of the Pledgor upon
or for any part thereof, or any other collateral security (including, without
limitation, any collateral security held pursuant to any of the other
Transaction Documents executed and delivered pursuant to the Credit Agreement)
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, modified, accelerated, compromised, waived,
surrendered, or released by the Pledgee, and the Transaction Documents, any
guarantees and any other collateral security documents executed and delivered by
any other Security Party and/or any Pledged Company or any other obligors in
respect of the Obligations may be amended, modified, supplemented or terminated,
in whole or in part, as the Pledgee, acting reasonably, may deem advisable, from
time to time, and any other collateral security at any time held by the Pledgee
for the payment of the Obligations (including, without limitation, any
collateral security held pursuant to any other collateral security document
executed and delivered pursuant to the Credit Agreement and the Transaction
Documents) may be sold, exchanged, waived, surrendered or released, all without
notice to or further assent by the Pledgor or any Pledged Companies, which will
remain bound hereunder, notwithstanding any such renewal, extension,
modification, acceleration, compromise, amendment, supplement, termination,
sale, exchange, waiver, surrender or release. The Pledgor waives any and all
notices of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Pledgee upon this Pledge Agreement,
and the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred in reliance upon this Pledge Agreement, and all
dealings between any of the Pledged Companies and the Pledgee shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Pledge Agreement. The Pledgor waives diligence, presentment, protest, demand for
payment and notice of default or non-payment to or upon the Pledgor, any of the
Pledged Companies or any other Security Party with respect to the Obligations.
Pledgor waives any defense based on the invalidity or unenforceability of any
other pledge in favor of Pledgee of Membership Interests in such Pledged Company
or any failure of Pledgee to demand or receive a pledge of any other membership
interest in such Pledged Company.

 

8.     Voting Rights. (i) The Pledgee, as the holder of the Irrevocable Proxy,
shall have the right (but not the obligation) to vote the Membership Interests
in relation to each Pledged Company at its own discretion at any annual or
special meeting, as the case may be, of the members of such Pledged Company,
provided, however, that the Pledgee shall not exercise such right to vote until
such time that an Event of Default shall have occurred and be continuing under
the Credit Agreement and shall not have been remedied to the Pledgee’s
satisfaction or waived in writing.

 

(ii)     Unless and until there shall have occurred and be continuing an Event
of Default, the Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral owned by it, and to
give consents, waivers and ratifications in respect thereof; provided that, in
each case, no vote shall be cast or any consent, waiver or ratification given or
any action taken or omitted to be taken which would violate or be inconsistent
with the terms of any Transaction Document, or which would cause any of the
Membership Interests of a Pledged Company to constitute a security under Article
8 of the UCC unless expressly permitted by the terms of the Transaction
Documents.

 

9.     Default. The security constituted by this Pledge Agreement shall become
immediately enforceable on the occurrence of an Event of Default that is
continuing under the Credit Agreement.

 

N-1-6

--------------------------------------------------------------------------------

 

 

10.     Remedies. If any Event of Default shall have occurred and be continuing,
the Pledgee shall be entitled:

 

(i)     subject to the limitations of Sections 9-610 and 9-615 of the Uniform
Commercial Code of the State of New York (if applicable), to sell, assign,
transfer and deliver at any time the whole, or from time to time any part, of
the Pledged Collateral or any rights or interests therein, at public or private
sale or in any other manner, at such price or prices and on such terms as the
Pledgee may deem appropriate, and either for cash, on credit, for other property
or for future delivery, at the option of the Pledgee, upon not less than 10
days’ prior written notice (which 10 day notice is hereby acknowledged by the
Pledgor to be reasonable) addressed to the Pledgor at its last address on file
with the Pledgee, but without demand, advertisement or other notice of any kind
(all of which are hereby expressly waived by the Pledgor). If any of the Pledged
Collateral or any rights or interests thereon are to be disposed of at a public
sale, the Pledgee may, without notice or publication, adjourn any such sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, occur at the
time and place identified in such announcement. If any of the Pledged Collateral
or any rights or interests therein shall be disposed of at a private sale, the
Pledgee shall be relieved from all liability or claim for inadequacy of price,
provided that the Pledgee has acted in good faith. At any such public sale the
Pledgee may purchase the whole or any part of the Pledged Collateral or any
rights or interests therein so sold. Each purchaser, including the Pledgee
should it acquire the Pledged Collateral, at any public or private sale shall
hold the property sold free from any claim or right of redemption, stay,
appraisal or reclamation on the part of the Pledgor which are hereby expressly
waived and released to the extent permitted by applicable law. If any of the
Pledged Collateral or any rights or interests therein shall be sold on credit or
for future delivery, the Pledged Collateral or rights or interests so sold may
be retained by the Pledgee until the selling price thereof shall be paid by the
purchaser, but the Pledgee shall not incur any liability in case of failure of
the purchaser to take up and pay for the Pledged Collateral or rights or
interests therein so sold. In case of any such failure, such Pledged Collateral
or rights or interests therein may again be sold on not less than 10 days’ prior
written notice as aforesaid;

 

(ii)     to exercise all voting and other limited liability company rights at
any meeting of a Pledged Company and exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the Membership Interests of a Pledged Company as if it were the absolute owner
thereof, including, without limitation, the right to exchange at its discretion,
such Membership Interests upon the merger, consolidation, reorganization,
recapitalization or other readjustment of such Pledged Company or, upon the
exercise by a Pledged Company or the Pledgee of any right, privilege or option
pertaining to such Membership Interests, and in connection therewith, to deposit
and deliver such Membership Interests with any committee, depository, transfer
agent, registrar or other designated agency upon such terms and conditions as it
may determine, all without liability except to account for property actually
received by it.

 

In addition to the rights and remedies granted to it in this Pledge Agreement
and in any other instrument or agreement securing, evidencing or relating to any
of the Obligations, the Pledgee shall have rights and remedies of a secured
party under the Uniform Commercial Code of the State of New York.

 

11.     No Duty on Pledgee. The Pledgee shall have no duty to exercise any of
the aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.

 

12.     Application of Proceeds. All moneys collected or received by the Pledgee
pursuant to this Pledge Agreement shall be dealt with as provided in the Credit
Agreement.

 

N-1-7

--------------------------------------------------------------------------------

 

 

13.     Further Assurances. The Pledgor agrees that if this Pledge Agreement
shall in the reasonable opinion of the Pledgor, at any time be deemed by the
Pledgor for any reason insufficient in whole or in part to carry out the true
intent and spirit hereof or thereof, it will execute or cause to be executed
such other and further assurances and documents as in the reasonable opinion of
the Pledgor may be required in order to more effectively accomplish the purposes
of this Pledge Agreement.

 

14.     Remedies; Remedies Cumulative and Not Exclusive; No Waiver. Each and
every right, power and remedy herein given to the Pledgee shall be cumulative
and shall be in addition to every other right, power and remedy of the Pledgee
now or hereafter existing at law, in equity or by statute, and each and every
right, power and remedy, whether herein given or otherwise existing, may be
exercised from time to time, in whole or in part, and as often and in such order
as may be deemed expedient by the Pledgee, and the exercise or the beginning of
the exercise of any right, power or remedy shall not be construed to be a waiver
of the right to exercise at the same time or thereafter any other right, power
or remedy. No delay or omission by the Pledgee in the exercise of any right or
power or in the pursuance of any remedy accruing upon any breach or default by
the Pledgor shall impair any such right, power or remedy or be construed to be a
waiver of any such right, power or remedy or to be an acquiescence therein; nor
shall the acceptance by the Pledgee of any security or of any payment of or on
account of any of the amounts due from the Pledgor to the Pledgee under or in
connection with the Credit Agreement or any documents delivered in connection
therewith and maturing after any breach or default or of any payment on account
of any past breach or default be construed to be a waiver of any right to take
advantage of any future breach or default or of any past breach or default not
completely cured thereby.

 

15.     Invalidity. In case any one or more of the provisions contained in this
Pledge Agreement would, if given effect, be invalid, illegal or unenforceable in
any respect under any law applicable in any relevant jurisdiction, said
provision shall not be enforceable against the Pledgor, but the validity,
legality and enforceability of the remaining provisions herein or therein
contained shall not in any way be affected or impaired thereby. In the event
that it should transpire that by reason of any law or regulation, or by reason
of a ruling of any court, or by any other reason whatsoever, the assignment
herein contained is either wholly or partly defective, the Pledgor hereby
undertakes to furnish the Pledgor with an alternative pledge or alternative
security and/or to do all such other acts as, in the reasonable opinion of the
Pledgee, shall be required in order to ensure and give effect to the full intent
of this Pledge.

 

16.     Continuing Security. It is declared and agreed that the security created
by this Pledge Agreement shall be held by the Pledgee as a continuing security
for the payment of all moneys which may at any time and from time to time be or
become payable by the Pledgor under the Credit Agreement, the Note or any other
Transaction Document and that the security so created shall not be satisfied by
an intermediate payment or satisfaction of any part of the amount hereby secured
and that the security so created shall be in addition to and shall not in any
way be prejudiced or affected by any collateral or other security now or
hereafter held by the Pledgee for all or any part of the moneys hereby secured.

 

17.     Waiver; Amendment. None of the terms and conditions of this Pledge
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgee and the Pledgor.

 

18.     Termination. When all of the Obligations shall have been fully
satisfied, the Pledgee agrees that it shall forthwith release the Pledgor from
its obligations hereunder and the Pledgee, at the request and expense of the
Pledgor, will promptly execute and deliver to the Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Pledge
Agreement, and the Irrevocable Proxy, Transfer and Letters of Resignation shall
terminate forthwith and be delivered to the Pledgor forthwith together with the
other items furnished to the Pledgee pursuant to Section 2 hereof.

 

N-1-8

--------------------------------------------------------------------------------

 

 

19.     WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND BETWEEN THE PLEDGOR
AND THE PLEDGEE THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY
HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
PLEDGE AGREEMENT.

 

20.     Notices. Every notice or demand under this Pledge Agreement shall be in
writing and may be sent by telecopy as follows:

 

If to the Pledgor:

     

[_____]

[7910 Main St. 2nd Floor

Houma, Louisiana 70360]

 

With a copy to:

 

SEACOR Holdings Inc.

2200 Eller Drive

P.O. Box 13038

Ft. Lauderdale, FL 33316

Attn: Legal Department

Facsimile No.: 954-527-1772

   

If to the Pledgee:

   

DNB BANK ASA, NEW YORK BRANCH
200 Park Avenue, 31st Floor
New York, NY 10166-0369
Telephone No.: (212) 681-3800

Attention: Credit Middle Office / Loan Services Department

Facsimile No.: (212) 681-4123
Email: nyloanscsd@dnb.no

 

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

 

Every notice or other communication shall, except so far as otherwise expressly
provided by this Pledge Agreement, be deemed to have been received (provided
that it is received prior to 2 p.m. New York time; otherwise it shall be deemed
to have been received on the next following Banking Day) in the case of a
facsimile on the date of dispatch thereof (provided further that if the date of
dispatch is not a Banking Day in the locality of the party to whom such notice
or demand is sent, it shall be deemed to have been received on the next
following Banking Day in such locality), and in the case of a letter, at the
time of receipt thereof.

 

21.     Applicable Law. This Pledge Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to principles of conflict of law (excluding Section 5-1401 and 5-1402 of
the New York General Obligations law).

 

N-1-9

--------------------------------------------------------------------------------

 

 

22.     Submission to Jurisdiction. The Pledgor hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Creditors under this Pledge Agreement or under
any document delivered hereunder and hereby irrevocably agrees that valid
service of summons or other legal process on it may be effected by serving a
copy of the summons and other legal process in any such action or proceeding on
the Pledgor by mailing by certified mail, signature required, or delivering the
same by hand to the Pledgor at the address indicated for notices in Section 20.
The service, as herein provided, of such summons or other legal process in any
such action or proceeding shall be deemed personal service and accepted by the
Pledgor as such, and shall be legal and binding upon the Pledgor for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Pledgor to the Creditors) against the Pledgor
in any such legal action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment. The Pledgor will advise the
Assignee promptly of any change of address for the purpose of service of
process. Notwithstanding anything herein to the contrary, the Creditors may
bring any legal action or proceeding in any other appropriate jurisdiction.

 

23.     Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in favor of the Pledgee in order to carry out the intentions
of the parties hereto as nearly as may be possible; and (ii) the invalidity and
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

24.     Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Pledge Agreement by facsimile or electronic
transmission shall be deemed as effective as delivery of an originally executed
counterpart. In the event that the Pledgor delivers an executed counterpart of
this Pledge Agreement by facsimile or electronic transmission, the Pledgor shall
also deliver an originally executed counterpart as soon as practicable, but the
failure of the Pledgor to deliver an originally executed counterpart of this
Pledge Agreement shall not affect the validity or effectiveness of this Pledge
Agreement.

 

25.     Headings. In this Pledge Agreement, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Pledge Agreement.

 

[Signature page follows]

 

N-1-10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed the day and year first above written.

 

Pledgor:

     

[___________________________]

         

By:_________________________

 

Name:

 

Title:

 

 

Signature Page – Pledge Agreement

N-1-11

--------------------------------------------------------------------------------

 

 

Pledgee:

 

DNB BANK ASA, New York Branch,

as Security Trustee

 

By:________________________________

Name:

Title:

   

By:________________________________

Name:

Title:

 

Signature Page – Pledge Agreement

N-1-12

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 


PLEDGED COMPANY

 

 

 

Name of Pledged Company

Jurisdiction of Formation

Percentage of Membership

Interest Pledged

       

Republic of Marshall Islands

[100]%

     

 

N-1-13

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 


IRREVOCABLE PROXY

 

The undersigned, the registered and beneficial owner of 100% of the membership
interests of [_____], a single purpose company registered under the laws of the
Republic of the Marshall Islands (the “Pledged Company”), hereby makes,
constitutes and appoints DNB BANK ASA, NEW YORK BRANCH, as Security Trustee for
the Lenders (the “Pledgee”) with full power to appoint a nominee or nominees to
act hereunder from time to time, the true and lawful attorney and proxy of the
undersigned to vote 100% of the issued and outstanding membership interests in
the Pledged Company at all annual and special meetings of the members of the
Pledged Company or take any action by written consent with the same force and
effect as the undersigned might or could do, hereby ratifying and confirming all
that the said attorney or its nominee or nominees shall do or cause to be done
by virtue hereof.

 

The said membership interests have been pledged to the Pledgee pursuant to a
Pledge Agreement dated as of the date hereof between the undersigned and the
Pledgee.

 

This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable so long as the Pledge is outstanding and is in full force and
effect.

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed this ____ day of __________, 20__.

 

   

[_______________________________]

         

By:_________________________

   

Name:

   

Title:

 

N-1-14

--------------------------------------------------------------------------------

 

 

EXHIBIT II

 

 

INSTRUMENT OF TRANSFER OF LIMITED LIABILITY COMPANY INTERESTS

 

We, [________________________], a [________________________] formed and existing
under the laws of [________________________] (the “Pledgor”), for value
received, do hereby transfer unto DNB BANK ASA, NEW YORK BRANCH or its nominee
(the “Transferee”) 100% of the limited liability company interests in [_____], a
limited liability company organized and existing under the laws of the Republic
of the Marshall Islands (the “Pledged Company”), registered in the name of the
Pledgor and the Transferee does hereby agree to take the said limited liability
company interests in the Pledged Company.

 

As witness our hands the ____ day of ____________, 20__.

 

 

Transferor:

Transferee:

[________________________]

 

 

 

 

 

By:_____________________                       

By:____________________

Name:

Name:

Title:   

Title:

 

N-1-15

--------------------------------------------------------------------------------

 

 

EXHIBIT N-2

 

Deed of Charge

over shares in [Putford Pride Limited] [Putford Jaguar Limited] [Putford
Achiever Limited] [Putford Saviour Limited]

     

Dated                                            2018

 

 

 

 

 

 

 

 

(1)      Boston Putford Offshore Safety Limited

(2)      DNB Bank ASA, New York Branch

 

N-2-1

--------------------------------------------------------------------------------

 

 

Contents

 

Page

 

1

Definitions and Interpretation

3

     

2

Charge

5

     

3

Chargee's Powers

8

     

4

Ancillary Provisions

10

     

5

Receiver

10

     

6

Power of Attorney

11

     

7

Partial Invalidity

11

     

8

Further Assurance

12

     

9

Waiver of Rights as Surety

12

     

10

Miscellaneous

13

     

11

Discharge of Security

13

     

12

Notices

13

     

13

Counterparts

14

     

14

Law and Jurisdiction

14

     

Appendix A

 Letter of Resignation

16

     

Appendix B

 Letter of Authority

17

     

Appendix C

 Stock Transfer Form

18

     

Appendix D

 Undertaking

19

     

Appendix E

 Irrevocable Proxy

20

 

N-2-2

--------------------------------------------------------------------------------

 

 

Deed of Charge

 

Dated                                               2018

 

By:

 

(1)

Boston Putford Offshore Safety Limited a company incorporated in England and
Wales with registered number 0045597 whose registered office is at 7/8 Great
James Street, London, United Kingdom, WC1N 3DF (the "Chargor")

 

In favour of:

 

(2)

DNB Bank ASA, New York Branch acting as security trustee through its office at
200 Park Avenue, 31st Floor, New York, New York 10166 (the "Chargee").

 

Whereas:

 

(A)

Each of the banks listed in schedule 1-B to the Loan Agreement (as defined
below) (collectively the "Lenders") has agreed to lend to SEACOR Marine Foreign
Holdings Inc. (the "Borrower") its participation in a loan not exceeding [one
hundred and thirty] million united states dollars ($130,000,000) (the "Loan") on
the terms and subject to the conditions set out in a loan agreement
dated                                             2018 made between, inter
alios, the Borrower (as borrower), SEACOR Marine Holdings Inc. as parent
guarantor, the entities identified in schedule 1-A thereto as subsidiary
guarantors, DNB Bank ASA, New York Branch as facility agent (the "Facility
Agent"), the Chargee as security trustee, each of the banks listed in schedule
1-B to the Loan Agreement as swap banks and lenders, DNB Markets, Inc., Clifford
Capital Pte. Ltd. and NIBC Bank N.V. as mandated lead arrangers and DNB Markets,
Inc. as coordinator and bookrunner (the "Loan Agreement").

 

(B)

Pursuant to the Loan Agreement, and as a condition precedent to the several
obligations of the Lenders to make the Loan available to the Borrower, the
Borrower has, amongst other things, agreed to procure that all the issued share
capital of [Putford Pride Limited] [Putford Jaguar Limited] [Putford Achiever
Limited] [Putford Saviour Limited] a company incorporated in England and Wales
with registered number [11380434][11381063][11498739][11498615] whose registered
office is at 7/8 Great James Street, London, United Kingdom, WC1N 3DF (the
"Company") be charged to the Chargee as security trustee for the Creditors as
security for the payment of the Indebtedness.

 

(C)

At the date of this Deed the Company has an authorised share capital of one
hundred registered shares, each of a nominal value of £1, all one hundred of
which have been issued and are fully paid and all of which are legally and
beneficially owned by the Chargor.

 

This Deed witnesses as follows:

 

1

Definitions and Interpretation

 

1.1

In this Deed:

 

N-2-3

--------------------------------------------------------------------------------

 

 

"Charge Documents" means:

 

 

(a)

all certificates in respect of the Initial Shares;

 

 

(b)

an undated letter of resignation signed by each of the directors of the Company
materially in the form set out in Appendix A, together with a letter of
authority to complete the same materially in the form set out in Appendix B;

 

 

(c)

an undated stock transfer form materially in the form set out in Appendix C
executed by the Chargor in blank in respect of all of the Initial Shares;

 

 

(d)

an undertaking from the Company materially in the form set out in Appendix D;

 

 

(e)

an irrevocable proxy executed by the Chargor in favour of the Chargee materially
in the form set out in Appendix E; and

 

 

(f)

any unissued share or stock certificates of the Company.

 

"Charged Securities" means:

 

 

(a)

the Initial Shares;

 

 

(b)

the Further Shares;

 

 

(c)

all dividends, interest or other distributions paid or payable or made on or in
respect of the Initial Shares or the Further Shares at any time and from time to
time during the Facility Period;

 

 

(d)

all stocks, shares, rights, money or property accruing or offered by way of
redemption, bonus, preference, option or otherwise to or in respect of the
Initial Shares or the Further Shares at any time and from time to time during
the Facility Period; and

 

 

(e)

all allotments, accretions, offers, rights, benefits and other advantages and
all other consensual rights accruing, offered or arising in respect of the
Initial Shares or the Further Shares at any time and from time to time during
the Facility Period.

 

"dollars", "$" and "USD" denote the lawful currency of the United States of
America.

 

"Facility Period" means the period beginning on the date hereof and ending on
the date when the whole of the Indebtedness has been paid in full.

 

"Further Shares" means any further shares in the Company at any time and from
time to time during the Facility Period issued to the Chargor, whether in
addition to or in exchange or substitution for or replacement of any of the
Initial Shares.

 

"Indebtedness" means the aggregate from time to time of: the amount of the Loan
outstanding; all accrued and unpaid interest on the Loan; and all other sums of
any nature (together with all accrued and unpaid interest on any of those sums)
payable to any of the Creditors under all or any of the Transaction Documents.

 

N-2-4

--------------------------------------------------------------------------------

 

 

"Initial Shares" means the shares in the Company owned by the Chargor and
referred to in Recital (C).

 

"Obligors" means the parties to any of the Transaction Documents (other than any
Creditor).

 

1.2

Unless otherwise specified in this Deed, or unless the context otherwise
requires, all words and expressions defined or explained in the Loan Agreement
shall have the same meanings when used in this Deed.

 

1.3

In this Deed:

 

 

1.3.1

words denoting the plural number include the singular and vice versa;

 

 

1.3.2

words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;

 

 

1.3.3

references to Clauses are references to clauses of this Deed;

 

 

1.3.4

references to this Deed include the recitals to this Deed;

 

 

1.3.5

the headings and contents page(s) are for the purpose of reference only, have no
legal or other significance, and shall be ignored in the interpretation of this
Deed;

 

 

1.3.6

references to any document (including, without limitation, to any of the
Transaction Documents) are, unless the context otherwise requires, references to
that document as amended, supplemented, novated or replaced from time to time;

 

 

1.3.7

references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted; and

 

 

1.3.8

references to any Creditor include its successors, transferees and assignees.

 

1.4

The Chargor agrees to be bound by clause 17.12 of the Loan Agreement
(Contractual recognition of bail-in) as if it is a party to the Loan Agreement.

 

2

Charge

 

2.1

In order to secure the payment of the Indebtedness and the performance by the
Chargor of all its obligations under or arising out of this Deed the Chargor
with full title guarantee charges to the Chargee as security agent for the
Creditors by way of first fixed charge the Charged Securities and all other
rights, titles and interests of the Chargor in and to all certificates in
respect of the Charged Securities and all voting and other consensual powers
pertaining to the Charged Securities.

 

2.2

The Chargor warrants that it is, and covenants that it will throughout the
Facility Period be, solely and beneficially entitled to all rights in relation
to the Charged Securities, subject only to the rights created in favour of the
Chargee by the Transaction Documents.

 

N-2-5

--------------------------------------------------------------------------------

 

 

2.3

The Chargor will procure that (unless the Chargee shall agree otherwise in
writing and then only subject to such terms and conditions as the Chargee may
impose) the Company shall issue no further shares or other rights of any nature
which would not constitute Charged Securities.

 

2.4

The Chargor warrants that it has not disposed of, nor created or permitted any
Liens or other third party right to arise or exist on or over, any of the
Charged Securities and covenants that it will not dispose of or deal with nor
create or permit any Liens or other third party right to arise or exist on or
over any of the Charged Securities.

 

2.5

The Chargor warrants that it is duly incorporated, validly existing and in good
standing under the laws of England and Wales, has all requisite power to carry
on its business as now being conducted and to enter into and perform its
obligations under this Deed, and has complied in all material respects with all
statutory, regulatory and other requirements relative to such business and such
agreements.

 

2.6

The Chargor warrants that all necessary corporate or limited liability company
action has been taken by it to authorise, and all necessary consents and
authorities have been obtained and remain in full force and effect to permit,
the Chargor to enter into and perform its obligations under this Deed.

 

2.7

The Chargor warrants that the obligations expressed to be assumed by it in this
Deed are the legal, valid and binding obligations of the Chargor enforceable
against it in accordance with its terms, except to the extent that such
enforcement may be limited by equitable principles, principles of public policy
or applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting generally the enforcement of creditors’ rights.

 

2.8

The Chargor warrants that the execution, delivery, and performance by the
Chargor of the provisions of this Deed does not contravene any applicable law or
regulation existing on the Closing Date that is material to the conduct of the
Chargor’s business or any contractual restriction binding on the Chargor or its
articles of incorporation, certificate of formation, by-laws or operating
agreement (or equivalent instruments) thereof.

 

2.9

Other than registering the charge over the Charged Securities created by this
Deed with Companies House in England and Wales, the Chargor warrants that it is
not necessary for the legality, validity, enforceability or admissibility into
evidence of this Deed, that it be registered, filed, recorded or enrolled with
any court or authority in any relevant jurisdiction or that any stamp,
registration or similar Taxes be paid on or in relation to this Deed

 

2.10

To the knowledge of the Chargor, there is no action, suit or proceeding pending
or, to the knowledge of the Chargor, threatened against it in writing before any
court, board of arbitration or administrative agency affecting the Charged
Securities which is reasonably likely to result in a Material Adverse Effect.

 

2.11

The Chargor warrants that its chief executive office and chief place of business
and the office in which the records relating to its earnings and other
receivables are kept is located at Columbus Buildings, Waveney Road, Lowestoft,
Suffolk NR321BN, United Kingdom.

 

N-2-6

--------------------------------------------------------------------------------

 

 

2.12

The Chargor will not exercise any voting or consensual or preferential rights
attaching to the Charged Securities in a manner which contravenes or is
inconsistent with the terms of this Deed.

 

2.13

The Chargor will duly and punctually perform all obligations imposed on it in
relation to the Charged Securities.

 

2.14

The Chargor shall do or cause to be done all things necessary to preserve and
keep its existence under the laws of its jurisdiction of incorporation or
formation.

 

2.15

The Chargor will forthwith deliver or cause to be delivered to the Chargee the
Charge Documents and will immediately on the appointment of any further director
of the Company (whether by way of addition or substitution) cause that director
to sign and deliver to the Chargee an undated letter of resignation and a letter
of authority materially in the forms set out in Appendices A and B.

 

2.16

Upon acquisition of any Further Shares the Chargor will forthwith deliver or
cause to be delivered to the Chargee:

 

 

2.16.1

all certificates in respect of those Further Shares;

 

 

2.16.2

an undated stock transfer form materially in the form set out in Appendix C
executed by the Chargor in blank in respect of all of those Further Shares;

 

 

2.16.3

an undertaking from the Company in respect of those Further Shares materially in
the form set out in Appendix D; and

 

 

2.16.4

an irrevocable proxy in respect of those Further Shares executed by the Chargor
in favour of the Chargee materially in the form set out in Appendix E.

 

2.17

The Chargor will:

 

 

2.17.1

within the relevant timeframe, comply with any notice it receives pursuant to
Part 21A of the Companies Act 2006 (People with significant control regime) from
the Company; and

 

 

2.17.2

promptly provide the Chargee with a copy of that notice.

 

2.18

The security constituted by this Deed shall be continuing and shall not be
satisfied by any intermediate payment or satisfaction until the Indebtedness
shall have been paid in full and none of the Creditors shall be under any
further actual or contingent liability to any third party in relation to any
matter referred to in the Transaction Documents. The security constituted by
this Deed shall be in addition to any other security now or in the future held
by any of the Creditors for or in respect of the Indebtedness, and shall not
merge with or prejudice or be prejudiced by any such security or any other
contractual or legal rights of any of the Creditors nor be affected by any
irregularity, defect or informality or by any release, exchange or variation of
any such security. Section 93 of the Law of Property Act 1925, or any provision
which the Chargee considers analogous to that provision under the law of any
other relevant jurisdiction, shall not apply to the security constituted by this
Deed.

 

N-2-7

--------------------------------------------------------------------------------

 

 

3

Chargee's Powers

 

3.1

If an Event of Default shall occur and be continuing, and the Chargee shall
demand payment of all or any part of the Indebtedness, the security constituted
by this Deed shall become immediately enforceable and the Chargee shall be
entitled to exercise all or any of the rights, powers, discretions and remedies
vested in the Chargee by this Clause without any requirement for any court order
or declaration that an Event of Default has occurred. The Chargee's right to
exercise those rights, powers, discretions and remedies shall be in addition to
and without prejudice to all other rights, powers, discretions and remedies to
which it may be entitled, whether by statute or otherwise. The Chargee shall be
entitled to exercise its rights, powers, discretions and remedies despite any
rule of law or equity to the contrary, and whether or not any previous default
shall have been waived, and in particular without the limitations contained in
Section 103 of the Law of Property Act 1925 or any statutory provision which the
Chargee considers analogous to that section under the law of any other relevant
jurisdiction.

 

3.2

In the circumstances described in Clause ☒3.1, the Chargee shall be entitled
(but not obliged) without notice to the Chargor (except as required under Clause
3.2.6) to:

 

 

3.2.1

give notice to the Company of the charge of all voting and other consensual
powers contained in Clause ☒2.1 and any irrevocable proxy; and/or

 

 

3.2.2

exercise without reference to the Chargor all rights and powers pertaining to
all or any part of the Charged Securities in such manner as the Chargee may in
its discretion determine; and/or

 

 

3.2.3

complete any blank form of transfer of all or any part of the Charged Securities
by inserting the name of the Chargee or its nominee as transferee; and/or

 

 

3.2.4

complete, enforce and put into effect any undated letter of resignation of any
director of the Company and appoint new directors; and/or

 

 

3.2.5

receive and retain all dividends and other distributions made in respect of all
or any part of the Charged Securities and apply them in or towards satisfaction
of, or retention on account for, the Indebtedness; and/or

 

 

3.2.6

upon not less than 10 days’ prior written notice (which 10 day notice is hereby
acknowledged by the Chargor to be reasonable) addressed to the Chargor at its
last address on file with the Chargee, but without demand, advertisement or
other notice of any kind (all of which are hereby expressly waived by the
Chargor), sell all or any part of the Charged Securities by public auction or
private sale on such terms and conditions (including as to price) as the Chargee
may in its discretion determine (the Chargee being authorised to purchase any
Charged Securities on its own behalf) and, at the Chargee's discretion, to apply
the proceeds of such sale (after deduction of all expenses incurred by the
Chargee in relation to the sale) in or towards satisfaction of, or retention on
account for, the Indebtedness; and/or

 

N-2-8

--------------------------------------------------------------------------------

 

 

 

3.2.7

appropriate all or any part of the Charged Securities that constitute financial
collateral on the following terms:

 

 

(a)

the expressions "financial collateral arrangement", "financial collateral" and
"financial instrument" have the meaning given to them by the Financial
Collateral Arrangements (No. 2) Regulations 2003;

 

 

(b)

this Deed constitutes a financial collateral arrangement;

 

 

(c)

the Chargee shall determine the value of the appropriated assets as follows:

 

 

(i)

in respect of any part of the Charged Securities appropriated that consists of a
financial instrument, the cash payment which it would have received on a
disposal of that part for immediate payment; and

 

 

(ii)

in respect of any part of the Charged Securities appropriated that consists of a
balance on an account, the amount standing to the credit of that account,
together with any accrued interest not credited to the account at the time of
the appropriation; and

 

 

(d)

the exercise of any right of appropriation shall not prejudice or affect any
other right or remedy available in respect of the remainder of the Charged
Securities or any part of the Indebtedness that remains unpaid.

 

3.3

Following the occurrence of the circumstances described in Clause ☒3.1, the
Chargor shall procure that all dividends and other distributions in respect of
any of the Charged Securities shall be paid to the Chargee, and shall procure
that all benefits (including, without limitation, all allotments, rights and
property accruing at any time in respect of the Charged Securities by way of
redemption, bonus, preference, option or otherwise) shall accrue to the Chargee,
the Chargee being entitled at its discretion to appropriate and apply the same
in or towards satisfaction of, or retention on account for, the Indebtedness.
The Chargor undertakes that if, despite this Deed, it receives any payment or
other benefit in respect of any of the Charged Securities following the
occurrence of the circumstances described in Clause ☒3.1, it will immediately
notify the Chargee, will hold the amount or benefit received on trust for the
Chargee, and will pay that amount or transfer that benefit to or to the order of
the Chargee on the Chargee's first written demand.

 

3.4

Prior to the occurrence of the circumstances described in Clause ☒3.1:

 

 

3.4.1

the Chargor shall be entitled to exercise or (as the case may be) direct the
exercise of all rights and powers relating to the Charged Securities for all
purposes not inconsistent with the terms of this Deed; and

 

 

3.4.2

the Chargor shall be entitled to receive and retain all dividends and other
distributions in respect of the Charged Securities; and

 

 

3.4.3

the Chargee shall not exercise any of the powers of enforcement referred to in
Clause 3.2 and shall not complete or otherwise attempt to enforce any undated
letter of resignation of any of the directors of the Company.

 

N-2-9

--------------------------------------------------------------------------------

 

 

4

Ancillary Provisions

 

4.1

Any purchaser from the Chargee of all or any part of the Charged Securities
shall take those Charged Securities free of any claim or right of any third
party (including, without limitation, any right of redemption of the Chargor
which the Chargor by its execution of this Deed expressly waives).

 

4.2

The Chargor will do or permit to be done everything which the Chargee may from
time to time require to be done for the purpose of enforcing the Chargee's
rights under this Deed following an Event of Default which is continuing, and
will allow its name to be used as and when required by the Chargee for that
purpose.

 

4.3

The Chargor undertakes to reimburse the Chargee on demand for all sums which the
Chargee may from time to time pay or become liable for in or about the
protection, maintenance or enforcement of the rights created in favour of the
Chargee by this Deed or in or about the exercise by the Chargee of any of the
powers vested in it under or pursuant to this Deed, together in each case with
interest at the Default Rate from the date when those sums were paid by the
Chargee until the date of actual receipt, before or after any relevant judgment,
and to keep the Chargee fully and effectually indemnified from and against all
actions, losses, claims, proceedings, costs, demands and liabilities which the
Chargee may suffer or incur under or in connection with the Charged Securities.

 

4.4

No failure to exercise, nor any delay in exercising, on the part of the Chargee,
any right or remedy under this Deed shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
provided by law.

 

4.5

The Chargee may at any time and from time to time delegate to any person all or
any of its rights, powers, discretions and remedies pursuant to this Deed on
such terms as the Chargee may consider appropriate (including the power to
sub-delegate).

 

4.6

Neither the Chargee nor any agent or employee of the Chargee shall be liable for
any losses which may be incurred in or about the exercise of any of the rights,
powers, discretions or remedies of the Chargee under or pursuant to this Deed.

 

5

Receiver

 

5.1

On and at any time after the occurrence of an Event of Default which is
continuing the Chargee may (but shall not be obliged to) appoint any person to
be receiver and/or manager of the Charged Securities.

 

5.2

The appointment of a receiver and/or manager by the Chargee may be made in
writing under the hand of any authorised signatory of the Chargee.

 

5.3

The Chargee shall have the power to authorise any joint receiver and/or manager
to exercise any or all of his powers independently of any other joint receiver
and/or manager.

 

5.4

The Chargee may at any time and from time to time remove any receiver and/or
manager from office and appoint a replacement.

 

N-2-10

--------------------------------------------------------------------------------

 

 

5.5

The Chargee shall have the power from time to time to fix the remuneration of
any receiver and/or manager on the basis of charging from time to time adopted
by him or his firm and any receiver and/or manager shall not be limited to any
maximum amount or rate specified by law.

 

5.6

Any receiver and/or manager appointed pursuant to this Clause shall be the agent
of the Chargor and the Chargor shall be solely responsible for his acts and
defaults and for the payment of his remuneration.

 

5.7

Any receiver and/or manager appointed pursuant to this Clause shall have all the
powers provided for in Schedule 1 of the Insolvency Act 1986 without
restriction, and in particular without the restrictions contained in Section 103
of the Law of Property Act 1925 or any other statutory or other restriction
which the Chargee may consider analogous under the laws of any other
jurisdiction.

 

5.8

Without limitation, any receiver and/or manager shall have power on behalf of
the Chargor (and at the Chargor's expense) to do or omit to do anything which
the Chargor could do or omit to do in relation to the Charged Securities and may
exercise all or any of the rights, powers, discretions and remedies conferred on
the Chargee by the Transaction Documents or at law.

 

5.9

Neither the Chargee nor any agent or employee of the Chargee, nor any receiver
and/or manager shall, whether as mortgagee in possession or otherwise, be liable
to account or be liable for any loss on realisation of, or any default of any
nature in connection with, the Charged Securities or the exercise of any of the
rights, powers, discretions and remedies vested in any of them by virtue of the
Transaction Documents or at law.

 

6

Power of Attorney

 

6.1

The Chargor by way of security irrevocably appoints the Chargee and any receiver
and/or manager appointed by the Chargee severally to be its attorney (with
unlimited power of substitution and delegation) with power (in the name of the
Chargor or otherwise) to do all acts that the Chargor could do in relation to
the Charged Securities, including, without limitation, to give a good receipt
for any purchase price.

 

6.2

The Chargee agrees that it will not exercise any of its powers as attorney of
the Chargor unless an Event of Default is continuing, but the exercise of any
such powers by the Chargee shall not put any person dealing with the Chargee on
enquiry as to whether an Event of Default is continuing and any such person
shall not be affected by notice that no Event of Default is in fact continuing.

 

6.3

The exercise by the Chargee or by any receiver and/or manager of any of their
powers as attorney of the Chargor shall be conclusive evidence of their right to
do so.

 

7

Partial Invalidity

 

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

N-2-11

--------------------------------------------------------------------------------

 

 

8

Further Assurance

 

The Chargor agrees that from time to time on the reasonable written request of
the Chargee it will execute and deliver to the Chargee all further documents
which the Chargee may reasonably require for the purpose of obtaining the full
benefits of this Deed.

 

9

Waiver of Rights as Surety

 

9.1

The rights of the Chargee under this Deed, the security constituted by this Deed
and the warranties, covenants and obligations of the Chargor contained in this
Deed shall not in any way be discharged, impaired or otherwise affected by:

 

 

9.1.1

any forbearance (whether as to payment or otherwise) or any time or other
indulgence granted to any of the other Obligors under or in connection with any
of the Transaction Documents;

 

 

9.1.2

any amendment, variation, novation or replacement of any of the other
Transaction Documents;

 

 

9.1.3

any failure of any of the Transaction Documents to be legal, valid, binding and
enforceable in relation to any of the other Obligors for any reason;

 

 

9.1.4

the winding-up or dissolution of any of the other Obligors;

 

 

9.1.5

the release (whether in whole or in part) of, or the entering into of any
compromise or composition with, any of the other Obligors; or

 

 

9.1.6

any other act, omission, thing or circumstance which would or might, but for
this provision, operate to discharge, impair or otherwise affect the same.

 

9.2

Until the Indebtedness has been unconditionally and irrevocably paid and
discharged in full, the Chargor shall not by virtue of any payment made under
this Deed on account of the Indebtedness or by virtue of any enforcement by the
Chargee of its rights under, or the security constituted by, this Deed or by
virtue of any relationship between or transaction involving, the Chargor and any
of the other Obligors:

 

 

9.2.1

exercise any rights of subrogation in relation to any rights, security or moneys
held or received or receivable by the Chargee or any other person; or

 

 

9.2.2

exercise any right of contribution from any of the other Obligors under any of
the Transaction Documents; or

 

 

9.2.3

exercise any right of set-off or counterclaim against any of the other Obligors;
or

 

 

9.2.4

receive, claim or have the benefit of any payment, distribution, security or
indemnity from any of the other Obligors; or

 

N-2-12

--------------------------------------------------------------------------------

 

 

 

9.2.5

unless so directed by the Chargee (when the Chargor will prove in accordance
with such directions), claim as a creditor of any of the other Obligors in
competition with the Chargee

 

and the Chargor shall hold in trust for the Creditors and forthwith pay or
transfer (as appropriate) to the Chargee any such payment (including an amount
equal to any such set-off), distribution or benefit of such security, indemnity
or claim in fact received by it.

 

10

Miscellaneous

 

10.1

In the event of there being any conflict between this Deed and the Loan
Agreement, the Loan Agreement shall prevail.

 

10.2

All the covenants and agreements of the Chargor in this Deed shall bind the
Chargor and its successors and permitted assignees and shall inure to the
benefit of the Creditors and their respective successors, transferees and
assignees.

 

10.3

No variation or amendment of this Deed shall be valid unless in writing and
signed on behalf of the Chargor and the Chargee.

 

10.4

Other than the Creditors, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Deed.

 

11

Discharge of Security

 

Following the expiry of the Facility Period the Chargee will, at the cost of and
on the request of the Chargor, execute and deliver to the Chargor a discharge of
this Deed and redeliver the Charge Documents to or to the order of the Chargor.

 

12

Notices

 

12.1

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to the Chargor and/or the Chargee at its
respective address or facsimile number set forth below (or at such other address
or facsimile numbers as such party may hereafter specify for the purpose by
notice to the other party hereto):

 

If to the Chargor:

 

7/8 Great James Street
London
United Kingdom
WC1N 3DF

 

E-mail: jllorca@seacormarine.com

 

With a copy to:

[  ]

 

Attn: [  ]

Facsimile No.: [  ]

E-mail:  

 

N-2-13

--------------------------------------------------------------------------------

 

 

[SH NOTE: CHARGOR TO ADVISE]

 

If to the Chargee:

 

DNB BANK ASA

200 Park Avenue, 31st Floor

New York, New York 10166

Telephone No.: (212) 681-3800

Attention: Credit Middle Office / Loan Services Department

Facsimile No.: (212) 681-4123

Email: nyloanscsd@dnb.no

 

12.2

Each notice, request or other communication referred to in Clause ☒12.1 shall be
effective if given:

 

 

12.2.1

by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Clause ☒12 and telephonic confirmation of receipt thereof is
obtained; or

 

 

12.2.2

by mail, prepaid overnight courier or any other means, when received at the
address specified in this Clause ☒12 or when delivery at such address is
refused.

 

13

Counterparts

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

14

Law and Jurisdiction

 

14.1

This Deed and any non-contractual obligations arising from or in connection with
it shall in all respects be governed by and interpreted in accordance with
English law.

 

14.2

For the exclusive benefit of the Chargee, the Chargor irrevocably agrees that
the courts of England are to have exclusive jurisdiction to settle any dispute
(a) arising from or in connection with this Deed or (b) relating to any
non-contractual obligations arising from or in connection with this Deed and
that any proceedings may be brought in those courts.

 

14.3

Nothing contained in this Clause shall limit the right of the Chargee to
commence any proceedings against the Chargor in any other court of competent
jurisdiction nor shall the commencement of any proceedings against the Chargor
in one or more jurisdictions preclude the commencement of any proceedings in any
other jurisdiction, whether concurrently or not.

 

14.4

The Chargor irrevocably waives any objection which it may now or in the future
have to the laying of the venue of any proceedings in any court referred to in
this Clause and any claim that those proceedings have been brought in an
inconvenient or inappropriate forum, and irrevocably agrees that a judgment in
any proceedings commenced in any such court shall be conclusive and binding on
it and may be enforced in the courts of any other jurisdiction.

 

N-2-14

--------------------------------------------------------------------------------

 

 

In witness of which this Deed has been duly executed and delivered the day and
year first before written.

 

Signed and delivered

)

as a Deed

)

by Boston Putford Offshore Safety

)

Limited

)

acting by

)

 

)

[being two directors]

)

[[●] being a director and [●]being the

)

company secretary]

)

[being a director]

)

[being an attorney in fact]

)

 

)

in the presence of:

)

 

Witness signature:…………………………………………

Name:

Address:

 

 

 

 

Signed and delivered

)

as a Deed

)

by DNB Bank ASA, New York Branch

)

acting by

)

 

)

its duly authorised

)

 

)

in the presence of:

)

 

 

Witness signature:…………………………………………

Name:

Address:

 

N-2-15

--------------------------------------------------------------------------------

 

 

Appendix A     
Letter of Resignation

 

 

 

To:

The Secretary

 

[Putford Pride Limited] [Putford Jaguar Limited] [Putford Achiever Limited]
[Putford Saviour Limited] 

 

7/8 Great James Street

London

United Kingdom

WC1N 3DF

 

 

 

Date:

 

Dear Sirs

 

I, [                   ], hereby resign as a [director/secretary] of [Putford
Pride Limited] [Putford Jaguar Limited] [Putford Achiever Limited] [Putford
Saviour Limited] (the "Company") and confirm that I have no claim against the
Company, whether for remuneration, loss of office or otherwise.

 

Yours faithfully

 

 

 

………………………………………………………

 

[Director/Secretary]

 

N-2-16

--------------------------------------------------------------------------------

 

 

Appendix B     
Letter of Authority

 

 

 

To:

DNB Bank ASA, New York Branch

      200 Park Avenue, 31st Floor   New York, New York 10166   United States of
America

 

Date:

 

 

 

Dear Sirs

 

[Putford Pride Limited] [Putford Jaguar Limited] [Putford Achiever Limited]
[Putford Saviour Limited] (the "Company")

 

I, the undersigned, refer to the charge over shares in the Company
dated                             20        made in your favour by Boston
Putford Offshore Safety Limited (the "Shares Charge") and confirm that you are
hereby authorised to complete, by dating the same at any time after an Event of
Default has occurred and you have demanded payment of all or any part of the
Indebtedness, the undated letter of resignation as [director/secretary] of the
Company executed by me and delivered to you pursuant to Clause 2.17 of the
Shares Charge.

 

For the purposes of this letter, all capitalised terms shall have the meanings
ascribed to them in the Shares Charge.

 

Yours faithfully

 

 

 

………………………………………………………

 

[Director/Secretary]

 

N-2-17

--------------------------------------------------------------------------------

 

 

Appendix C     
Stock Transfer Form

 

 

 

 

 

N-2-18

--------------------------------------------------------------------------------

 

 

Appendix D     
Undertaking

 

(headed paper of [Putford Pride Limited] [Putford Jaguar Limited] [Putford
Achiever Limited]

[Putford Saviour Limited])

 

 

 

To:

DNB Bank ASA, New York Branch

      200 Park Avenue, 31st Floor   New York, New York 10166   United States of
America

 

 

 

Date:

 

Dear Sirs

 

We irrevocably and unconditionally undertake to register any transfer of all or
any part of the [            ] shares in [Putford Pride Limited] [Putford Jaguar
Limited] [Putford Achiever Limited] [Putford Saviour Limited] which have been
charged to you by Boston Putford Offshore Safety Limited on presentation by you
or on your behalf of any such transfer, together with the appropriate share
certificates.

 

Yours faithfully

 

[Putford Pride Limited] [Putford Jaguar Limited] [Putford Achiever Limited]
[Putford Saviour Limited]

 

 

 

By:…………………………………

 

Name:

 

Title:

 

N-2-19

--------------------------------------------------------------------------------

 

 

Appendix E     
Irrevocable Proxy

 

The undersigned, being the owner of [                         ] ([        ])
registered shares (the "Shares") of [Putford Pride Limited] [Putford Jaguar
Limited] [Putford Achiever Limited] [Putford Saviour Limited] (the "Company"), a
company incorporated and existing under the laws of the United Kingdom having
its registered office at 7/8 Great James Street, London, United Kingdom, WC1N
3DF hereby makes, constitutes and appoints DNB Bank ASA, New York Branch of 200
Park Avenue, 31st Floor, New York, New York 10166 (the "Chargee") as the true
and lawful attorney and proxy of the undersigned with full power to appoint a
nominee or nominees to act under this power and proxy from time to time to vote
the Shares at all annual and special general meetings of the shareholders of the
Company with the same force and effect as the undersigned might or could do and
to requisition and convene a meeting or meetings of the shareholders of the
Company for the purposes of appointing or confirming the appointment of new
directors of the Company and/or such other matters as may in the opinion of the
Chargee be necessary or desirable for the purpose of implementing the Shares
Charge referred to below and the undersigned hereby ratifies and confirms all
that the said attorney or its nominee or nominees shall do or cause to be done
by virtue of this power and proxy.

 

The said shares have been charged by us to the Chargee pursuant to a charge (the
"Shares Charge") dated                                             20        .

 

This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable as long as the debt for which the Shares Charge is granted as
security remains unpaid.

 

In witness of which this instrument has been duly executed as a deed
this        day of                                             20        .

 

 

 

Signed and delivered

)

as a Deed

)

by Boston Putford Offshore Safety

)

Limited

)

acting by

)

 

)

its duly authorised

)

 

)

in the presence of:

)

 

 

Witness signature:…………………………………………

Name:

Address:

 

 

N-2-20